

115 HR 6543 IH: Aim Higher Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6543IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Scott of Virginia (for himself, Mrs. Davis of California, Mr. Grijalva, Mr. Courtney, Ms. Fudge, Mr. Polis, Mr. Sablan, Ms. Wilson of Florida, Ms. Bonamici, Mr. Takano, Ms. Adams, Mr. DeSaulnier, Mr. Norcross, Ms. Blunt Rochester, Mr. Krishnamoorthi, Ms. Shea-Porter, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend and strengthen the Higher Education Act of 1965 so that every student has a path to a
			 quality, debt-free degree or credential that leads to a rewarding career.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Aim Higher Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Sec. 3. General effective date.
					Title I—General Provisions
					Sec. 1001. Definitions.
					Sec. 1002. Disclosures of foreign gifts.
					Sec. 1003. Alcohol and substance misuse prevention.
					Sec. 1004. Exception to required registration with selective service system.
					Sec. 1005. For-profit conversions.
					Sec. 1006. Postsecondary data system.
					Sec. 1007. Textbook information.
					Sec. 1008. Repeal of prohibition of student information database.
					Sec. 1009. In-State tuition rates for homeless children and youths and foster care children and
			 youth.
					Sec. 1010. Student loan ombudsman.
					Title II—Teacher Quality Enhancement
					Part A—Teacher and School Leader Quality Partnership Grants
					Sec. 2001. Definitions.
					Sec. 2002. Purposes.
					Sec. 2003. Partnership grants.
					Sec. 2004. Administrative provisions.
					Sec. 2005. Accountability and evaluation.
					Sec. 2006. Accountability for programs that prepare teachers or other school leaders.
					Sec. 2007. Teacher development.
					Sec. 2008. State functions.
					Sec. 2009. General provisions.
					Sec. 2010. Elevation of the education profession study.
					Sec. 2011. Authorization of appropriations.
					Part B—Enhancing Teacher and School Leader Education
					Sec. 2101. Enhancing teacher education.
					Title III—Institutional Aid
					Sec. 3001. Strengthening institutions.
					Sec. 3002. Strengthening historically Black Colleges and Universities.
					Sec. 3003. Historically Black College and University Capital Financing.
					Sec. 3004. Strengthening Historically Black Colleges and Universities and other minority-serving
			 institutions.
					Sec. 3005. General provisions.
					Title IV—Student Assistance
					Sec. 4001. Effective date for title IV.
					Part A
					Sec. 4011. Improvements to the Pell Grant program.
					Sec. 4012. Amendments to Pell Grant eligibility.
					Sec. 4013. Extending Federal Pell Grant eligibility of certain short-term programs.
					Sec. 4014. Providing Federal Pell Grants for Iraq and Afghanistan veteran’s dependents.
					Sec. 4015. Federal Pell Grant fraud prevention.
					Sec. 4016. Conforming amendments to academic competitiveness grants.
					Sec. 4017. Federal TRIO program.
					Sec. 4018. Talent search.
					Sec. 4019. Upward Bound.
					Sec. 4020. Student support services.
					Sec. 4021. Postbaccalaureate achievement program authority.
					Sec. 4022. Educational opportunity centers.
					Sec. 4023. Staff developmental activities.
					Sec. 4024. Reports and evaluations.
					Sec. 4025. Gaining Early Awareness and Readiness for Undergraduate Programs.
					Sec. 4026. Gaining Early Awareness and Readiness for Undergraduate Programs; authorization of
			 appropriations.
					Sec. 4027. Purpose; appropriations authorized.
					Sec. 4028. Allocation of funds.
					Sec. 4029. Emergency Grant Aid Demonstration Program.
					Sec. 4030. Special programs for students whose families are engaged in migrant and seasonal
			 farmwork.
					Sec. 4031. CCAMPIS reauthorization.
					Sec. 4032. Jumpstart to College grant programs.
					Sec. 4033. Revised definitions of TEACH grants.
					Sec. 4034. Revisions to establishing TEACH grant program.
					Sec. 4035. Revisions to TEACH grant applications and eligibility.
					Sec. 4036. Revisions to TEACH grant data collection and reporting.
					Sec. 4037. Northern Mariana Islands and American Samoa College access.
					Sec. 4038. Community College Student Success Grant Program authorized.
					Part B
					Sec. 4041. Termination of certain repayment plan options and opportunity to change repayment plans.
					Sec. 4042. Conforming amendment to separate joint consolidation loans.
					Sec. 4043. Disbursement of student loans.
					Sec. 4044. Student loan contract and loan disclosures.
					Sec. 4045. Cohort default rates.
					Sec. 4046. Conforming amendments.
					Sec. 4047. Automatic income monitoring procedures after a total and permanent disability discharge.
					Sec. 4048. Repayment of parent loans due to student disability.
					Part C
					Sec. 4051. Purpose; authorization of appropriations.
					Sec. 4052. Allocation formula.
					Sec. 4053. Grants for Federal work-study programs.
					Sec. 4054. Flexible use of funds.
					Sec. 4055. Job location and development programs.
					Sec. 4056. Community service.
					Sec. 4057. Pilot grant program.
					Sec. 4058. Department activities.
					Sec. 4059. Study and report.
					Part D
					Sec. 4061. Refinancing programs.
					Sec. 4062. Amendments to terms and conditions of loans and repayment plans.
					Sec. 4063. Amendments to terms and conditions of borrower defenses.
					Sec. 4064. Amendments to terms and conditions of Public Service Loan Forgiveness.
					Sec. 4065. Federal Direct Perkins Loans terms and conditions.
					Sec. 4066. Requiring a common manual for servicers.
					Sec. 4067. Refinancing FFEL and Federal Direct Loans.
					Sec. 4068. Refinancing private student loans.
					Part E
					Sec. 4071. Authorization of appropriations for Perkins loan.
					Sec. 4072. Allocation of funds for Perkins loan.
					Sec. 4073. Federal Direct Perkins loan allocation.
					Sec. 4074. Agreements with institutions of higher education for purposes of the Perkins loan
			 program.
					Sec. 4075. Student loan information by eligible institutions for purposes of the Perkins loan
			 program.
					Sec. 4076. Terms of loans for purposes of the Perkins loan program.
					Sec. 4077. Reimbursement for cancellation of Perkins loans for certain public service.
					Sec. 4078. Distribution of assets from student loan funds for purposes of the Perkins loan program.
					Part F
					Sec. 4081. Conforming amendment to family contribution.
					Sec. 4082. Amendments to data elements when determining the expected family contribution.
					Sec. 4083. Amendments to family contribution for dependent students.
					Sec. 4084. Amendments to family contribution for independent students without dependents other than
			 a spouse.
					Sec. 4085. Amendments to family contribution for independent students with dependents other than a
			 spouse.
					Sec. 4086. Updated tables and amounts to need analysis.
					Sec. 4087. Zero expected family contribution.
					Sec. 4088. Amendments to definitions in need analysis.
					Part G
					Sec. 4091. FAFSA simplification.
					Sec. 4092. Federal aid eligibility.
					Sec. 4093. Reinstatement of the 6-year statute of limitations for student loans.
					Sec. 4094. Exit counseling.
					Sec. 4095. Clery Act amendments.
					Sec. 4096. Online survey tool for campus safety.
					Sec. 4097. Amendments to institutional and financial assistance.
					Sec. 4098. Conforming amendments to Pell Grants.
					Sec. 4099. Information with respect to crime statistics for programs of study abroad.
					Sec. 4100. Remedial education grants.
					Sec. 4101. Competency-based education.
					Sec. 4102. Competency-based education council.
					Sec. 4103. Improvements to program participation agreements.
					Sec. 4104. Prearbitration agreements.
					Sec. 4105. Compliance with the Civil Rights Act of 1964.
					Sec. 4106. Requirement for institutions to use a financial aid shopping sheet.
					Sec. 4107. Submission of data with respect to students with disabilities.
					Sec. 4108. Education program on hazing.
					Sec. 4109. Changes to program participation agreements to strengthen consumer protections.
					Sec. 4110. Administrative expenses.
					Sec. 4111. Income-based repayment plan.
					Sec. 4112. Fixed repayment plan.
					Sec. 4113. Longitudinal study on the effectiveness of student loan counseling.
					Sec. 4114. Study and procedures on determining family size.
					Part H
					Sec. 4121. State responsibilities.
					Sec. 4122. Additional safeguards.
					Sec. 4123. Recognition of accrediting agency or association.
					Sec. 4124. Program review and data.
					Sec. 4125. Strengthening institutional quality.
					Part I
					Sec. 4131. Program authorized.
					Sec. 4132. Pathways to student success for Historically Black Colleges and Universities.
					Title V—Developing Institutions
					Sec. 5001. Hispanic-serving institutions.
					Sec. 5002. Promoting postbaccalaureate opportunities for Hispanic Americans.
					Sec. 5003. General provisions.
					Title VI—International Education Programs
					Sec. 6001. International education.
					Sec. 6002. Global business and professional education programs.
					Sec. 6003. Repeal of assistance program for Institute for International Public Policy.
					Sec. 6004. General provisions.
					Title VII—Graduate and Postsecondary Improvement Programs
					Sec. 7001. Graduate education programs.
					Sec. 7002. Minority-serving institutions innovation fund.
					Sec. 7003. Definitions.
					Sec. 7004. Supporting postsecondary faculty, staff, and administrators in providing accessible
			 education.
					Sec. 7005. Office of Accessibility.
					Sec. 7006. Postsecondary programs for students with intellectual disabilities.
					Sec. 7007. National Technical Assistance Center and National Coordinating Center for Inclusion of
			 Students with Intellectual Disabilities.
					Sec. 7008. Accessible instructional materials and technology.
					Sec. 7009. Formula grants to States to improve higher education opportunities for foster youth and
			 homeless youth.
					Title VIII—Additional Programs
					Sec. 8001. Teach for America.
					Sec. 8002. Patsy T. Mink Fellowship Program.
					Sec. 8003. Improving science, technology, engineering, and mathematics education with a focus on
			 Alaska Native and Native Hawaiian students.
					Sec. 8004. Grants for rural-serving institutions of higher education.
					Sec. 8005. Training for realtime writers to provide closed captioning and court reporting services.
					Sec. 8006. Grant program to establish, maintain, and improve veteran student centers.
					Sec. 8007. Modeling and simulation.
					Sec. 8008. Conforming amendments.
					Sec. 8009. Mandatory funding for masters and postbaccalaureate programs.
					Sec. 8010. Funds for access to open educational resources.
					Title IX—Amendments to Other Laws
					Part A—Education of the Deaf Act of 1986
					Sec. 9001. Composition of Board of Trustees.
					Sec. 9002. Administrative requirements of Laurent Clerc National Deaf Education Center.
					Sec. 9003. Federal endowment programs for Gallaudet University and the National Technical Institute
			 for the Deaf.
					Part B—Tribally Controlled Colleges and Universities Assistance Act of 1978
					Sec. 9101. Tribally Controlled Colleges and Universities Assistance Act of 1978.
					Part C—Carl D. Perkins Career and Technical Education Act of 2006 Amendments
					Sec. 9201. Additional authorization of appropriations.
					Part D—General Education Provisions Act
					Sec. 9301. Special Assistant for Equity and Inclusion.
					Sec. 9302. Release of education records to facilitate the award of a recognized postsecondary
			 credential.
					Part E—Education Sciences Reform Act of 2002
					Sec. 9401. Inclusion of racial subgroups in IPEDS data.
				
 2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 3. General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IGeneral Provisions
 1001.DefinitionsSection 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) is amended— (1)in paragraph (6), by striking section 3(2) and inserting section 3;
 (2)in paragraph (13), by inserting controlled, before owned; and (3)by adding at the end the following:
					
 (25)Nonprofit institution of higher educationThe term nonprofit institution of higher education means an institution of higher education that— (A)is a nonprofit, as defined in section 103(13); and
 (B)at which no member of the governing board of the nonprofit institution of higher education (other than ex officio members serving at the pleasure of the remainder of the governing board and receiving a fixed salary), or any person with the power to appoint or remove members of such governing board, receives any substantial direct or indirect economic benefit (including a lease, promissory note, or other contract) from the nonprofit institution of higher education.
 (26)Public institution of higher educationThe term public institution of higher education means an institution of higher education— (A)for which all obligations of the institution are valid and binding obligations of the State (or of an equivalent governmental entity); and
 (B)for which the full faith and credit of such State (or equivalent government entity) is pledged for the timely payment of such obligations.
 (27)Foster care children and youthThe term foster care children and youth— (A)means children and youth whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of such children and youth; and
 (B)includes individuals who were age 13 or older when their care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) and who are no longer under the care and responsibility of such a State or tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome.
 (28)Federal education assistance fundsThe term Federal education assistance funds means— (A)funds under title IV;
 (B)educational and training benefits available to veterans, military personal, and other individuals under chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code, or chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code, or section 1784a of title 10, United States Code;
 (C)funds for training under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), including funds under title II of such Act; and
 (D)funds under section 477 of the Social Security Act. (29)Progress period statusThe term progress period status means the status of an institution of higher education that is determined by the Secretary to be in danger of failing to meet title IV eligibility criteria relating to student debt because the institution has a student default risk indicator of not less than 10 percent and not more than 15 percent..
 1002.Disclosures of foreign giftsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended— (1)in subsection (a), by striking 250,000 and inserting 100,000;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting The legal name of the person or institution from which the gift is received. after particular country.; and (ii)by striking , or if unknown and all that follows through to the period and inserting and the country of incorporation. In this paragraph, the term aggregate dollar amount includes the fair market value of staff members, textbooks, and other in-kind gifts.; and
 (B)in paragraph (2)— (i)by inserting the name of the agency or office within the government from which such a gift is received, and after foreign government,; and
 (ii)by inserting In this paragraph, the term aggregate dollar amount includes the fair market value of staff members, textbooks, and other in-kind gifts. after each foreign government.; (3)in subsection (c)(1), by striking or if unknown and all that follows through the period and inserting and the country of incorporation.;
 (4)in subsection (d)— (A)in paragraph (1) by striking are substantially and all that follows through this section, and inserting includes all information required by this section,; and
 (B)in paragraph (2) by striking requirements substantially similar to those and inserting all the information; (5)in subsection (e), by adding at the end the following: Not later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading. Not later than 60 days after the date of the enactment of this sentence, the Secretary shall make all previous disclosure reports received after January 1, 2000 available in the same manner as described in the previous sentence.; and
 (6)in subsection (h)— (A)in paragraph (1) by inserting gift, after lease,;
 (B)in paragraph (3), by striking or property and inserting property, human resources, or payment of any staff;; and (C)in paragraph (5)(B), by inserting institutes, instructional programs, after centers,.
					1003.Alcohol and substance misuse prevention
 (a)In generalSection 120 of the Higher Education Act of 1965 (20 U.S.C. 1011i) is amended— (1)in the section heading, by striking Drug and alcohol abuse and inserting Alcohol and substance misuse;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking a program to prevent the use of illicit drugs and the abuse of alcohol by students and employees that, and inserting an evidence-based program to prevent alcohol and substance misuse by students and employees that,;
 (B)by amending paragraph (1)(D) to read as follows:  (D)a description of any alcohol or substance misuse counseling, treatment, rehabilitation, recovery, re-entry, or recovery support programs provided by the institution (including in partnership with a community-based organization) that are available to employees or students;; and
 (C)in paragraph (1)(E), by striking that the institution will impose and inserting of the institution’s policies regarding; (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking and at the end of subparagraph (A);
 (ii)in subparagraph (B), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (C)compliance assistance to assist institutions in complying with the requirements of this section.; (B)by redesignating paragraph (2) as paragraph (4); and
 (C)by inserting after paragraph (1) the following:  (2)Interagency agreementNot later than 180 days after the date of enactment of the Aim Higher Act, the Secretary shall enter into a interagency agreement with the Secretary of Health and Human Services to—
 (A)determine criteria that satisfy the requirement of subsection (a) that an institution of higher education has adopted and has implemented an evidence-based program described in such subsection;
 (B)establish a process for disseminating the best practices for adopting and implementing such an evidence-based program; and
 (C)establish a process that promotes coordination and collaboration between institutions of higher education and the respective State agencies that administer the Substance Abuse Prevention and Treatment Block Grants pursuant to subpart II of the Public Health Service Act (42 U.S.C. 300x–21).
 (3)GuidanceNot later than 1 year after the date of enactment of the Aim Higher Act, the Secretary shall, in coordination with the Secretary of Health and Human Services, issue guidance with respect to the criteria described in paragraph (2)(A).; and
 (4)in subsection (e)— (A)in the subsection heading, by striking drug abuse in the heading and inserting substance misuse;
 (B)in paragraph (1)— (i)by striking other organizations and inserting community-based organizations that partner with institutions of higher education;
 (ii)by striking programs of prevention, and education (including treatment-referral) to reduce and eliminate the illegal use of drugs and alcohol and the violence associated with such use and inserting evidence-based programs of alcohol and substance misuse prevention and education (including programs to improve access to treatment, referral for treatment services, or crisis intervention services) to eliminate illegal substance use, decrease substance misuse, and improve public health and safety,; and
 (iii)by striking alcohol and drug abuse and inserting substance use disorder; (C)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
 (D)by inserting after paragraph (1) the following:  (2)Additional usesIn addition to the activities described in paragraph (1), a grant or contract awarded under paragraph (1) may be used to carry out 1 or more of the following evidence-based programs or activities:
 (A)Providing programs for recovery support services, and peer support services and counseling for students with a substance use disorder.
 (B)Promoting integration and collaboration in campus-based health services between primary care, substance use disorder services, and mental health services.
 (C)Promoting integrated care services related to screening, diagnosis, prevention, and treatment of mental, behavioral, and substance use disorders for students.
 (D)Providing re-entry assistance for students on academic probation due to their substance use disorder.
 (E)Preventing fatal and nonfatal overdoses. (F)Providing education to students, faculty, or other personnel on—
 (i)recognizing the signs and symptoms of substance use disorder, and how to engage and support a person in a crisis situation;
 (ii)resources available in the community, within the institution of higher education, and other relevant resources for individuals with a substance use disorder; and
 (iii)safely de-escalating crisis situations involving individuals with a substance use disorder.; and (E)by amending paragraph (6), as redesignated by subparagraph (C), to read as follows:
							
 (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
						(b)Effective dates
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act.
 (2)Delayed effective datesThe amendments made by subsection (a)(2) shall apply to institutions of higher education on the date that is 2 years after the date of enactment of this Act.
 1004.Exception to required registration with selective service systemPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
 124.Exception to required registration with selective service systemNotwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), a person shall not be ineligible for assistance or a benefit provided under title IV if the person is required under section 3 of such Act (50 U.S.C. 3802) to present himself for and submit to registration under such section, and fails to do so in accordance with any proclamation, rule, or regulation issued under such section..
			1005.For-profit conversions
 (a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended by adding at the end the following:
					
						125.For-profit conversions
 (a)DeterminationOn determining that an institution of higher education meets the requirements under subsection (b), the Secretary shall—
 (1)approve the conversion of an institution of higher education to a nonprofit institution of higher education; and
 (2)review such approval every 5 years thereafter. (b)RequirementsTo be eligible to convert to a nonprofit institution of higher education under this Act, an institution of higher education shall submit an application to the Secretary that demonstrates—
 (1)that such institution is a nonprofit institution of higher education, as defined in section 103(25);
 (2)subject to subsection (d), that the institution has not acquired any other institution of higher education (as defined in section 102), or a significant portion of the assets of such other institution, for more than the value of such other institution or such assets, respectively; and
 (3)in the case of an institution that has been acquired by another party, that such institution is not controlled by such party.
 (c)Transition periodIn the case of an institution of higher education approved for conversion under subsection (a), such institution shall be subject to any rules and regulations that apply to proprietary institutions of higher education, as defined in section 102(b), for a minimum of 5 years.
 (d)ValueThe term value, with respect to an acquisition under subsection (b)(2)— (1)includes the value of any ongoing relationship (including any contract, agreement, lease or other arrangement between the acquiring institution and the acquired institution), as defined in section 180.905 of title 2, Code of Federal Regulations, as in effect on the date of enactment of this section;
 (2)subject to paragraph (3), may be demonstrated through any of— (A)third-party valuation;
 (B)independent financing of the acquisition based upon the assets acquired; or (C)full and open competition in the procurement of services or assets, as such term is defined in section 2.101(b) of title 48, Code of Federal Regulations, as in effect on the date of the enactment of this section; and
 (3)shall be subject to such other demonstration process determined appropriate by the Secretary in a case in which the Secretary does not accept a demonstration process described in paragraph (2).
								(e)Publication
 (1)ApplicationBefore the Secretary may approve the conversion of an institution of higher education under subsection (a), the application of such institution submitted to the Secretary under subsection (b) shall be published in the Federal Register with an appropriate notice and comment period.
 (2)DeterminationThe Secretary shall publish each determination under this section, and the reasons for such determination, under the Federal Register.
 (f)Tax exempt statusIn carrying out this section, the Secretary may consider the tax exempt status of an institution of higher education under section 501(c)(3) of the Internal Revenue Code, but may not use such status as the sole determining factor for approval under subsection (a).. 
 (b)ExpertiseThe Secretary of Education shall create a unit within the Department of Education with the expertise necessary to carry out section 125 of the Higher Education Act of 1965, as added by subsection (a).
 1006.Postsecondary data systemSection 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a) is amended— (1)in subsection (i)(1)(T), by striking rate, and inserting rate and adjusted cohort default rate,;
 (2)by redesignating subsection (l) as subsection (m); and (3)by inserting after subsection (k) the following:
					
						(l)Data system
							(1)In general
 (A)Establishment of systemThe Commissioner for Education Statistics (referred to in this subsection as the Commissioner) shall develop and maintain a postsecondary data system that is secure and protects student data privacy to—
 (i)evaluate student-level— (I)enrollment, progression, and completion patterns;
 (II)outcomes following postsecondary enrollment and completion; (III)postsecondary costs; and
 (IV)financial aid; (ii)improve institutional transparency and facilitate institutional improvement while reducing the reporting burden on institutions of higher education; and
 (iii)analyze, evaluate, and improve Federal student aid programs; (B)RequirementsIn developing the data system described in this subsection, the Commissioner shall—
 (i)focus on the needs of users of such system and entities reporting to such system, including institutions of higher education;
 (ii)follow relevant web design and digital services standards; and (iii)ensure student data privacy and security in accordance with the most recent Federal standards developed by the National Institute of Standards and Technology.
 (C)ReportingNotwithstanding any other provision of this section, to the extent that another provision of this section requires the same reporting or collection of data that is required under this subsection, an institution of higher education (as defined in section 102), or the Secretary or Commissioner may use the reporting or data required for the postsecondary data system established pursuant to this subsection to satisfy both such requirements.
								(2)Data system elements
 (A)In generalThe Commissioner shall consult with institutions of higher education, individuals and organizations with expertise in data privacy and security, consumer protections, and other stakeholders in determining and, where appropriate, revising, data elements to be included in the postsecondary data system, in accordance with subparagraph (B).
 (B)Required elementsSuch postsecondary data system shall include, at a minimum, the following student-level data elements:
 (i)The student-level data elements necessary to calculate the information within any student-related surveys included in the Integrated Postsecondary Education Data System (IPEDS).
 (ii)The student-level data elements necessary to allow for reporting student enrollment, persistence, retention, transfer, and completion measures for all credential levels within and across institutions of higher education, and disaggregated by the following categories to allow for cross tabulation of data:
 (I)First-time enrollment status. (II)Attendance intensity, whether full-time or part-time.
 (III)Distance education enrollment status. (IV)Credential-seeking status.
 (V)Credential level. (VI)Race (as defined in section 153(3)(a) of the Education Sciences Reform Act (20 U.S.C. 9501(3)(a))).
 (VII)Age. (VIII)Gender.
 (IX)Program of study. (X)Military or veteran status, as determined made on receipt of veteran’s education benefits (defined in section 480(c)).
 (XI)Federal Pell Grant eligibility. (XII)Federal Pell Grant recipient status.
 (XIII)Federal loan recipient status under title IV. (XIV)Disability status.
 (XV)First-generation college student status (defined in section 318). (C)Prohibited elementsThe Commissioner shall not include health data, student discipline records or data, elementary and secondary education data, physical address, citizenship or national origin status, course grades, student-level postsecondary entrance examination results, political affiliation, or religion in the postsecondary data system.
 (D)Additional data elementsThe Commissioner may, after consultation with institutions of higher education and other stakeholders, make a determination to promulgate regulations to include additional data elements in the postsecondary student data system.
								(3)Federal data system coordination
 (A)In generalWhere appropriate, the Commissioner shall enter into agreements with other Federal agencies to create secure linkages that meet the requirements of this paragraph between the data collected under the postsecondary data system under this subsection and relevant Federal data systems.
 (B)Consistent reportingThe Commissioner shall ensure that the secure linkages described in subparagraph (A) result in consistent reporting of, at a minimum, the following categories of data for all students:
 (i)Enrollment, retention, transfer, and completion outcomes. (ii)Financial indicators for students receiving Federal grants and loans under this title, including grant and loan aid by source, cumulative student debt, loan repayment status, and repayment plan.
 (iii)Postcollegiate outcomes, including earnings, employment, and postgraduate education, by program of study and credential level.
 (C)Confidentiality and data privacyIn creating secure linkages with relevant Federal data systems described in this paragraph, the Commissioner shall ensure that such linkages—
 (i)protect student data privacy; and (ii)comply with the security and privacy protections described in all applicable Federal data protection protocols.
 (D)ReviewNot less often than once every 5 years after the establishment of the postsecondary data system under this subsection, the Commissioner shall review methods for streamlining data collection from postsecondary institutions and minimizing duplicative reporting with the Department of Education and across Federal agencies that provide data for the postsecondary data system.
								(4)Information sharing
 (A)Aggregate informationThe Commissioner shall make summary aggregate information publicly available and user-friendly. Such aggregate information shall—
 (i)include, at a minimum, for each institution of higher education, measures of student access, progression, completion, student costs, and postcollegiate student outcomes; and
 (ii)not include any personally identifiable information. (B)Research and evaluationThe Commissioner shall develop and implement a secure process—
 (i)for making student-level, non-personally identifiable information from the postsecondary data system described in this subsection available for research and evaluation purposes approved by the Commissioner in a manner compatible with practices for disclosing National Center for Education Statistics data as in effect on the day before the date of enactment of the Aim Higher Act;
 (ii)through which any institution of higher education or a State that fully participates in the postsecondary data system under this subsection may request and receive from the Commissioner non-personally identifiable information, and aggregate summary data, related to students who have attended such institution or any institution in such State, as applicable, for purposes of institutional or State improvement and program evaluation; and
 (iii)for providing, at least annually, each institution of higher education that fully participates in the postsecondary data system under this subsection with a set of program-level, non-personally identifiable information from the postsecondary data system for students currently or formerly associated with the institution.
 (C)RegulationThe Commissioner shall promulgate guidance and regulations to ensure— (i)fair, secure, and equitable access to such data; and
 (ii)privacy, security, and access to such data. (D)ProhibitionsData collected under this subsection shall not be—
 (i)sold to any third party by the Commissioner, any institution of higher education, any State, or any other entity; or
 (ii)used for any law enforcement activity or any other activity that would result in adverse action against any student, including enforcement of Federal immigration law or debt collection activity.
									(5)Data submission
 (A)Required submissionEach institution of higher education participating in a program under this title shall collect and submit to the Commissioner the data requested by the Commissioner to carry out this subsection.
 (B)Authorized submissionAn institution of higher education not participating in a program under this title may collect and submit to the Commissioner the data requested by the Commissioner to carry out this subsection.. 
 1007.Textbook informationSection 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b) is amended— (1)in subsection (a), by striking identify ways to decrease and inserting identify and adopt innovative tools to decrease;
 (2)in subsection (b)(9)— (A)by striking to accompany a and inserting to accompany or support a in the matter preceding subparagraph (A); and
 (B)in subparagraph (A), by striking materials, computer disks, website access and inserting materials, online and digital learning platforms and materials, website access; (3)in subsection (c)(1)(D)(i), by striking paperback, and unbound and inserting paperback, digital, and unbound; and
 (4)in subsection (f)— (A)in paragraph (1), by inserting accessing lower-cost digital course materials and digital textbooks, after programs for; and
 (B)in paragraph (3), by inserting , such as inclusive access programs or digital content distribution platforms after delivery programs. 1008.Repeal of prohibition of student information databaseSection 134 of the Higher Education Act of 1965 (20 U.S.C. 1015c) is repealed.
 1009.In-State tuition rates for homeless children and youths and foster care children and youthSection 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended— (1)in the section heading, by inserting , homeless children and youths, and foster care children and youth after children;
 (2)in subsection (a)— (A)by striking (a) Requirement.—In the case and inserting the following:
						
							(a)Requirement
 (1)Armed forcesIn the case; and (B)by adding at the end the following:
						
 (2)Homeless children and youths and foster care children and youthIn the case of a homeless child or youth or a foster care child or youth, such State shall not charge such individual tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.; and 
 (3)by striking subsections (c) and (d) and inserting the following:  (c)Effective date (1)Armed forcesWith respect to an individual described in subsection (a)(1), this section shall remain in effect as it was in effect on the day before the date of enactment of the Aim Higher Act.
 (2)Homeless children and youths and foster care children and youthWith respect to an individual described in subsection (a)(2), this section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins during the first full award year following the date of enactment of the Aim Higher Act.
 (d)DefinitionsIn this section: (1)Armed forcesThe terms armed forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.
 (2)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).. 
 1010.Student loan ombudsmanSection 141(f)(3) (20 U.S.C. 1018(f)(3)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (C)receive, review, and resolve expeditiously complaints regarding a student’s independence under subparagraph (B) or (H) of section 480(d)(1), in consultation with knowledgeable parties, including child welfare agencies, local educational agency liaisons for homeless children and youths designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), or State Coordinators for Education of Homeless Children and Youths established in accordance with section 722 of such Act (42 U.S.C. 11432)..
				IITeacher Quality Enhancement
			ATeacher and School Leader Quality Partnership Grants
 2001.DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended to read as follows:  200.DefinitionsExcept as otherwise provided, in this title:
 (1)Arts and sciencesThe term arts and sciences means— (A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and
 (B)when referring to a specific academic subject area, the disciplines or content areas in which academic majors are offered by the arts and sciences organizational unit.
 (2)Blended learningThe term blended learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (3)Children from low-income familiesThe term children from low-income families means children described in section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).
 (4)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given the term in section 2221(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(1)).
 (5)Digital learningThe term digital learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (6)Diverse teacher candidatesThe term diverse teacher candidates means teacher candidates from— (A)underrepresented groups; or
 (B)teachers who are linguistically and culturally prepared to educate high-need students. (7)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for the education of children in an early childhood education program.
 (8)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)EducatorThe term educator means a teacher, principal or other school leader, specialized instructional support personnel, or other staff member who provides or directly supports instruction, such as a school librarian, counselor, or paraprofessional.
 (10)Eligible partnershipThe term eligible partnership means an entity that— (A)shall include—
 (i)a high-need local educational agency; (ii) (I)a high-need school or a consortium of high-need schools served by the high-need local educational agency; or
 (II)as applicable, a high-need early childhood education program; (iii)a partner institution;
 (iv)a school, department, or program of education within such partner institution, which may include an existing teacher professional development program with proven outcomes within a four-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title; and
 (v)a school or department of arts and sciences within such partner institution; and (B)may include any of the following:
 (i)The Governor of the State. (ii)The State educational agency.
 (iii)The State board of education. (iv)The State agency for higher education.
 (v)A business. (vi)A public or private nonprofit educational organization.
 (vii)An educational service agency. (viii)A teacher, principal, or school leader organization.
 (ix)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership.
 (x)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i)).
 (xi)A school or department within the partner institution that focuses on psychology and human development.
 (xii)A school or department within the partner institution with comparable expertise in the disciplines of teaching, learning, and child and adolescent development.
 (xiii)An entity operating a program that provides alternative routes to State certification of teachers or principals.
 (11)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (12)Evidence-basedThe term evidence-based has the meaning given the term in subclauses (I) and (II) of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)).
 (13)Evidence of student learningThe term evidence of student learning means multiple measures of student learning that include the following: (A)Valid and reliable student assessment data, which may include data—
 (i)based on— (I)student learning gains on statewide academic assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965; or
 (II)student academic achievement assessments used at the national, State, or local levels, where available and appropriate for the curriculum and students taught;
 (ii)from classroom-based summative assessments; and (iii)from high-quality validated performance-based assessments that are aligned with challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).
 (B)Not less than one of the following additional measures: (i)Student work, including measures of performance criteria and evidence of student growth.
 (ii)Teacher-generated information about student goals and growth. (iii)Parental feedback about student goals and growth.
 (iv)Student feedback about learning and teaching supports. (v)Assessments of affective engagement and self-efficacy.
 (vi)Other appropriate measures, as determined by the State. (14)Foster care (A)In generalThe term foster care means 24-hour substitute care for a child placed away from the child’s parents or guardians and for whom the State agency has placement and care responsibility. The term includes care through a placement in a foster family home, a foster home of a relative, a group home, an emergency shelter, a residential facility, a child care institution, or a pre-adoptive home.
 (B)RuleA child shall be considered to be in foster care under subparagraph (A) without regard to whether— (i)the foster care facility is licensed and payments are made by the State or local agency for the care of the child;
 (ii)adoption subsidy payments are being made prior to the finalization of an adoption; or (iii)Federal matching funds for any payments described in clause (i) or (ii) are being made.
 (15)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is located within the geographic area served by a high-need local educational agency.
 (16)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (A) (i)that serves not fewer than 10,000 low-income children;
 (ii)for which not less than 20 percent of the children served by the agency are low-income children; (iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965 or the Rural and Low-Income School Program under section 6221(b) of such Act; or
 (iv)that has a percentage of low-income children that is in the highest quartile among such agencies in the State; and
									(B)
 (i)for which one or more schools served by the agency is identified by the State for comprehensive supports and interventions under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965; or
 (ii)for which one or more schools served by the agency has a high teacher turnover rate or is experiencing a teacher shortage in a high-needs field, as determined by the State.
									(17)High-need school
 (A)In generalThe term high-need school means a school that, based on the most recent data available, meets one or both of the following: (i)The school is in the highest quartile of schools in a ranking of all schools served by a local educational agency, ranked in descending order by percentage of students from low-income families enrolled in such schools, as determined by the local educational agency based on one of the following measures of poverty:
 (I)The percentage of students aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary.
 (II)The percentage of students eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act.
 (III)The percentage of students in families receiving assistance under the State program funded under part A of title IV of the Social Security Act.
 (IV)The percentage of students eligible to receive medical assistance under the Medicaid program. (V)A composite of two or more of the measures described in subclauses (I) through (IV).
 (ii)In the case of— (I)an elementary school, the school serves students not less than 60 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act; or
 (II)any other school that is not an elementary school, the other school serves students not less than 45 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act.
										(B)Special rule
 (i)Designation by the SecretaryThe Secretary may, upon approval of an application submitted by an eligible partnership seeking a grant under this title, designate a school that does not qualify as a high-need school under subparagraph (A) as a high-need school for the purpose of this title. The Secretary shall base the approval of an application for designation of a school under this clause on a consideration of the information required under clause (ii), and may also take into account other information submitted by the eligible partnership.
 (ii)Application requirementsAn application for designation of a school under clause (i) shall include— (I)the number and percentage of students attending such school who are—
 (aa)aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary; (bb)eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act;
 (cc)in families receiving assistance under the State program funded under part A of title IV of the Social Security Act; or
 (dd)eligible to receive medical assistance under the Medicaid program; (II)information about the student academic achievement of students at such school; and
 (III)for a secondary school, the four-year adjusted cohort graduation rate for such school. (18)Highly competentThe term highly competent, when used with respect to an early childhood educator, means an educator—
 (A)with specialized education and training in development and education of young children from birth until entry into kindergarten or a specialization in infants and toddlers or pre-school children;
 (B)with— (i)a baccalaureate degree in an academic major in an early childhood or related field; or
 (ii)an associate’s degree in an early childhood or related educational area; and (C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant areas associated with quality early childhood education.
 (19)Homeless childThe term homeless child means an individual who is a homeless child or youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434).
 (20)Induction programThe term induction program means a formalized program for new teachers or school leaders, during not less than the teachers’ or school leaders’ first 2 years of, respectively, teaching or leading, that is designed to provide support for, and improve the professional performance and increase the retention in the education field of, beginning teachers or school leaders. Such program shall promote effective teaching or leadership skills and shall include the following components:
 (A)High-quality mentoring. (B)Periodic, structured time for collaboration, including with mentors, as well as time for information-sharing among teachers, principals, other school leaders and administrators, other appropriate instructional staff, and participating faculty or program staff in the partner institution.
 (C)The application of evidence-based instructional practices. (D)Opportunities for new teachers or school leaders to draw directly on the expertise of mentors, faculty or program staff, and researchers to support the integration of evidence-based research with practice.
 (E)The development of skills in evidence-based instructional and behavioral interventions. (F)Faculty or program staff who—
 (i)model the integration of research and practice in the classroom and school; and (ii)as appropriate, assist new teachers or school leaders with the effective use and integration of educational technology and the principles of universal design for learning into the classroom or school.
 (G)Interdisciplinary collaboration among teacher leaders or school leaders, faculty or program staff, researchers, and other staff who prepare new teachers or school leaders with respect to, as applicable, the learning process, the assessment of learning, or the leadership of a school.
 (H)As applicable to the role, assistance with understanding of the effective use of data, particularly student achievement data, and the applicability of such data to inform and improve classroom instruction and school leadership.
 (I)Regular and structured observation and evaluation of new teachers, principals, or other school leaders that are based in part on evidence of student learning, shall include multiple measures of educator performance, and shall provide clear, timely, and useful feedback to teachers, principals, or other school leaders, as applicable.
 (J)The development of skills in improving the school culture and climate related to school leadership and the role of the principal, including to—
 (i)nurture teacher and staff development to strengthen classroom practice; (ii)build and sustain an inclusive culture of learning among adults and children;
 (iii)strengthen communications and relationships with parents, caregivers, paraprofessionals, and community stakeholders;
 (iv)facilitate the sharing of knowledge, insight, and best practices in the community served by the school, preschool program, or early childhood education program, including with youth serving programs (such as before- and after-school and summer programs); and
 (v)build relationships and communicate effectively with State and local educational agency officials. (21)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
 (22)MentoringThe term mentoring means the mentoring of new or prospective teachers or school leaders through a program that— (A)includes clear criteria for the selection of teacher or school leader mentors who may be program staff and who will provide role model relationships for mentees, which criteria shall be developed by the eligible partnership and based on measures of teacher or school leader effectiveness;
 (B)provides high-quality training for such mentors, including instructional strategies for literacy instruction and classroom management (including approaches that improve the schoolwide climate for learning, create inclusive classroom environments, and address the social and emotional needs of students, which may include positive behavioral interventions and supports);
 (C)provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching or leading methods in classroom or school settings during the day in a high-need school in the high-need local educational agency in the eligible partnership;
 (D)provides paid release time for mentors; (E)for teachers, provides mentoring to each mentee by a colleague who teaches in the same field, grade, or subject as the mentee;
 (F)for teachers, promotes empirically-based practice of, and evidence-based research on, where applicable—
 (i)teaching and learning; (ii)assessment of student learning;
 (iii)the development of teaching skills through the use of instructional and behavioral interventions; and
 (iv)the improvement of the mentees’ capacity to measurably advance student learning; and (G)includes—
 (i)common planning time or regularly scheduled collaboration for the mentor and mentee; and (ii)as applicable, joint professional development opportunities.
 (23)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (24)Partner institutionThe term partner institution means an institution of higher education, which may include a 2-year institution of higher education offering a dual program with a 4-year institution of higher education, participating in an eligible partnership that has a teacher or school leader preparation program that is accredited by the State—
 (A)in the case of a teacher preparation program— (i)whose graduates exhibit strong performance on State-determined qualifying assessments for new teachers through—
 (I)demonstrating that 80 percent or more of the graduates of the program who intend to enter the field of teaching have passed all of the applicable State qualification assessments for new teachers, which shall include an assessment of each prospective teacher’s subject matter knowledge in the content area in which the teacher intends to teach; or
 (II)that is not designated as a low-performing teacher preparation program in the State as determined by the State—
 (aa)using criteria consistent with the requirements for the State assessment under section 207(a) before the first publication of such report card; and
 (bb)using the State assessment required under section 207(a), after the first publication of such report card and for every year thereafter; and
 (ii)that requires— (I)each student in the program to meet high academic standards or demonstrate a record of success, as determined by the institution (including prior to entering and being accepted into a program), and participate in intensive clinical experience;
 (II)each student in the program preparing to become a teacher who meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (III)each student in the program preparing to become an early childhood educator to meet degree requirements, as established by the State, and become highly competent; and
 (B)in the case of a school leader preparation program— (i)whose graduates exhibit a strong record of successful school leadership as demonstrated by—
 (I)a high percentage of such graduates taking positions as assistant principals and principals within 3 years of completing the program; and
 (II)a high percentage of such graduates rated effective or above in State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other, comparable indicators of performance; and
 (ii)that requires each student in the program to participate in intensive clinical experience in an authentic setting (including by assuming substantial leadership responsibilities) in which the student can be evaluated on leadership skills and the student’s effect on student outcomes as part of program completion.
 (25)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (26)Profession-readyThe term profession-ready— (A)when used with respect to a principal, means a principal or other school leader who—
 (i)has an advanced degree, or other appropriate credential; (ii)has completed a principal or other school leader preparation process and is fully certified and licensed by the State in which the principal or other school leader is employed;
 (iii)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice;
 (iv)has demonstrated proficiency in professionally recognized leadership standards, such as through— (I)a performance assessment;
 (II)completion of a residency program; or (III)other measures of leadership effectiveness, as determined by the State; and
 (v)has demonstrated the ability to work with students who are culturally and linguistically diverse; (B)when used with respect to a teacher, means a teacher who—
 (i)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher is employed;
 (ii)has demonstrated content knowledge in the subject or subjects the teacher teaches; (iii)has demonstrated the ability to work with students who are culturally and linguistically diverse;
 (iv)has demonstrated teaching skills, such as through— (I)a teacher performance assessment; or
 (II)other measures of teaching skills, as determined by the State; and (v)has demonstrated proficiency with the use of educational technology; and
 (C)when used with respect to any other educator not described in subparagraph (A) or (B), means an educator who has completed an appropriate preparation program and is fully certified or licensed by the State in which the educator is employed.
 (27)Residency programThe term residency program means a school-based educator preparation program in which a prospective teacher, principal or other school leader, or other educator—
 (A)for 1 academic year, works alongside a mentor teacher, principal or other school leader, or other educator who is the educator of record;
 (B)receives concurrent instruction during the year described in subparagraph (A) from the partner institution, which may be courses taught by local educational agency personnel or residency program faculty, in—
 (i)the teaching of the content area in which the teacher will become certified or licensed; (ii)pedagogical practices; and
 (iii)leadership, management, organizational, and instructional skills necessary to serve as a principal or other school leader;
 (C)acquires effective teaching or leadership skills; and (D)prior to completion of the program, earns a master’s degree or other appropriate advanced credential, attains full State teacher, principal, or school leader certification or licensure, and becomes profession-ready.
 (28)School leaderThe term school leader has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (29)School leader preparation entityThe term school leader preparation entity means an institution of higher education or a nonprofit organization, including those institutions or organizations that provide alternative routes to certification, that is approved by the State to prepare school leaders to be effective.
 (30)School leader preparation programThe term school leader preparation program means a program offered by a school leader preparation entity, whether a traditional or alternative route, that is approved by the State to prepare school leaders to be effective and that leads to a specific State certification to be a school leader.
 (31)Teacher leaderThe term teacher leader means a highly effective educator who carries out formalized leadership responsibilities based on the demonstrated needs of the elementary school or secondary school in which the teacher is employed, while maintaining a role as a classroom instructor who—
 (A)is trained in and practices teacher leadership; and (B)fosters a collaborative culture to—
 (i)support educator development, effectiveness, and student learning; (ii)support access and use research to improve practice and student learning;
 (iii)promote professional learning for continuous improvement; (iv)facilitate improvements in instruction and student learning; promote the appropriate use of assessments and data for school and district improvement;
 (v)improve outreach and collaboration with families and community; (vi)advance the profession by shaping and implementing policy; and
 (vii)advocate for increased access to great teaching and learning for all students. (32)Teaching skillsThe term teaching skills means skills that enable a teacher to—
 (A)increase student learning, achievement, and the ability to apply knowledge; (B)effectively convey, and explain, and provide opportunities for students to apply academic subject matter;
 (C)effectively teach higher-order analytical, evaluation, problem-solving, critical thinking, social and emotional, collaboration, and communication skills;
 (D)employ strategies grounded in the disciplines of teaching and learning that— (i)are based on empirically-based practice and evidence-based research, where applicable, related to teaching and learning;
 (ii)are specific to academic subject matter; and (iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English-learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;
 (E)design and conduct an ongoing assessments of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills (including application, analysis, synthesis, and evaluation) and use this information to inform and personalize instruction;
 (F)support the social, emotional, and academic achievement of all students including effectively manage a classroom creating a positive and inclusive classroom environment, including the ability to implement positive behavioral interventions and support strategies;
 (G)support technology-rich instruction, assessment and learning management in content areas, technology literacy, and understanding of the principles of universal design;
 (H)demonstrate proficiency with the use of educational technology; (I)communicate and work with families, and involve families in their children’s education; and
 (J)use, in the case of an early childhood educator or an educator at the elementary school or secondary school level, age-appropriate and developmentally appropriate strategies and practices for children and youth in early childhood education and elementary school or secondary school programs, respectively.
 (33)Teacher performance assessmentThe term teacher performance assessment means a pre-service assessment used to measure teacher performance that is approved by the State and is—
 (A)based on professional teaching standards; (B)used to measure the effectiveness of a teacher’s—
 (i)curriculum planning; (ii)instruction of students, including appropriate plans and modifications for students who are limited English proficient and students who are children with disabilities;
 (iii)assessment of students, including analysis of evidence of student learning; and (iv)ability to advance student learning;
 (C)validated based on professional assessment standards; (D)reliably scored by trained evaluators, with appropriate oversight of the process to ensure consistency; and
 (E)used to support continuous improvement of educator practice. (34)Teacher preparation entityThe term teacher preparation entity means an institution of higher education, a nonprofit organization, or other organization that is approved by a State to prepare teachers to be effective in the classroom.
 (35)Teacher preparation programThe term teacher preparation program means a program offered by a teacher preparation entity that leads to a specific State teacher certification.
 (36)Trauma-informed careThe term trauma-informed care is defined as the evidence-based practices outlined in section 4108(B)(II)(aa) of the Elementary and Secondary Education Act of 1965..
 2002.PurposesSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended— (1)in paragraph (2), by striking by improving the preparation of prospective teachers and enhancing professional development activities for new teachers and inserting , school leaders, including teacher leaders, and other educators by improving the preparation of prospective teachers, school leaders, and other educators and enhancing professional development activities for new teachers, school leaders, and other educators;
 (2)in paragraph (3), by striking ; and and inserting a semicolon; and (3)by striking paragraph (4) and inserting the following new paragraphs:
						
 (4)hold teacher, principal and school leader, and other educator preparation programs accountable for preparing effective teachers, principals and school leaders, and other educators;
 (5)recruit profession-ready individuals, including underrepresented groups and individuals from other occupations (including informal education and youth development fields), as teachers and other educators; and
 (6)meet the staffing needs of high-need local educational agencies and high-need schools through close partnerships with educator preparation programs within institutions of higher education..
 2003.Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting equitable distribution, after professional development,; (B)by amending paragraph (2) to read as follows:
							
 (2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective teachers, school leaders, and new educators with strong teaching, leadership, and other professional skills necessary to increase learning and academic achievement;; 
 (C)in paragraph (3), by inserting , school leaders, and other educators, after new teachers; (D)in paragraph (4)—
 (i)in subparagraph (A), by inserting , school leader, and other educator after other teacher; and (ii)in subparagraph (B), by inserting , school leader, and other educator after promote teacher;
 (E)in paragraph (6)— (i)by striking subparagraphs (F), (G), and (H) and inserting the following:
								
 (F)how the partnership will prepare educators to teach and work with students with disabilities, including training related to early identification of students with disabilities and participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act to ensure that students with disabilities receive effective services, consistent with the requirements of the Individuals with Disabilities Education Act, that are needed for such students to achieve to challenging State academic standards;
 (G)how the partnership will prepare educators to teach and work with students who are English learners to ensure that students who are English learners receive the services that are needed for such students to achieve to challenging State academic standards;
 (H)how faculty at the partner institution will work, during the term of the grant, with mentor educators in the classrooms and administrators of high-need schools served by the high-need local educational agency in the partnership to—
 (i)provide high-quality professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers and other educators, including multi-tiered systems of support and universal design for learning;
 (ii)train other classroom teachers, principals or other school leaders, school librarians, and other educators to implement literacy programs that incorporate the components of comprehensive literacy instruction; and
 (iii)provide evidence-based, high-quality professional development activities to strengthen the instructional and leadership skills of elementary school and secondary school principals or other school leaders and district superintendents, if the partner institution has a principal or school leader preparation program;;
 (ii)in subparagraph (I), by inserting as applicable before how the partnership; and (iii)in subparagraph (K)—
 (I)by inserting , principals or other school leaders after teachers; and (II)by striking ; and and inserting a semicolon; and
 (F)in paragraph (7)— (i)in the matter before subparagraph (A), by striking under this section and inserting under paragraphs (1)(B)(iv) and (3) of subsection (d);
 (ii)in subparagraph (A), by inserting as applicable, before a demonstration; (iii)in subparagraph (B), by striking scientifically valid and inserting evidence-based; and
 (iv)in subparagraph (D), by striking the period at the end and inserting ; and; (2)by amending subsection (c) to read as follows:
						
 (c)Use of grant fundsAn eligible partnership that receives a grant under this section— (1)shall use such grant to carry out—
 (A)a program for the pre-baccalaureate or post-baccalaureate preparation of teachers described in subsection (d);
 (B)a teaching or principal or other school leader residency program described in subsection (e); or (C)a combination of such programs; and
 (2)may use such grant to carry out other educator development programs under subsection (f), based upon the results of the needs assessment in subsection (b)(1).;
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)by striking limited English proficient both places it appears and inserting English learners; (ii)by striking scientifically valid both places it appears inserting evidence-based; and
 (iii)in subparagraph (B)(ii)(VI), by striking reading instruction both places it appears and inserting comprehensive literacy instruction; (B)in paragraph (5)(B), by striking limited English proficient and inserting English learners; and
 (C)in paragraph (6)(A), by striking reading instruction and inserting comprehensive literacy instruction; (4)by amending subsection (e) to read as follows:
						
							(e)Partnership grants for the establishment of teaching and principal or other school leader residency
			 programs
 (1)In generalAn eligible partnership receiving a grant to carry out an effective teaching residency program or principal or other school leader residency program that meets the following requirements:
 (A)Teaching residency programAn eligible partnership carrying out a teaching residency program shall— (i)support a teaching residency program described in paragraph (2) for high-need schools, as determined by the needs of high-need local educational agency in the partnership, and in high-need subjects and areas, as defined by such local educational agency; and
 (ii)place graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the residency program and between such graduates and mentor teachers in the receiving school.
 (B)Principal or school leader residency programAn eligible partnership carrying out a principal or school leader residency program shall support a program described in paragraph (3) for high-need schools, as determined by the needs of the high-need local educational agency in the partnership.
									(2)Teaching residency program
 (A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)The integration of pedagogy, classroom practice and teacher mentoring. (ii)The exposure to principles of child and youth development, and understanding and applying principles of learning, behavior, and community and family engagement.
 (iii)The exposure to principles of universal design for learning and multi-tiered systems of support. (iv)Engagement of teaching residents in rigorous graduate-level coursework to earn a master's degree while undertaking a guided teaching clinical experience.
 (v)Experience and learning opportunities alongside a trained and experienced mentor teacher— (I)whose teaching shall complement the residency program so that school-based clinical practice is tightly aligned and integrated with coursework;
 (II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and
 (III)who may be relieved from teaching duties or may be offered a stipend as a result of such additional responsibilities.
 (vi)The establishment of clear criteria for the selection of mentor teachers based on the appropriate subject area knowledge and measures of teacher effectiveness, which shall be based on, but not limited to, observations of the following:
 (I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative, summative, and diagnostic assessments to inform instruction and improve student learning.
 (II)Appropriate instruction that engages all students. (III)Collaboration with colleagues to improve instruction.
 (IV)Analysis of evidence of student learning. (V)Collaboration and the cultivation of relationships with external stakeholders (which may include professional disciplinary organizations and nonprofit advocacy organizations) to foster the sharing of evidence-based resources to promote high-quality, effective practices.
 (vii)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the teaching residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession.
 (viii)Continued support for residents once such residents are hired as the teachers of record, through an induction program, evidence-based professional development, and networking opportunities to support the residents through not less than the residents' first 2 years of teaching.
										(B)Selection of individuals as teacher residents
 (i)Eligible individualIn order to be eligible to be a teacher resident in a teacher residency program under this paragraph, an individual shall—
 (I)be a recent graduate of a 4-year institution of higher education or a mid-career professional possessing strong content knowledge or a record of professional accomplishment; and
 (II)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:
 (I)Strong content knowledge or record of accomplishment in the field or subject area to be taught. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership.
											(3)Partnership grants for the development of principal and other school leader residency programs
 (A)Establishment and designA principal or other school leader residency program under this paragraph shall be a program based upon models of successful principal or other school leader residencies that serve as a mechanism to prepare principals and other school leaders for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)Engagement of principal or other school leader residents in rigorous graduate-level coursework to earn an appropriate advanced credential while undertaking a guided principal or other school leader clinical experience.
 (ii)Experience and learning opportunities, including those that provide continuous feedback throughout the program on a participants’ progress, alongside a trained and experienced mentor principal or other school leader—
 (I)whose mentoring shall be based on standards of effective mentoring practice and shall complement the residence program so that school-based clinical practice is tightly aligned with coursework; and
 (II)who may be relieved from some portion of principal or other school leader duties or may be offered a stipend as a result of such additional responsibilities.
 (iii)The establishment of clear criteria for the selection of mentor principals or other school leaders, which may be based on observations of the following:
 (I)Demonstrating awareness of, and having experience with, the knowledge, skills, and attitudes to— (aa)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and climate, and personalize instruction for all students to result in improved student achievement;
 (bb)create and maintain a learning culture within the school that provides an inclusive climate conducive to the development of all members of the school community, including one of continuous improvement and learning for adults tied to student learning and other school goals;
 (cc)develop the professional capacity and practice of school personnel and foster a professional community of teachers and other professional staff;
 (dd)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, men­tor­ship, and internship;
 (ee)understand youth development appropriate to the age level served by the school, and use this knowledge to set high expectations and standards for the academic, social, emotional, and physical development of all students; and
 (ff)actively engage with families and the community to create shared responsibility for student academic performance and successful development.
 (II)Planning and articulating a shared and coherent schoolwide direction and policy for achieving high standards of student performance, and closing gaps in achievement among subgroups of students.
 (III)Identifying and implementing the activities and rigorous curriculum necessary for achieving such standards of student performance.
 (IV)Supporting a culture of learning, collaboration, and professional behavior and ensuring quality measures of instructional practice.
 (V)Communicating and engaging parents, families, and other external communities. (VI)Cultivating relationships and collaborating with external stakeholders, which may include professional disciplinary organizations and nonprofit advocacy organizations, to foster the sharing of evidence-based resources to promote high-quality, effective practices.
 (VII)Collecting, analyzing, and utilizing data and other evidence of student learning and evidence of classroom practice to guide decisions and actions for continuous improvement and to ensure performance accountability.
 (iv)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the principal residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will serve and consideration of individuals from underrepresented populations in school leadership positions.
 (v)Continued support for residents once such residents are hired as principals or other school leaders, through an induction program, evidence-based professional development to support the knowledge and skills of the principal or other school leader in a continuum of learning and content expertise in developmentally appropriate or age-appropriate educational practices, and networking opportunities to support the residents through not less than the residents’ first 2 years of serving as principal or other school leader of a school.
										(B)Selection of individuals as principal or other school leader residents
 (i)Eligible individualIn order to be eligible to be a principal or other school leader resident in a principal or other school leader residency program under this paragraph, an individual shall—
 (I)have prior prekindergarten through grade 12 teaching experience; (II)have experience as an effective leader, manager, and written and oral communicator; and
 (III)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a principal or other school leader residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the principal residency program based on the following characteristics:
 (I)Strong instructional leadership skills in an elementary school or secondary school setting. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective leadership, such as sound judgment, organizational capacity, collaboration, commitment to equity and inclusiveness, and openness to continuous learning, which may be determined by interviews or performance assessment, as specified by the eligible partnership.
											(4)Stipends or salaries; applications; agreements; and repayments
 (A)Stipends or salariesA teaching residency program, or principal or other school leader residency program, under this subsection—
 (i)shall provide a 1-year living stipend or salary to teaching or principal or other school leader residents during the teaching residency program or principal residency program; and
 (ii)may provide a stipend to a mentor teacher or mentor principal. (B)Applications (i)In generalEach teaching, principal, or other school residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, in such manner, and containing such information and assurances, as the eligible partnership may require, and which shall include an agreement to serve described in clause (ii).
 (ii)Agreements to serveEach application submitted under clause (i) shall contain or be accompanied by an agreement that the applicant will—
 (I)upon successfully completing the 1-year teaching, principal, or other school leader residency program, serve as a full-time teacher, principal, or other school leader for a total of not less than 3 school years at—
 (aa)a high-need school served by the high-need local educational agency in the eligible partnership and, in the case of a teacher, teach a subject or area that is designated as high-need by the partnership; or
 (bb)in a case in which no appropriate position is available in a high-need school served by the high-need local educational agency in the eligible partnership, any other high-need school;
 (II)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the teacher or principal, or other school leader is employed, of the employment required under subclause (I) at the beginning of, and upon completion of, each year or partial year of service;
 (III)in the case of a teacher resident, meet the requirements to be a profession-ready teacher; and (IV)comply with the requirements set by the eligible partnership under subparagraph (C) if the applicant is unable or unwilling to complete the service obligation required by this subparagraph.
											(C)Repayments
 (i)In generalAn eligible partnership carrying out a teaching or principal, or other school leader, residency program under this subsection shall require a recipient of a stipend or salary under subparagraph (A) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by subparagraph (B) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
 (ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for prorate repayment of the stipend or salary described in subparagraph (A) or for deferral of a teaching or principal, or other school leader, resident’s service obligation required by subparagraph (B), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.
 (iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out additional activities that are consistent with the purposes of this section.; and
 (5)by striking subsection (f) and inserting the following:  (f)Teacher leader development program (1)In generalA teacher leader development program carried out with a grant awarded under this section shall involve the professional development of teachers, as described in paragraph (2), who maintain their roles as classroom teachers and who also carry out formalized leadership responsibilities to increase the academic achievement of students and promote data-driven instructional practices that address the demonstrated needs at the elementary schools and secondary schools in which the teachers are employed, such as—
 (A)development of curriculum and curricular resources; (B)facilitating the work of committees and teams;
 (C)family and community engagement; (D)school discipline and culture;
 (E)peer observations and coaching; or (F)dual enrollment instruction.
 (2)Professional developmentThe professional development of teachers in a teacher leader development program carried out with a grant awarded under this section shall include—
 (A)one year of professional development, training, and support that may— (i)include—
 (I)the engagement of teachers in rigorous coursework and fieldwork relevant to their role as a teacher leader, including available teacher leader standards; and
 (II)regular observations and professional support from— (aa)a principal, vice principal, or a designated instructional leader of the school;
 (bb)a representative from the institution of higher education that is a partner in the eligible partnership;
 (cc)a representative from another entity that is a partner in the eligible partnership; and (dd)another member of the teacher leader cohort, if applicable, or a peer teacher; and
 (ii)result in the awarding of a credential in teacher leadership; and (B)one or 2 additional years of support from a principal, vice principal, or a designated instructional leader of the school, a representative from the institution of higher education that is a partner in the eligible partnership, and a representative from another entity that is a partner in the eligible partnership.
 (3)Teacher leader development program planIn carrying out a teacher leader development program under this section, an eligible partnership shall develop a plan that shall describe—
 (A)how the work hours of teacher leaders will be allocated between their classroom responsibilities and responsibilities as a teacher leader, which may include a description of whether the teacher leader will be relieved from teaching duties during their participation in the teacher leader development program;
 (B)how the partnership will support teacher leaders after the first year of professional development in the program; and
 (C)how teacher leader activities could be sustained by the eligible partnership after the program concludes, which may include a description of opportunities for the teacher leaders to assist in the educator preparation program at the institution of higher education in the partnership.
 (4)Selection of teacher leaders; use of fundsIn carrying out a teacher leader development program under this section, an eligible partnership— (A)shall select a teacher for participation in the program—
 (i)who— (I)is fully certified to teach in the State of the high-need local educational agency that is a partner in the eligible partnership;
 (II)is employed by such high-need local educational agency; (III)has not less than 3 years of teaching experience; and
 (IV)submits an application for participation to the eligible partnership; and (ii)based on selection criteria that includes—
 (I)demonstration of strong content knowledge or a record of accomplishment in the field or subject area the teacher will support as a teacher leader; and
 (II)demonstration of attributes linked to effective teaching that is determined through interviews, observations, artifacts, student achievement, or performance assessments, such as those leading to an advanced credential;
 (B)may develop admissions goals and priorities for the teacher leader development program that— (i)are aligned with the demonstrated needs of the school or high-need local educational agency in which the teacher is employed;
 (ii)considers cultural competencies that would make the applicant effective in the applicant’s teacher leader role; and
 (iii)considers whether the teacher has substantial teaching experience in the school in which the teacher is employed or in a school that is similar to the school in which the teacher is employed;
 (C)shall use the grant funds to pay for costs of training and supporting teacher leaders for not less than 2 years and not more than 3 years;
 (D)may use the grant funds to pay for a portion of a stipend for teacher leaders if such grant funds are matched by additional non-Federal public or private funds as follows:
 (i)during each of the first and second years of the grant period, grant funds may pay not more than 50 percent of such stipend; and
 (ii)during the third year of the grant period, grant funds may pay not more than 33 percent of such stipend; and
 (E)may require teacher leaders to pay back the cost of attaining the credential described in paragraph (2)(A)(ii) if they do not complete their term of service in the teacher leader development program..
 2004.Administrative provisionsSection 203 of the Higher Education Act of 1965 (20 U.S.C. 1022b) is amended— (1)in subsection (a)(2), by striking five-year period and inserting five-year period, except such partnership may receive an additional grant during such period if such grant is used to establish a teacher or principal residency program if such residency program was not established with the prior grant; and
 (2)in subsection (b)(2)(A), by striking teacher preparation program and inserting teacher education, school leader preparation, or educator development program. 2005.Accountability and evaluationSection 204(a) of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)) is amended to read as follows:
					
 (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish, and include in such application, an evaluation plan that includes rigorous, comprehensive, and measurable performance objectives. The plan shall include objectives and measures for—
 (1)achievement for all prospective and new educators as measured by the eligible partnership; (2)educator retention in the first 3 years;
 (3)as applicable, pass rates and scaled scores for initial State certification or licensure of teachers or pass rates and average scores on valid and reliable teacher performance assessments; and
							(4)
 (A)the percentage of profession-ready teachers, principals or other school leaders, and other educators hired by the high-need local educational agency participating in the eligible partnership;
 (B)the percentage of profession-ready teachers, principals, and other educators hired by the high-need local educational agency who are members of underrepresented groups;
 (C)as applicable, the percentage of profession-ready teachers hired by the high-need local educational agency who teach high-need academic subject areas, such as reading, science, technology, engineering, mathematics, computer science, and foreign language (including less commonly taught languages and critical foreign languages);
 (D)as applicable, the percentage of profession-ready teachers hired by the high-need local educational agency who teach in high-need areas, including special education, bilingual education, language instruction educational programs for English language learners, and early childhood education;
 (E)the percentage of profession-ready teachers, principals or other school leaders, and other educators hired by the high-need local educational agency who teach in high-need schools, disaggregated by the elementary school and secondary school levels;
 (F)as applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent;
 (G)as applicable, the percentage of educators able to— (i)integrate technology effectively into curricula and instruction, including technology consistent with the principles of universal design for learning; and
 (ii)use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of improving student learning outcomes; and
 (H)as applicable, the percentage of educators taking school leadership positions who, after 3 years in the role, receive ratings of effective or above in State school leader evaluation and support systems (as described in section 2014(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance..
 2006.Accountability for programs that prepare teachers or other school leadersSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d)— (1)by amending subsection (a)(1) to read as follows:
						
 (1)Report cardEach teacher preparation or school leader preparation entity approved to operate teacher preparation or school leader preparation programs in the State and that receives or enrolls students receiving Federal assistance shall report annually to the State and the general public, in a uniform and comprehensive manner that conforms with the definitions and methods established by the Secretary, the following:
 (A)Pass rates and scaled scoresFor the most recent year for which the information is available for each teacher or school leader preparation program offered by the teacher preparation or school leader preparation entity the following:
 (i)Except as provided in clause (ii), for those students who took the assessments used for teacher or school leader certification or licensure by the State in which the entity is located and are enrolled in the teacher or school leader preparation program or, and for those who have taken such assessments and have completed the teacher or school preparation program during the 2-year period preceding such year, for each of such assessments—
 (I)the percentage of all students who passed such assessment; (II)the percentage of students who have taken such assessment who enrolled in and completed the teacher or school leader preparation program; and
 (III)the average scaled score for all students who took such assessment. (ii)In the case of an entity that requires a valid and reliable teacher performance assessment in order to complete the preparation program, the entity may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment.
 (B)Entity informationA description of the following: (i)The median grade point average and range of grade point averages for admitted students.
 (ii)The number of students in the entity disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender.
 (iii)The number of hours and types of supervised clinical preparation required for each program. (iv)The total number of students who have completed programs for certification or licensure disaggregated by subject area and by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.
 (C)AccreditationWhether the program or entity is accredited by a specialized accrediting agency recognized by the Secretary for accreditation of professional teacher or school leader education programs.
 (D)Designation as low-performingWhich programs (if any) offered by the entity have been designated as low-performing by the State under section 207(a).;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by inserting and school leader after teacher; and
 (II)by inserting , including teacher performance assessments after the State; (ii)by amending subparagraph (D) to read as follows:
								
									(D)
 (i)Except as provided in clause (ii), for each of the assessments used by the State for teacher or school leader certification or licensure, disaggregated by subject area, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student—
 (I)for each entity located in the State, the percentage of students at such entities who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment;
 (II)the percentage of all such students in all such programs and entities who have taken the assessment who pass such assessment;
 (III)the percentage of students who have taken the assessment and who enrolled in and completed a teacher or school leader preparation program; and
 (IV)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
 (ii)In the case of a State that has implemented a valid and reliable teacher performance assessment, the State may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment, disaggregated by subject area, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.; and
 (iii)by striking subparagraphs (G) through (L) and inserting the following:  (G)For each teacher and school leader preparation program in the State the following:
 (i)The programs’ admission rate and median grade point average and range of grade point averages for admitted students.
 (ii)The number of students in the program disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender.
 (iii)The number of hours and types of supervised clinical preparation required. (iv)Whether such program has been identified as low-performing, as designated by the State under section 207(a).
 (v)For each school leader preparation program in the State, the total number and percentage of program completers placed as principals who are rated as effective or above on the State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(2) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance after three years of leading a school.
 (H)For the State as a whole, and for each teacher preparation entity in the State, the number of teachers prepared, in the aggregate and reported separately by the following:
 (i)Area of certification or licensure. (ii)Academic major.
 (iii)Subject area for which the teacher has been prepared to teach. (iv)The relationship of the subject area and grade span of teachers graduated by the teacher preparation entity to the teacher workforce needs of the State.
 (v)The percentage of teachers graduated teaching in high-need schools. (vi)Race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), gender, and ethnicity.; and
 (B)by adding at the end the following:  (3)No requirement for reporting on students not residing in the StateNothing in this section shall require a State to report data on program completers who do not reside in such State.; and
 (3)in subsection (d)(2), by adding at the end the following:  (D)The relationship of the subject area and grade span of teachers graduated by teacher preparation entities across the States to identified teacher shortage areas.
 (E)The number and percentages of such graduates teaching in high-need schools.. 2007.Teacher developmentSection 206 of the Higher Education Act of 1965 (20 U.S.C. 1022e) is amended by striking limited English proficient both places it appears and inserting English learner.
 2008.State functionsSection 207 of the Higher Education Act of 1965 (20 U.S.C. 1022f) is amended to read as follows:  207.State functions (a)State assessment (1)In generalIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall conduct an assessment to identify at-risk and low-performing teacher and school leader preparation programs in the State and to assist such programs through the provision of technical assistance.
 (2)Provision of low-performing listEach State described in paragraph (1) shall— (A)provide the Secretary and the general public an annual list of low-performing teacher and school leader preparation programs and an identification of those programs at risk of being placed on such list, as applicable;
 (B)report any teacher and school leader preparation program that has been closed and the reasons for such closure; and
 (C)describe the assessment, described in paragraph (1), in the report under section 205(b). (3)Determination of at-risk and low-performing programsThe levels of performance and the criteria for meeting those levels for purposes of the assessment under paragraph (1) shall be determined by the State in consultation with a representative group of community stakeholders, including, at a minimum, representatives of leaders and faculty of traditional and alternative route teacher and school leader preparation programs, prekindergarten through 12th grade leaders and instructional staff, current teacher and school leader candidates participating in traditional and alternative route teacher or school leader preparation programs, the State’s standards board or other appropriate standards body, and other stakeholders identified by the State. In making such determination, the State shall consider multiple measures and the information reported by teacher preparation entities under section 205.
 (b)Reporting and improvementIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall—
 (1)report to the Secretary and the general public any programs described in subsection (a); (2)establish a period of improvement and redesign (as established by the State) for programs identified as at-risk under subsection (a);
 (3)provide programs identified as at-risk under subsection (a) with technical assistance for a period of not longer than 3 years;
 (4)identify at-risk programs as low-performing if there is not sufficient improvement following the period of technical assistance provided by the State; and
 (5)subject low-performing programs to the provisions described in subsection (c) (as determined by the State) not later than 1 year after the date of such identification as a low-performing program.
 (c)Termination of eligibilityAny teacher or school leader preparation program that is projected to close— (1)shall be ineligible for any funding for professional development activities awarded by the Department;
 (2)may not be permitted to provide new awards under subpart 9 of part A of title IV; and (3)shall provide transitional support, including remedial services if necessary, for students enrolled in the program in the year prior to such closure.
 (d)Application of the requirementsThe requirements of this section shall apply to both traditional teacher preparation programs and alternative routes to State certification and licensure programs..
 2009.General provisionsSection 208(a) of the Higher Education Act of 1965 (20 U.S.C. 1022g(a)) is amended by striking sections 205 and 206 and inserting section 205. 2010.Elevation of the education profession studyPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended by inserting after section 208 the following:
					
						209.Elevation of the education profession study
 (a)PurposeThe purpose of the elevation of the profession feasibility study is to examine State policies related to teacher and school leader education and certification, produce a comprehensive set of expectations that sets a high bar for entry into the profession and ensures that all entering teachers and school leaders are profession-ready, and develop recommendations to Congress on best practices with respect to elevating the education profession that are evidence-based, reliable, and verified by the field.
							(b)Establishment
 (1)In generalThe Secretary of Education shall establish an Advisory Committee to carry out the elevation of the education profession study described in subsection (c) and make recommendations to Congress on the findings.
 (2)Membership of the Advisory CommitteeThe Advisory Committee shall include representatives or advocates from the following categories: (A)Teacher unions.
 (B)School leader organizations. (C)State and local officials.
 (D)State educational agencies and local educational agencies. (E)Teacher and school leader advocacy organizations.
 (F)School administrator organizations. (G)Institutions of higher education, including colleges of teacher education.
 (H)Civil rights organizations. (I)Organizations representing students with disabilities.
 (J)Organizations representing English learners. (K)Nonprofit organizations representing subject-fields, such as STEM Educator organizations, comprehensive literacy Educator organizations, and arts and humanities educator organizations.
 (L)Professional development organizations. (M)Educational technology organizations.
 (N)Nonprofit research organizations. (O)Organizations representing nontraditional pathways into teacher and school leader education.
 (P)Organizations representing parents. (c)Duties of the Advisory Committee (1)Feasibility studyThe Advisory Committee shall conduct a feasibility study to—
 (A)assess the state of policies and practices related to teacher and school leader education and entry into the profession including barriers to achieving certification and licensure, best practices in producing profession-ready teachers and school leaders, and recruitment and retention of teachers and school leaders in schools;
 (B)compile best practices for educating and training profession-ready teachers and school leaders including evidence-based practices for training teachers and school leaders to support diverse learners, developing teacher and school leaders, and successful pre-service and in-service educational activities;
 (C)review certification and credentialing practices throughout the Nation including minimum standards in each State, differences in types of credentials, and impact of different certification processes in each State for teachers and school leaders who relocate; and
 (D)recommend a comprehensive set of rigorous expectations for States standards to elevate the profession of teaching and to produce profession-ready teachers and school leaders prepared to educate diverse learners in inclusive educational settings.
									(2)Reports
 (A)Not later than 1 year after the Advisory Committee’s first meeting, the Committee shall submit an interim report to the Secretary and to the authorizing committees detailing the methods of the study and progress in developing the set of comprehensive and rigorous expectations.
 (B)Not later than 3 years after the Advisory Committee’s first meeting, the Committee shall submit a final report to the Secretary and to the authorizing committees detailing the findings, recommendations, and suggested set of comprehensive and rigorous expectations.
 (3)Dissemination of informationIn carrying out the study under paragraph (1), the Secretary shall disseminate information found in the study in an accessible format to all stakeholders.
 (4)DatabaseNot later than 180 days after the date of the enactment of this subsection, the Secretary shall produce an electronically accessible clearinghouse of State certification procedures and best State practices for producing and retaining profession-ready teachers and school leaders..
 2011.Authorization of appropriationsPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended— (1)by redesignating section 209 as section 210; and
 (2)in section 210, as so redesignated— (A)by striking $300,000,000 and inserting $500,000,000;
 (B)by striking 2009 and inserting 2019; and (C)by striking two succeeding and inserting 5 succeeding.
						BEnhancing Teacher and School Leader Education
 2101.Enhancing teacher educationPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended to read as follows:
					
						BEnhancing Teacher Education
							 230.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part $100,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (b)Distribution of fundsSubparts 1 through 4 of this part shall receive a minimum of 20 percent of the amount appropriated for a fiscal year, and the Secretary shall have discretion over the distribution under this part of the remaining amount appropriated for such fiscal year.
								1Honorable Augustus F. Hawkins Centers of Excellence
 231.FindingsCongress finds the following: (1)Our Nation’s schools are experiencing a severe diversity gap that negatively impacts student achievement and school culture—50 percent of current students are from minority groups while only 18 percent of teachers are from such groups, according to a 2016 study by the Brookings Institution.
 (2)A 2016 report conducted by the Department of Education shows that teachers of color tend to provide more culturally relevant teaching and better understand the situations that students of color may face. These factors help develop trusting teacher-student relationships. Researchers from Vanderbilt University also found that greater racial and ethnic diversity in the principal corps benefits students, especially students of color.
 (3)Minority teachers and school leaders can also serve as cultural ambassadors who help students feel more welcome at school or as role models.
 (4)Research shows that increasing diversity in the teaching profession can have positive impacts on student educational experiences and outcomes. Students of color demonstrate greater academic achievement and social-emotional development in classes with teachers of color. Studies also suggest that all students, including White students, benefit from having teachers of color because they bring distinctive knowledge, experiences, and role modeling to the student body as a whole.
 232.PurposeThe purpose of this subpart is to strengthen and expand the recruitment, training, and retention of diverse candidates into the teaching profession.
 233.Eligible institution definedIn this subpart, the term eligible institution means an institution of higher education that has a teacher or school leader preparation program that is a accredited by the State and that is—
 (1)a part B institution (as defined in section 322); (2)a Hispanic-serving institution (as defined in section 502);
 (3)a Tribal college or university (as defined in section 316); (4)an Alaska Native-serving institution (as defined in section 317(b));
 (5)a Native Hawaiian-serving institution (as defined in section 317(b)); (6)a predominantly black institution (as defined in section 318);
 (7)an Asian-American and Native American Pacific Islander-serving institution (as defined in section 320(b));
 (8)a Native American-serving, nontribal institution (as defined in section 319); (9)a consortium of any of the institutions described in paragraphs (1) through (8); or
 (10)any institution described in paragraphs (1) through (8) in which a center of excellence established under section 234 is located, or a consortium described in subparagraph (B), in partnership with any other institution of higher education.
									234.Augustus F. Hawkins Centers of Excellence
 (a)Program authorizedFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to establish centers of excellence.
 (b)Use of fundsAn eligible institution shall use a grant received under this subpart to ensure that programs offered at a center of excellence established by such institution prepare current and future teachers or school leaders to be profession-ready, and meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, by carrying out one or more of the following activities:
 (1)Implementing reforms within teacher or school leader preparation programs to ensure that such programs are preparing teachers or school leaders who meet such applicable State certification and licensure requirements or qualifications, are using evidence-based instructional practices to improve student academic achievement, by—
 (A)retraining or recruiting faculty; and (B)designing (or redesigning) teacher or school leader preparation programs that—
 (i)prepare teachers or school leaders to serve in low-performing schools and close student achievement gaps, and that are based on rigorous academic content, evidence-based research, and challenging State academic standards as described in section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)); and
 (ii)promote effective teaching skills. (2)Providing sustained and high-quality preservice clinical experience, including the mentoring of prospective teachers by teacher leaders, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, school leaders, and other administrators at elementary schools or secondary schools, and providing support, including preparation time, for such interaction.
 (3)Developing and implementing initiatives to promote retention of teachers who meet such applicable State certification and licensure requirements or qualifications, and principals and other school leaders, including minority teachers, principals and other school leaders, including programs that provide—
 (A)teacher or principal and other school leader mentoring; and (B)induction and support for teachers and principals and other school leaders during their first three years of employment as teachers, principals, or other school leaders, respectively.
 (4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, and other expenses of completing a teacher or other school leader preparation program, not to exceed the cost of attendance as defined in section 472.
 (5)Disseminating information on effective practices for teacher or other school leader preparation and successful teacher or other school leader certification and licensure assessment preparation strategies.
 (6)Activities authorized under section 202. (c)ApplicationAny eligible institution desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (d)Limitation on administrative expensesAn eligible institution that receives a grant under this subpart may use not more than 2 percent of the funds provided to administer the grant.
 (e)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this subpart. 2Preparing Well-Rounded Teachers 241.Well-rounded teaching grants (a)FindingsCongress finds that—
 (1)students have diverse learning needs and teachers must be prepared to provide a high-quality, equitable education to every child;
 (2)improving the pedagogical competencies, behavior management skills, and cultural competencies of teacher candidates prepares them to effectively teach students from diverse backgrounds and increases the likelihood they will remain in the profession; and
 (3)teachers who hold dual certification and receive training in social and emotional learning competencies and nonexclusionary, positive behavior management practices are better prepared to create a supportive school climate and meet the needs of all students, including English learners, racially diverse students, students with disabilities, low-income students, and students who have experienced trauma.
 (b)PurposeThe purpose of this subpart is to— (1)strengthen and expand teacher preparation programs that embed dual certification for teacher candidates in special education; and
 (2)strengthen and expand teacher preparation programs that embed training on social and emotional learning competencies and nonexclusionary, positive behavior management practices to teacher candidates.
										(c)Authorization of program
 (1)In generalFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of general education teacher candidates to ensure that such teacher candidates possess the knowledge, skills, and credentials necessary to effectively instruct students with disabilities in general education classrooms, and an understanding of positive behavior-management practices that reduce the use of exclusionary and aversive disciplinary practices and create a supportive school climate.
 (2)Duration of grantsA grant under this subpart shall be awarded for a period of not more than 5 years. (3)Non-federal shareAn eligible partnership that receives a grant under this subpart shall provide not less than 25 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in-kind.
 (d)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that— (1)shall include—
 (A)one or more departments or programs at an institution of higher education— (i)that prepare elementary or secondary general education teachers;
 (ii)that have a program of study that leads to an undergraduate degree, a master’s degree, or completion of a postbaccalaureate program required for teacher certification; and
 (iii)the profession-ready graduates of which meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (B)a department or program that has expertise in special education at an institution of higher education; and
 (C)a high-need local educational agency; and (2)may include—
 (A)a department or program of mathematics, earth or physical science, foreign language, or another department at the institution that has a role in preparing teachers; or
 (B)a nonprofit, research-based organization. (e)ActivitiesAn eligible partnership that receives a grant under this section—
 (1)shall use the grant funds to— (A)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by integrating special education pedagogy into the general education curriculum and academic content that result in applicable dual State certification for teacher candidates who complete the program;
 (B)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by embedding social and emotional learning strategies and nonexclusionary, positive behavior-management practices into the general education curriculum and academic content;
 (C)provide teacher candidates participating in the program under subparagraph (A) with skills related to—
 (i)response to intervention, positive behavioral interventions and supports (including eliminating the use of aversive interventions such as seclusion and restraints), differentiated instruction, and data-driven instruction (including the use of data to identify and address disparities in rates of discipline among student subgroups);
 (ii)universal design for learning; (iii)determining and utilizing accommodations for instruction and assessments for students with disabilities;
 (iv)collaborating with stakeholders such as special educators, related services providers, out-of-school time providers, and parents, including participation in individualized education program development and implementation;
 (v)appropriately utilizing technology and assistive technology for students with disabilities; and (vi)effectively and equitably using technology for digital and blended learning;
 (D)provide teacher candidates participating in the program under subparagraph (B) with skills related to—
 (i)social and emotional learning competencies; (ii)positive behavior interventions and supports or multitiered systems of support;
 (iii)trauma-informed care; (iv)evidenced-based restorative justice practices; and
 (v)culturally responsive teaching and anti-bias training that is evidence-based; and (E)provide extensive clinical experience for participants described in subparagraphs (A) and (B) with mentoring and induction support throughout the program that continues during the first 2 years of full-time teaching.
											(f)Application
 (1)Application RequirementsAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—
 (A)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and needs related to preparing general education teacher candidates to instruct students with disabilities; and
 (B)an assessment of the existing personnel needs for general education teachers who instruct students with disabilities, performed by the local educational agency in which most graduates of the teacher preparation program are likely to teach after completion of the program under subsection (e)(1).
											(2)Peer review
 (A)In generalThe Secretary shall convene a peer review committee to review applications for grants under this subpart and to make recommendations to the Secretary regarding the selection of eligible partnerships for such grants.
 (B)MembershipMembers of the peer review committee shall be recognized experts in the fields of special education, social and emotional learning, teacher preparation, and general education and shall not be in a position to benefit financially from any grants awarded under this section.
 (g)Equitable geographic distributionIn awarding grants under this subpart, the Secretary shall, to the maximum extent possible, provide for an equitable geographic distribution of such grants.
									(h)Evaluations
										(1)By the partnership
 (A)In generalAn eligible partnership receiving a grant under this subpart shall conduct an evaluation at the end of the grant period to determine—
 (i)the effectiveness of the general education teachers who completed a program under subsection (c)(1) with respect to instruction of students with disabilities in general education classrooms; and
 (ii)the systemic impact of the activities carried out by such grant on how each institution of higher education that is a member of the partnership prepares teachers for instruction in elementary schools and secondary schools.
 (B)Report to the secretaryEach eligible partnership performing an evaluation under subparagraph (A) shall report the findings of such evaluation to the Secretary.
 (2)Report by the secretaryNot later than 180 days after the last day of the grant period for which an evaluation was conducted under paragraph (1), the Secretary shall make available to the authorizing committees and the public the findings of the evaluations submitted under paragraph (1), and information on best practices related to effective instruction of students with disabilities in general education classrooms.
										3Preparing Teachers for English-Learner Instruction
								251.Teaching English learners grant
 (a)Authorization of programThe Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of teacher candidates to ensure that such teacher candidates possess the knowledge and skills necessary to effectively instruct English learners.
 (b)Duration of grantsA grant under this section shall be awarded for a period of not more than 5 years. (c)Non-Federal shareAn eligible partnership that receives a grant under this section shall provide not less than 25 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in-kind.
 (d)Uses of fundsAn eligible partnership that receives a grant under this section shall use the grant to— (1)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by integrating strategies for teaching English learners into the education curriculum and academic content;
 (2)provide teacher candidates participating in a program under paragraph (1) with skills related to— (A)helping English learners—
 (i)achieve at high levels in prekindergarten programs, and elementary schools and secondary schools so that such English learners can meet the challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) by the State of the school attended by the English learners, which all children in the State are expected to meet; and
 (ii)attain English proficiency; (B)appropriately identifying and meeting the specific learning needs of children with disabilities who are English learners;
 (C)recognizing and addressing the social and emotional needs of English learners; and (D)promoting parental, family, and community engagement in educational programs that serve English learners;
 (3)provide authentic clinical learning opportunities for teacher candidates participating in the program involving sustained interactions with teachers and English learners at public prekindergarten programs, or elementary schools or secondary schools, to the extent practicable, or simulated environments at the eligible institution of higher education involved, that foster in-depth, first-hand engagement with tasks required of a teacher providing instruction to English learners; and
 (4)provide teacher candidates with the required coursework to qualify for an English-as-a-second-language certification, endorsement, or initial teaching credential, as recognized by the State of the eligible partnership.
 (e)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—
 (1)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and the needs related to preparing teacher candidates to instruct English learners in the manner described in subsection (d)(2); and
 (2)a self-assessment by the eligible partnership of the personnel needs for teachers who instruct English learners at local, public prekindergarten programs, and elementary schools and secondary schools.
 (f)Equitable geographic distributionIn awarding grants under this section, the Secretary shall, to the maximum extent possible, provide for an equitable geographic distribution of such grants.
									(g)Evaluations
 (1)Report from eligible partnershipsAn eligible partnership receiving a grant under this section shall submit to the Secretary the results of an evaluation conducted by the partnership at the end of the grant period to determine—
 (A)the effectiveness of teachers who completed a program under subsection (d)(1) with respect to instruction of English learners; and
 (B)the systemic impact of the activities carried out by such grant on how such partnership prepares teachers to provide instruction in prekindergarten programs, and elementary schools and secondary schools.
 (2)Report from the secretaryNot later than 180 days after the last day of the grant period under this section, the Secretary shall make available to the authorizing committees and the public—
 (A)the findings of the evaluations submitted under paragraph (1); and (B)information on best practices related to effective instruction of English learners.
											4Graduate Fellowships To Prepare Faculty in High-Need Areas at Colleges of Education
								261.Graduate fellowships to prepare faculty in high-need areas at colleges of education
 (a)Grants by secretaryFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to enable such institutions to make graduate fellowship awards to qualified individuals in accordance with the provisions of this section.
 (b)Eligible institutionsIn this section, the term eligible institution means an institution of higher education, or a consortium of such institutions, that offers a program of postbaccalaureate study leading to a doctoral degree.
 (c)ApplicationsAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
									(d)Types of fellowships supported
 (1)In generalAn eligible institution that receives a grant under this subpart shall use the grant funds to provide graduate fellowships to individuals who are preparing for the professorate in order to prepare individuals to become elementary school and secondary school science, technology, engineering, and math teachers, special education teachers, and teachers who provide instruction for English-learners, who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act.
 (2)Types of studyA graduate fellowship provided under this section shall support an individual in pursuing postbaccalaureate study, which leads to a doctoral degree and may include a master’s degree as part of such study, related to teacher preparation and pedagogy in one of the following areas:
 (A)Science, technology, engineering, mathematics, and computer science, and their related subfields, if the individual has completed a master’s degree in mathematics, engineering, science, or computer science and is pursuing a doctoral degree in mathematics, science, engineering, or education.
 (B)Special education. (C)The instruction of English-learners, including postbaccalaureate study in language instruction educational programs.
											(e)Fellowship terms and conditions
 (1)Selection of fellowsThe Secretary shall ensure that an eligible institution that receives a grant under this subpart— (A)shall provide graduate fellowship awards to individuals who plan to pursue a career in instruction at an institution of higher education that has a teacher preparation program; and
 (B)may not provide a graduate fellowship to an otherwise eligible individual— (i)during periods in which such individual is enrolled at an institution of higher education unless such individual is maintaining satisfactory academic progress in, and devoting full-time study or research to, the pursuit of the degree for which the fellowship support was provided; or
 (ii)if the individual is engaged in gainful employment, other than part-time employment related to teaching, research, or a similar activity determined by the institution to be consistent with and supportive of the individual’s progress toward the degree for which the fellowship support was provided.
												(2)Amount of fellowship awards
 (A)In generalAn eligible institution that receives a grant under this subpart shall award stipends to individuals who are provided graduate fellowships under this subpart.
 (B)Awards based on needA stipend provided under this subpart shall be in an amount equal to the level of support provided by the National Science Foundation graduate fellowships, except that such stipend shall be adjusted as necessary so as not to exceed the fellowship recipient’s demonstrated need, as determined by the institution of higher education where the fellowship recipient is enrolled.
											(3)Service requirement
 (A)Teaching requiredEach individual who receives a graduate fellowship under this subpart and earns a doctoral degree shall teach for 1 year at an institution of higher education that has a teacher preparation program for each year of fellowship support received under this section.
 (B)Institutional obligationEach eligible institution that receives a grant under this subpart shall provide an assurance to the Secretary that the institution has inquired of and determined the decision of each individual who has received a graduate fellowship to, within 3 years of receiving a doctoral degree, begin employment at an institution of higher education that has a teacher preparation program, as required by this section.
 (C)Agreement requiredPrior to receiving an initial graduate fellowship award, and upon the annual renewal of the graduate fellowship award, an individual selected to receive a graduate fellowship under this section shall sign an agreement with the Secretary agreeing to pursue a career in instruction at an institution of higher education that has a teacher preparation program in accordance with subparagraph (A).
 (D)Failure to complyIf an individual who receives a graduate fellowship award under this section fails to comply with the agreement signed pursuant to subparagraph (C), the sum of the amounts of any graduate fellowship award received by such recipient shall, upon a determination of such a failure, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, together with interest thereon accruing from the date of the fellowship award, in accordance with terms and conditions specified by the Secretary in regulations under this subpart.
 (E)Modified service requirementThe Secretary may waive or modify the service requirement of this paragraph in accordance with regulations promulgated by the Secretary with respect to the criteria to determine the circumstances under which compliance with such service requirement is inequitable or represents a substantial hardship. The Secretary may waive the service requirement if compliance by the fellowship recipient is determined to be inequitable or represent a substantial hardship—
 (i)because the individual is permanently and totally disabled at the time of the waiver request; or (ii)based on documentation presented to the Secretary of substantial economic or personal hardship.
 (f)Institutional support for fellowsAn eligible institution that receives a grant under this section may reserve not more than ten percent of the grant amount for academic and career transition support for graduate fellowship recipients and for meeting the institutional obligation described in subsection (e)(3)(B).
 (g)Restriction on use of fundsAn eligible institution that receives a grant under this section may not use grant funds for general operational overhead of the institution.
									5General provisions
 271.Competitive priorityIn awarding grants under subparts 1 through 4, the Secretary shall award competitive priority to eligible institutions, eligible partnerships, and eligible entities that demonstrate in the application for such a grant a plan to—
 (1)increase the diversity in the educator workforce through— (A)recruiting, enrolling, and preparing diverse teacher candidates; and
 (B)efforts that help retain diverse teacher candidates in high-needs schools; (2)address the shortage of teachers in high-needs fields including science, technology, engineering, arts, mathematics, or computer science through—
 (A)recruiting, enrolling, and preparing teacher candidates to achieve certification, as required by the State, to offer instruction in high-needs fields, including science, technology, engineering, arts, mathematics, or computer science; and
 (B)efforts that help retain teachers of high-needs fields in high-needs schools; and (3)expand the pipeline of school leaders through preparing teacher leaders, which may be achieved by efforts that may include—
 (A)embedding pedagogical coursework for teacher candidates that fosters— (i)leadership and advocacy skills;
 (ii)knowledge of school management and finance; (iii)school operations and business skills;
 (iv)effective use and management of educational technology; (v)strategies for community and family engagement; and
 (vi)mentorship and coaching strategies; and (B)providing opportunities for teacher candidates to receive—
 (i)exposure to and modeling from teacher leaders and school leaders; and (ii)ongoing support and continuation of professional development on teacher or other school leadership once exiting the teacher or other school leader preparation program..
				IIIInstitutional Aid
			3001.Strengthening institutions
 (a)Strengthening institutionsSection 311(d) of the Higher Education Act of 1965 (20 U.S.C. 1057(d)) is amended— (1)in paragraph (2)—
 (A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and
 (B)by striking or greater than and inserting 50 percent of; and (2)by inserting after paragraph (3) the following:
						
 (4)ScholarshipAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..
 (b)Tribally controlled colleges and universitiesSection 316(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(c)(3)) is amended— (1)in subparagraph (B)—
 (A)by striking matching funds and inserting matching funds (which may include gifts to the endowment fund restricted for a specific purpose); and (B)by striking equal to the Federal funds and inserting equal to 50 percent of the Federal funds; and
 (2)by inserting after subparagraph (C) the following:  (D)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..
 (c)Definition of student count; use of unexpended funds; elimination of pre-Approval requirementSection 316(d) of the Higher Education Act of 1965 (20 U.S.C. 1059c(d)) is amended— (1)by striking paragraph (1);
 (2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively; and (3)in paragraph (2), as so redesignated—
 (A)in subparagraph (B)(i)(I), by striking based on the respective Indian student counts (as defined in section 2(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801(a)) of the Tribal Colleges and Universities. and inserting based on the respective full-time equivalent of all enrolled students.; and
 (B)by adding at the end the following:  (C)Use of unexpended fundsAny funds paid to an institution and not expended or used for the purposes for which the funds were paid during the 5-year period following the date of the initial grant award, may be carried over and expended during the succeeding 5-year period, if such funds were obligated for a purpose for which the funds were paid during the 5-year period following the date of the initial grant award..
 (d)Promoting the Sustainability of Native American LanguagesPart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is further amended by inserting after section 316 (20 U.S.C. 1059c) the following:
					
						316A.Native American language vitalization and training program
							(a)Establishment
 (1)In generalFrom the amount appropriated under subsection (d), the Secretary shall establish the Native American Language Vitalization and Training Program under which the Secretary shall award grants, on a competitive basis, to eligible institutions to promote the preservation, revitalization, relevancy, and use of Native American languages.
 (2)TermThe term of a grant under this section shall be not more than 5 years. (3)Application (A)Streamlined processIn carrying out the program under this section, the Secretary shall establish application requirements in such a manner as to simplify and streamline the process for the grant application under this section.
 (B)In generalTo be eligible to receive a grant under this subsection, an eligible institution shall submit to the Secretary an application at such time, in such manner, and in accordance with any other application requirements described in subparagraph (A), that the Secretary may prescribe, and including the following:
 (i)A description of the 5-year program of the eligible institution for meeting the needs of American Indians, Alaska Natives, or Native Hawaiians, as appropriate, in the area served by the institution, and how such plan is consistent with the purposes described in paragraph (1).
										(ii)
 (I)An identification of the population to be served by the eligible institution; and (II)an identification of the status of Native American language understanding and use within that population and a description of the manner in which the program will help preserve and revitalize the relevant Native American language.
 (iii)A description of the services to be provided under the program, including the manner in which the services will be integrated with other appropriate activities.
 (iv)A description, to be prepared in consultation with the Secretary, of the performance measures to be used to assess the performance of the eligible institution in carrying out the program.
 (b)Use of fundsAn eligible institution may use a grant under this section to carry out activities consistent with the purposes described in subsection (a)(1), including—
 (1)curriculum development and academic instruction, including educational activities, programs, and partnerships relating to students in early childhood education programs through grade 12;
 (2)professional development for faculty at the eligible institution and in-service training programs for early childhood education programs through grade 12 instructors and administrators; and
 (3)innovative Native American language programs for students in early childhood education programs through grade 12, including language immersion programs.
								(c)Applicability of other provisions
								(1)Concurrent funding
 (A)Tribal College or UniversityAn eligible institution that is a Tribal College or University may receive a grant under this section and funds under section 316 concurrently.
 (B)Alaska Native-serving institution or Native Hawaiian-serving institutionAn eligible institution that is an Alaska Native-serving institution or Native Hawaiian-serving institution may receive a grant under this section and funds under section 317 concurrently.
 (2)ExemptionSections 312(b) and 313(d) shall not apply to an eligible institution that receives a grant under this section.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (e)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means—
 (A)a Tribal College or University, as defined in section 316; (B)an Alaska Native-serving institution, as defined in section 317; or
 (C)a Native Hawaiian-serving institution, as defined in section 317. (2)Native AmericanThe term Native American has the meaning given the term in section 371(c)(6)..
 (e)Predominantly black institutionsSection 318(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059e(d)(3)) is amended— (1)in subparagraph (B)—
 (A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and
 (B)by striking equal to or greater than the Federal funds and inserting equal to 50 percent of the Federal funds; and (2)by inserting after subparagraph (C) the following:
						
 (D)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..
 (f)Technical correction to section 318Section 318(i) of the Higher Education Act of 1965 (20 U.S.C. 1059e) is amended— (1)in the subsection heading, by striking Special Rule on Eligibility and inserting Special Rules;
 (2)by striking No Predominantly and inserting the following:  (1)EligibilityNo Predominantly; and
 (3)by adding at the end the following:  (2)ExemptionSection 313(d) shall not apply to institutions that are eligible to receive funds under this section..
 (g)State relief from Federal higher education mandatePart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by inserting after section 319 the following:
					
						319A.State relief from Federal higher education mandate
 (a)Amount of paymentFor fiscal year 2019 and each of the 5 succeeding fiscal years, the Secretary may pay to any eligible college an amount that equals the charges for tuition waived by the college (as described in subsection (e)(1)) for the academic year ending before the beginning of such fiscal year for Native American Indian students who were enrolled in the college for such academic year and who were not residents of the State in which the college is located during such academic year.
 (b)Treatment of paymentAny amounts received by an eligible college under subsection (a) shall be treated as a reimbursement from the State in which the college is located, which is provided in fulfillment of any Federal mandate upon the State to waive charges for tuition for Native American Indian students.
 (c)Rule of constructionNothing in this section shall be construed to relieve any State from any mandate the State may have under Federal law to reimburse an eligible college for an academic year—
 (1)with respect to Native American Indian students enrolled in the college who are not residents of the State in which the college is located, any amount of charges for tuition waived by the college for such students that exceeds the amount received by the college under subsection (a) for such academic year; and
 (2)with respect to Native American Indian students enrolled in the college who are residents of the State in which the college is located, an amount equal to the charges for tuition waived by the college for such students for such academic year.
								(d)Applicability
 (1)In generalThe provisions of any other section of this part or part G shall not apply with respect to funds paid under this section.
 (2)No effect on eligibilityFunds received by a Native American-serving, nontribal institution under this section shall not be taken into account for purposes of section 319(d)(3)(A).
 (e)DefinitionsIn this section: (1)Eligible collegeThe term eligible college means any 4-year Native American-serving, nontribal institution that waives the charges for tuition as mandated by Federal statute, with the support of the State in which the institution is located, for Native American Indian students in fulfillment of a condition under which the institution or State received its original grant of land and facilities from the United States.
 (2)Native American Indian studentsThe term Native American Indian students includes reference to the term Indian pupils as that term has been utilized in Federal statutes imposing a mandate upon any eligible college or State to waive charges for tuition for Native American Indian students in fulfillment of a condition under which the college or State received its original grant of land and facilities from the United States.
 (3)Native American-serving, nontribal institutionThe term Native American-serving, nontribal institution has the meaning given the term in section 319(b). (f)Supplement, not supplantFunds under this section shall be used to supplement, not supplant, any Federal or non-Federal funds that would otherwise be used for Indian education programs..
 (h)Technical correction to section 320Section 320(d)(3)(A) of the Higher Education Act of 1965 (20 U.S.C. 1059g(d)(3)(A)) is amended by inserting part A of after or.
				3002.Strengthening historically Black Colleges and Universities
 (a)Allowable uses of fundsSection 323(a) of the Higher Education Act of 1965 (20 U.S.C. 1062(a)) is amended— (1)by striking paragraphs (6) and (7) and inserting the following:
						
 (6)Tutoring, counseling, advising, and student service programs designed to improve academic success, including innovative and customized instructional courses (which may include remedial education and English language instruction) designed to help retain students and move students rapidly into core courses and through program completion.
 (7)Funds and administrative management, and acquisition of technology, services, and equipment for use in strengthening funds and administrative management.;
 (2)in paragraph (10)— (A)by striking teacher education and inserting traditional or alternative route teacher preparation; and
 (B)by striking preparation for teacher certification and inserting preparation of graduates for teacher certification or licensure; (3)by redesignating paragraph (15) as paragraph (19); and
 (4)by inserting after paragraph (14) the following:  (15)Distance education programs and creating or improving facilities for internet or other distance learning academic instruction capabilities, including the purchase or rental of telecommunications technology equipment or services.
 (16)Establishing or improving a program that produces improved results in the educational outcomes of African American males.
 (17)Scholarships, fellowships, and other financial assistance for financially needy undergraduate students, as determined by the institution, to permit the enrollment and degree completion of such students in the physical or natural sciences, engineering, mathematics or other scientific disciplines in which African Americas are underrepresented, except that not more than 30 percent of the grant amount may be for this purpose.
 (18)Establishing or improving an office of sponsored programs to assist with identifying external funding opportunities, applying for external funding, and administering grant awards..
 (b)Historically black colleges and universitiesSection 323(b) of the Higher Education Act of 1965 (20 U.S.C. 1062(b)) is amended— (1)in paragraph (2)—
 (A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and
 (B)by striking equal to or greater than the Federal funds and inserting equal to 50 percent of the Federal funds; and (2)by inserting after paragraph (3) the following:
						
 (4)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..
					(c)Allotments and application process
 (1)AllotmentsSection 324 of the Higher Education Act of 1965 (20 U.S.C. 1063) is amended— (A)in subsection (c), by striking 5 and inserting 6;
 (B)in subsection (d)(1), by striking subparagraphs (A) and (B) and inserting the following:  (A)less than $500,000 for a part B institution which has received a grant under this part, the Secretary shall award the part B institution an allotment in the amount of $500,000; and
 (B)less than $250,000 for a part B institution which has not received a grant under this part for a fiscal year prior to fiscal year 2017, the Secretary shall award the part B institution an allotment in the amount of $250,000.; and
 (C)in subsection (h)— (i)in paragraphs (1)(C) and (2)(C), by striking within 5 years each time it appears and inserting within 6 years; and
 (ii)by adding at the end the following:  (3)Limitation for new institutionsNotwithstanding any other provision of this section, no part B institution that would otherwise be eligible for funds under this part shall receive an allotment under this part for a fiscal year, unless—
 (A)such institution received an allotment under this part for fiscal year 2017; or (B)the amount appropriated under section 399(a)(2)(A) for such fiscal year is not less than $275,000,000..
 (2)ApplicationsSection 325(c) of the Higher Education Act of 1965 (20 U.S.C. 1063a(c)) is amended by inserting , including goals to enhance student retention, graduation, and postgraduate outcomes, after management and academic programs. (d)Professional or graduate institutionsSection 326(c) of the Higher Education Act of 1965 (20 U.S.C. 1063b(c)) is amended—
 (1)in paragraph (7)— (A)by striking equipment, and inserting equipment, technology, and services,; and
 (B)by inserting and administrative after in strengthening funds; (2)by redesignating paragraph (12) as paragraph (13); and
 (3)by striking paragraph (11) and inserting the following:  (11)tutoring, counseling, advising, and student service programs designed to improve academic success, including innovative and customized instructional courses (which may include remedial education and English language instruction) designed to help retain students and move students rapidly into core courses and through program completion; and
 (12)distance education programs and creating or improving facilities for internet or other distance learning academic instruction capabilities, including the purchase or rental of telecommunications technology equipment or services; and.
 (e)EligibilitySection 326(e)(1) of the Higher Education Act of 1965 (20 U.S.C. 1063b(e)) is amended— (1)in subparagraph (W), by striking and at the end;
 (2)in subparagraph (X), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (Y)University of the Virgin Islands School of Medicine.. (f)Interaction with other grant programsSection 326(h) of the Higher Education Act of 1965 (20 U.S.C. 1063b(h)) is amended by striking or 724 and inserting 724, or 727..
				3003.Historically Black College and University Capital Financing
 (a)Bond insurance and Capital finance of STEM facilitiesSection 343 of the Higher Education Act of 1965 (20 U.S.C. 1066b) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking an escrow account and inserting a bond insurance fund; (B)in paragraph (3), by inserting (except that loans for the purpose of science, technology, engineering, or mathematics related academic facilities shall carry not more than a 1 percent rate of interest) after charge such interest on loans;
 (C)in paragraph (8)— (i)in the matter preceding subparagraph (A), by striking an escrow account and inserting a bond insurance fund; and
 (ii)in subparagraph (A), by striking the escrow account and inserting the bond insurance fund; (D)in paragraph (9), by striking escrow account each place it appears and inserting bond insurance fund; and
 (E)in paragraph (12), by striking , except as otherwise required by the Secretary; and (2)in subsection (c), by striking escrow account each place it appears and inserting bond insurance fund.
 (b)Increased aggregate bond limitSection 344 of the Higher Education Act of 1965 (20 U.S.C. 1066c) is amended— (1)in the matter preceding paragraph (1), by striking $1,100,000,000 and inserting $3,600,000,000;
 (2)in paragraph (1), by striking $733,333,333 and inserting two-thirds; and (3)in paragraph (2), by striking $366,666,667 and inserting one-third.
 (c)Strengthening technical assistanceSection 345 of the Higher Education Act of 1965 (20 U.S.C. 1066d) is amended— (1)in paragraph (8), by inserting and at the end;
 (2)by striking paragraph (9) and inserting the following:  (9)may, directly or by grant or contract, provide financial counseling and technical assistance to eligible institutions to prepare the institutions to qualify, apply for, and maintain a capital improvement loan, including a loan under this part.; and
 (3)by striking paragraph (10) and inserting the following:  (10)may provide for the modification or deferment of a loan made under this part based on need of the institution, as defined by the Secretary, for a period not to exceed 6 fiscal years, and, during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized..
 (d)HBCU capital financing advisory boardParagraph (2) of Section 347(c) of the Higher Education Act of 1965 (20 U.S.C. 1066f(c)) is amended to read as follows:
					
 (2)ReportOn an annual basis, the Advisory Board shall prepare and submit to the authorizing committees a report on—
 (A)the status of the historically Black colleges and universities described in paragraph (1)(A); (B)an overview of all loans awarded under the program under this part, including the most recent loans awarded for the fiscal year in which the report is submitted; and
 (C)administrative and legislative recommendations for addressing the issues related to construction financing facing historically Black colleges and universities..
 3004.Strengthening Historically Black Colleges and Universities and other minority-serving institutionsSection 371(b) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)) is amended— (1)in paragraph (1)(A)—
 (A)in the first sentence, by striking appropriated, and all that follows through 2019 and inserting the following: appropriated, $300,000,000 for fiscal year 2019 and each succeeding fiscal year; and (B)by striking the second sentence; and
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)in clause (i), by striking $100,000,000 and inserting $117,500,000; (ii)in clause (ii), by striking $100,000,000 and inserting $99,875,000;
 (iii)in clause (iii)— (I)by striking $55,000,000 and inserting $65,000,000; and
 (II)by striking (D) and inserting (E); (iv)by redesignating clause (iii) as clause (iv); and
 (v)by inserting after clause (ii) the following:  (iii)$17,625,000 shall be available for allocation under subparagraph (D);; 
 (B)by redesignating subparagraph (D) as subparagraph (E) and— (i)in clause (i), by striking $30,000,000 each place it appears and inserting $35,000,000;
 (ii)in clause (ii), by striking $15,000,000 each place it appears and inserting $18,000,000; and (iii)in clauses (iii) and (iv), by striking $5,000,000 each place it appears and inserting $6,000,000; and
 (C)by striking subparagraph (C) and inserting the following:  (C)Allocation and allotment hbcusThe amount made available for allocation under this subparagraph by subparagraph (A)(ii) for any fiscal year shall be available to eligible institutions described in subsection (a)(1) and shall be made available as grants under section 323 and allotted among such institutions under section 324, treating such amount, plus the amount appropriated for such fiscal year in a regular or supplemental appropriation Act to carry out part B of this title, as the amount appropriated to carry out part B of this title for purposes of allotments under section 324, for use by such institutions with a priority for—
 (i)activities described in paragraphs (1), (2), (4), (5), and (10) of section 323(a); and (ii)other activities, consistent with the institution's comprehensive plan and designed to increase the institution's capacity to prepare students for careers in the physical or natural sciences, mathematics, computer science or information technology or sciences, engineering, language instruction in the less-commonly taught languages or international affairs, or nursing or allied health professions.
 (D)Allocation and allotment pbisThe amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year shall be available to eligible institutions described in subsection (a)(5) and shall be available for a competitive grant program to award grants of $600,000 annually for programs in any of the following areas:
 (i)science, technology, engineering, or mathematics (STEM); (ii)health education;
 (iii)internationalization or globalization; (iv)teacher preparation; or
 (v)improving educational outcomes of African American males.. 3005.General provisionsSection 399(a) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)) is amended—
 (1)by striking 2009 each place it appears and inserting 2019; (2)in paragraph (1)—
 (A)in subparagraph (A), by striking $135,000,000 and inserting $150,000,000; (B)in subparagraph (B), by striking $30,000,000 and inserting $45,000,000;
 (C)in subparagraph (C), by striking $15,000,000 and inserting $25,000,000; (D)in subparagraph (D), by striking $75,000,000 and inserting $90,000,000;
 (E)in subparagraph (E), by striking $25,000,000 and inserting $30,000,000; (F)in subparagraph (F), by striking $30,000,000 and inserting $60,000,000;
 (G)by redesignating subparagraph (F) as subparagraph (G); and (H)by inserting after subparagraph (E) the following:
						
 (F)Section 319AThere is authorized to be appropriated to carry out section 319A $17,400,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.;
 (3)in paragraph (2)— (A)in subparagraph (A), by striking $375,000,000 and inserting $400,000,000; and
 (B)in subparagraph (B), by striking $125,000,000 and inserting $135,000,000; (4)in paragraph (3), by striking $10,000,000 and inserting $220,000,000; and
 (5)in paragraph (4)(A), by striking $185,000 and inserting $225,000. IVStudent assistance 4001.Effective date for title IVExcept as otherwise provided in this title or the amendments made by this title, this title and the amendments made by this title shall take effect on July 1, 2019.
			A
 4011.Improvements to the Pell Grant programSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended— (1)by striking subsections (a) and (b) and inserting the following:
						
							(a)Program authority and method of distribution
 (1)For each fiscal year, the Secretary shall pay to each eligible institution such sums as may be necessary to pay to each eligible student (defined in accordance with section 484) for each academic year during which that student is in attendance at an institution of higher education, as an undergraduate, a Federal Pell Grant in the amount for which that student is eligible, as determined pursuant to subsection (b). Not less than 85 percent of such sums shall be advanced to eligible institutions prior to the start of each payment period and shall be based upon an amount requested by the institution as needed to pay eligible students until such time as the Secretary determines and publishes in the Federal Register with an opportunity for comment, an alternative payment system that provides payments to institutions in an accurate and timely manner, except that this sentence shall not be construed to limit the authority of the Secretary to place an institution on a reimbursement system of payment.
 (2)Nothing in this section shall be interpreted to prohibit the Secretary from paying directly to students, in advance of the beginning of the academic term, an amount for which they are eligible, in cases where the eligible institution elects not to participate in the disbursement system required by paragraph (1).
 (3)Grants made under this subpart shall be known as Federal Pell Grants. (b)Purpose and amount of grants (1)AmountThe amount of the Federal Pell Grant for a student eligible under this subpart shall be—
 (A)the maximum Federal Pell Grant described in paragraph (6); less (B)the amount equal to the amount determined to be the expected family contribution with respect to such student for such year.
 (2)In any case where a student attends an institution of higher education on less than a full-time basis (including a student who attends an institution of higher education on less than a half-time basis) during any academic year, the amount of the Federal Pell Grant to which that student is entitled shall be reduced in proportion to the degree to which that student is not so attending on a full-time basis, in accordance with a schedule of reductions established by the Secretary for the purposes of this division, computed in accordance with this subpart. Such schedule of reductions shall be established by regulation and published in the Federal Register in accordance with section 482 of this Act.
 (3)No Federal Pell Grant under this subpart shall exceed the difference between the expected family contribution for a student and the cost of attendance (as defined in section 472) at the institution at which that student is in attendance. If, with respect to any student, it is determined that the amount of a Federal Pell Grant plus the amount of the expected family contribution for that student exceeds the cost of attendance for that year, the amount of the Federal Pell Grant shall be reduced until the combination of expected family contribution and the amount of the Federal Pell Grant does not exceed the cost of attendance at such institution.
 (4)No Federal Pell Grant shall be awarded to a student under this subpart if the amount of that grant for that student as determined under this subsection for any academic year is less than ten percent of the maximum Federal Pell Grant described in paragraph (6) for such academic year.
 (5)Notwithstanding any other provision of this subpart, the Secretary shall allow the amount of the Federal Pell Grant to be exceeded for students participating in a program of study abroad approved for credit by the institution at which the student is enrolled when the reasonable costs of such program are greater than the cost of attendance at the student’s home institution, except that the amount of such Federal Pell Grant in any fiscal year shall not exceed the maximum amount of a Federal Pell Grant award described in paragraph (6), for which a student is eligible during such award year. If the preceding sentence applies, the financial aid administrator at the home institution may use the cost of the study abroad program, rather than the home institution’s cost, to determine the cost of attendance of the student.
								(6)Maximum Federal Pell Grant
 (A)Award year 2019–2020For award year 2019–2020, the maximum Federal Pell Grant shall be $6,595. (B)Subsequent award yearsFor award year 2020–2021 and each subsequent award year, the maximum Federal Pell Grant shall be equal to the total maximum Federal Pell Grant for the preceding award year under this paragraph—
 (i)increased by the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and
 (ii)rounded to the nearest $5. (C)Definition of annual adjustment percentageIn this paragraph, the term annual adjustment percentage, as applied to an award year, is equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that award year.
									(7)
 (A)Effective in the 2017–2018 award year and thereafter, the Secretary shall award an eligible student not more than one and one-half Federal Pell Grants during a single award year to permit such student to work toward completion of an eligible program if, during that single award year, the student—
 (i)has received a Federal Pell Grant for an award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student’s Federal Pell Grant; and
 (ii)is enrolled on at least a half-time basis while receiving any funds under this section. (B)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of Federal Pell Grants awarded to such student for the award year may exceed the maximum Federal Pell Grant available for an award year.
 (C)Any period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student’s duration limit under subsection (c)(5).
 (D)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans two award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned, as it determines is most beneficial to students.;
 (2)in subsection (f)— (A)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting the following: After receiving an application for a Federal Pell Grant under this subpart, the Secretary (including any contractor of the Secretary processing applications for Federal Pell Grants under this subpart) shall, in a timely manner, furnish to the student financial aid administrator at each institution of higher education that a student awarded a Federal Pell Grant under this subpart is attending, the expected family contribution for each such student. Each such student financial administrator shall— ; and
 (B)in paragraph (3)— (i)by striking after academic year 1986–1987; and
 (ii)by striking the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and;
 (3)by striking subsections (g) and (h); (4)by redesignating subsections (i) and (j) as subsections (g) and (h), respectively;
 (5)in subsection (h), as so redesignated— (A)in paragraph (1) by inserting before the period the following: , or if such institution of higher education is subject to an ineligibility determination under section 435(a)(9); and
 (B)in paragraph (2) by inserting or final adjusted cohort default rate before determination; and (6)by adding at the end the following:
						
							(k)Appropriation of funds
 (1)In generalThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated—
 (A)for fiscal year 2019, the greater of— (i)the coverage amount; or
 (ii)$19,448,200,000; (B)for fiscal year 2020, the greater of—
 (i)the coverage amount; or (ii)$20,610,000,000;
 (C)for fiscal year 2021, the greater of— (i)the coverage amount; or
 (ii)$21,887,400,000; (D)for fiscal year 2022, the greater of—
 (i)the coverage amount; or (ii)$23,305,600,000;
 (E)for fiscal year 2023, the greater of— (i)the coverage amount; or
 (ii)$24,609,400,000; (F)for fiscal year 2024, the greater of—
 (i)the coverage amount; or (ii)$26,119,400,000;
 (G)for fiscal year 2025, the greater of— (i)the coverage amount; or
 (ii)$27,776,200,000; (H)for fiscal year 2026, the greater of—
 (i)the coverage amount; or (ii)$29,463,000,000;
 (I)for fiscal year 2027, the greater of— (i)the coverage amount; or
 (ii)$31,339,200,000; and (J)for each subsequent fiscal year, the coverage amount.
 (2)Coverage amount definedIn this subsection, the term coverage amount means, with respect to a fiscal year, such sums as may be necessary to cover 60 percent of the costs of the Federal Pell Grant Program..
 4012.Amendments to Pell Grant eligibilitySection 401(c) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)) is amended— (1)in paragraph (1) by striking except and all that follows and inserting
						
 except—(A)that any period during which the student is enrolled in a noncredit or remedial course of study as define in paragraph (2) shall not be counted for the purpose of this paragraph; and
 (B)in the case of a student who received Pell Grants during an undergraduate baccalaureate course of study, but did not exhaust the maximum period of eligibility as described in paragraph (5), the period during which a student may receive Federal Pell Grants shall also include the period required for the completion of the first postbaccalaureate course of study up to the maximum period of eligibility.; and
 (2)in paragraph (5)— (A)by striking (5) The period and inserting the following:
							
 (5) Maximum period.—(A)In generalExcept as provided in subparagraph (B), the period; (B)by striking 12 each place the term appears and inserting 14; and
 (C)by adding at the end the following:  (B)Exception (i)In generalAny Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count toward the student’s duration limits under this paragraph.
 (ii)Applicable periodsClause (i) shall apply with respect to any Federal Pell Grant awarded to a student to attend an institution—
 (I)during a period— (aa)for which the student received a loan under this title; and
 (bb)for which the loan described in item (aa) is forgiven under— (AA)section 437(c)(1) or 464(g)(1) due to the closing of the institution;
 (BB)section 455(h) due to the student’s successful assertion of a defense to repayment of the loan; or (CC)section 432(a)(6), section 685.215 of title 34, Code of Federal Regulations (or a successor regulation), or any other loan forgiveness provision or regulation under this Act, as a result of a determination by the Secretary or a court that the institution committed fraud or other misconduct; or
 (II)during a period for which the student did not receive a loan under this title but for which, if the student had received such a loan, the student would have qualified for loan forgiveness under subclause (I)(bb).
										.
 4013.Extending Federal Pell Grant eligibility of certain short-term programsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is further amended by inserting after subsection (h) the following:
					
						(i)Job training Federal Pell Grant program
 (1)DefinitionsIn this subsection: (A)Eligible career pathway programThe term eligible career pathway program means a program that—
 (i)meets the requirements of section 484(d)(2); (ii)is a program of training services listed under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); and
 (iii)is part of a career pathway, as defined in section 3 of such Act (29 U.S.C. 3102). (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150, and not more than 600, clock hours of instructional time over a period of not less than 8, and not more than 15, weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), in the State or local area (as defined in such section);
 (iii)is a program of training services, and provided through an eligible provider of training services, listed under section 122(d) of such Act (29 U.S.C. 3152(d));
 (iv)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined in section 3 of such Act, that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (v)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)satisfy any applicable educational prerequisite requirement for professional licensure or certification, so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination needed to practice or find employment in an occupation that the program prepares students to enter;
 (vi)may include integrated or basic skills courses; and (vii)may be offered as part of an eligible career pathway program.
 (2)In generalFor the award year beginning on July 1, 2019, and each subsequent award year, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—
 (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; (ii)attends an institution of higher education;
 (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and
 (iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)).
 (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(1), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b)(5) applicable to that award year; and
 (ii)subsection (b)(4) shall not apply. (3)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student’s period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis..
				4014.Providing Federal Pell Grants for Iraq and Afghanistan veteran’s dependents
 (a)AmendmentsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended in section 401 by inserting after subsection (i) the following:
						
							(j)Scholarships for veteran’s dependents
 (1)Definition of eligible veteran’s dependentIn this subsection, the term eligible veteran’s dependent means a dependent or an independent student— (A)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and
 (B)who, at the time of the parent or guardian’s death, was— (i)less than 24 years of age; or
 (ii)enrolled at an institution of higher education on a part-time or full-time basis. (2)Grants (A)In generalThe Secretary shall award a Federal Pell Grant, as modified in accordance with the requirements of this subsection, to each eligible veteran’s dependent to assist in paying the eligible veteran’s dependent’s cost of attendance at an institution of higher education.
 (B)DesignationFederal Pell Grants made under this subsection may be known as Iraq and Afghanistan Service Grants. (3)Prevention of double benefitsNo eligible veteran’s dependent may receive a grant under both this subsection and subsections (a) or (i).
 (4)Terms and conditionsThe Secretary shall award Iraq and Afghanistan Service Grants under this subsection in the same manner and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under subsection (a), except that—
 (A)the award rules and determination of need applicable to the calculation of Federal Pell Grants under subsection (a) shall not apply to Iraq and Afghanistan Service Grants;
 (B)the provisions of paragraph (1)(B) and (3) of subsection (b), and subsection (f), shall not apply; (C)the maximum period determined under subsection (c)(5) shall be determined by including all Iraq and Afghanistan Service Grants received by the eligible veteran’s dependent, including such Grants received under subpart 10 before the effective date of this subsection; and
 (D)an Iraq and Afghanistan Service Grant to an eligible veteran’s dependent for any award year shall equal the maximum Federal Pell Grant available under subsection (b)(5) for that award year, except that an Iraq and Afghanistan Service Grant—
 (i)shall not exceed the cost of attendance of the eligible veteran’s dependent for that award year; and
 (ii)shall be adjusted to reflect the attendance by the eligible veteran’s dependent on a less than full-time basis in the same manner as such adjustments are made for a Federal Pell Grant under subsection (a).
 (5)Estimated financial assistanceFor purposes of determinations of need under part F, an Iraq and Afghanistan Service Grant shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j)..
					(b)Effective date; transition
 (1)Effective dateThe amendments made by this section shall take effect with respect to the award year immediately following the date of enactment of this Act.
 (2)TransitionThe Secretary shall take such steps as are necessary to transition from the Iraq and Afghanistan Service Grants program under subpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h), as in effect on the day before the effective date of this section, and the Iraq and Afghanistan Service Grants program under section 401(j) of the Higher Education Act of 1965 (20 U.S.C. 1070a(j)), as amended by this section.
 4015.Federal Pell Grant fraud preventionPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended in section 401, by inserting after subsection (j) the following:
					
						(k)Prevention of fraud
 (1)ReportNot later than December 31 of each year, the Secretary shall prepare and submit a report to the authorizing committees that includes the following information with respect to unusual enrollment history:
 (A)The number and percentage of total applicants who were flagged for an unusual enrollment history in the preceding award year.
 (B)The number and percentage of institutions that have had fewer than 2 percent of applicants flagged for an unusual enrollment history in the preceding award year.
 (C)The name of every institution that has had more than 3 percent of total applicants flagged for an unusual enrollment history in the preceding award year.
 (D)If the percentage of total applicants in subparagraph (A) is greater than 2 percent, a detailed plan from the Secretary as to how to reduce that percentage below 2 percent by the following award year.
 (2)DefinitionFor the purposes of this subsection the term unusual enrollment history means, with respect to the application for Federal student aid— (A)a pattern in which a student attends an institution long enough to receive a disbursement of credit balance funds authorized by this title, does not complete the enrollment period, enrolls at another institution and repeats this pattern to collect an additional credit balance of funds authorized by this title without earning academic credit; or
 (B)any other enrollment pattern that the Department of Education believes may signal an attempt by a student to receive funds authorized under this title in a fraudulent manner..
 4016.Conforming amendments to academic competitiveness grantsSection 401A(d)(1)(B)(i) of the Higher Education Act of 1965 (20 U.S.C. 1070a–1(d)(1)(B)(i)) is amended by striking section 401(b)(2)(B) and inserting section 401(b)(2).
 4017.Federal TRIO programSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended— (1)in subsection (b)(3), by striking $200,000 and all that follows through the period at the end and inserting the following: $220,000, except that for any fiscal year for which such minimum individual grant amount would result in fewer than 2,780 grants awarded under this chapter, an individual grant authorized under this chapter shall be awarded in an amount that would result in not fewer than 2,780 grants awarded under this chapter for such fiscal year.;
 (2)in subsection (c)— (A)by amending subparagraph (A) of paragraph (2) to read as follows:
							
 (A)Accountability for outcomesIn making grants under this chapter, the Secretary shall consider each applicant’s prior success in achieving high-quality service delivery, as determined under subsection (f) under the particular program for which funds are sought. The level of consideration given the factor of prior success in achieving high-quality service delivery shall not vary from the level of consideration given such factor during fiscal years 1994 through 1997, except that grants made under section 402H shall not be given such consideration.;
 (B)in paragraph (6), by striking the last sentence and inserting the following: The Secretary shall require each applicant for funds under the programs authorized by this chapter to identify and conduct outreach to foster care children and youth and homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), and make available to foster care children and youth and homeless children and youths services under such programs, including mentoring, tutoring, and other services provided by such programs.;
 (C)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; (D)in paragraph (6), as so amended—
 (i)by striking with other programs for disadvantaged students in the heading; and (ii)by striking The Secretary shall, as appropriate, require each applicant for funds under the programs authorized by this chapter and inserting the following:
								
 (7)Inclusion of homeless and foster studentsThe Secretary shall, as appropriate, require each applicant for funds under the programs authorized by this chapter (other than the programs authorized under section 402E or 402G);
 (E)in paragraph (8), as so redesignated, by striking 8 months and inserting 90 days both places it appears; and (F)in paragraph (9), as so redesignated—
 (i)in subparagraph (A)— (I)by striking Not later than 180 days after the date of enactment of the Higher Education Opportunity Act, and inserting Not less than 90 days before the commencement of each competition for a grant under this chapter is held,;
 (II)in clause (iii), by striking prior experience and inserting accountability for outcomes; and (III)in clause (v), by striking prior experience and inserting accountability for outcomes; and
 (ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); (3)in subsection (d)(3), by adding at the end the following: In addition, the Secretary shall host at least one virtual, interactive training to ensure that any interested applicants have access to technical assistance.;
 (4)in subsection (e)— (A)in paragraph (1)—
 (i)by striking or at the end of subparagraph (C); (ii)by striking the period at the end of subparagraph (D) and inserting a semicolon; and
 (iii)by adding at the end the following:  (E)documentation that the student has been determined eligible for a Federal Pell Grant authorized under section 401; or
 (F)for grants authorized under 402B and 402F of this chapter, documentation that a student is attending a school that elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)), or that had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first period for which such grant is awarded.; and
 (B)in paragraph (2)— (i)by striking or at the end of subparagraph (C);
 (ii)by striking the period at the end of subparagraph (D) and inserting a semicolon; and (iii)by adding at the end the following:
								
 (E)documentation that the student has been determined to be eligible for a Federal Pell Grant authorized under section 401; or
 (F)for grants authorized under 402B and 402F of this chapter, documentation that a student is attending a school that elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)), or that had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first period for which such grant is awarded.;
 (5)in subsection (f)— (A)in paragraph (1)—
 (i)by striking prior experience and inserting accountability in outcomes in the heading; (ii)by striking on or after January 1, 2009 and inserting on or after the date of enactment of the; and
 (iii)by striking prior experience of and inserting success in achieving; (B)in paragraph (2), by striking college students, and and inserting college students, foster care children and youth, homeless children and youth, and; and
 (C)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (iv), by striking will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language; (II)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and
 (III)by inserting after clause (iv) the following:  (v)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admissions applications;;
 (ii)in subparagraph (B)— (I)by inserting except in the case of programs that specifically target veterans, after under section 402C,;
 (II)in clause (v), by striking will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language; (III)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and
 (IV)by inserting after clause (v) the following:  (vi)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admission applications;;
 (iii)by redesignating subparagraphs (C), (D), and (E), as subparagraphs (D), (E), and (F), respectively; (iv)by inserting after subparagraph (B) the following:
								
 (C)For programs authorized under section 402C that specifically target veterans, the extent to which the eligible entity met or exceeded the entity’s objectives for such program regarding—
 (i)the delivery of service to a total number of students served by the program, as agreed upon by the entity and the Secretary for the period of the program;
 (ii)such students’ academic performance as measured by standardized tests; (iii)the retention and completion of participants in the program;
 (iv)the provision of assistance to students served by the program in completing financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admission applications;
 (v)the enrollment of such students in an institution of higher education; and (vi)to the extent practicable, the postsecondary completion of such students.;
 (v)in subparagraph (D), as redesignated in clause (ii)— (I)in subclause (I), by striking in which such students were enrolled and inserting at any baccalaureate granting institution within 6 years of initial enrollment in the project; and
 (II)in subclause (II), by striking items (aa) and (bb) and inserting the following:  (aa)the transfer of such students to institutions of higher education that offer baccalaureate degrees, regardless of whether the transferring student completes a degree or certificate; or
 (bb)the completion of a degree or certificate by such students at any accredited institution within 4 years of initial enrollment in the project;;
 (vi)in subparagraph (E), as redesignated— (I)in clause (iii), by striking ; and and inserting within 2 years of receiving the baccalaureate degree;; and
 (II)in clause (iv), by striking graduate study and the attainment of doctoral degrees by former program participants. and inserting  graduate study; and(v)the attainment of doctoral degrees by former program participants within 10 years of receiving the baccalaureate degree.; and
 (vii)in subparagraph (F), as redesignated— (I)in clause (i), by inserting within 2 years of service before the semicolon; and
 (II)in clause (ii), by inserting or re-enrollment after the enrollment; (6)in subsection (g)—
 (A)by striking $900,000,000 for fiscal year 2009 and such sums as may be necessary for each and inserting $1,010,000,000 for fiscal year 2019, and each of the 5 succeeding years. The amount authorized to be appropriated in the preceding sentence for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage. For purposes of this subsection, the term adjustment percentage as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year.;
 (B)by striking ½ of; (C)by striking , and to provide and inserting , to provide; and
 (D)by striking current grantees. and all that follows through additional readers. and inserting current grantees, and to carry out the requirements of section 402A(c)(9)(B).; (7)in subsection (h)—
 (A)by amending paragraph (4) to read as follows:  (4)Low-income individualThe term low-income individual means—
 (A)an individual from a family whose taxable income for the preceding year did not exceed 150 percent of the poverty line applicable to the individual’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2));
 (B)an individual whose taxable income as reported on the individual’s most recently completed Free Application for Federal Student Aid under section 483(a) did not exceed 150 percent of such poverty line;
 (C)an individual who has been determined to be eligible for a Federal Pell Grant authorized under section 401; or
 (D)for grants authorized under 402B and 402F of this chapter, a student who is attending a school that elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)), or that had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first year of the period for which such grant is awarded.;
 (B)by redesignating paragraph (5) as subsection (i) and subparagraphs (A) through (D) as paragraphs (1) through (4); and
 (C)by redesignating paragraph (6) as subsection (j); and (8)in subsection (j), as redesignated, by striking subparagraph (A), (B), or (C) of paragraph (5) and inserting paragraph (1), (2), or (3) of subsection (i).
 4018.Talent searchSection 402B of the Higher Education Act of 1965 (20 U.S.C. 1070a–12) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)by redesignating paragraph (3) as paragraph (4); and
 (C)by inserting after paragraph (2) the following:  (3)to advise such youths regarding the postsecondary education selection process, including consideration of financial aid awards offered, potential Federal loan burden, and likelihood of graduating; and;
 (2)in subsection (b)— (A)by striking and at the end of paragraph (5); and
 (B)by striking paragraph (6) and inserting the following:  (6)education or counseling services to assist students and their families regarding career choice; and
 (7)connections to programs providing financial literacy and economic literacy so that students and their families are able to make informed choices regarding postsecondary education, including considering degree choice and potential Federal loan burden.;
 (3)in subsection (c)(2), by striking career and inserting academic; and (4)in subsection (d)—
 (A)in paragraph (3), by striking and after the semicolon; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (5)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youth, and foster care children and youth;
 (6)require that such entity submit, as part of the application for the project, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth as part of the project; and
 (7)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 4019.Upward BoundSection 402C of the Higher Education Act of 1965 (20 U.S.C. 1070a–13) is amended— (1)in subsection (b), by striking paragraphs (5) and (6) and inserting the following:
						
 (5)assistance to students and their families regarding career choice; (6)education or counseling services designed to education improve the financial literacy and economic literacy of students or the students’ parents in order to aid them in making informed decisions about the postsecondary education selection process and assist students and their families in making informed choices regarding the postsecondary education selection process; and
 (7)in the case of such a project that is not specifically designed for veterans, as part of core curriculum, instruction in mathematics through pre-calculus, science, foreign language, language arts, and literature, and in the case of such a project that is specifically designed for veterans, instruction in mathematics through pre-calculus, science, foreign language, and language arts.;
 (2)by striking subsections (c) and (g) and redesignating subsections (d), (e), (f), and (h) as subsections (c), (d), (e), and (f), respectively;
 (3)in subsection (c), as so redesignated— (A)in paragraph (1), by striking youth and inserting participants;
 (B)in paragraph (2)— (i)by striking youth participating in the project and inserting project participants; and
 (ii)by striking youth; and inserting participants; and (C)in paragraph (5), by striking youth participating in the project and inserting participants; and
 (4)in subsection (e), as so redesignated— (A)by striking $60 and inserting $90;
 (B)by striking $300 and inserting $450; (C)by striking $40 and inserting $60;
 (D)by adding at the end the following: Adults participating in a project specifically targeting veterans under this section may be paid stipends not in excess of $100 per month during the year.;
 (E)in paragraph (4), by striking and after the semicolon; (F)in paragraph (5), by striking the period at the end and inserting a semicolon; and
 (G)by adding at the end the following:  (7)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youth, and foster care children and youth;
 (8)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth regarding the project; and
 (9)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 4020.Student support servicesSection 402D of the Higher Education Act of 1965 (20 U.S.C. 1070a–14) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by striking limited English proficient and inserting low-income and first generation college students, including limited English proficient students; and (B)in paragraph (4), by striking , including— and all that follows through the end of the paragraph and inserting a period;
 (2)in subsection (b)(4), by striking including financial planning for postsecondary education; and inserting  including—(A)financial planning for postsecondary education, including loan burdens required, repayment options, and expected earnings in potential career fields;
 (B)basic personal income, household money management, and financial planning skills; and (C)basic economic decisionmaking skills.;
 (3)in subsection (d)(1), by striking section 401(b)(2)(A) and inserting section 401(b)(1); and (4)in subsection (e)—
 (A)in paragraph (5), by striking and after the semicolon; (B)in paragraph (6)(B), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (7)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youth, and foster care children and youth;
 (8)require that such entity submit, in the application for the project, a description of the activities that will be undertaken to reach out to homeless children and youths, and foster care children and youth, who are enrolled or accepted for enrollment at the institution; and
 (9)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 4021.Postbaccalaureate achievement program authoritySection 402E of the Higher Education Act of 1965 (20 U.S.C. 1070a–15) is amended— (1)in subsection (b)(2)—
 (A)by striking summer; and (B)by inserting or faculty-led research experiences before the semicolon;
 (2)in subsection (d)(4)— (A)by striking summer; and
 (B)by inserting or faculty-led experiences who have stipends after internships; and (3)in subsection (f)(1), by striking $2,800 and inserting $4,000.
 4022.Educational opportunity centersSection 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16) is amended— (1)in subsection (a)(1), by striking pursue and inserting begin or re-enter;
 (2)in subsection (b), by striking students; and inserting  students, including—(A)financial planning for postsecondary education, including loan burdens required, repayment options, and expected earnings in potential career fields;
 (B)basic personal income, household money management, and financial planning skills; and (C)basic economic decisionmaking skills;; and
 (3)in subsection (c)— (A)in paragraph (2), by striking and after the semicolon;
 (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
							
 (4)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youth, and foster care children and youth;
 (5)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth regarding the project; and
 (6)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 4023.Staff developmental activitiesSection 402G(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–17(b)) is amended— (1)by inserting webinars, online classes, after seminars, workshops,;
 (2)by striking new directors and inserting staff; (3)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively;
 (4)by inserting before paragraph (2), as so redesignated, the following:  (1)Legislation and regulatory requirements and program management for new directors of programs funded under this chapter.;
 (5)in paragraph (2), as redesignated, by inserting for continuing directors and staff of programs after operation of programs; and (6)in paragraph (4), as redesignated, by striking model programs and inserting innovations.
					4024.Reports and evaluations
 (a)Other reporting requirementsSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is further amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking , including a rigorous evaluation of the programs and projects assisted under section 402C. The evaluation of the programs and projects assisted under section 402C shall be implemented not later than June 30, 2010. and inserting
									
 The issues such evaluations shall measure shall include the effectiveness of programs and projects assisted under this chapter in—(i)meeting or exceeding the stated objectives regarding the outcome criteria under 402A(f); (ii)enhancing the access of low-income individuals and first-generation college students to postsecondary education;
 (iii)preparing individuals for postsecondary education; and (iv)comparing students who participate in the programs funded under this chapter with students who do not participate in such programs with respect to—
 (I)level of education completed; (II)retention rates;
 (III)graduation rates; (IV)college admission and completion rates; and
 (V)other issues as the Secretary considers appropriate.; and (ii)in subparagraph (C), by inserting and take into account the agreed upon target determined under section 402A(f)(4) before the period; and
 (B)by amending paragraph (2) to read as follows:  (2)PracticesThe evaluations described in paragraph (1) shall identify institutional, community, and program or project practices that are effective in—
 (A)enhancing the access of low-income individuals and first-generation college students to postsecondary education;
 (B)the preparation of such individuals and students for postsecondary education; (C)fostering the success of the individuals and students in postsecondary education; and
 (D)for programs and projects assisted under section 402C, the characteristics of students who benefit most from such programs and projects.; and
 (2)in subsection (d), by inserting , including the authorizing committees before the period. (b)Homeless children and youths and foster care children and youthSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is further amended by adding at the end the following:
						
 (e)Report regarding homeless children and youths and foster care children and youthEach entity carrying out a project under section 402B, 402C, 402D, or 402F shall, at the conclusion of the project, prepare and submit a report to the Secretary that includes—
 (1)data on the number of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) and foster care children and youth served through the project; and
 (2)a description of any strategies or program enhancements that were used in the project and that were effective in meeting the needs of homeless children and youths and foster care children and youth..
 4025.Gaining Early Awareness and Readiness for Undergraduate ProgramsSection 404C(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–23(a)(2)) is amended— (1)in subparagraph (I), by striking and after the semicolon;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (K)describe how the eligible entity will facilitate the participation of foster care children and youth and homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including—
 (i)how the eligible entity will identify foster care children and youth and homeless children and youths, in collaboration with child welfare agencies, homeless shelters, and local educational agency liaisons for homeless children and youths designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii));
 (ii)how the eligible entity will collect and submit to the Secretary data on the number of homeless children and youths and foster care children and youth served; and
 (iii)the policies and practices the eligible entity will adopt to remove barriers to the participation of homeless children and youths and foster care children and youth, including policies to facilitate continued participation despite changes in residence resulting from homelessness or foster care placement and policies consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.)..
 4026.Gaining Early Awareness and Readiness for Undergraduate Programs; authorization of appropriationsSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking $400,000,000 for fiscal year 2009 and inserting $500,000,000 for fiscal year 2019. 4027.Purpose; appropriations authorizedSection 413A of the Higher Education Act of 1965 (20 U.S.C. 1070b) is amended—
 (1)by amending subsection (a) to read as follows:  (a)Purpose of subpartIt is the purpose of this subpart to—
 (1)provide, through institutions of higher education, supplemental grants to assist in making available the benefits of postsecondary education to qualified students who demonstrate financial need in accordance with the provisions of part F of this title; and
 (2)to establish demonstration projects at various institutions of higher education, as defined in section 101, to determine best practices and policies regarding the distribution of emergency grant aid to assist students in completing their program of study, notwithstanding aid they may have received in accordance with the provisions of part F of this title.;
 (2)in subsection (b)(1), by striking appropriated and all that follows through the end and inserting  appropriated—(A)$1,150,000,000 for fiscal year 2019; (B)$1,300,000,000 for fiscal year 2020;
 (C)$1,450,000,000, for fiscal year 2021; (D)$1,600,000,000 for fiscal year 2022; and
 (E)$1,750,000,000 for fiscal year 2023 and each succeeding fiscal year.; (3)by redesignating paragraph (2) as paragraph (3); and
 (4)by inserting after paragraph (1) the following:  (2)For the purpose of enabling the Secretary to fund demonstration projects under section 413(F), there are allocated, from funds authorized under paragraph (b)(1), $1,250,000 for fiscal year 2019 and each of the 3 succeeding fiscal years..
 4028.Allocation of fundsSection 413D of the Higher Education Act of 1965 (20 U.S.C. 1070b–3) is amended to read as follows:  413D.Allocation of funds (a)Allocation formula for fiscal years 2019 through 2023 (1)In generalFrom the amount appropriated under section 413A(b)(1) for a fiscal year, the Secretary shall allocate to each institution—
 (A)for fiscal year 2019, an amount equal to the greater of— (i)90 percent of the amount the institution received under subsection (a) for fiscal year 2018, as such subsection was in effect with respect to such fiscal year (in this subparagraph referred to as the 2018 amount for the institution); or
 (ii)the fair share amount for the institution determined under subsection (c); (B)for fiscal year 2020, an amount equal to the greater of—
 (i)80 percent of the 2018 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (c);
 (C)for fiscal year 2021, an amount equal to the greater of— (i)60 percent of the 2018 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (c); (D)for fiscal year 2022, an amount equal to the greater of—
 (i)40 percent of the 2018 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (c); and
 (E)for fiscal year 2023, an amount equal to the greater of— (i)20 percent of the 2018 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (c). (2)Ratable reduction (A)In generalIf the amount appropriated under section 413A(b)(1) for a fiscal year is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.
 (B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).
 (b)Allocation formula for fiscal year 2024 and each succeeding fiscal yearFrom the amount appropriated under section 413A(b)(1) for fiscal year 2024 and each succeeding fiscal year, the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (c).
							(c)Determination of fair share amount
 (1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year.
 (2)Institutional undergraduate student needThe undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:
 (A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.
 (B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.
 (3)Eligibility for fair share amountThe Secretary may not allocate funds under this part to any institution that, for 2 or more fiscal years during any 3 fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants..
 4029.Emergency Grant Aid Demonstration ProgramSubpart 3 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.) is amended by adding at the end the following:
					
						413F.Emergency grant aid demonstration program
 (a)Demonstration projects authorizedThe Secretary shall select, in accordance with subsection (d), eligible entities to voluntarily carry out emergency grant aid demonstration projects designed to aid in the completion of their program of study.
 (b)Non-Federal share requirement; use of fundsThe Federal share of the cost of any project funded under this section shall not exceed 50 percent. The share provided by the eligible entity shall not include in-kind contributions. Federal funds provided shall be used solely to provide emergency grant aid to eligible students and cannot be used to pay or subsidize the salary of any employee of an eligible entity.
							(c)Application
 (1)In generalEach eligible entity desiring to carry out a demonstration project under this section shall submit an application to the Secretary, at such time and in such manner as the Secretary may require.
 (2)OutreachThe Secretary shall, prior to any deadline to submit applications under paragraph (1), conduct outreach to any institution eligible to receive funds under section 371 (20 U.S.C. 1067(q)) to provide those institutions with information on the opportunity to apply to carry out a demonstration project under this section.
 (3)ContentsEach application under paragraph (1) shall include a description of the emergency grant aid program to be offered by the eligible entity under the demonstration project which shall include—
 (A)a description of the assessment the entity has undertaken to develop an estimate of the number of emergency aid grants that entity will make in an award year;
 (B)the criteria the entity will use to define an emergency for which a student will be eligible to receive an emergency grant;
 (C)an assurance that the definition or criteria of an emergency for which a student will be eligible to receive an emergency grant will include at a minimum—
 (i)the unexpected loss of employment, transportation, child care or housing; (ii)an unexpected medical condition of the student, or a dependent of the student; and
 (iii)in the case of a dependent student— (I)the unexpected death of a parent or guardian; or
 (II)an unexpected medical condition of the parent or guardian which results in their loss of employment;
 (D)a description of the process by which a student will navigate the process for applying and receiving emergency aid;
 (E)how the entity will administer the program, including— (i)which employees and departments of the entity will administer the program;
 (ii)which departments will coordinate in the delivery of the program; (iii)the role of the student financial aid administrator of the eligible entity in the program;
 (iv)the processes the entity has in place to respond to applications, approve applications, and disburse emergency grant aid outside of normal business hours;
 (v)the data management tools the entity will have in place to ensure efficient administration of the program and data collection for evaluation; and
 (vi)the internal controls in place to discourage fraud in the program; (F)an assurance that either the financial aid department or the student services department will serve as the primary program administrator;
 (G)an assurance that the process by which a student applies for emergency aid includes at a minimum— (i)an in-person interview where feasible;
 (ii)an opportunity for the student to learn about other forms of emergency aid outside of the eligible entity that they may be eligible for; and
 (iii)at least one opportunity to appeal a denial of a grant; (H)an assurance that an eligible entity will be able to acknowledge a student request for emergency aid within 8 hours of a request, make a decision within 48 hours of a request and disburse aid within 24 hours of approval of a request;
 (I)an assurance that a student eligible to receive an emergency aid grant is enrolled at least part-time at the entity and is making satisfactory academic progress;
 (J)an assurance that the eligible entity will limit the emergency grant aid a student may receive in any individual request to no more than $750 and the lifetime limit for emergency grant aid for a student is $2,000;
 (K)a description of how the school intends to limit excessive demand, fraud or abuse through program audits, required student documentation of the expenses for which the grant aid was disbursed, and other means; and
 (L)any other information the Secretary may require. (d)NotificationNot later than 9 months after the date of enactment of this subsection, the Secretary shall make available to the authorizing committees and the public a list of eligible entities selected to carry out a demonstration project under this section.
							(e)Information and evaluation
								(1)Information
 (A)Student-level dataEach eligible entity that carries out a demonstration project under this section shall provide to the Director of the Institute of Education Sciences the student-level data and the record of emergency grant aid received by students who participated in the program authorized in subsection (a), to enable the Director—
 (i)to determine the aggregate information described in subparagraph (B) with respect to the program; and
 (ii)to the extent practicable, to compare the grant aid programs using a rigorous evaluation. (B)Aggregate informationFor purposes of the evaluation under paragraph (2), the Director shall use the student-level data provided under subparagraph (A) by an eligible entity to determine the following information with respect to each program described in subparagraph (C)(i) offered at such eligible entity:
 (i)the average number of credit hours students earned prior to receipt of an emergency grant; (ii)the average period of time between the receipt of emergency aid by a student and when that student completes their program;
 (iii)the average amount of grant aid received in one disbursement; (iv)the average amount of grant aid received over a recipient’s period of enrollment at the eligible entity;
 (v)the completion and retention rates of students who received aid under the program; (vi)the point in the academic year the student applied for emergency aid;
 (vii)the type of emergency declared by the student; (viii)the average time taken by the eligible entity to acknowledge a grant application, make a decision on the application, and disburse funding to a student; and
 (ix)such other information as the Director may reasonably require. (C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated as follows, provided that the disaggregation of the information does not identify any individual student:
 (i)For each eligible entity that carries out a demonstration project under this section, disaggregation by—
 (I)the students receiving aid under the program; (II)the students who applied but did not receive aid under the program;
 (III)the students who received more than one grant under the program; and (IV)the students who received the maximum lifetime benefit awarded by the program.
 (ii)For each group of students described in clause (i), disaggregation by age, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)), gender, disability status, students who are veterans or ser­vice­mem­bers, first generation college students, and status as a recipient of a Federal Pell Grant.
										(2)Evaluation
 (A)In generalThe Director, in consultation with the Secretary and using the information determined under paragraph (1), shall annually evaluate each eligible entity carrying out a demonstration project under this section. Each evaluation shall be disaggregated in accordance with subparagraph (B) and include—
 (i)the extent to which the eligible entity has met the elements of its application under subsection (c);
 (ii)whether the demonstration project led to reduced time to completion or increased retention rates; (iii)obstacles related to administration of emergency grant aid;
 (iv)total cost and net cost per student who received emergency aid; (v)the 3-year adjusted cohort default rate, as defined in section 435(m), of students receiving aid;
 (vi)the median student earnings 1, 3, and 4 years after graduation; (vii)enrollment data, disaggregated by enrollment status, retention rates, credit accumulation, and completion rates for—
 (I)first-time, full-time students; (II)first-time, part-time students;
 (III)non-first-time, full-time students; (IV)non-first-time, part-time students;
 (V)eligibility for Federal Pell Grants; (VI)race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)), and ethnicity; and
 (VII)transfer rates; and (viii)a description of the role of staff and faculty in the administration of the project.
 (3)DisaggregationThe data collected under clause (v) through (vii) shall be disaggregated by each group of students described in paragraph (1)(C).
 (4)Annual reportThe Director, in consultation with the Secretary, shall annually provide to the authorizing committees a report on the effectiveness of the programs.
								(f)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this section or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned not more than 5 years, or both, together with the costs of prosecution.
 (3)Employee or officer of the united statesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity.
 (5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use data collected under this section for any purpose except as explicitly authorized by this section.
 (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (g)DefinitionsFor the purpose of this section: (1)Eligible entityThe term eligible entity means an institution of higher education that participates in the FSEOG program as authorized in section 413A.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (3)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h)(3).
								.
 4030.Special programs for students whose families are engaged in migrant and seasonal farmworkSection 418A(i) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(i)) is amended by striking 2009 and inserting 2019. 4031.CCAMPIS reauthorizationSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended by striking subsection (g) and inserting the following:
					
						(g)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there are authorized to be appropriated to carry out this section $67,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
							(2)Adjustment for inflation
 (A)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (B)DefinitionIn this paragraph, the term annual adjustment percentage, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
 4032.Jumpstart to College grant programsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further amended by inserting after subpart 7 the following:
					
						8Jumpstart to College
 419O.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means an institution of higher education in partnership with one or more local educational agencies (which may be an educational service agency). Such partnership may also include other entities such as nonprofit organizations or businesses.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 (20 U.S.C. 1001). (3)ESEA termsThe terms dual or concurrent enrollment program, early college high school, educational service agency, four-year adjusted cohort graduation rate, local educational agency, secondary school, and State have meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Low-income studentThe term low-income student means a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
 (5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
								419P.Authorization of appropriations; reservations
 (a)In generalTo carry out this subpart, there are authorized to be appropriated $250,000,000 for fiscal year 2019 and each of the five succeeding fiscal years.
 (b)ReservationsFrom the funds appropriated under subsection (a) for each fiscal year, the Secretary shall reserve— (1)not less than 40 percent for grants to eligible entities under section 419Q;
 (2)not less than 55 percent for grants to States under section 419R; and (3)not less than 5 percent for national activities under section 419T.
									419Q.Grants to eligible entities
 (a)In generalThe Secretary shall award grants to eligible entities, on a competitive basis, to assist such entities in establishing or supporting an early college high school or dual or concurrent enrollment program in accordance with this section.
 (b)DurationEach grant under this section shall be awarded for a period of 6 years. (c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (h), except that a grant under this section may not exceed $2,000,000.
								(d)Matching requirement
 (1)In generalFor each year that an eligible entity receives a grant under this section, the entity shall contribute matching funds, in the amounts described in paragraph (2), for the activities supported by the grant.
 (2)Amounts describedThe amounts described in this paragraph are— (A)for each of the first and second years of the grant period, 20 percent of the grant amount;
 (B)for each of the third and fourth years of the grant period, 30 percent of the grant amount; (C)for the fifth year of the grant period, 40 percent of the grant amount; and
 (D)for the sixth year of the grant period, 50 percent of the grant amount. (3)Determination of amount contributed (A)In-kind contributionsThe Secretary shall allow an eligible entity to meet the requirements of this subsection through in-kind contributions.
 (B)Non-Federal sourcesNot less than half of each amount described in paragraph (2) shall be provided by the eligible entity from non-Federal sources.
 (e)Supplement, not supplantAn eligible entity shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
 (f)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1)propose to establish or support an early college high school or other dual or concurrent enrollment program that will serve a student population of which not less than 51 percent are low-income students;
 (2)are from States that provide assistance to early college high schools or other dual enrollment programs, such as assistance to defray the costs of higher education (including costs of tuition, fees, and textbooks); and
 (3)propose to establish or support an early college high school or dual or concurrent enrollment program that meets quality standards established by—
 (A)a nationally recognized accrediting agency or association that offers accreditation specifically for such programs; or
 (B)a State process specifically for the review and approval of such programs. (g)Equitable distributionThe Secretary shall ensure, to the extent practicable, that eligible entities receiving grants under this section—
 (1)are from a representative cross section of— (A)urban, suburban, and rural areas; and
 (B)regions of the United States; and (2)include both two-year and four-year institutions of higher education.
									(h)Uses of funds
									(1)Mandatory activities
 (A)In generalAn eligible entity shall use grant funds received under this section— (i)to support the activities described in its application under subsection (i);
 (ii)to create and maintain a coherent system of supports for students, teachers, principals, and faculty under the program, including—
 (I)college and career readiness, academic, and social support services for students; and (II)professional development for secondary school teachers, faculty, and principals and faculty from the institution of higher education, including—
 (aa)joint professional development activities; and (bb)activities to assist such teachers, faculty, and principals in using effective parent and community engagement strategies and to help ensure the success of students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));
 (iii)to carry out liaison activities among the partners that comprise the eligible entity pursuant to an agreement or memorandum of understanding documenting commitments, resources, roles, and responsibilities of the partners consistent with the design of the program;
 (iv)for outreach programs to ensure that secondary school students and their families, including students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), are—
 (I)aware of, and recruited into, the early college high school or dual or concurrent enrollment program; and
 (II)assisted with the process of enrolling in the early college high school or dual or concurrent enrollment program;
 (v)to collect, share, and use data (in compliance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) for program improvement and program evaluation; and
 (vi)to review and strengthen its program to maximize the potential that students participating in the program will eventually complete a recognized postsecondary credential, including by optimizing—
 (I)the curriculum of the program; (II)the sequence of courses offered by the program; and
 (III)the alignment of academic calendars between the secondary schools and the institution of higher education participating in the program.
 (B)New programsIn the case of an eligible entity that uses a grant under this section to establish an early college high school or dual or concurrent enrollment program, the entity shall use such funds during the first year of the grant period—
 (i)to design the curriculum and sequence of courses in collaboration with, at a minimum— (I)faculty from the institution of higher education;
 (II)teachers and faculty from the local educational agency; and (III)in the case of a career and technical education program, employers or workforce development entities to ensure that the program is aligned with labor market demand;
 (ii)to develop and implement an articulation agreement between the institution of higher education and the local educational agency that governs how secondary and postsecondary credits will be awarded under the program; and
 (iii)to carry out the activities described in subparagraph (A). (2)Allowable activitiesAn eligible entity may use grant funds received under this section to support the activities described in its application under subsection (i), including by—
 (A)purchasing textbooks and equipment that support the program’s curriculum; (B)pursuant to the assurance provided by the eligible entity under subsection (i)(3)(A), paying tuition and fees for postsecondary courses taken by students under the program;
 (C)incorporating work-based learning opportunities into the program (which may include partnering with entities that provide such opportunities), including—
 (i)internships; (ii)career-based capstone projects;
 (iii)pre-apprenticeships and apprenticeships provided by eligible providers of apprenticeship programs described in section 122(a)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(a)(2)(B)); and
 (iv)work-based learning opportunities provided under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.);
 (D)providing students with transportation to and from the program; (E)paying costs for—
 (i)high school teachers to obtain the skills, credentials, or industry certifications necessary to teach for the institution of higher education participating in the program; or
 (ii)postsecondary faculty to become certified to teach high school; or (F)providing time during which secondary school teachers and faculty and faculty from an institution of higher education can collaborate, which may include the planning of team activities for such teachers and faculty.
										(i)Application
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of— (A)the partnership that comprises the eligible entity, including documentation of partner commitments, resources and budget, roles, and responsibilities;
 (B)how the partners that comprise the eligible entity will coordinate to carry out the mandatory activities described in subsection (h)(1);
 (C)the number of students intended to be served by the program and demographic information relating to such students;
 (D)how the eligible entity’s curriculum and sequence of courses form a program of study leading to a recognized postsecondary credential;
 (E)how postsecondary credits earned will be transferable to institutions of higher education within the State, including any applicable statewide transfer agreements and any provisions of such agreements that are specific to dual or concurrent enrollment programs;
 (F)how the eligible entity will ensure that students understand how credits earned by such students will transfer;
 (G)outreach programs to provide secondary school students, especially those in middle grades, and their parents, teachers, school counselors, and principals information about, and academic preparation for, the early college high school or other dual or concurrent enrollment program;
 (H)how the eligible entity will determine the eligibility of students for postsecondary courses, including an explanation of the multiple factors the entity will take into account to assess the readiness of students for such courses; and
 (I)the sustainability plan for the early college high school or other dual or concurrent enrollment program.
 (3)AssurancesThe application under paragraph (1) shall include assurances from the eligible entity that— (A)students participating in a program funded with a grant under this section will not be required to pay tuition or fees for postsecondary courses taken under the program;
 (B)postsecondary credits earned by students under the program will be transcribed upon completion of the required course work; and
 (C)instructors of postsecondary courses under the program will meet the same standards applicable to other faculty at the institution of higher education that is participating in the program.
										419R.Grants to States
 (a)In generalThe Secretary shall award grants to States, on a competitive basis, to assist States in supporting or establishing early college high schools or dual or concurrent enrollment programs.
 (b)DurationEach grant under this section shall be awarded for a period of 6 years. (c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (f).
 (d)Matching requirementFor each year that a State receives a grant under this section, the State shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant received by the State for such year to carry out the activities supported by the grant.
 (e)Supplement, not supplantA State shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
								(f)Uses of funds
 (1)Mandatory activitiesA State shall use grant funds received under this section to— (A)support the activities described in its application under subsection (g);
 (B)plan and implement a statewide strategy for expanding access to early college high schools and dual or concurrent enrollment programs for students who are underrepresented in higher education to raise statewide rates of secondary school graduation, readiness for postsecondary education, and completion of recognized postsecondary credentials, with a focus on students academically at risk of not enrolling in or completing postsecondary education;
 (C)identify any obstacles to such a strategy under State law or policy; (D)provide technical assistance (either directly or through a knowledgeable intermediary) to early college high schools and other dual or concurrent enrollment programs, which may include—
 (i)brokering relationships and agreements that forge a strong partnership between elementary and secondary and postsecondary partners; and
 (ii)offering statewide training and peer learning opportunities for school leaders, instructors, and counselors or advisors;
 (E)identify and implement policies that will improve the effectiveness and ensure the quality of early college high schools and dual or concurrent enrollment programs, such as eligibility and access, funding, data and quality assurance, governance, accountability, and alignment policies;
 (F)disseminate best practices for early college high schools and dual or concurrent enrollment programs, which may include best practices from programs in the State or other States;
 (G)facilitate statewide secondary and postsecondary data collection, research and evaluation, and reporting to policymakers and other stakeholders; and
 (H)conduct outreach programs to ensure that secondary school students, their families, and community members are aware of early college high schools and dual or concurrent enrollment programs in the State.
 (2)Allowable activitiesA State may use grant funds received under this section to— (A)establish a mechanism to offset the costs of tuition, fees, and support services for low-income students enrolled in early college high schools or dual or concurrent enrollment programs;
 (B)establish formal transfer systems within and across State higher education systems, including two-year and four-year public and private institutions, to maximize the transferability of college courses;
 (C)provide incentives to school districts that— (i)assist high school teachers in getting the credentials needed to participate in early college high school programs and dual or concurrent enrollment; and
 (ii)encourage the use of college instructors to teach college courses in high schools; (D)support initiatives to improve the quality of early college high school and dual or concurrent enrollment programs at participating institutions, including by assisting such institutions in aligning programs with the quality standards described in section 419Q(f)(3); and
 (E)reimburse low-income students to cover part or all of the costs of an Advanced Placement or International Baccalaureate examination.
										(g)State applications
 (1)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of— (A)how the State will carry out the mandatory State activities described in subsection (f)(1);
 (B)how the State will ensure that any programs funded with a grant under this section are coordinated with programs under—
 (i)the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); (ii)the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (iii)the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and (iv)the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (C)how the State intends to use grant funds to address achievement gaps for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)) as identified by the State in its accountability system under section 1111(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c));
 (D)how the State will access and leverage additional resources necessary to sustain early college high schools or other dual or concurrent enrollment programs;
 (E)how the State will identify and eliminate barriers to implementing effective early college high schools and dual or concurrent enrollment programs after the grant expires, including by engaging businesses and nonprofit organizations; and
 (F)such other information as the Secretary determines to be appropriate. 419S.Reporting and oversight (a)In generalNot less frequently than once annually, each State and eligible entity that receives a grant under this subpart shall submit to the Secretary a report on the progress of the State or eligible entity in carrying out the programs supported by such grant.
 (b)Form of reportThe report under subsection (a) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by grantees under such subsection.
								(c)Contents of report
 (1)In generalThe report under subsection (a) shall include, at minimum, the following: (A)The number of students enrolled in the early college high school or dual or concurrent enrollment program.
 (B)The number and percentage of students reimbursed by the State for part or all of the costs of an Advanced Placement or International Baccalaureate examination and the student test scores.
 (C)The number and percentage of students enrolled in the early college high school or dual or concurrent enrollment program who earn a recognized postsecondary credential concurrently with a high school diploma.
 (D)The number of postsecondary credits earned by eligible students while enrolled in the early college high school or dual or concurrent enrollment program that may be applied toward a recognized postsecondary credential.
 (E)The number and percentage of students who earn a high school diploma. (F)Total number and percentage of eligible students who enroll in and subsequently complete the early college high school or dual or concurrent enrollment program.
 (G)The number and percentage of graduates who enroll in postsecondary education, in military service, and in employment.
 (2)Categories of studentsThe information described in each of subparagraphs (A) through (G) of paragraph (1) shall be set forth separately for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)).
									419T.National activities
 (a)Reporting by secretaryNot less frequently than once annually, the Secretary shall submit to Congress a report that includes—
 (1)an analysis of the information received from States and eligible entities under section 419S; (2)an identification of best practices for carrying out programs supported by grants under this subpart; and
 (3)the results of the evaluation under subsection (b). (b)National evaluationNot later than 6 months after the date of the enactment of the Aim Higher Act, the Secretary shall seek to enter into a contract with an independent entity to perform an evaluation of the grants awarded under this subtitle. Such evaluation shall apply rigorous procedures to obtain valid and reliable data concerning student outcomes by social and academic characteristics and monitor the progress of students from secondary school to and through postsecondary education.
 (c)Technical assistanceThe Secretary shall provide technical assistance to States and eligible entities concerning best practices and quality improvement programs in early college high schools and dual or concurrent enrollment programs and shall disseminate such best practices among eligible entities, States, and local educational agencies.
 (d)Administrative costsFrom amounts reserved to carry out this section under section 419P(b)(3), the Secretary may reserve such sums as may be necessary for the direct administrative costs of carrying out the Secretary’s responsibilities under this subtitle.
								419U.Rules of construction
 (a)EmployeesNothing in this subpart shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies (including schools) or institutions of higher education under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (b)Graduation rateA student who graduates from an early college high school supported by a grant under section 419Q within 100 percent of the normal time for completion described in the eligible entity’s application under such section shall be counted in the four-year adjusted cohort graduation rate for such high school..
 4033.Revised definitions of TEACH grantsSection 420L of the Higher Education Act of 1965 (20 U.S.C. 1070g) is amended by adding at the end the following:
					
 (4)Teacher preparation programThe term teacher preparation program— (A)means a State-approved course of study provided by an institution of higher education, the completion of which signifies that an enrollee has met all the State’s educational or training requirements for initial certification or licensure to teach in the State’s elementary schools or secondary schools; and
 (B)may be a regular program or an alternative route to certification, as defined by the State that approved such course of study..
 4034.Revisions to establishing TEACH grant programSection 420M(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1070g–1(d)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking baccalaureate or and inserting associate or baccalaureate, or; and
 (2)in subparagraph (B), by inserting before the period at the end the following: , except that not more than $8,000 may be received for undergraduate associate study. 4035.Revisions to TEACH grant applications and eligibilitySection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended—
 (1)in subsection (a)— (A)in the heading of paragraph (2), by striking Demonstration of teach and inserting TEACH;
 (B)in paragraphs (2)(B)(i), by striking or another high-need and inserting early childhood education, or another high-need; and (C)in paragraph (2)(B)(ii), by striking , such as Teach for America,;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (B), by inserting before the semicolon at the end the following: or in a high-need early childhood education program (as defined in section 200(15));; (ii)in subparagraph (C)—
 (I)by striking or at the end of clause (vi); (II)by redesignating clause (vii) as clause (viii);
 (III)by inserting after clause (vi), as so amended, the following:  (vii)early childhood education; or; and
 (IV)in clause (viii), as so redesignated, by adding and at the end; (iii)in subparagraph (D), by striking and at the end; and
 (iv)by striking subparagraph (E); (B)by striking and at the end of paragraph (2);
 (C)by striking the period at the end of paragraph (3) and inserting ; and; and (D)by adding at the end the following:
							
 (4)contains an assurance by the Secretary that the Secretary will notify, or ensure that the applicable loan servicer will notify, the applicant of—
 (A)the date on which submission of the certification under paragraph (1)(D) is required; and (B)any failure to submit such certification.;
 (3)in subsection (c)— (A)by striking In the event and inserting the following:
							
 (1)In generalIn the event; and (B)by adding at the end the following:
							
								(2)Clarification
 (A)In generalExcept as provided in subparagraph (B) and without regard to whether a recipient of a grant under this subpart submits the evidence under subsection (b)(1)(D) for any year or receives or responds to a notification described in subsection (b)(4), such recipient shall be considered to be in compliance with the service obligation under subsection (b) and shall not be subject to paragraph (1) of this subsection.
 (B)ExceptionsParagraph (1) of this subsection shall apply to a recipient of a grant under this subpart if— (i)after completing the course of study for which the recipient received the grant, the recipient does not serve as a full-time teacher as required under subsection (b)(1) for at least—
 (I)1 year, by not later than 5 years after such completion; (II)2 years, by not later than 6 years after such completion;
 (III)3 years, by not later than 7 years after such completion; or (IV)4 years, by not later than 8 years after such completion; or
 (ii)the recipient elects to have such grant treated as a loan in accordance with such paragraph (1).; and (4)in subsection (d)—
 (A)by redesignating paragraph (2) as paragraph (4); (B)in paragraph (1), by striking subsection (b)(1)(C)(vii) and inserting subsection (b)(1)(C)(viii); and
 (C)by inserting after paragraph (1), the following:  (2)Change of school description or program definitionIf a recipient of an initial grant under this subpart teaches in a school or an early childhood education program for an academic year during which the school is identified as a school described in section 465(a)(2)(A) or a program that meets the definition of section 200(15), but the school or program no longer meets such description or definition during a subsequent academic year, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to teach at that school or program.
 (3)Change of teacher duties or assignmentIf a recipient of an initial grant under this subpart teaches as a full-time teacher described in subsection (b)(1)(A), but the recipient no longer meets such description during a subsequent academic year due to switching academic roles to that of a full-time co-teacher, teacher leader, instructional or academic coach, department chairperson, special education case manager, guidance counselor, or school administrator within a school or program, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to work in any such academic role on a full-time basis at that school or program..
 4036.Revisions to TEACH grant data collection and reportingSection 420P of the Higher Education Act of 1965 (20 U.S.C. 1070g–4) is amended to read as follows:  420P.Data collection and reporting (a)Data collection (1)Aggregate student dataOn an annual basis, the Secretary shall determine, disaggregate in accordance with paragraph (2), and make available to the public in accordance with paragraph (3), with respect to each institution (and each category of institution listed in section 132(d)) that received a payment under this subpart in the previous academic year, the following information:
 (A)The number and mean dollar amount of TEACH Grants awarded to students at the institution. (B)The number and proportion of TEACH Grant recipients who exit their program of study before completing the program.
 (C)The number and proportion of TEACH Grant recipients who complete their program of study and begin employment as a teacher in the first academic year following the year of such completion.
 (D)The adjusted cohort default rate (as determined under section 435(m)) for TEACH Grant recipients who exit their program of study before completing the program, and for TEACH Grant recipients who complete their program of study.
 (E)The number and proportion of individuals employed as teachers who received a TEACH Grant and whose TEACH Grants are converted into loans during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.
 (F)The number and proportion of TEACH Grant recipients who fulfill the terms of their agreement to serve under section 420N(b) during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.
 (2)DisaggregationThe information determined under paragraph (1)— (A)except in cases in which such disaggregation would reveal personally identifiable information about an individual student, shall be disaggregated by—
 (i)race, in accordance with section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543);
 (ii)gender; (iii)socioeconomic status;
 (iv)Federal Pell Grant eligibility status; (v)status as a first-generation college student (as defined in section 402A(h));
 (vi)veteran or active duty status; (vii)disability status;
 (viii)level of study (undergraduate, postbaccalaureate, or graduate, as applicable); (ix)year of study (freshman, sophomore, junior, senior, as applicable); and
 (x)each teacher preparation program offered by an institution; and (B)may be disaggregated by any combination of subgroups or descriptions described in subparagraph (A).
 (3)Availability of dataThe information determined under paragraph (1) shall— (A)remain available to the public for a period of not less than 10 years after its initial release by the Secretary; and
 (B)be updated as necessary to reflect the most accurate and up-to-date information for each institution for each year of data collection.
 (b)Information from institutionsEach institution that receives a payment under this subpart shall provide to the Secretary, on an annual basis, such information as may be necessary for the Secretary to carry out subsection (a).
							(c)Reports and dissemination
 (1)Initial and interim reportsNot later than one year after the date on which the first TEACH Grant is awarded under this subpart after the date of enactment of the Aim Higher Act, and annually thereafter, the Secretary shall submit to the authorizing committees a report that includes the information required under paragraph (3).
								(2)Final report
 (A)In generalNot later than one year after the date described in subparagraph (B), the Secretary shall submit to the authorizing committees a final report that includes the information required under paragraph (3).
 (B)Date describedThe date described in this subparagraph is the later of— (i)the date on which the last service agreement associated with a TEACH Grant is completed; or
 (ii)the date on which the last TEACH Grant awarded under this subpart is converted into a loan. (3)ElementsEach report under this subsection shall include, based on information determined under subsection (a), the following:
 (A)A review of the utilization of TEACH Grants at teacher preparation programs at institutions that received a payment under this subpart.
 (B)A review of TEACH Grant practices that correlate with higher rates of completion of agreements under section 420N(b).
 (C)Guidance and recommendations on how effective utilization of TEACH Grants can be replicated. (4)AvailabilityEach report under this subsection shall be made available to the public in an accessible format—
 (A)on a website of the Department of Education; and (B)in any other format determined to be appropriate by the Secretary..
 4037.Northern Mariana Islands and American Samoa College accessSubpart 10 of part A of title IV (20 U.S.C. 1070(h)) is amended to read as follows:  10Northern Mariana Islands and American Samoa College Access  420R.Public school grants (a)PurposeIt is the purpose of this subpart to establish a program that enables college-bound residents of the Northern Mariana Islands and American Samoa to have greater choices among institutions of higher education.
								(b)Grants
 (1)In generalFrom amounts appropriated under subsection (j), the Secretary shall provide— (A)50 percent of such amount to the Northern Mariana Islands for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution; and
 (B)50 percent of such amount to the American Samoa for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution.
 (2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be— (A)not more than $15,000 for any one award year (as defined in section 481); and
 (B)not more than $45,000 in the aggregate. (3)ProrationThe Governor shall prorate payments under this section for students who attend an eligible institution on less than a full-time basis.
									(c)Reduction for insufficient appropriations
 (1)In generalIf the funds appropriated pursuant to subsection (j) for any fiscal year are insufficient to award a grant in the amount determined under subsection (a) on behalf of each eligible student enrolled in an eligible institution, then the Governor, in consultation with the Secretary of Education, shall—
 (A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student who has not received funds under this section for a preceding year; and
 (B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students.
 (2)AdjustmentsThe Governor, in consultation with the Secretary of Education, may adjust the amount of tuition and fee payments made under paragraph (1) based on—
 (A)the financial need of the eligible students to avoid undue hardship to the eligible students; or (B)undue administrative burdens on the Governor.
 (3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor may prioritize the making or amount of tuition and fee payments under this subsection based on the income and need of eligible students.
 (d)DefinitionsIn this subpart: (1)Eligible institutionThe term eligible institution means an institution that—
 (A)is a public four-year institution of higher education located in one of the several States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or Guam;
 (B)is eligible to participate in the student financial assistance programs under title IV; and (C)enters into an agreement with the Governors of the Northern Mariana Islands and American Samoa containing such conditions as each Governor may specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students from the Northern Mariana Islands and American Samoa.
 (2)Eligible studentThe term eligible student means an individual who— (A)graduated from a public institution of higher education located in the Northern Mariana Islands or American Samoa;
 (B)begins the individual’s course of study within the 3 calendar years (excluding any period of service on active duty in the Armed Forces or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a public institution of higher education located in the Northern Mariana Islands or American Samoa;
 (C)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution;
 (D)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c); and
 (E)has not completed the individual’s first undergraduate baccalaureate course of study. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
 (4)GovernorThe term Governor means the Governor of the Commonwealth of the Northern Mariana Islands or American Samoa. (e)ConstructionNothing in this subpart shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution.
 (f)ApplicationsEach student desiring a tuition payment under this section shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require.
								(g)Administration of program
 (1)In generalEach Governor shall carry out the program under this section in consultation with the Secretary. Each Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program.
 (2)Policies and proceduresEach Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program.
 (3)Memorandum of agreementEach Governor and the Secretary shall enter into a Memorandum of Agreement that describes— (A)the manner in which the Governor shall consult with the Secretary with respect to administering the program under this section; and
 (B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program under this section (which may include access to the information in the common financial reporting form developed under section 483).
 (h)Governor’s reportEach Governor shall report to the authorizing committees annually regarding— (1)the number of eligible students attending each eligible institution and the amount of the grant awards paid to those institutions on behalf of the eligible students;
 (2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students; and
 (3)the progress in obtaining recognized academic credentials of the cohort of eligible students for each year.
 (i)GAO reportBeginning on the date of the enactment of this Act, the Comptroller General of the United States shall monitor the effect of the program assisted under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to Congress and the Governor. In addition the Comptroller General shall—
 (1)analyze the extent to which there are an insufficient number of eligible institutions to which Northern Mariana Islands and American Samoa students can gain admission, including admission aided by assistance provided under this subpart, due to—
 (A)caps on the number of out-of-State students the institution will enroll; (B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and
 (C)absence of admission programs benefitting minority students; and (2)report the findings of the analysis described in paragraph (1) and the assessment described in paragraph (2) to Congress and the Governor.
 (j)Authorization of appropriationsThere are authorized to be appropriated to the Commonwealth of the Northern Mariana Islands and American Samoa to carry out this subpart $5,000,000, to be available until expended, for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (k)Effective dateThis subpart shall take effect with respect to payments for periods of instruction that begin on or after January 1, 2019.
								420S.General requirements
 (a)PersonnelThe Secretary shall arrange for the assignment of an individual, pursuant to subchapter VI of chapter 33 of title 5, United States Code, to serve as an adviser to each Governor with respect to the programs assisted under this subpart.
 (b)Administrative expensesEach Governor may use not more than 5 percent of the funds made available for a program under section 420R for a fiscal year to pay the administrative expenses of a program under section 420R for the fiscal year.
 (c)Inspector general reviewEach of the programs assisted under this subpart shall be subject to audit and other review by the Inspector General of the Department of Education in the same manner as programs are audited and reviewed under the Inspector General Act of 1978 (5 U.S.C. App.).
 (d)GiftsThe Governor may accept, use, and dispose of donations of services or property for purposes of carrying out this subpart.
 (e)Maximum student amount adjustmentsEach Governor shall establish rules to adjust the maximum student amounts described in section 440S(b)(2) for eligible students described in section 440S(d)(2) who transfer between the eligible institutions described in section 440S(d)(1)..
 4038.Community College Student Success Grant Program authorizedPart A of title IV (20 U.S.C. 1070 et seq.) is further amended by adding at the end the following:  11Community College Student Success 420T.Community College Student Success Grant Program authorizedFrom the amounts appropriated under 420BB, the Secretary of Education shall establish and carry out the community college student success grant program to award grants under sections 420U and 420V, on a competitive basis, to eligible institutions to plan and implement community college student success programs designed to increase—
 (1)the rate at which eligible students graduate from a program of study at such eligible institution within 150 percent of the normal time for graduation; and
 (2)transfer rates of eligible students. 420U.Grants to plan community college student success programs (a)Planning grants authorizedFrom the amounts appropriated to carry out this section under section 420BB for a fiscal year, the Secretary shall award planning grants for such fiscal year, on a competitive basis, to eligible institutions to develop plans for community college student success programs.
 (b)DurationA grant awarded under this section shall be for a 1-year period. (c)Peer review process; priorityIn awarding grants under this section for a fiscal year, the Secretary shall—
 (1)carry out a peer review process that— (A)requires that each application submitted under subsection (d) be peer reviewed by a panel of readers composed of individuals selected by the Secretary, which shall include—
 (i)not less than 50 percent of readers— (I)who are not employees of the Federal Government; and
 (II)who have relevant research or practical experience with respect to student support programs designed to increase graduation rates and transfer rates at public 2-year institutions of higher education; and
 (ii)to the maximum extent practicable, individuals who are members of groups underrepresented in higher education, including African Americans, Hispanics, Native Americans, Alaska Natives, Asian Americans, Native American Pacific Islanders (including Native Hawaiians), and individuals with disabilities; and
 (B)ensures that no individual assigned under subparagraph (A) to review an application has any conflict of interest with regard to that application that may make the individual unable to impartially conduct such review; and
 (2)give priority to eligible institutions that are eligible to receive funding under title III or V. (d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include—
 (1)the graduation rate and transfer rate for the most recent academic year for which data are available for eligible students and all students, respectively;
 (2)an analysis of how implementing a community college student success program may improve the graduation rate or transfer rate for eligible students; and
 (3)an analysis of the methods the eligible institution has previously used to improve the graduation rate or transfer rate with respect to eligible students and all students, respectively.
 (e)Use of fundsAn eligible institution that receives a grant under this section shall use the grant to develop a plan to implement a community college student success program at the eligible institution.
 (f)ReportNot later than 1 year after the date on which an eligible institution receives a grant under this section, such eligible institution shall submit to the Secretary a report that includes—
 (1)a plan for implementing a community college student success program at the eligible institution, including—
 (A)the ambitious outcome goals for achieving significant improvements in graduation rates and transfer rates for eligible students and all students, respectively, as such rates are defined by the eligible institution, in consultation with the Secretary, before the end of the grant period;
 (B)the number of such eligible students who will participate in such program, including how such eligible students will be identified, referred, and selected, in cases where the interest in the program is larger than the budget for the program;
 (C)the demographics (including income, race (as defined by section 153(a) of the Education of the Sciences Reform Act of 2002 (20 U.S.C. 9543)), disability status, and gender) of such eligible students; and
 (D)based on the most recent academic year for which data are available, disaggregated by eligible students and all students—
 (i)graduation rates; (ii)transfer rates;
 (iii)retention rates; (iv)rates of completion of remedial courses for students required to complete such courses; and
 (v)average number of credits attempted and average number of credits earned; (E)an analysis of the financial needs of the eligible students described in subparagraph (B);
 (F)an analysis of how the eligible institution will collaborate across departments at the institution and with external partners to implement a community college student success program, including the detailed roles and responsibilities of each potential external partner (including each investor, State or local government entity, or other stakeholder);
 (G)a description of how the eligible institution will effectively staff a community college student success program; and
 (H)a timeline for the implementation of such program; (2)a budgetary analysis that includes—
 (A)a description of how the eligible institution will— (i)provide non-Federal funds for such program under subsection (d) of section 420V; and
 (ii)meet the requirement of subsection (b)(3) of such section; and (B)a description of how the eligible institution will continue to fund such program after the end of the grant period for the grant awarded to the institution under section 420V;
 (3)a description of the data system the eligible institution will use to track and evaluate the progress of eligible students participating in such program;
 (4)an analysis of the institutional barriers that may hinder implementation of such program at such eligible institution; and
 (5)such other information as the Secretary may require. 420V.Grants to implement community college student success programs (a)Implementation grants authorized (1)In generalFrom the amounts appropriated to carry out this section under section 420BB for a fiscal year, the Secretary shall award grants for such fiscal year, on a competitive basis, to eligible institutions awarded a grant under section 420U to implement community college student success programs.
 (2)ConsultationIn awarding grants under this section for a fiscal year, the Secretary shall consult with the independent evaluator before finalizing which eligible institutions will receive such a grant for such fiscal year.
 (b)Requirements for selectionTo be eligible to receive a grant under this section, an eligible institution shall meet the following requirements:
 (1)The eligible institution was awarded a grant under section 420U at least 1 year before such eligible institution submits an application under subsection (e).
 (2)The eligible institution submits an application under subsection (e). (3)The eligible institution demonstrates, on the date of the application described in subsection (e), the availability of non-Federal funding for the matching funds required under subparagraphs (A), (B), and (C) of subsection (d)(1).
 (c)DurationA grant awarded under this section shall be for a 5-year period. (d)Non-Federal contribution (1)In generalExcept as provided in paragraph (2), an eligible institution awarded a grant under this section shall contribute in cash from non-Federal sources, the following:
 (A)For the second year of the grant period, an amount equal to 20 percent of the cost of carrying out the community college student success program at the institution for such year.
 (B)For the third year of the grant period, an amount equal to 40 percent of the cost of carrying out such program for such year.
 (C)For the fourth year of the grant period, an amount equal to 60 percent of the cost of carrying out such program for such year.
 (D)For the fifth year of the grant period, an amount equal to 80 percent of the cost of carrying out such program for such year.
										(2)Exception
 (A)In generalNotwithstanding paragraph (1), with respect to an exempt institution awarded a grant under this section, for each year of the grant period beginning with the second year through the fifth year, the Secretary shall not require the institution to make a cash contribution from non-Federal sources in an amount that is greater than the amount equal to 5 percent of the cost of carrying out the community college student success program at the institution for such year.
 (B)DefinitionsFor purposes of this paragraph: (i)Exempt institutionThe term exempt institution means an eligible institution that is a—
 (I)Tribal college or university; or (II)an institution located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (ii)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).
											(e)Application
 (1)In generalAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include a copy of the report described in 420U(e).
 (2)Requirements for eligible institutions that reapplyAn institution that submits an application under paragraph (1) that is not the first application submitted by such institution under such paragraph shall include the following in such application:
 (A)The number of applications such eligible institution has submitted under paragraph (1) and the dates on which such applications were submitted.
 (B)A description of the changes the eligible institution has made since the most recent application submitted under paragraph (1) to improve the plan to implement a community college student success program at such eligible institution.
 (3)ReviewNot later than 60 days after receiving an application under this subsection, the Secretary shall approve or deny such application.
 (f)Required use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to— (1)implement a community college student success program;
 (2)regularly review— (A)data to monitor the academic progress of eligible students participating in such program; and
 (B)the meeting and program participation requirements described in section 420AA(1); and (3)cover the employment of administrators for the program whose sole job shall be to administer the program, without regard to whether the employment is full-time or less than full-time.
 (g)Permissible use of fundsAn eligible institution that receives a grant under this section may use the grant to— (1)establish or expand a data tracking system that includes early alerts to complete the regular reviews required under subsection (f)(2);
 (2)provide eligible students participating in the community college student success program for which the grant is awarded with financial assistance to cover the costs described in paragraph (2), (3), or (8) of section 472;
 (3)establish or expand career development services for such students, such as career workshops or career counseling;
 (4)establish or expand tutoring services for such students; and (5)provide financial support for eligible students participating in such program to enroll in courses offered during enrollment periods that are outside the fall and spring semesters (or equivalent terms).
 (h)ReportsAn eligible institution that receives a grant under this section shall— (1)not less than once for each year of the grant period, submit to the Secretary an annual performance report for such year of the grant period, and when data is available, compares such year with each of the 2 years preceding the date on which the grant was awarded—
 (A)the demographic characteristics of the eligible students participating in the community college student success program;
 (B)the average number of credits attempted and average number of credits earned, rate of retention, rate of degree completion, and rates of transfer of such eligible students;
 (C)the graduation rate of such eligible students within— (i)100 percent of the normal time for graduation;
 (ii)150 percent of the normal time for graduation; and (iii)200 percent of the normal time for graduation;
 (D)an analysis of the implementation and progress of such program based on the ambitious outcome goals described in the report submitted by the institution under section 420U(e)(1)(A), including challenges to and changes made to such program; and
 (E)if according to the analysis under subparagraph (D), the program is not on track to meet such ambitious outcome goals, a description of the plans to adjust the program to improve the performance of the program; and
 (F)the participation of such eligible students in tutoring, career services, and meetings with program advisors;
 (G)for the report for year 3 of the grant period, the plan to meet the non-Federal contribution requirement under subsection (d)(1)(D); and
 (H)for the report for year 4 of the grant period, a description of— (i)the source of the funds to meet the non-Federal contribution requirement under subsection (d)(1)(D);
 (ii)the plans to continue to fund such program after the grant period ends; and (iii)the plans to use this program as a catalyst for institution-wide reform with respect to graduation rates and transfer rates for all students; and
 (2)not later than 6 years after the date on which the eligible institution received such grant, submit a final report to the Secretary that includes an analysis of—
 (A)the factors that contributed to the success or failure of the community college student success program in meeting the ambitious outcome goals described in the report submitted by the institution under section 3(e)(1)(A);
 (B)the challenges faced in attempting to implement such program; (C)information on how to improve such program;
 (D)whether the program has created an institution-wide reform with respect to graduation rates and transfer rates for all students, and if so, how such reform was created; and
 (E)how the eligible institution will continue to fund such program after the end of the grant period. 420W.Evaluations (a)Independent evaluationsBefore finalizing which eligible institutions will receive grants under section 420V for a fiscal year, the Secretary, acting through the Director of the Institute of Education Sciences, shall enter into a contract with an independent evaluator—
 (1)to consult with the Secretary on which eligible institutions should receive the grants; and (2)to use the What Works Clearinghouse Standards (without reservations) to evaluate, throughout the duration of the grant period of such grants—
 (A)each community college student success program for which such grant is awarded, including whether the program met its ambitious outcome goals described in the report submitted by the institution under section 420U(e)(1)(A);
 (B)the average impact of community college student success programs on graduation rates and transfer rates for eligible students;
 (C)the variation in program impact across eligible institutions with respect to such rates; and (D)whether such programs lead to higher graduation rates and transfer rates of eligible students per dollar spent for such students by such institutions compared with such rates at eligible institutions without such programs.
 (b)Results of evaluationsThe results of the evaluations under subsection (a) shall be made publicly available on the website of the Department of Education.
 (c)Funding for evaluationsThe Secretary may reserve not more than 15 percent of the funds appropriated under section 420BB for a fiscal year to carry out this section for such fiscal year.
								420X.Outreach and technical assistance
 (a)OutreachThe Secretary shall conduct outreach activities to notify eligible institutions of the availability of grants under this subpart.
 (b)Technical assistanceThe Secretary shall provide technical assistance— (1)to eligible institutions that may be interested in applying for grants under this subpart, including assistance with applications for such grants; and
 (2)to eligible institutions awarded grants under this subpart, including assistance with— (A)establishing ambitious outcome goals described in section 420U(e)(1)(A); and
 (B)the implementation of a community college student success program. (c)Funding for technical assistance for evaluationsThe Secretary may reserve not more than 7 percent of the funds appropriated under section 420BB for a fiscal year for technical assistance under this section for such fiscal year.
 420Y.Report to CongressNot later than 1 year after the date on which the Secretary receives the final evaluation results under section 420W for eligible institutions that were awarded grants under section 420V for the same fiscal year, the Secretary shall submit to Congress a report that includes—
 (1)the number of grants awarded under section 420V for such fiscal year, and the amount of such grants;
 (2)the number of grants awarded under section 420U to eligible institutions that received the grants described in paragraph (1), and the amount of such grants;
 (3)the number of grants awarded under section 420U to eligible institutions that would have been eligible but did not receive the grants in paragraph (1);
 (4)such final evaluation results; and (5)any other information the Secretary may deem relevant.
 420Z.Supplement, not supplantFunds awarded to an eligible institution under this subpart shall be used only to supplement the amount of funds that would, in the absence of the Federal funds provided under this subpart, be made available from non-Federal sources or other Federal sources to carry out the activities under this subpart, and not to supplant such funds.
 420AA.DefinitionsIn this subpart: (1)Community college student success programThe term community college student success program means a program carried out by an eligible institution under which the institution carries out the following:
 (A)Provides eligible students participating in such program with an amount that covers the cost of tuition and fees that are not covered by any Federal, State, or institutional financial assistance received by the student.
 (B)Requires eligible students participating in such program to— (i)be enrolled in the eligible institution and carry a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;
 (ii)if the eligible student is referred to remedial courses or is on academic probation, meet, on at least a weekly basis, with a tutor, except that in the case of an eligible student who is academically struggling, but who is not referred to remedial courses or on academic probation, the student may meet with a tutor as often as the program advisor for such student requires;
 (iii)meet with a program advisor— (I)twice each month during the first semester (or equivalent term) of participation in such program; and
 (II)as directed by the program advisor in subsequent semesters (or equivalent terms) under subparagraph (C)(ii); and
 (iv)meet with an on-campus career advisor or participate in a career services event once each semester (or equivalent term).
 (C)Provides a program advisor to each eligible student participating in such program who— (i)provides comprehensive academic and personal advising to the eligible student, including—
 (I)the creation and implementation of an academic plan for the student to graduate from a program of study at the eligible institution within 150 percent of the normal time for graduation from such program;
 (II)if an eligible student is referred to remedial courses, encouraging such student to complete such courses as quickly as possible; and
 (III)assisting the eligible student with developing and achieving academic goals, including creating strong transfer pathways that demonstrate programmatic transfer for students interested in transferring to a 4-year institution of higher education;
 (ii)after the eligible student participating in such program completes a semester (or equivalent term), creates for the eligible student a needs-based advising schedule that indicates, based on the eligible student’s academic performance, the frequency with which such eligible student shall be required to meet with a program advisor for each subsequent semester (or equivalent term) of program participation;
 (iii)has a caseload of not more than 150 eligible students; (iv)tracks the attendance of the eligible student at the meetings described in clauses (ii), (iii), and (iv) of subparagraph (B);
 (v)monitors the academic progress of the eligible student; and (vi)provides each eligible student who meets the requirements of subparagraph (B), on at least a monthly basis, with financial incentives, such as a transportation pass or a gas card.
 (D)Provides free tutoring and career services to eligible students participating in such program, and may reserve places in select courses for such eligible students in order to create a community within cohorts of eligible students.
 (2)Eligible institutionThe term eligible institution means a public 2-year institution of higher education. (3)Eligible studentThe term eligible student means a student enrolled at an eligible institution who—
 (A)on the date such eligible student would begin participation in a community college student success program at such eligible institution—
 (i)is enrolled in a program of study leading to an associate degree; (ii)is enrolled at such institution and carrying a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;
 (iii)is— (I)a first-time undergraduate student; or
 (II)a continuing or transfer student with not more than 15 credits and a minimum grade point average of 2.0 (or its equivalent); and
 (iv)is considered by the eligible institution to need no more than two remedial courses; and (B)if the student is eligible for financial aid under title IV, has completed the Free Application for Federal Student Aid or other common financial reporting form under section 483(a); and
 (C)meets any other requirements established by the institution. (4)Full-time academic workloadThe term full-time academic workload, when used with respect to a semester or equivalent term, means at least 12 credits (or the equivalent).
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term under section 101. (6)Transfer rateThe term transfer rate, when used with respect to students enrolled in a program of study at an eligible institution, means the rate at which such students transfer to a 4-year institution of higher education.
 420BB.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $1,000,000,000, to be available until expended for fiscal year 2019 and each of the 5 succeeding fiscal years..
				B
 4041.Termination of certain repayment plan options and opportunity to change repayment plansSection 428(b) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (D)— (i)in clause (ii), by striking may annually change the selection of a repayment plan under this part, and inserting may at any time after July 1, 2019, change the selection of a repayment plan under this part to one of the 2 repayment plans described in paragraph (9)(C),; and
 (ii)in clause (iii), by striking be subject to income contingent repayment in accordance with subsection (m); and inserting be subject to income-based repayment in accordance with section 493C(f);; and (B)in subparagraph (E)(i), by striking the option of repaying the loan in accordance with a standard, graduated, income-sensitive, or extended repayment schedule (as described in paragraph (9)) established by the lender in accordance with regulations of the Secretary; and and inserting the option of repaying the loan in accordance with a repayment plan described in paragraph (9)(C) established by the lender in accordance with regulations of the Secretary; and; and
 (2)in paragraph (9), by adding at the end the following:  (C)Selection of repayment plans on and after july 1, 2019 (i)Opportunity to change repayment plansNotwithstanding any other provision of this paragraph, or any other provision of law, and in accordance with regulations, beginning on July 1, 2019, the lender shall offer a borrower of a loan made, insured, or guaranteed under this part the opportunity to change repayment plans, and to enroll in one of the following repayment plans:
 (I)A fixed repayment plan described in section 493E. (II)The income-based repayment plan under section 493C(f)..
 4042.Conforming amendment to separate joint consolidation loansSection 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(3)(B)(i)(V)) is amended—
 (1)by striking or at the end of item (bb); (2)by striking the period at the end of item (cc) and inserting ; or; and
 (3)by adding at the end the following:  (dd)for the purpose of separating a joint consolidation loan into 2 separate Federal Direct Consolidation Loans under section 455(g)(2)..
 4043.Disbursement of student loansSection 428G of the Higher Education Act of 1965 (20 U.S.C. 1078–7(a)) is amended— (1)in subsection (a) by adding at the end the following:
						
 (5)Adjusted cohort default rateBeginning on the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years under section 435(m), an institution whose adjusted cohort default rate (as determined under section 435(m)) for each of the 3 most recent fiscal years for which data are available is less than 5 percent may disburse any loan made, insured, or guaranteed under this part in a single installment for any period of enrollment that is not more than 1 semester, 1 trimester, 1 quarter, or 4 months.; and
 (2)in subsection (e), by inserting before the period the following: , or beginning on the date on which the final adjusted cohort default rates are published by the Secretary for fiscal year 2016 under section 435(m), an adjusted cohort default rate (as determined under section 435(m)) of less than 2 percent.
					4044.Student loan contract and loan disclosures
 (a)Student loan contractSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is amended by adding at the end the following:
						
							(iv)Student loan contract
 (I)In generalAny master promissory note form described in this subparagraph that is developed or used for loans made under part D for periods of enrollment beginning on or after the date of enactment of the Aim Higher Act shall be referred to as a student loan contract.
 (II)Clarification on useNotwithstanding clause (i), each student loan contract for a part D loan made for periods of enrollment beginning on or after the date of enactment of the Aim Higher Act shall—
 (aa)not be entered into by a student unless the student has completed all required counseling related to such loan, including counseling required under section 485(l);
 (bb)be signed by the student entering such student loan contract after completion of such counseling; and
 (cc)be used only for the award year for which the initial loans are made under the contract, and shall not be valid for additional loans for the same or subsequent periods of enrollment..
 (b)Loan disclosuresSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is further amended by adding after clause (iv) (as amended) the following:
						
 (v)Loan disclosuresFor loans made for periods of enrollment beginning on or after the date of enactment of the Aim Higher Act, the Secretary shall take such steps as are necessary to streamline the student loan disclosure requirements under this Act. The Secretary shall ensure that information required to be disclosed to a student who is applying for, receiving, or preparing to repay a loan under part D of this Act shall be streamlined in a manner that—
 (I)reduces and simplifies the paperwork students are required to complete; and (II)limits the number of times students are presented with disclosures by incorporating the streamlined disclosures into required student loan counseling under section 485(l), the student loan contract under this subparagraph, or both..
					4045.Cohort default rates
					(a)Ineligibility based on high default rates
 (1)In generalSection 435(a) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)) is amended— (A)in paragraph (7)(A), by adding at the end the following:
								
 (iii)Default management planThe default management plan required under clause (II) may not include placing students in forbearance as a means of reducing the cohort default rate of the institution.; and
 (B)by adding at the end the following:  (9)Ineligibility based on high default rates on or after fiscal year 2016Beginning on the date that is one year after the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years—
 (A)an institution shall be ineligible to participate in a program under this title— (i)in a case in which the institution’s adjusted cohort default rate is greater than 20 percent for each of the three most recent fiscal years for which the adjusted cohort default rate is published; or
											(ii)
 (I)in a case in which the institution’s adjusted cohort default rate is greater than 10 percent for each of the 8 most recent fiscal years for which the adjusted cohort default rate is published; and
 (II)the Secretary determines that the institution has not made adequate progress in meeting standards for student achievement established by the relevant accrediting agency or association pursuant to section 496(a)(5)(A) during such 8-year period; and
 (B)an institution whose adjusted cohort default rate is greater than 15 percent for each of the 6 most recent fiscal years for which the adjusted cohort default rate is published—
 (i)shall be ineligible to receive Federal Pell Grants under section 401 on behalf of any student who enrolls in the institution for the first-time after the expiration of such 6-year period;
 (ii)shall be subject to ongoing tracking and monitoring by the Secretary to determine the progress of the institution in meeting the standards for student achievement described in subparagraph (A)(ii)(II); and
 (iii)if the institution shows no improvement on meeting the standards for student achievement described in subparagraph (A)(ii)(II) within a 2-year period, such institution shall be ineligible to receive Federal loans under this title on behalf of any student who enrolls in the institution for the first time after the expiration of such 2-year period.
 (10)Application of section 435(a) to adjusted cohort default rateBeginning on the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years—
 (A)paragraph (1) shall be applied by substituting paragraph (9) for paragraph (2) 
 (B)paragraph (3) shall be applied by substituting adjusted cohort default rate, calculated in accordance with subsection (m)(1)(E), is equal to or greater than 20 percent for cohort default rate, calculated in accordance with subsection (m), is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv);
 (C)paragraph (4) shall be applied— (i)in subparagraph (C), by substituting adjusted cohort default rate equals or exceeds 15 percent for cohort default rate equals or exceeds 20 percent; and
 (ii)in the matter following subparagraph (C), by substituting adjusted cohort default rate to reflect the percentage of defaulted loans in the representative sample that are required to be excluded pursuant to subsection (m)(1)(B) for cohort default rate to reflect the percentage of defaulted loans in the representative sample that are required to be excluded pursuant to subsection (m)(1)(B);
 (D)paragraph (5)(A) shall be applied by substituting paragraph (9) for paragraph (2); (E)paragraph (6) shall be applied—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by substituting Any institution that has an adjusted cohort default rate that equals or exceeds 15 percent for After July 1, 1999, any institution that has a cohort default rate that equals or exceeds 25 percent; and
 (II)in clause (i), by substituting has an adjusted cohort default rate that is less than 15% for by July 1, 2004, have a cohort default rate that is less than 25 percent; and (ii)in subparagraph (B), by substituting has an adjusted cohort default rate that is less than 15% for by July 1, 2004, have a cohort default rate that is less than 25 percent;
 (F)paragraph (7) shall be applied— (i)in subparagraph (A)(i)—
 (I)in the matter preceding subclause (I), by substituting adjusted cohort default rate is equal to or greater than 20 percent for cohort default rate is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv); and
 (II)in subclauses (I) and (II), by substituting adjusted cohort default rate for cohort default rate; and (ii)in subparagraph (B)(i), by substituting adjusted cohort default rate is equal to or greater than 20 percent for cohort default rate is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv); and
 (G)paragraph (8) shall be applied by substituting adjusted cohort default rate for cohort default rate both places it appears. (11)Exception for transition to adjusted cohort default rate metric (A)In generalDuring a period of transition to using an adjusted cohort default rate, any public institution with an adjusted cohort default rate that equals or exceeds 20 percent may request a transition exception to continue to be an eligible institution for purposes of title IV.
 (B)Exception reviewThe Secretary, with respect to an institution requesting an exception under subparagraph (A), shall—
 (i)review such institution to determine whether during year 4 of repayment the institution’s default rate rose higher than the default rate during year 3 of repayment; and
 (ii)if such rate is higher than 10 percent, require such institution to develop a default management plan as specified in section 435(a)(7).
 (C)Transition period limitAn exception under subparagraph (A) shall expire not later than 2 years after the date on which the first year of the adjusted cohort default rate is published with respect to the institution for which the exception applies.
										.
 (2)Conforming amendmentsSection 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)) is amended— (A)in the paragraph heading, by adding at the end the following: before fiscal year 2016; and
 (B)in subparagraph (B)(iv), by striking and any succeeding fiscal year and inserting through fiscal year 2015. (b)Adjusted cohort default rate definedSection 435(m)(1) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)(1)) is amended by adding at the end the following:
						
							(E)
 (i)With respect to a cohort default rate calculated for an institution under this paragraph for fiscal year 2016 and for each succeeding fiscal year, such cohort default rate shall be adjusted as follows:
 (I)In determining the number of current and former students at an institution who enter repayment for such fiscal year—
 (aa)any such student who is in nonmandatory forbearance for such fiscal year for a period of greater than 18 months but less than 36 months shall not be counted as entering repayment for such fiscal year;
 (bb)such a student shall be counted as entering repayment for the first fiscal year for which the student ceases to be in a period of forbearance and otherwise meets the requirements for being in repayment; and
 (cc)any such student who is in a period of forbearance for 3 or more years shall be counted as in default and included in the institution’s total number of students in default.
 (II)Such rate shall be multiplied by the percentage of students enrolled at the institution for such fiscal year who are borrowing a loan under part D of this title.
 (ii)The result obtained under this subparagraph for an institution shall be referred to in this Act as the adjusted cohort default rate..
 (c)Publication of adjusted cohort default rateSection 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)) is amended by adding at the end the following:
						
 (5)Beginning on the date on which the final adjusted cohort default rates for fiscal year 2016 are made available for publication by the Secretary, paragraph (4) shall be applied by substituting adjusted cohort default with cohort default..
 4046.Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended in section 435(a)(5)(A)(i)(I) (20 U.S.C. 1085(a)(5)(A)(i)(I)), by striking under section 401(b)(2)(A) and inserting , as appropriate, under section 401(b)(2)(A) (as in effect on the day before the effective date of the Aim Higher Act) or section 401(b)(1)..
 4047.Automatic income monitoring procedures after a total and permanent disability dischargeSection 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended by adding at the end the following:
					
						(3)Automatic income monitoring
 (A)In generalNot later than 2 years after the date of enactment of the Aim Higher Act, the Secretary shall establish and implement, with respect to any borrower described in subparagraph (B), procedures to—
 (i)obtain (for each year of the income-monitoring period described in subparagraph (B) and without further action by the borrower) such information as is reasonably necessary regarding the income of such borrower (and the borrower’s spouse, if applicable) for the purpose of determining the borrower’s continued eligibility for the loan discharge described in subparagraph (B) for such year, and any other information necessary to determine such continued eligibility of the borrower for such year, except that—
 (I)in the case of a borrower whose returns and return information indicate that the borrower has no earned income for any year of such income-monitoring period, such borrower shall be treated as not having earned income in excess of the poverty line for such year subject to clause (ii);
 (ii)allow the borrower, at any time, to opt out of clause (i) and prevent the Secretary from obtaining information under such clause without further action by the borrower; and
 (iii)provide the borrower with an opportunity to update the information obtained under clause (i) before the determination of the borrower’s continued eligibility for such loan discharge for such year.
 (B)ApplicabilitySubparagraph (A) shall apply— (i)to each borrower of a covered loan (defined in section 455(d)(10)) that is discharged under this subsection or section 464(c)(1)(F) due to the permanent and total disability of the borrower; and
 (ii)during the income-monitoring period under this subsection, defined in this paragraph as the period— (I)beginning on the date on which such loan is so discharged; and
 (II)during which the Secretary determines whether a reinstatement of the obligation of, and resumption of collection on, such loan may be necessary..
 4048.Repayment of parent loans due to student disabilitySection 437(d) of the Higher Education Act of 1965 (20 U.S.C. 1087(d)) is amended— (1)by striking If a student and inserting the following:
						
 (1)DeathIf a student; and (2)by adding at the end the following:
						
							(2)Disability
 (A)In generalThe Secretary shall discharge a parent’s liability on a loan described in section 428B by repaying the amount owed on the loan if the student on whose behalf the parent has received the loan—
 (i)becomes permanently and totally disabled (as determined in accordance with regulations of the Secretary); or
 (ii)is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death, has lasted for a continuous period of not less than 60 months, or can be expected to last for a continuous period of not less than 60 months.
 (B)Disability determinationsSubsection (a)(2) shall apply to a disability determination under this paragraph in the same manner as such subsection applies to a determination under subsection (a)(1).
 (C)SafeguardsThe safeguards to prevent fraud and abuse developed under subsection (a)(1) shall apply under this paragraph.
 (D)Reinstatement of loansThe Secretary may promulgate regulations to reinstate the obligation of, and resume collection on, loans discharged under this paragraph in cases in which the Secretary determines that the reinstatement and resumption is necessary and appropriate based upon the regulations developed under subsection (a)(1)..
					C
 4051.Purpose; authorization of appropriationsSection 441 of the Higher Education Act of 1965 (20 U.S.C. 1087–51) is amended— (1)in subsection (b), by striking part, such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years. and inserting
						
 part—(1)$1,500,000,000 for fiscal year 2019; (2)$1,750,000,000 for fiscal year 2020;
 (3)$2,000,000,000 for fiscal year 2021; (4)$2,250,000,000 for fiscal year 2022; and
 (5)$2,500,000,000 for fiscal year 2023 and each succeeding fiscal year.; (2)in subsection (c)—
 (A)in paragraph (3), by striking and; (B)in paragraph (4)(C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (5)work-based learning designed to give students experience in any activity described in paragraph (1), (2), (3), or (4), whether or not credit is awarded.; and
 (3)by adding at the end the following:  (d)Work-Based learning definedFor purposes of this part, the term work-based learning means sustained interactions with industry, community, or academic professionals in real workplace settings that—
 (1)foster in-depth, first-hand engagement with the tasks required of a given career field that are aligned to a student’s field of study; and
 (2)may include internships, fellowships, and apprenticeships.. 4052.Allocation formulaSection 442 of the Higher Education Act of 1965 (20 U.S.C. 1087–52) is amended to read as follows:
					
						(a)Reservations
							(1)Reservation for improved institutions
 (A)Amount of reservation for improved institutionsBeginning with the first fiscal year that is 2 years after the date of the enactment of the Aim Higher Act of 2018, for a fiscal year in which the amount appropriated under section 441(b) exceeds $700,000,000, the Secretary shall—
 (i)reserve the lesser of— (I)an amount equal to 20 percent of the amount by which the amount appropriated under section 441(b) exceeds $700,000,000; or
 (II)$150,000,000; and (ii)allocate the amount reserved under clause (i) to each improved institution in an amount equal to the greater of the following:
 (I)The amount that bears the same proportion to the amount reserved under clause (i) as the total amount of all Federal Pell Grant funds awarded at the improved institution for the second preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at improved institutions participating under this part for the second preceding fiscal year.
 (II)$5,000. (B)Improved institution describedFor purposes of this paragraph, an improved institution is an institution that, on the date the Secretary makes an allocation under subparagraph (A)(ii)—
 (i)is an institution of higher education (as defined under section 101); (ii)meets the requirements of subsection (d)(5); and
 (iii)is with respect to— (I)the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 75 percent of all institutions participating under this part for the preceding fiscal year;
 (II)the percentage of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclause (I); and
 (III)the annual increase in the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclauses (I) and (II).
 (C)Completion rate or graduation rateFor purposes of determining the completion rate or graduation rate under this section, a Federal Pell Grant recipient who is either a full-time student or a part-time student shall be counted as a completer or graduate if, within 150 percent of the normal time for completion of or graduation from the program, the student has completed or graduated from the program, or enrolled in any program of an institution participating in any program under this title for which the prior program provides substantial preparation.
 (2)Reservation for grant programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subparagraph (A), the Secretary shall reserve $30,000,000 to carry out grants under section 449.
 (3)Reallocation of amount returned by improved institutionsIf an institution returns to the Secretary any portion of the sums allocated to such institution under this subsection for any fiscal year, the Secretary shall reallot such excess to improved institutions on the same basis as under paragraph (1)(A).
 (4)PublicationBeginning 1 year after the first allocations are made to improved institutions under paragraph (1)(A) and annually thereafter, the Secretary shall make publicly available—
 (A)a list of the improved institutions that received funding under such paragraph in the prior fiscal year;
 (B)the percentage of students at each such improved institution that are Federal Pell Grant recipients;
 (C)the completion rate or graduation rate for the students described in subparagraph (B) with respect to each such improved institution; and
 (D)a comparison between the information described in subparagraphs (A), (B), and (C) for the prior fiscal year for such improved institution, and such information for the year prior to such year.
								(b)Allocation formula for fiscal years 2019 through 2023
 (1)In generalFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution—
 (A)for fiscal year 2019, an amount equal to the greater of— (i)90 percent of the amount the institution received under this subsection and subsection (a) for fiscal year 2018, as such subsections were in effect with respect to such fiscal year (in this subparagraph referred to as the 2018 amount for the institution); or
 (ii)the fair share amount for the institution determined under subsection (d); (B)for fiscal year 2020, an amount equal to the greater of—
 (i)80 percent of the 2018 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (d);
 (C)for fiscal year 2021, an amount equal to the greater of— (i)60 percent of the 2018 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (d); (D)for fiscal year 2022, an amount equal to the greater of—
 (i)40 percent of the 2018 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (d); and
 (E)for fiscal year 2023, an amount equal to the greater of— (i)20 percent of the 2018 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (d). (2)Ratable reduction (A)In generalIf the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a) is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.
 (B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).
 (c)Allocation formula for fiscal year 2024 and each succeeding fiscal yearExcept as provided in subsection (d)(5), from the amount appropriated under section 441(b) for fiscal year 2024 and each succeeding fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (d).
						(d)Determination of fair share amount
 (1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of—
 (A)100 percent of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year; and
 (B)25 percent of the institution’s graduate student need described in paragraph (3) for the preceding fiscal year.
 (2)Institutional undergraduate student needThe undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:
 (A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.
 (B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.
 (3)Institutional graduate student needThe graduate student need for an institution for a fiscal year shall be equal to the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the graduate student need at the institution for the preceding fiscal year bears to the total amount of graduate student need at all institutions participating under this part for the preceding fiscal year.
 (4)Eligibility for fair share amountThe Secretary may not allocate funds under this part to any institution that, for two or more fiscal years during any three fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has—
 (A)a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants; or
 (B)if the institution only enrolls graduate students, a student population with less than 5 percent of students that have an expected family contribution of zero.
 (5)DefinitionsIn this subsection: (A)Available appropriated amountIn this section, the term available appropriated amount means—
 (i)the amount appropriated under section 441(b) for a fiscal year, minus (ii)the amounts reserved under subsection (a) for such fiscal year.
 (B)Average cost of attendanceThe term average cost of attendance means, with respect to an institution, the average of the attendance costs for a fiscal year for students which shall include—
 (i)tuition and fees, computed on the basis of information reported by the institution to the Secretary, which shall include—
 (I)total revenue received by the institution from undergraduate and graduate tuition and fees for the second year preceding the year for which it is applying for an allocation; and
 (II)the institution’s enrollment for such second preceding year; (ii)standard living expenses equal to 150 percent of the difference between the income protection allowance for a family of five with one in college and the income protection allowance for a family of six with one in college for a single independent student; and
 (iii)books and supplies, in an amount not exceeding $1,000. (C)Graduate student needThe term graduate student need means, with respect to a graduate student for a fiscal year, the lesser of the following:
 (i)The amount equal to (except the amount computed by this clause shall not be less than zero)— (I)the average cost of attendance for the preceding fiscal year, minus
 (II)each such graduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.
 (ii)The total loan limit for a Federal Direct Unsubsidized Stafford Loan. (D)Undergraduate student needThe term undergraduate student need means, with respect to an undergraduate student for a fiscal year, the lesser of the following:
 (i)The total of the amount equal to (except the amount computed by this clause shall not be less than zero)—
 (I)the average cost of attendance for the fiscal year, minus (II)each such undergraduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.
 (ii)The total loan limit for a Federal Direct Unsubsidized Stafford Loan and a Federal Direct Loan. (e)Return of surplus allocated funds (1)In generalExcept with respect to funds returned under subsection (a)(3), if an institution returns to the Secretary any portion of the sums allocated to such institution under this section for any fiscal year, the Secretary shall reallot such excess to institutions that used at least 10 percent of the total amount of funds granted to such institution under this section to compensate students employed during a qualified period of nonenrollment (as such term is defined in section 443(f)) on the same basis as excess eligible amounts are allocated under subsection (d).
 (2)Use of fundsFunds received by institutions pursuant to this subsection shall be used to compensate students employed in work-based learning positions.
							(3)Retained funds
 (A)Amount returnedIf an institution returns more than 10 percent of its allocation under paragraph (1), the institution’s allocation for the next fiscal year shall be reduced by the amount returned.
 (B)WaiverThe Secretary may waive this paragraph for a specific institution if the Secretary finds that enforcing this paragraph would be contrary to the interest of the program.
 (f)Filing deadlinesThe Secretary may require applications under this section, at such time, in such manner, and containing such information as the Secretary may require..
 4053.Grants for Federal work-study programsSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended— (1)in subsection (b)—
 (A)by amending paragraph (2)(A) to read as follows:  (A)for fiscal year 2019 and succeeding fiscal years, an institution shall (unless the Secretary determines that enforcing this subparagraph would cause hardship for students at the institution) use—
 (i)at least 7 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students employed in work-based learning positions; and
 (ii)at least 3 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students who have exceptional need (as defined in section 413C(c)(2)) and are employed in a work-based learning position during a qualified period of nonenrollment, as defined in subsection (f).;
 (B)in paragraph (4)— (i)by striking $300 and inserting $500; and
 (ii)by inserting except as provided under subsection (f), before provide; (C)in paragraph (5), by striking 75 percent each place it appears and inserting 75 percent in the first year after the date of the enactment of the Aim Higher Act, 65 percent in the first succeeding fiscal year, 60 percent in the second succeeding fiscal year, 55 percent in the third succeeding fiscal year, and 50 percent each succeeding fiscal year;
 (D)in paragraph (6)— (i)by inserting who demonstrate exceptional need (as defined in section 413C(c)(2)) after students; and
 (ii)by inserting after institution, and prioritize employment for students who are currently or formerly homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance act (42 U.S.C. 11434a)) or foster care children and youth;
 (E)in paragraph (7), by striking vocational and inserting career; (F)in paragraph (8)(A)(i), by striking or vocational goals and inserting career goals;
 (G)in paragraph (10), by striking ; and and inserting a semicolon; (H)in paragraph (11), by striking the period at the end and inserting a semicolon; and
 (I)by adding at the end the following:  (12)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program;
 (13)provide assurances that the institution will administer and use feedback from the surveys required under section 450, to improve the experiences of students employed in the work-study program in accordance with the agreement;
 (14)provide assurances that the institution will collect data from students and employers such that the employment made available from funds under this part will, to the maximum extent practicable, complement and reinforce the educational goals or career goals of each student receiving assistance under this part; and
 (15)provide assurances that if the institution receives funds under section 442(a)(1)(A), such institution shall—
 (A)use such funds to compensate students employed in the work-study program in accordance with the agreement; and
 (B)prioritize the awarding of such funds (and increasing the amount of each award) to students— (i)who demonstrate exceptional need (as defined in section 413C(c)(2)); and
 (ii)who are employed in work-based learning opportunities through the work study program in accordance with the agreement.;
 (2)in subsection (c)— (A)by striking paragraph (2);
 (B)by inserting after paragraph (1) the following:  (2)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program.; and
 (C)in paragraph (4), by inserting and complement and reinforce the educational goals or career goals of each student receiving assistance under this part after academically relevant;
 (3)in subsection (d)(1)— (A)by striking In any academic year to which subsection (b)(2)(A) applies, an institution shall ensure that and inserting An institution may use the; and
 (B)by striking travel and inserting reasonable travel (not including the purchase of a vehicle); (4)in subsection (e)(3), by striking 75 and inserting 50; and
 (5)by adding at the end the following:  (f)Qualified period of nonenrollment (1)In generalA student may be awarded work-study employment during a qualified period of nonenrollment if—
 (A)the student demonstrates exceptional need (as defined in section 413C(c)(2)) in the award year prior to the qualified period of nonenrollment;
 (B)the student is employed in a work-based learning position; and (C)the employment—
 (i)involves less than 25 percent administrative work; and (ii)is for at least 20 hours per week, unless the institution waives such requirement—
 (I)at the request of the student; or (II)based on a finding by the institution that such requirement presents a hardship in finding a work-based learning position for the student.
											(2)Funds earned
 (A)In generalAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment less than or equal to $2,500 may not be applied to such student’s cost of attendance for the next period in which the student is enrolled.
 (B)Excess fundsAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment in excess of $2,500 shall be applied to such student’s cost of attendance for the next period in which the student is enrolled.
 (3)Definition of qualified period of nonenrollmentIn this subsection, the term qualified period of nonenrollment means, with respect to a student, a period of nonenrollment that— (A)occurs between a period of enrollment and a period of anticipated enrollment; and
 (B)the duration of which is no longer than 6 months.. 4054.Flexible use of fundsSection 445 of the Higher Education Act of 1965 (20 U.S.C. 1087–55) is amended—
 (1)in subsection (a), by adding at the end the following:  (3)In addition to the carry-over sums authorized under paragraph (1) of this section, an institution may permit a student who completed the previous award period to continue to earn unearned portions of the student’s work-study award from that previous period if—
 (A)any reduction in the student’s need upon which the award was based is accounted for in the remaining portion; and
 (B)the student is currently employed in a work-based learning position.; and (2)by striking 10 percent both places it appears and inserting 20 percent.
					4055.Job location and development programs
 (a)AmendmentsSection 446 of the Higher Education Act of 1965 (20 U.S.C. 1087–56) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking 10 percent or $75,000 and inserting 20 percent or $150,000; and (B)in paragraph (2), by striking vocational and inserting career; and
 (2)in subsection (b)— (A)by striking paragraphs (1) and (2); and
 (B)by inserting before paragraph (3) the following:  (1)provide satisfactory assurance that the institution will prioritize placing students with exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients in jobs located and developed under this section; and
 (2)provide satisfactory assurances that the funds available under this section will be used to locate and develop work-based learning positions;; and
 (C)in paragraph (6), by striking the period and inserting  , including—(A)the number of students employed in work-based learning positions through such program; (B)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed through such program; and
 (C)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed in work-based learning positions through such program..
 (b)Clarification on carry-Over authorityOf the sums granted to an eligible institution under part C of title IV of the Higher Education Act (20 U.S.C. 1087–51) for any fiscal year, 10 percent may, at the discretion of the institution, remain available for expenditure during the succeeding fiscal year to carry out programs under such part, including the job location and development programs under section 446 of such Act (20 U.S.C. 1087–56).
 4056.Community serviceSection 447 of the Higher Education Act of 1965 (20 U.S.C. 1087–57) is amended to read as follows:  447.Additional funds to conduct community service work study programsEach institution participating under this part may use up to 10 percent of the funds made available under section 489(a) and attributable to the amount of the institution’s expenditures under this part to conduct that institution’s program of community service-learning, including—
 (1)development of mechanisms to assure the academic quality of the student experience; (2)assuring student access to educational resources, expertise, and supervision necessary to achieve community service objectives;
 (3)assuring, to the maximum extent practicable, that the community service-learning program will support the educational goals or career goals of students participating in such program;
 (4)collaboration with public and private nonprofit agencies, and programs assisted under the National and Community Service Act of 1990 in the planning, development, and administration of such programs; and
 (5)to recruit and compensate students for community service-learning (including compensation for time spent in training and for reasonable travel (not including the purchase of a vehicle) directly related to such community service)..
 4057.Pilot grant programPart C of title IV of the Higher Education Act (20 U.S.C. 1087–51 et seq.) is amended by adding at the end the following:
					
						449.Work-based learning opportunities pilot grant program
							(a)Establishment
 (1)In generalThe Secretary shall establish a program to provide grants to eligible institutions participating under this part to establish or expand a program to develop work-based learning positions.
								(2)Limitations
 (A)DurationA grant awarded under this section shall be for a period of not more than 4 years, but may be renewed by the Secretary for a period of 2 years.
 (B)AmountA grant under this section may not be in an amount greater than $1,000,000. (b)ApplicationTo be selected to receive a grant under this section an eligible institution participating under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes how the eligible institution will establish or expand a program to develop work-based learning positions that will—
 (1)benefit students who demonstrate exceptional need (as defined in section 413C(c)(2)); (2)identify high-demand occupations (as determined by the Bureau of Labor and Statistics, State departments of labor, and local workforce investment boards) and develop partnerships with high-demand employers (including nonprofit organizations, for-profit firms, or public agencies);
 (3)involve participating employers in evaluating and improving such program; (4)track and report academic and employment outcomes for participating students; and
 (5)be able to continue after the end of the grant term. (c)Use of fundsGrant funds awarded under this program shall be used to pay wages for students participating under this program and develop work-based learning positions that—
 (1)are for a period of at least 12 weeks; (2)serve students who demonstrate exceptional need (as defined in section 413C(c)(2));
 (3)limit administrative work to no more than 25 percent of such position; (4)provide a minimum of 15 hours of work per week during periods of enrollment and 30 hours per week during periods of nonenrollment, except such requirement may be waived by the institution in consultation with a student;
 (5)include career coaching from participating employers (including mock interviews, resume writing assistance, and counseling on applying for and attaining employment); and
 (6)provide participating students with opportunities to meet with employers in fields or industries related to those of participating employers.
 (d)ReportOn a date that is before the date on which the period of the grant received by an eligible institution under this section terminates, such institution shall submit a report to the Secretary including—
 (1)the graduation rate or completion rate (as described under section 442(a)(1)(C)) with respect to students participating in work-based learning positions under the pilot program; and
 (2)the results of the work-based learning opportunities program for which such institution received such grant, including—
 (A)participating students’ satisfaction with the program as reported in surveys under section 450, as amended by section 4178 of the Aim Higher Act;
 (B)the types of jobs in which participating students were employed and the types of duties performed in such jobs;
 (C)the academic programs of the participating students; (D)the share of participating students who worked at another job, in addition to the one under the pilot program;
 (E)the percentage of participating students who, during the second quarter after completing their academic program, are in education or training activities or unsubsidized employment;
 (F)the percentage of participating students employed in high-demand occupations within 2 quarters of completing their academic programs; and
 (G)other items as deemed relevant by the Secretary. (e)Reservation of funding for such programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under section 442(a)(1), the Secretary shall reserve $30,000,000 to carry out grants under this section..
 4058.Department activitiesPart C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.) is further amended by adding at the end the following:
					
						450.Department activities
 (a)SurveysNot later than 1 year after the date of the enactment of this section, the Secretary shall develop, in consultation with work-study administrators from institutions of higher education, participating employers, and participating students—
 (1)a consumer-tested electronic survey for students awarded work-study employment under the Federal work-study program under this part that—
 (A)measures each such student’s satisfaction with the Federal work-study program, including— (i)any complaints the student has with respect to the program;
 (ii)the amount and quality of the on-the-job training the student received; (iii)the amount and quality of on-the-job supervision and employer feedback the student received;
 (iv)the amount and quality of information provided by the institution about the work-study program and job opportunities and the availability of work-study staff at the institution;
 (v)the quality of the assistance provided by the institution to the student in finding a work-study job and the availability of types of jobs; and
 (vi)the student’s overall satisfaction with the work-study program; (B)measures the applicability of work-study employment to the educational goals and career goals of each such student;
 (C)elicits an assessment by each such student of the capacity to manage time between work-study employment and coursework;
 (D)measures, with respect to the program— (i)the award amounts under the program;
 (ii)the average number of hours students worked per week, and the wages received for such work; (iii)the number of on campus jobs and off campus jobs;
 (iv)how students located work-study positions; (v)the work performed at each job;
 (vi)whether students worked additional jobs while employed in a work-study job (and the reason for such additional job);
 (vii)whether the work-study employment had an impact on the student’s academic performance; and (viii)the voluntarily disclosed demographics of students awarded work-study employment; and
 (E)includes such information as the Secretary may require; and (2)a consumer-tested electronic survey for employers of students described in paragraph (1) that—
 (A)measures each such employer’s satisfaction with the Federal work-study program, including— (i)the extent to which the employer is satisfied with its ability to accommodate students’ schedules;
 (ii)the extent to which student-employees are prepared for the duties advertised for the job; and (iii)the extent to which the employer is satisfied with opportunities to make recommendations for improving institutions’ academic programs;
 (B)elicits an assessment by each such employer of— (i)any complaints the employer had with respect to the program;
 (ii)any skills or knowledge necessary for the job that student-employees are lacking; and (iii)the extent of outreach from institutions to the employer; and
 (C)includes such information as the Secretary may require; and (3)a consumer-tested electronic survey that, not less than once every 4 years, with respect to each institution of higher education participating in the Federal work-study program, measures—
 (A)methods used to recruit on-campus and off-campus employers; (B)if an institution operates a job location development program—
 (i)the share of jobs filled on-campus and off-campus; (ii)the share of jobs filled by—
 (I)work-study recipients; and (II)students who demonstrate exceptional need (as defined in section 413C(c)(2));
 (iii)the primary factors considered in matching work-study students and jobs; (iv)the share of students employed in work-based learning opportunities; and
 (v)the share of students employed during qualified periods of nonenrollment, including the share of students with exceptional need (as defined in section 413C(c)(2)) employed during qualified periods of nonenrollment;
 (C)the institution’s Federal and non-Federal contributions toward work-study wages; (D)the primary factors considered in awarding students work-study and in determining the amount of the award;
 (E)the acceptance rate among students who were offered work-study aid; and (F)other information the Secretary may require.
 (b)ResultsThe Secretary shall develop an online portal— (1)for students, employers, and institutions of higher education to access the surveys required under subsection (a); and
 (2)to compile the results of such surveys. (c)ReportNot less than once every 4 years after the date of the enactment of this subsection, the Secretary shall submit a report to Congress that includes—
 (1)the data collected under this section (redacted for personal information); (2)with respect to students employed in work-study through the Federal work-study program—
 (A)the types of jobs such students participated in; (B)the average hours worked per week;
 (C)the average award amount; (D)the average wage rates;
 (E)the extent to which students enter employment with skills and knowledge gained from work-study participation that have prepared them for the job; and
 (F)the students’ satisfaction with the program and primary complaints; (3)the extent to which institutions conduct outreach to employers and engage them in discussions on improving academic programs;
 (4)the extent to which institutions conduct outreach to students and make jobs readily available; (5)the extent to which the work-study employment aligns with students’ academic programs or career goals;
 (6)the employers’ satisfaction with the program and primary complaints; and (7)recommendations for improving the program.
 (d)ConsultationIn consulting with the entities described in subsection (a) to create the electronic surveys required under such subsection, the Secretary shall engage with—
 (1)a representative sample of institutions of higher education participating in the Federal work-study program;
 (2)a representative sample of employers participating in the Federal work-study program; and (3)a representative sample of students participating in the Federal work-study program.
 (e)Technical assistanceThe Secretary shall— (1)provide technical assistance to institutions participating under the Federal work-study program under this part to—
 (A)comply with the amendments made by subtitle O of the Aim Higher Act and the regulations issued pursuant to this subtitle;
 (B)administer the surveys described in subsection (a) to students and employers participating in the Federal work-study program;
 (C)ensure that Federal work-study positions align with students’ educational goals or career goals to the maximum extent practicable; and
 (D)satisfy the requirements under section 443(b)(7); and (2)issue guidance and provide technical assistance to institutions to support improved partnerships and coordination among financial aid, career services, and academic advisors to administer the Federal work-study program.
 (f)Response rateIn the case of an institution participating under the Federal work-study program under this part with a response rate for students and employers with respect to the surveys described in subsection (a)(1) of less than 75 percent, the Secretary shall require such institution—
 (1)to submit to the Secretary an improvement plan to increase such response rate; and (2)if the response rate has not improved 2 years after the date on which an improvement plan was submitted under paragraph (1), submit to the Secretary a revised improvement plan.
 (g)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out subsection (a).. 4059.Study and report (a)StudyNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on best practices for assisting students participating in the Federal work-study program under part C of title IV of the Higher Education Act (42 U.S.C. 1087–51 et seq.) with—
 (1)connecting to off-campus employers; (2)procuring work-based learning opportunities through such program;
 (3)procuring employment that aligns with students’ educational goals or career goals; (4)locating employment through job location and development programs;
 (5)procuring employment in high-demand occupations; (6)balancing employment with academic programs to improve graduation and completion rates; and
 (7)with respect to students with exceptional need (as defined in section 413C(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070b–2(c)(2)))—
 (A)locating and coordinating work-study employment during qualified periods of nonenrollment; (B)increasing participation of such students in such work-study program; and
 (C)limiting the need for additional employment outside the work-study program. (b)ReportNot later than one year after the date on which the study required under subsection (a) is completed, the Comptroller General of the United States shall submit to Congress a report summarizing the findings of such study.
 (c)Publish reportThe Comptroller General of the United States shall make the report required under subsection (b) available to the public on the website of the Government Accountability Office.
					D
				4061.Refinancing programs
 (a)Program authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended— (1)by striking and (2) and inserting (2); and
 (2)by inserting ; and (3) to make loans under section 460A and section 460B after section 459A. 4062.Amendments to terms and conditions of loans and repayment plans (a)Repeal of origination feesSubsection (c) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is repealed.
 (b)Rulemaking regarding termination of certain repayment plansBefore the effective date of this title, the Secretary of Education shall carry out a plan to end all eligibility for repayment plans other than a fixed repayment plan described in section 493E and an income-based repayment plan described under section 493C(f) for loans made under part B or D of title IV of the Higher Education Act of 1965, unless the borrower is enrolled in another repayment plan before such effective date, in accordance with the amendments made by this Act.
 (c)Repayment plansSection 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended— (1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
 (2)by inserting after paragraph (1), the following:  (2)Design and selection on and after july 1, 2019 (A)In generalNotwithstanding paragraph (1), for the borrower of a loan made on or after July 1, 2019, and for other borrowers subject to paragraph (7), the Secretary shall offer a borrower of a loan made under this part 2 plans for repayment of such loan, including principal and interest on the loan. The borrower shall be entitled to accelerate, without penalty, repayment on the borrower’s loans under this part. The borrower may choose—
 (i)a fixed repayment plan described in section 493E; or (ii)the income-based repayment plan under section 493C(f).
 (B)Selection by the secretaryIf a borrower of a loan made under this part on or after July 1, 2019, does not select a repayment plan described in subparagraph (A), the Secretary may provide the borrower with a fixed repayment plan described in section 493E.
 (C)Changes in selectionsBeginning on July 1, 2019, a borrower of a loan made under this part may change the borrower’s selection of a repayment plan in accordance with paragraph (7) and under such terms and conditions as may be established by the Secretary.;
 (3)in paragraph (6)(B), as redesignated, by striking an income contingent repayment plan. and inserting the income-based repayment plan under section 493C(f).; and (4)by adding at the end the following:
							
 (7)Borrowers of loans made before july 1, 2019A borrower who is in repayment on a loan made under part B or part D before July 1, 2019— (A)may choose to retain the repayment plan that the borrower was enrolled in on the day before such date;
 (B)may elect to— (i)enter the income-based repayment plan under section 493C(f); or
 (ii)enter a fixed repayment plan described in section 493E; (C)after electing to leave a repayment plan other than an income-based repayment plan described under this subsection or a fixed repayment plan described in section 493E, shall not be permitted to re-elect a repayment plan that is not an income-based repayment plan under this subsection or a fixed repayment plan described in section 493E; and
 (D)shall retain, for purposes of repayment or cancellation of any outstanding balance of principal and interest due on a loan as described in section 493C(b)(7) any years of repayment under another income-based or income contingent repayment plan under this title.
									(8)Notification and automatic enrollment procedures for borrowers who are delinquent on loans
 (A)Authority to obtain income informationIn the case of any borrower who is at least 60 days delinquent on a covered loan, the Secretary may obtain such information as is reasonably necessary regarding the income and family size of the borrower (and the borrower’s spouse, if applicable).
 (B)Borrower notificationWith respect to each borrower of a covered loan who is at least 60 days delinquent on such loan and who has not been subject to the procedures under this paragraph for such loan in the preceding 120 days, the Secretary shall, as soon as practicable after such 60-day delinquency, provide to the borrower the following:
 (i)Notification that the borrower is at least 60 days delinquent on at least 1 covered loan, and a description of all delinquent covered loans, nondelinquent covered loans, and noncovered loans of the borrower.
 (ii)A brief description of the repayment plans for which the borrower is eligible and the covered loans and noncovered loans of the borrower that may be eligible for such plans, based on information available to the Secretary.
 (iii)The amount of monthly payments for the covered and noncovered loans under the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E, based on information available to the Secretary, including, if the income information of the borrower is available to the Secretary under subparagraph (A)—
 (I)the amount of the monthly payment under the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E for which the borrower is eligible for the borrower’s covered and noncovered loans, based on such income information; and
 (II)the income, family size, tax filing status, and tax year information on which each monthly payment is based.
 (iv)Clear and simple instructions on how to select the repayment plans. (v)An explanation that, in the case of a borrower for whom adjusted gross income is unavailable—
 (I)if the borrower selects to repay the covered loans of such borrower pursuant to the income-based repayment plan under section 493C(f) that defines discretionary income in such a manner that an individual not required under section 6012(a)(1) of the Internal Revenue Code of 1986 to file a return with respect to income taxes imposed by subtitle A of such Code may have a calculated monthly payment greater than $0, the borrower will be required to provide the Secretary with other documentation of income satisfactory to the Secretary, which documentation the Secretary may use to determine an appropriate repayment schedule; and
 (II)if the borrower selects to repay such loans pursuant to an income-driven repayment plan that is not described in subclause (I), the borrower will not be required to provide the Secretary with such other documentation of income, and the borrower will have a calculated monthly payment of $0.
 (vi)An explanation that the Secretary shall take the actions under subparagraph (C) with respect to such borrower, if—
 (I)the borrower is 120 days delinquent on 1 or more covered loans and has not selected a new repayment plan for the covered loans of the borrower; and
 (II)in the case of such a borrower whose repayment plan for the covered loans of the borrower is not an income-driven repayment plan described in subparagraph (D) or (E) of paragraph (1), the monthly payments under such repayment plan are higher than such monthly payments would be under the income-based repayment plan under section 493C(f).
 (vii)Instructions on updating the information of the borrower obtained under subparagraph (A). (C)Secretary’s initial selection of a planWith respect to each borrower described in subparagraph (B) who has a repayment plan for the covered loans of the borrower that meets the requirements of clause (vi)(II) of subparagraph (B) and has not selected a new repayment plan for such loans in accordance with the notice received under such subparagraph, and who is at least 120 days delinquent on such a loan, the Secretary shall, as soon as practicable—
 (i)provide the borrower with the income-based repayment plan under section 493C(f); and (ii)authorize the borrower to change the Secretary’s selection of a plan under this clause to the fixed repayment plan described in section 493E.
 (D)Opt-outA borrower of a covered loan shall have the right to opt out of the procedures under this paragraph.
 (E)ProceduresThe Secretary shall establish procedures as are necessary to effectively implement this paragraph. (9)Notification and automatic enrollment procedures for borrowers who are rehabilitating defaulted loans (A)Authority to obtain income informationIn the case of any borrower who is rehabilitating a covered loan pursuant to section 428F(a), the Secretary may obtain such information as is reasonably necessary regarding the income and family size of the borrower (and the borrower’s spouse, if applicable).
 (B)Borrower notificationNot later than 30 days after a borrower makes the 6th payment required for the loan rehabilitation described in subparagraph (A), the Secretary shall notify the borrower of the process under subparagraph (C) with respect to such loan.
 (C)Secretary’s selection of planWith respect to each borrower who has made the 9th payment required for the loan rehabilitation described in subparagraph (A), the Secretary shall, as soon as practicable after such payment, provide the borrower with the income-based repayment plan under section 493C(f), without regard to whether the loan has been so rehabilitated.
 (D)Opt-outA borrower of a covered loan shall have the right to opt out of the procedures under this paragraph.
 (E)ProceduresThe Secretary shall establish procedures as are necessary to effectively implement this paragraph.
 (10)DefinitionsIn this subsection: (A)Covered loanThe term covered loan means—
 (i)a loan made under this part; (ii)a loan purchased under section 459A; or
 (iii)a loan that has been assigned to the Secretary under section 428(c)(8) or part E. (B)Noncovered loanThe term noncovered loan means a loan made, insured, or guaranteed under this title that is not a covered loan.
									(11)Application of prepayment amounts
 (A)RequirementNotwithstanding any other provision of this subsection or any other provision of law— (i)with respect to loans made to an eligible borrower under this part or part B, which are held by the same holder and which have different applicable rates of interest, the holder of such loans shall, unless otherwise requested by the borrower in writing, apply the borrower’s prepayment amount (within the meaning of section 682.209(b) of title 34, Code of Federal Regulations, or a successor regulation) for one or more of such loans, first toward the outstanding balance of principal due on the loan with the highest applicable rate of interest among such loans; and
 (ii)except as provided in clause (i), with respect to loans made to an eligible borrower under this part or part B, which are held by the same holder and which have the same applicable rates of interest, the holder of such loans shall, unless otherwise requested by the borrower in writing, apply the borrower’s prepayment amount (within the meaning of section 682.209(b) of title 34, Code of Federal Regulations, or a successor regulation) for one or more of such loans, first toward the outstanding balance of principal due on the loan with the highest principal balance among such loans.
										(B)Eligible borrower
 (i)In generalFor purposes of this paragraph, the term eligible borrower means a borrower with no outstanding balance of fees, including collection costs and authorized late charges, due on any loan made under this part or part B.
 (ii)Prepayment amountsA prepayment amount (as described in subparagraph (A)) made by a borrower who is not an eligible borrower to a holder shall be applied first toward the borrower’s outstanding balance of fees, including collection costs and authorized late charges, due on any loan made under this part or part B held by such holder..
 (d)ApplicationThe amendments made by subsection (c)(5) shall— (1)take effect as soon as the Secretary of Education determines practicable after the Secretary finalizes the procedures under section 4114, but not later than 2 years after the date of enactment of this Act; and
 (2)apply to all borrowers of covered loans (as defined in section 455(d)(10) of the Higher Education Act of 1965, as added by subsection (c)(5)).
 (e)Automatic recertification of income for income-Driven repayment plansSection 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is amended— (1)in paragraph (3)—
 (A)by striking does not reasonably reflect the borrower’s current income and inserting whose income has decreased relative to the adjusted gross income available to the Secretary; and (B)by inserting , consistent with the procedures established under paragraph (8)(B)(iv) before the period at the end; and
 (2)by adding at the end the following:  (8)Automatic recertification (A)DefinitionIn this paragraph, the term covered loan has the meaning given the term in subsection (d)(10).
 (B)In generalBeginning as soon as the Secretary determines practicable after the Secretary finalizes the procedures under section 4114 of the Aim Higher Act, but not later than 2 years after the date of enactment of such Act, the Secretary shall establish and implement, with respect to any borrower described in subparagraph (C), procedures to—
 (i)obtain (for each year of repayment and without further action by the borrower) such information as is reasonably necessary regarding the income of such borrower (and the borrower’s spouse, if applicable), for the purpose of determining the repayment obligation of the borrower for such year, including information with respect to the borrower’s family size in accordance with the procedures under section 4114 of the Aim Higher Act, subject to clause (ii);
 (ii)allow the borrower, at any time, to opt out of clause (i) and prevent the Secretary from obtaining information under such clause without further action by the borrower;
 (iii)provide the borrower with an opportunity to update the information obtained under clause (i) before the determination of the annual repayment obligation of the borrower; and
 (iv)in the case of a borrower for whom adjusted gross income is unavailable— (I)if the borrower has selected to repay the covered loans of such borrower pursuant to an income contingent repayment plan that defines discretionary income in such a manner that an individual not required under section 6012(a)(1) of the Internal Revenue Code of 1986 to file a return with respect to income taxes imposed by subtitle A of such Code may have a calculated monthly payment greater than $0, the borrower will be required to provide the Secretary with other documentation of income satisfactory to the Secretary, which documentation the Secretary may use to determine an appropriate repayment schedule; or
 (II)if the borrower has selected to repay such loans pursuant to an income contingent repayment that is not described in subclause (I), the borrower will not be required to provide the Secretary with such other documentation of income, and the borrower will have a calculated monthly payment of $0.
 (C)ApplicabilitySubparagraph (B) shall apply to each borrower of a covered loan who, on or after the date on which the Secretary establishes procedures under such subparagraph—
 (i)selects, or for whom the Secretary selects under paragraph (8)(C) or (9)(C) of subsection (d), or section 428(m)(1), an income contingent repayment plan; or
 (ii)recertifies income and family size under such plan. (D)Other requirementsThe procedures established by the Secretary under this paragraph shall be consistent with the requirements of paragraphs (1) through (7), except as otherwise provided in this paragraph..
 (f)Separating joint consolidation loansSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended— (1)by striking A borrower and inserting the following:
							
 (1)In generalA borrower; and (2)by adding at the end the following:
							
								(2)Separating joint consolidation loans
 (A)In generalA married couple, or 2 individuals who were previously a married couple, and who received a joint consolidation loan as such married couple under subparagraph (C) of section 428C(a)(3) (as such subparagraph was in effect on or before June 30, 2006), may apply to the Secretary for each individual borrower in the married couple (or previously married couple) to receive a separate Federal Direct Consolidation Loan under this part—
 (i)that shall— (I)unless the Secretary receives notice of an agreement described in subclause (II)(aa), be equal to the sum of—
 (aa)the unpaid principal and accrued unpaid interest of the percentage of the joint consolidation loan that, as of the day before such joint consolidation loan was made, was attributable to the loans of the individual borrower for whom such separate consolidation loan is being made; and
 (bb)any other loans described in section 428C(a)(4) that such individual borrower selects for consolidation under this part; or
 (II)be equal to the sum of— (aa)the unpaid principal and accrued unpaid interest of the percentage of the joint consolidation loan that, as of the date of application under this paragraph, the married couple (or previously married couple) agrees shall be considered attributable to the loans of the individual borrower for whom such separate consolidation loan is being made; and
 (bb)any other loans described in section 428C(a)(4) that such individual borrower selects for consolidation under this part;
 (ii)the proceeds of which shall be paid by the Secretary to the holder or holders— (I)of the joint consolidation loan for the purpose of discharging the liability on the percentage of such joint consolidation loan described in subclause (I)(aa) or (II)(aa) of clause (i); and
 (II)of the loans selected for consolidation under subclause (I)(bb) or subclause (II)(bb) of clause (i) for the purpose of discharging the liability on such loans;
 (iii)except as otherwise provided in this paragraph, that has the same terms and conditions, and rate of interest as the joint consolidation loan;
 (iv)for which any payment made under section 455(m)(1)(A) on the joint consolidation loan during a period in which the individual borrower for whom such separate consolidation loan is being made was employed in a public service job described in section 455(m)(1)(B) shall be treated as if such payment were made on such separate consolidation loan; and
 (v)for which any payment made under an income contingent repayment plan or an income-based repayment plan described in subparagraph (D) or (E) of section 455(d)(1), respectively, on the joint consolidation loan shall be treated as if such payment were made on such separate consolidation loan.
										(B)Application for separate direct consolidation loan
 (i)Joint applicationExcept as provided in clause (ii), to receive separate consolidation loans under subparagraph (A), both individual borrowers in a married couple (or previously married couple) shall jointly apply under subparagraph (A).
 (ii)Separate applicationAn individual borrower in a married couple (or previously married couple) may apply for a separate consolidation loan under subparagraph (A) separately and without regard to whether or when the other individual borrower in the married couple (or previously married couple) applies under subparagraph (A), in a case in which—
 (I)the individual borrower has experienced from the other individual borrower— (aa)domestic violence (as defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a))); or
 (bb)economic abuse (including behaviors that control such borrower’s ability to acquire, use, and maintain access to money, credit, or the joint financial obligations of both borrowers);
 (II)the individual borrower certifies, on a form approved by the Secretary, that such borrower is unable to reasonably reach or access the loan information of the other individual borrower; or
 (III)the Secretary determines that authorizing each individual borrower to apply separately under subparagraph (A) would be in the best fiscal interests of the Federal Government.
 (C)Borrower eligibilityNotwithstanding section 428C(a)(3)(A), the Secretary shall award a consolidation loan under this part to each borrower who—
 (i)applies for such loan under subparagraph (A); and (ii)meets the requirements of subparagraphs (A) and (B)..
 4063.Amendments to terms and conditions of borrower defensesSection 455(h) of the Higher Education Act of 1965 is amended to read as follows:  (h)Borrower defenses (1)In generalNotwithstanding any other provision of State or Federal law, a defense to repayment of a loan under this title includes—
 (A)a substantial misrepresentation under section 487(c)(3); (B)an act or omission that would give rise to a cause of action against the school under applicable State law; or
 (C)such further acts or omissions that the Secretary determines appropriate. (2)Procedures (A)In generalThe Secretary shall, with respect to a borrower defense under this subsection—
 (i)determine the entitlement of a borrower to relief based on all evidence available to the Department; and
 (ii)provide an expeditious and fair process to consider applications provided by individuals, groups, and representatives on behalf of groups.
 (B)Independent determinationA determination under subparagraph (A)(i) shall be independent of any action that the Department may take to recoup from the school related to the borrower defense.
 (C)Cancellation of debtIf the Secretary determines under subparagraph (A)(i) that a borrower is entitled to relief, the Secretary shall cancel all outstanding debt, and return any payments made on the loans of such borrower.
 (3)RegulationsThe Secretary shall specify in regulations which acts or omissions of an institution of higher education a borrower may assert as a defense to repayment of a loan made under this part, except that in no event may a borrower recover from the Secretary, in any action arising from or relating to a loan made under this part, an amount in excess of the amount such borrower has repaid on such loan..
 4064.Amendments to terms and conditions of Public Service Loan ForgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Special rules for section 460a loans (A)Refinanced Federal Direct LoansNotwithstanding paragraph (1), in determining the number of monthly payments that meet the requirements of such paragraph for an eligible Federal Direct Loan refinanced under section 460A that was originally a loan under this part, the Secretary shall include all monthly payments made on the original loan that meet the requirements of such paragraph.
 (B)Refinanced FFEL loansIn the case of an eligible Federal Direct Loan refinanced under section 460A that was originally a loan under part B, only monthly payments made after the date on which the loan was refinanced may be included for purposes of paragraph (1).;
 (3)in paragraph (4)(A) (as redesignated by paragraph (1))— (A)by inserting (including any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan refinanced under section 460A) before the period at the end; and
 (B)by striking The term and inserting the following:  (i)In generalThe term; and
 (C)by adding at the end the following:  (ii)Treatment of certain consolidation loan paymentsIn a case in which a borrower makes a monthly payment under paragraph (1)(A) on a Federal Direct Consolidation Loan that was used to repay an eligible Federal Direct Loan described in clause (i) for which at least one monthly payment has been made under paragraph (1)(A) prior to the consolidation, the monthly payment on such Federal Direct Consolidation Loan shall be treated as a monthly payment on such eligible Federal Direct Loan.; and
 (4)by amending subparagraph (B) of paragraph (4) (as redesignated by paragraph (1)) to read as follows:
						
 (B)Public service jobThe term public service job means— (i)a full-time job in emergency management, government (excluding time served as a member of Congress), military service, public safety, law enforcement, public health (including nurses, nurse practitioners, nurses in a clinical setting, and full-time professionals engaged in health care practitioner occupations and health care support occupations, as such terms are defined by the Bureau of Labor Statistics), public education, social work in a public child or family service agency, public interest law services (including prosecution or public defense or legal advocacy on behalf of low-income communities at a nonprofit organization), early childhood education (including licensed or regulated childcare, Head Start, and State funded prekindergarten), public service for individuals with disabilities, public service for the elderly, public library sciences, school-based library sciences and other school-based services, or at an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;
 (ii)teaching as a full-time faculty member at a Tribal College or University as defined in section 316(b) and other faculty teaching in high-needs subject areas or areas of shortage (including nurse faculty, foreign language faculty, and part-time faculty at community colleges), as determined by the Secretary;
 (iii)a full-time job as an employee or manager of a farm or ranch that, with respect to a fiscal year, has earnings of gross revenue during such year from the sale of agricultural products equal to or greater than—
 (I)in the case of 2017, $35,000; or (II)in the case of any succeeding year, the amount applicable under this subparagraph for the previous year, increased by the estimated percentage change in the Consumer Price Index for the most recent year preceding such year;
 (iv)a full-time job with a veterans or military service organization as described in paragraph (19) or (23) of section 501(c) of the Internal Revenue Code; or
 (v)any health care practitioner who, as a result of State law, cannot be directly employed by a hospital or other health care facility for the provision of professional medical services, but who works in a public service job at that hospital or other health care facility by virtue of being granted professional privileges or pursuant to a written arrangement for the provision of professional services..
 4065.Federal Direct Perkins Loans terms and conditionsPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by inserting after section 455 the following new section:
					
						455A.Federal Direct Perkins Loans
 (a)Designation of loansLoans made to borrowers under this section shall be known as Federal Direct Perkins Loans. (b)In generalIt is the purpose of this section to authorize loans to be awarded by institutions of higher education through agreements established under section 463(f). Unless otherwise specified in this section, all terms and conditions and other requirements applicable to Federal Direct Unsubsidized Stafford loans established under section 455(a)(2)(D) shall apply to loans made pursuant to this section.
 (c)Eligible borrowersAny student meeting the requirements for student eligibility under section 464(b) (including graduate and professional students as defined in regulations promulgated by the Secretary) shall be eligible to borrow a Federal Direct Perkins Loan, provided the student attends an eligible institution with an agreement with the Secretary under section 463(f), and the institution uses its authority under that agreement to award the student a loan.
 (d)Loan limitsThe annual and aggregate limits for loans under this section shall be the same as those established under section 464, and aggregate limits shall include loans made by institutions under agreements under section 463(a).
 (e)Applicable rates of interestLoans made pursuant to this section shall bear interest, on the unpaid balance of the loan, at the rate of 5 percent per year..
 4066.Requiring a common manual for servicersSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
					
 (c)Common manualThe Secretary shall create a manual of common procedures and policies for entities with which the Secretary enters into contracts for origination, servicing, and collection of Federal student loans as described in subsection (b), to standardize procedures to ensure borrowers are well-served..
 4067.Refinancing FFEL and Federal Direct LoansPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
					
						460A.Refinancing FFEL and Federal Direct Loans
 (a)In generalBeginning not later than 180 days after the date of enactment of the Aim Higher Act, the Secretary shall establish a program under which the Secretary, upon the receipt of an application from a qualified borrower, makes a loan under this part, in accordance with the provisions of this section, in order to permit the borrower to obtain the interest rate provided under subsection (c).
							(b)Refinancing direct loans
 (1)Federal direct loansUpon application of a qualified borrower, the Secretary shall repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan of the qualified borrower, for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2019, with the proceeds of a refinanced Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan, respectively, issued to the borrower in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan.
 (2)Refinancing FFEL program loans as refinanced Federal Direct LoansUpon application of a qualified borrower for any loan that was made, insured, or guaranteed under part B and for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2010, the Secretary shall make a loan under this part, in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan to the borrower in accordance with the following:
 (A)The Secretary shall pay the proceeds of such loan to the eligible lender of the loan made, insured, or guaranteed under part B, in order to discharge the borrower from any remaining obligation to the lender with respect to the original loan.
 (B)A loan made under this section that was originally— (i)a loan originally made, insured, or guaranteed under section 428 shall be a Federal Direct Stafford Loan;
 (ii)a loan originally made, insured, or guaranteed under section 428B shall be a Federal Direct PLUS Loan;
 (iii)a loan originally made, insured, or guaranteed under section 428H shall be a Federal Direct Unsubsidized Stafford Loan; and
 (iv)a loan originally made, insured, or guaranteed under section 428C shall be a Federal Direct Consolidation Loan.
 (C)The interest rate for each loan made by the Secretary under this paragraph shall be the rate provided under subsection (c).
									(c)Interest rates
 (1)In generalThe interest rate for the refinanced Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, Federal Direct PLUS Loans, and Federal Direct Consolidation Loans, shall be a rate equal to—
 (A)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to an undergraduate student, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018;
 (B)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to a graduate or professional student, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018;
 (C)in any case where the original loan was a loan under section 428B or a Federal Direct PLUS Loan, a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018; and
 (D)in any case where the original loan was a loan under section 428C or a Federal Direct Consolidation Loan, a rate calculated in accordance with paragraph (2).
									(2)Interest rates for consolidation loans
 (A)Method of calculationIn order to determine the interest rate for any refinanced Federal Direct Consolidation Loan under paragraph (1)(D), the Secretary shall—
 (i)determine each of the component loans that were originally consolidated in the loan under section 428C or the Federal Direct Consolidation Loan, and calculate the proportion of the unpaid principal balance of the loan under section 428C or the Federal Direct Consolidation Loan that each component loan represents;
 (ii)use the proportions determined in accordance with clause (i) and the interest rate applicable for each component loan, as determined under subparagraph (B), to calculate the weighted average of the interest rates on the loans consolidated into the loan under section 428C or the Federal Direct Consolidation Loan; and
 (iii)apply the weighted average calculated under clause (ii) as the interest rate for the refinanced Federal Direct Consolidation Loan.
 (B)Interest rates for component loansThe interest rates for the component loans of a loan made under section 428C or a Federal Direct Consolidation Loan shall be the following:
 (i)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to an undergraduate student shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018; or
 (II)the original interest rate of the component loan. (ii)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to a graduate or professional student shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018; or
 (II)the original interest rate of the component loan. (iii)The interest rate for any loan under section 428B or Federal Direct PLUS Loan shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018; or
 (II)the original interest rate of the component loan. (iv)The interest rate for any component loan that is a loan under section 428C or a Federal Direct Consolidation Loan shall be the weighted average of the interest rates that would apply under this subparagraph for each loan comprising the component consolidation loan.
 (v)The interest rate for any eligible loan that is a component of a loan made under section 428C or a Federal Direct Consolidation Loan and is not described in clauses (i) through (iv) shall be the interest rate on the original component loan.
 (3)Fixed rateThe applicable rate of interest determined under paragraph (1) for a refinanced loan under this section shall be fixed for the period of the loan.
								(d)Terms and conditions of loans
 (1)In generalA loan that is refinanced under this section shall have the same terms and conditions as the original loan, except as otherwise provided in this section.
 (2)No automatic extension of repayment periodRefinancing a loan under this section shall not result in the extension of the duration of the repayment period of the loan, and the borrower shall retain the same repayment term that was in effect on the original loan. Nothing in this paragraph shall be construed to prevent a borrower from electing a different repayment plan at any time in accordance with section 455(d)(4).
								(e)Definition of qualified borrower
 (1)In generalFor purposes of this section, the term qualified borrower means a borrower— (A)of a loan under this part or part B for which the first disbursement was made, or the application for a consolidation loan was received, before July 1, 2018; and
 (B)who meets the eligibility requirements based on income or debt-to-income ratio established by the Secretary.
 (2)Income requirementsNot later than 180 days after the date of enactment of the Aim Higher Act, the Secretary shall establish eligibility requirements based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need.
 (f)Notification to borrowersThe Secretary, in coordination with the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers of loans that are eligible for refinancing under this section that the borrowers are eligible to apply for such refinancing. The campaign shall include the following activities:
 (1)Developing consumer information materials about the availability of Federal student loan refinancing.
 (2)Requiring servicers of loans under this part or part B to provide such consumer information to borrowers in a manner determined appropriate by the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection..
 4068.Refinancing private student loansPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
					
						460B.Federal direct refinanced private loan program
 (a)DefinitionsIn this section: (1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that—
 (A)was disbursed to the borrower before July 1, 2019; and (B)was for the borrower’s own postsecondary educational expenses for an eligible program at an institution of higher education participating in the loan program under this part, as of the date that the loan was disbursed.
 (2)Federal direct refinanced private loanThe term Federal Direct Refinanced Private Loan means a loan issued under subsection (b)(1). (3)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).
 (4)Qualified borrowerThe term qualified borrower means an individual who— (A)has an eligible private education loan;
 (B)has been current on payments on the eligible private education loan for the 6 months prior to the date of the qualified borrower’s application for refinancing under this section, and is in good standing on the loan at the time of such application;
 (C)is not in default on the eligible private education loan or on any loan made, insured, or guaranteed under this part or part B or E; and
 (D)meets the eligibility requirements described in subsection (b)(2). (b)Program authorized (1)In generalThe Secretary, in consultation with the Secretary of the Treasury, shall carry out a program under which the Secretary, upon application by a qualified borrower who has an eligible private education loan, shall issue such borrower a loan under this part in accordance with the following:
 (A)The loan issued under this program shall be in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the private education loan.
 (B)The Secretary shall pay the proceeds of the loan issued under this program to the private educational lender of the private education loan, in order to discharge the qualified borrower from any remaining obligation to the lender with respect to the original loan.
 (C)The Secretary shall require that the qualified borrower undergo loan counseling that provides all of the information and counseling required under clause (i) and clauses (iv) through (xiv) of section 485(b)(1)(A) (as amended by the Aim Higher Act) before the loan is refinanced in accordance with this section, and before the proceeds of such loan are paid to the private educational lender.
 (D)The Secretary shall issue the loan as a Federal Direct Refinanced Private Loan, which shall have the same terms, conditions, and benefits as a Federal Direct Unsubsidized Stafford Loan, except as otherwise provided in this section.
 (2)Borrower eligibilityNot later than 180 days after the date of enactment of the Aim Higher Act, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish eligibility requirements—
 (A)based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need;
 (B)to ensure eligibility only for borrowers in good standing; (C)to minimize inequities between Federal Direct Refinanced Private Loans and other Federal student loans;
 (D)to preclude windfall profits for private educational lenders; and (E)to ensure full access to the program authorized in this subsection for borrowers with private loans who otherwise meet the criteria established in accordance with subparagraphs (A) and (B).
									(c)Interest rate
 (1)In generalThe interest rate for a Federal Direct Refinanced Private Loan is— (A)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for undergraduate postsecondary educational expenses, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018; and
 (B)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for graduate or professional degree postsecondary educational expenses, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018.
 (2)Combined undergraduate and graduate study loansIf a Federal Direct Refinanced Private Loan is for a private education loan originally issued for both undergraduate and graduate or professional postsecondary educational expenses, the interest rate shall be a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2017, and ending on June 30, 2018.
 (3)Fixed rateThe applicable rate of interest determined under this subsection for a Federal Direct Refinanced Private Loan shall be fixed for the period of the loan.
 (d)No inclusion in aggregate limitsThe amount of a Federal Direct Refinanced Private Loan, or a Federal Direct Consolidated Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be included in calculating a borrower’s annual or aggregate loan limits under section 428 or 428H.
 (e)No eligibility for service-Related repaymentNotwithstanding sections 428K(a)(2)(A), 428L(b)(2), 455(m)(4)(A), and 460(b), a Federal Direct Refinanced Private Loan, or any Federal Direct Consolidation Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be eligible for any loan repayment or loan forgiveness program under section 428K, 428L, or 460 or for the repayment plan for public service employees under section 455(m).
							(f)Private educational lender reporting requirement
 (1)Reporting requiredNot later than 180 days after the date of enactment of the Aim Higher Act, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish a requirement that private educational lenders report the data described in paragraph (2) to the Secretary, to Congress, to the Secretary of the Treasury, and to the Director of the Bureau of Consumer Financial Protection, in order to allow for an assessment of the private education loan market.
 (2)Contents of reportingThe data that private educational lenders shall report in accordance with paragraph (1) shall include each of the following about private education loans (as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))):
 (A)The total amount of private education loan debt the lender holds. (B)The total number of private education loan borrowers the lender serves.
 (C)The average interest rate on the outstanding private education loan debt held by the lender. (D)The proportion of private education loan borrowers who are in default on a loan held by the lender.
 (E)The proportion of the outstanding private education loan volume held by the lender that is in default.
 (F)The proportions of outstanding private education loan borrowers who are 30, 60, and 90 days delinquent.
 (G)The proportions of outstanding private education loan volume that is 30, 60, and 90 days delinquent.
 (g)Notification to borrowersThe Secretary, in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers about the availability of private student loan refinancing under this section..
				E
 4071.Authorization of appropriations for Perkins loanSection 461 of the Higher Education Act of 1965 (20 U.S.C. 1087aa) is amended— (1)in subsection (b)—
 (A)by striking (1) In general.—; (B)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and
 (C)by striking paragraphs (2) and (3); and (2)by striking subsection (c).
 4072.Allocation of funds for Perkins loanSection 462 of the Higher Education Act of 1965 (20 U.S.C. 1087bb) is amended— (1)in subsection (a)(1), by striking From and inserting For any fiscal year before fiscal year 2019, from; and
 (2)in subsection (i)(1), by striking for any fiscal year, and inserting for any fiscal year before fiscal year 2019,. 4073.Federal Direct Perkins loan allocationPart E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.) is amended by inserting after section 462 the following:
					
						462A.Federal Direct Perkins loan allocation
 (a)PurposesThe purposes of this section are— (1)to allocate, among eligible and participating institutions (as such terms are defined in this section), the authority to make Federal Direct Perkins Loans under section 455A with a portion of the annual loan authority described in subsection (b); and
 (2)to make funds available, in accordance with section 452, to each participating institution from a portion of the annual loan authority described in subsection (b), in an amount not to exceed the sum of an institution’s allocation of funds under subparagraphs (A), (B), and (C) of subsection (b)(1) to enable each such institution to make Federal Direct Perkins Loans to eligible students at the institution.
								(b)Available Direct Perkins annual loan authority
 (1)Availability and allocationsThere are hereby made available, from funds made available for loans made under part D, not to exceed $6,000,000,000 of annual loan authority for award year 2019–2020 and each succeeding award year, to be allocated as follows (except as provided in paragraphs (3) and (4)):
 (A)The Secretary shall allocate ½ of such funds for each award year by allocating to each participating institution an amount equal to the adjusted self-help need amount of the institution, as determined in accordance with subsection (c) for such award year.
 (B)The Secretary shall allocate 1⁄4 of such funds for each award year by allocating to each participating institution an amount equal to the low tuition incentive amount of the institution, as determined in accordance with subsection (d).
 (C)The Secretary shall allocate 1⁄4 of such funds for each award year by allocating to each participating institution an amount which bears the same ratio to the funds allocated under this subparagraph as the ratio determined in accordance with subsection (e) for the calculation of the Federal Pell Grant and degree recipient amount of the institution.
 (2)No funds to non-participating institutionsThe Secretary shall not make funds available under this subsection to any eligible institution that is not a participating institution. The adjusted self-help need amount (determined in accordance with subsection (c)) of an eligible institution that is not a participating institution shall not be made available to any other institution.
 (3)Required minimum amountNotwithstanding paragraph (1), in no case shall the sum of a participating institution’s allocation of loan authority computed under subsections (c), (d), and (e) be less than the average of the institution’s total principal amount of loans made under this part for each of the academic years 2011–2012 through 2015–2016.
 (4)Additional adjustmentsIf the Secretary determines that the sum of a participating institution’s allocation of loan authority under subsections (c), (d), and (e) is below the minimum amount required under paragraph (3), the Secretary shall—
 (A)for each institution for which the minimum amount under paragraph (3) is not satisfied, increase the amount of such sum to the amount of the required minimum under such paragraph; and
 (B)ratably reduce the amount of the sum of such loan authority of all participating institutions not described in subparagraph (A).
 (c)Adjusted self-Help need amountFor the purposes of subsection (b)(1)(A), the Secretary shall calculate the adjusted self-help need amount of each eligible institution for an award year as follows:
								(1)Use of base self-help need amounts
 (A)In generalExcept as provided in paragraphs (2), (3), and (4), the adjusted self-help need amount of each eligible institution shall be the institution’s base self-help need amount, which is the sum of—
 (i)the self-help need of the institution’s eligible undergraduate students for such award year; and (ii)the self-help need of the institution’s eligible graduate and professional students for such award year.
 (B)Undergraduate student self-help needTo determine the self-help need of an institution’s eligible undergraduate students, the Secretary shall determine the sum of each eligible undergraduate student’s average cost of attendance for the second preceding award year less each such student’s expected family contribution (computed in accordance with part F) for the second preceding award year, except that, for each such eligible undergraduate student, the amount computed by such subtraction shall not be less than zero or more than the lesser of—
 (i)25 percent of the average cost of attendance with respect to such eligible student; or (ii)$5,500.
 (C)Graduate and professional student self-help needTo determine the self-help need of an institution’s eligible graduate and professional students, the Secretary shall determine the sum of each eligible graduate and professional student’s average cost of attendance for the second preceding award year less each such student’s expected family contribution (computed in accordance with part F) for such second preceding award year, except that, for each such eligible graduate and professional student, the amount computed by such subtraction shall not be—
 (i)less than zero; and (ii)more than $8,000.
 (2)Ratable reduction adjustmentsIf the sum of the base self-help need amounts of all eligible institutions for an award year as determined under paragraph (1) exceeds ½ of the annual loan authority under subsection (b) for such award year, the Secretary shall ratably reduce the base self-help need amounts of all eligible institutions until the sum of such amounts is equal to the amount that is ½ of the annual loan authority under subsection (b).
								(d)Low tuition incentive amount
 (1)In generalFor purposes of subsection (b)(1)(B), the Secretary shall determine the low tuition incentive amount for each participating institution for each award year, by calculating for each such institution the sum of—
 (A)the total amount, if any (but not less than zero), by which— (i)the average tuition and required fees for the institution’s sector for the second preceding award year; exceeds
 (ii)the tuition and required fees for the second preceding award year for each undergraduate and graduate student attending the institution who had financial need (as determined under part F); plus
 (B)the total amount, if any (but not less than zero), by which— (i)the total amount for the second preceding award year of non-Federal grant aid provided to meet the financial need of all undergraduate students attending the institution (as determined without regard to financial aid not received under this title); exceeds
 (ii)the total amount for the second preceding award year, if any, by which— (I)the tuition and required fees of each such student with such financial need; exceeds
 (II)the average tuition and required fees for the institution’s sector. (2)Ratable reductionIf the sum of the low tuition incentive amounts of all participating institutions for an award year as determined under paragraph (1) exceeds 1⁄4 of the annual loan authority under subsection (b) for such award year, the Secretary shall ratably reduce the low tuition incentive amounts of all participating institutions until the sum of such amounts is equal to the amount that is 1⁄4 of the annual loan authority under subsection (b).
 (e)Federal Pell Grant and degree recipient amountFor purposes of subsection (b)(1)(C), the Secretary shall determine the Federal Pell Grant and degree recipient amount for each participating institution for each award year, by calculating for each such institution the ratio of—
 (1)the number of students who, during the most recent year for which data are available, obtained an associate’s degree or other postsecondary degree from such participating institution and, prior to obtaining such degree, received a Federal Pell Grant for attendance at any institution of higher education; to
 (2)the number of students who, during the most recent year for which data are available, obtained an associate’s degree or other postsecondary degree from each participating institution and, prior to obtaining such degree, received a Federal Pell Grant for attendance at any institution of higher education.
 (f)DefinitionsIn this section: (1)Annual loan authorityThe term annual loan authority means the total original principal amount of loans that may be allocated and made available for an award year to make Federal Direct Perkins Loans under section 455A.
								(2)Average cost of attendance
 (A)In generalThe term average cost of attendance means the average of the attendance costs for undergraduate students and for graduate and professional students, respectively, for the second preceding award year which shall include—
 (i)tuition and required fees determined in accordance with subparagraph (B); (ii)standard living expenses determined in accordance with subparagraph (C); and
 (iii)books and supplies determined in accordance with subparagraph (D). (B)Tuition and required feesThe average undergraduate and graduate and professional tuition and required fees described in subparagraph (A)(i) shall be computed on the basis of information reported by the institution to the Secretary, which shall include—
 (i)total revenue received by the institution from undergraduate and graduate and professional students, respectively, for tuition and required fees for the second preceding award year; and
 (ii)the institution’s full-time equivalent enrollment of undergraduate and graduate and professional students, respectively, for such second preceding award year.
 (C)Standard living expensesThe standard living expense described in subparagraph (A)(ii) is equal to the allowance, determined by an institution, for room and board costs incurred by a student, as computed in accordance with part F for the second preceding award year.
 (D)Books and suppliesThe allowance for books and supplies described in subparagraph (A)(iii) is equal to the allowance, determined by an institution, for books, supplies, transportation, and miscellaneous personal expenses, including a reasonable allowance for the documented rental or purchase of a personal computer, as computed in accordance with part F for the second preceding award year.
 (3)Average tuition and required fees for the institution’s sectorThe term average tuition and required fees for the institution’s sector shall be determined by the Secretary for each of the categories described in section 132(d). (4)Eligible institutionThe term eligible institution means an institution of higher education that participates in the Federal Direct Stafford Loan Program.
 (5)Participating institutionThe term participating institution means an institution of higher education that has an agreement under section 463(f). (6)SectorThe term sector means each of the categories described in section 132(d)..
				4074.Agreements with institutions of higher education for purposes of the Perkins loan program
 (a)AmendmentsSection 463 of the Higher Education Act (20 U.S.C. 1087cc) is amended— (1)in subsection (a)—
 (A)in the heading, by inserting for Loans Made Before July 1, 2019 after Agreements; (B)in paragraph (3)(A), by inserting before July 1, 2019 after students;
 (C)in paragraph (4), by striking thereon— and all that follows and inserting thereon, if the institution has failed to maintain an acceptable collection record with respect to such loan, as determined by the Secretary in accordance with criteria established by regulation, the Secretary may require the institution to assign such note or agreement to the Secretary, without recompense;; and
 (D)in paragraph (5), by striking and the Secretary shall apportion and all that follows through in accordance with section 462 and inserting and the Secretary shall return a portion of funds from loan repayments to the institution as specified in section 466(b);
 (2)by amending subsection (b) to read as follows:  (b)Administrative expensesAn institution that has entered into an agreement under subsection (a) shall be entitled, for each fiscal year during which it services student loans from a student loan fund established under such agreement, to a payment in lieu of reimbursement for its expenses in servicing student loans made before July 1, 2019. Such payment shall be equal to 0.50 percent of the outstanding principal and interest balance of such loans being serviced by the institution as of September 30 of each fiscal year.; and
 (3)by adding at the end the following:  (f)Contents of agreements for loans made On or after july 1, 2019An agreement with any institution of higher education that elects to participate in the Federal Direct Perkins Loan program under section 455A shall provide—
 (1)for the establishment and maintenance of a Direct Perkins Loan program at the institution under which the institution shall use loan authority allocated under section 462A to make loans to eligible students attending the institution;
 (2)that the institution, unless otherwise specified in this subsection, shall operate the program consistent with the requirements of agreements established under section 454;
 (3)that the institution will pay matching funds, quarterly, in an amount agreed to by the institution and the Secretary, to an escrow account approved by the Secretary, for the purpose of providing loan benefits to borrowers;
 (4)that if the institution fails to meet the requirements of paragraph (3), the Secretary shall suspend or terminate the institution’s eligibility to make Federal Direct Perkins Loans under section 455A until such time as the Secretary determines, in accordance with section 498, that the institution has met the requirements of such paragraph; and
 (5)that if the institution ceases to be eligible to receive Federal loans under this title based on loss of eligibility under section 435(a), as amended, due to a high adjusted cohort default rate, the Secretary shall suspend or terminate the institution’s eligibility to make Federal Direct Perkins Loans under section 455A unless and until the institution would qualify for a resumption of eligible institution status under such section..
 (b)Effective dateThe amendments made by paragraph (2) of subsection (a) shall take effect on October 1, 2019. 4075.Student loan information by eligible institutions for purposes of the Perkins loan programSection 463A of the Higher Education Act of 1965 (20 U.S.C. 1087cc–1) is amended—
 (1)in subsection (a), by striking Each institution and inserting For loans made before July 1, 2019, each institution; and (2)in subsection (b), by striking Each institution and inserting For loans made before July 1, 2019, each institution.
 4076.Terms of loans for purposes of the Perkins loan programSection 464 of the Higher Education Act of 1965 (20 U.S.C. 1087dd) is amended— (1)in subsection (a)(1), by striking section 463 and inserting section 463(a);
 (2)in subsection (b)(1), by inserting made before July 1, 2019, after A loan; (3)in subsection (c)—
 (A)in paragraph (1), by inserting made before July 1, 2019, after a loan; (B)in paragraph (2)—
 (i)in subparagraph (A), by inserting made before July 1, 2019, after any loan; and (ii)in subparagraph (B), by inserting made before July 1, 2019, after any loan;
 (C)in paragraph (3)(B), by inserting for a loan made before July 1, 2019, after during the repayment period; (D)in paragraph (4), by inserting before July 1, 2019, after for a loan made;
 (E)in paragraph (5), by striking The institution and inserting For loans made before July 1, 2019, the institution; and (F)in paragraph (6), by inserting made before July 1, 2019, after of loans;
 (4)in subsection (d), by inserting made before July 1, 2019, before from the student loan fund; (5)in subsection (e), by inserting with respect to loans made before July 1, 2019, and before as documented in accordance with paragraph (2),;
 (6)by repealing subsection (f); (7)in subsection (g)(1), by inserting and before July 1, 2019, after January 1, 1986,;
 (8)in subsection (h)— (A)in paragraph (1)(A) by inserting before July 1, 2019, after made under this part; and
 (B)in paragraph (2), by inserting before July 1, 2019, after under this part; and (9)in subsection (j)(1), by inserting before July 1, 2019, after under this part.
 4077.Reimbursement for cancellation of Perkins loans for certain public serviceSection 465 of the Higher Education Act of 1965 (20 U.S.C. 1087ee) is amended— (1)in subsection (a), by inserting and before July 1, 2019, after June 30, 1972,; and
 (2)by amending subsection (b) to read as follows:  (b)Reimbursement for cancellations (1)Assigned loansIn the case of loans made under this part before July 1, 2019, and that are assigned to the Secretary, the Secretary shall, from amounts repaid each quarter on assigned Perkins Loans made before July 1, 2019, pay to each institution for each quarter an amount equal to—
 (A)the aggregate of the amounts of loans from its student loan fund that are canceled pursuant to this section for such quarter, minus
 (B)an amount equal to the aggregate of the amounts of any such loans so canceled that were made from Federal capital contributions to its student loan fund.
 (2)Retained loansIn the case of loans made under this part before July 1, 2019, and that are retained by the institution for servicing, the institution shall deduct from loan repayments owed to the Secretary under section 466, an amount equal to—
 (A)the aggregate of the amounts of loans from its student loan fund that are canceled pursuant to this section for such quarter, minus
 (B)an amount equal to the aggregate of the amounts of any such loans so canceled that were made from Federal capital contributions to its student loan fund..
 4078.Distribution of assets from student loan funds for purposes of the Perkins loan programSection 466 of the Higher Education Act of 1965 (20 U.S.C. 1087ff) is amended to read as follows:  466.Distribution of assets from student loan funds (a)Capital distributionBeginning July 1, 2019, there shall be a capital distribution of the balance of the student loan fund established under this part by each institution of higher education as follows:
 (1)For the quarter beginning July 1, 2019, the Secretary shall first be paid, no later than September 30, 2019, an amount that bears the same ratio to the cash balance in such fund at the close of June 30, 2019, as the total amount of the Federal capital contributions to such fund by the Secretary under this part bears to—
 (A)the sum of such Federal contributions and the institution’s capital contributions to such fund, less
 (B)an amount equal to— (i)the institution’s outstanding administrative costs as calculated under section 463(b);
 (ii)outstanding charges assessed under section 464(c)(1)(H); and (iii)outstanding loan cancellation costs incurred under section 465.
 (2)At the end of each quarter subsequent to the quarter ending September 30, 2019, the Secretary shall first be paid an amount that bears the same ratio to the cash balance in such fund at the close of the preceding quarter, as the total amount of the Federal capital contributions to such fund by the Secretary under this part bears to—
 (A)the sum of such Federal contributions and the institution’s capital contributions to such fund, less
 (B)an amount equal to— (i)the institution’s administrative costs incurred for that quarter as calculated under section 463(b);
 (ii)charges assessed for that quarter under section 464(c)(1)(H); and (iii)loan cancellation costs incurred for that quarter under section 465.
										(3)
 (A)The Secretary shall calculate the amounts due to the Secretary under paragraph (1) (adjusted in accordance with subparagraph (B), as appropriate) and paragraph (2) and shall promptly inform the institution of such calculated amounts.
 (B)In the event that, prior to the date of enactment of the Student Aid and Fiscal Responsibility Act of 2009, an institution made a short-term, interest-free loan to the institution’s student loan fund established under this part in anticipation of collections or receipt of Federal capital contributions, and the institution demonstrates to the Secretary, on or before June 30, 2019, that such loan will still be outstanding after June 30, 2019, the Secretary shall subtract the amount of such outstanding loan from the cash balance of the institution’s student loan fund that is used to calculate the amount due to the Secretary under paragraph (1). An adjustment of an amount due to the Secretary under this subparagraph shall be made by the Secretary on a case-by-case basis.
 (4)Any remaining balance at the end of a quarter after a payment under paragraph (1) or (2) shall be retained by the institution for use at its discretion. Any balance so retained shall be withdrawn from the student loan fund and shall not be counted in calculating amounts owed to the Secretary for subsequent quarters.
 (5)Each institution shall make the quarterly payments to the Secretary described in paragraph (2) until all outstanding Federal Perkins Loans at that institution have been assigned to the Secretary and there are no funds remaining in the institution’s student loan fund.
 (6)In the event that the institution’s administrative costs, charges, and cancellation costs described in paragraph (2) for a quarter exceed the amount owed to the Secretary under paragraphs (1) and (2) for that quarter, no payment shall be due to the Secretary from the institution for that quarter and the Secretary shall pay the institution, from funds realized from the collection of assigned Federal Perkins Loans made before July 1, 2019, an amount that, when combined with the amount retained by the institution under paragraphs (1) and (2), equals the full amount of such administrative costs, charges, and cancellation costs.
 (b)Assignment of outstanding loansBeginning July 1, 2019, an institution of higher education may assign all outstanding loans made under this part before July 1, 2019, to the Secretary, consistent with the requirements of section 463(a)(5). In collecting loans so assigned, the Secretary shall pay an institution an amount that constitutes the same fraction of such collections as the fraction of the cash balance that the institution retains under subsection (a)(2), but determining such fraction without regard to subparagraph (B)(i) of such subsection..
				F
 4081.Conforming amendment to family contributionSection 473(b) of the Higher Education Act of 1965 (20 U.S.C. 1087mm) is amended— (1)in paragraph (1), by striking academic year and inserting award year; and
 (2)in paragraph (2), by striking academic year 2009–2010 and succeeding academic years and inserting award year 2019–2020 and succeeding award years.  4082.Amendments to data elements when determining the expected family contributionSection 474(b) of the Higher Education Act of 1965 (20 U.S.C. 1087nn(b)) is amended in paragraph (4), by inserting before the net the following: only in the case of a pathway three applicant,.
				4083.Amendments to family contribution for dependent students
 (a)Dependent studentsSection 475 of the Higher Education Act of 1965 (20 U.S.C. 1087oo) is amended— (1)in subsection (a)(3), by inserting before the student the following: only in the case of a pathway three applicant,;
 (2)in subsection (b)(1)(B), by inserting before the parents the following: only in the case of a pathway three applicant,; and (3)in subsection (b)(3), by striking award period and inserting award year.
 (b)Increasing support for working dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
						
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,010 for award year 2019–2020;.
					4084.Amendments to family contribution for independent students without dependents other than a spouse
 (a)Independent students without dependents other than a spouseSection 476(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.
 (b)Increasing support for working independent students without dependents other than a spouseSection 476 of the Higher Education Act of 1965 (20 U.S.C. 1087pp) is further amended— (1)in subsection (a)(2), by striking award period and inserting award year; and
 (2)by amending subsection (b)(1)(A)(iv) to read as follows:  (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,010 for award year 2019–2020; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $22,460 for award year 2019–2020;.
						4085.Amendments to family contribution for independent students with dependents other than a spouse
 (a)Independent students with dependents other than a spouseSection 477(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.
 (b)Increasing support for working independent students with dependents other than a spouseSection 477 of the Higher Education Act of 1965 (20 U.S.C. 1087qq) is amended— (1)in subsection (a)(3), by striking award period and inserting award year; and
 (2)by amending subsection (b)(4) to read as follows:  (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for award year 2019–2020:
									Income Protection Allowance
										
												Family SizeNumber in College
												(including student)12345For each additional subtract:
											
												2$35,470$29,410$6,030
												344,17038,130$32,070
												454,54045,49042,450$36,370
												564,36058,28052,24046,190$40,160
												675,26069,21063,19057,09051,070
												For each
												additional
												add: 8,500.
 4086.Updated tables and amounts to need analysisSection 478 of the Higher Education Act of 1965 (20 U.S.C. 1087rr) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalFor each award year after award year 2019–2020, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each award year after award year 2019–2020, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (B)in paragraph (2)— (i)in the first sentence, by striking academic year after academic year 2007–2008 and inserting award year after award year 2019–2020; and
 (ii)in the second sentence, by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each award year after award year 2019–2020, by increasing each of the dollar amounts contained in such section for award year 2019–2020 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (2)in subsection (e)(1), by striking academic year and inserting award year. 4087.Zero expected family contributionSection 479 of the Higher Education Act of 1965 (20 U.S.C. 1087ss) is amended to read as follows:
					
						479.Zero expected family contribution
 (a)In generalThe Secretary shall consider an applicant to have an expected family contribution equal to zero if— (1)in the case of a dependent student—
									(A)
 (i)the student’s parents file, or are eligible to file, a qualifying form, or certify that the parents are not required to file a Federal income tax return; and
 (ii)the sum of the adjusted gross income of the parents is less than or equal to $34,000; or (B)the student’s parents, or the student, received benefits at some time during the previous 24-month period under a means-tested Federal benefit program;
 (2)in the case of an independent student without regard to whether the student has dependents other than a spouse—
									(A)
 (i)the student (and the student’s spouse, if any) files, or is eligible to file, a qualifying form or certifies that the student (and the student’s spouse, if any) is not required to file a Federal income tax return; and
 (ii)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $34,000; or
 (B)the student received benefits at some time during the previous 24-month period under a means-tested Federal benefit program; or
 (3)the applicant is a pathway one applicant under section 483(a)(13). (b)Earned income creditAn individual is not required to qualify or file for the earned income credit in order to be eligible under this section.
 (c)AdjustmentsThe Secretary shall annually adjust the income level necessary to qualify an applicant for the zero expected family contribution. The income level shall be annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded up to the nearest $1,000.
 (d)DefinitionsIn this section: (1)Qualifying formThe term qualifying form means, in the case of an independent student, the student, or in the case of a dependent student, the family, files—
 (A)a form 1040A or 1040EZ (including any prepared or electronic version of such form) required pursuant to the Internal Revenue Code of 1986;
 (B)a form 1040 (including any prepared or electronic version of such form) required pursuant to the Internal Revenue Code of 1986, except that such form shall be considered a qualifying form only if the student or family files such form in order to take a tax credit under section 25A of the Internal Revenue Code of 1986, and would otherwise be eligible to file a form described in subparagraph (A); or
 (C)an income tax return (including any prepared or electronic version of such return) required pursuant to the tax code of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, Palau, or the Commonwealth of the Northern Mariana Islands.
 (2)Means-tested Federal benefit programFor purposes of this title, a means-tested Federal benefit program means a mandatory spending program of the Federal government, other than a program under this title, in which eligibility for the program’s benefits, or the amount of such benefits, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as—
 (A)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (B)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (C)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (D)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (E)the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and (F)any other program identified by the Secretary..
				4088.Amendments to definitions in need analysis
 (a)Using data from the second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended by striking may in both places it appears and inserting shall.
 (b)Changes to untaxed income and benefitsSection 480(b) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(b)) is amended— (1)in paragraph (1), to read as follows:
							
 (1)The term untaxed income and benefits means— (A)child support received;
 (B)untaxed portion of pensions; and (C)payments to individual retirement accounts and Keogh accounts excluded from income for Federal income tax purposes.; and
 (2)in paragraph (2)— (A)by striking or at the end of subparagraph (E);
 (B)by striking the period at the end of subparagraph (F) and inserting a semicolon; and (C)by adding at the end the following:
								
 (G)workman’s compensation; (H)veterans’ benefits such as death pension, dependency, and indemnity compensation, but excluding veterans’ education benefits as defined in subsection (c);
 (I)interest on tax-free bonds; (J)housing, food, and other allowances (excluding rent subsidies for low-income housing) for military, clergy, and others (including cash payments and cash value of benefits), except that the value of on-base military housing or the value of basic allowance for housing determined under section 403(b) of title 37, United States Code, received by the parents, in the case of a dependent student, or the student or student’s spouse, in the case of an independent student, shall be excluded;
 (K)cash support or any money paid on the student’s behalf, except, for dependent students, funds provided by the student’s parents; and
 (L)any other untaxed income and benefits, such as Black Lung Benefits, Refugee Assistance, or Railroad Retirement benefits, or benefits received through participation in employment and training activities under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)..
 (c)Amendment to the definition of independent student As it relates to foster and homeless youthSection 480(d)(1)(H) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)(1)(H)) is amended— (1)in the matter preceding clause (i)—
 (A)by striking during the school year in which the application is submitted; (B)by inserting age 23 or younger after unaccompanied youth; and
 (C)by striking terms are and inserting term is; (2)in clause (i), by inserting , or a designee of the liaison after Act;
 (3)in clause (ii), by striking a program funded under the Runaway and Homeless Youth Act and inserting an emergency or transitional shelter, street outreach program, homeless youths drop-in center, or other program serving homeless youths,; and
 (4)in clause (iii), by striking program funded under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (relating to emergency shelter grants) and inserting Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A,.
 (d)Streamlining the determination and verification process for foster and homeless youthSection 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is further amended by adding at the end the following:
						
							(3)Simplifying the determination process for unaccompanied youth
 (A)VerificationA financial aid administrator shall accept a homelessness determination made by any individual authorized to make such determinations under clause (i), (ii), or (iii) of paragraph (1)(H) in the absence of conflicting information. A documented phone call with, or a written statement from, one of the authorized individuals is sufficient verification when needed. For purposes of this paragraph, a financial aid administrator’s disagreement with the determination made by an authorized individual shall not be considered conflicting information.
 (B)Determination of independenceA financial aid administrator shall make a determination of independence under paragraph (1)(H) if a student does not have, and cannot obtain, documentation from any of the other designated authorities described in such paragraph. Such a determination shall be—
 (i)based on the definitions outlined in paragraph (1)(H); (ii)distinct from a determination of independence under paragraph (1)(I);
 (iii)based on a documented interview with the student; and (iv)limited to whether the student meets the definitions in paragraph (1)(H) and not about the reasons for the student’s homelessness.
									(4)Simplifying the verification process for foster children and youth
 (A)Verification of independenceIf an institution requires documentation to verify that a student is independent based on a status described in paragraph (1)(B), a financial aid administrator shall consider any of the following as adequate verification:
 (i)Submission of a court order or official State documentation that the student received Federal or State support in foster care.
 (ii)A documented phone call with, or a written statement from,— (I)a child welfare agency authorized by a State or county;
 (II)a tribal child welfare authority; (III)an Independent Living case worker;
 (IV)a public or private foster care placing agency or foster care facility or placement; (V)another program serving orphans, foster children and youth, or wards of the court; or
 (VI)a probation officer. (iii)A documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a Court Appointed Special Advocate, documenting that person’s relationship to the student.
 (iv)A documented phone call with, or a written statement from, a representative of a Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A.
 (v)Verification of the student’s eligibility for an education and training voucher under the John H. Chafee Foster Care Independence Program (42 U.S.C. 677).
 (vi)Submission of a copy of the student’s biological or adoptive parents’— (I)Certificates of Death; or
 (II)newspaper obituaries. (vii)An attestation from the student, which includes a description of why the student may qualify for a status described in paragraph (1)(B), including the approximate dates that the student was in foster care, dependent, or a ward of the court, to the best of the student’s knowledge after making reasonable efforts to provide any requested documentation.
 (B)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that streamline the determination of independent status and improve a student’s access to financial aid because that student is an orphan, in foster care, or a ward of the court, or was an orphan, in foster care, or a ward of the court at any time since such student was 13 years of age or older.
								(5)Timing; use of earlier determination
 (A)TimingA determination under subparagraph (B) or (H) of paragraph (1) for a student— (i)shall be made as quickly as practicable;
 (ii)may be made as early as the year before the award year for which the student initially submits an application; and
 (iii)shall be made no later than during the award year for which the student initially submits an application.
 (B)Use of earlier determinationAny student who is determined to be independent under subparagraph (B) or (H) of paragraph (1) for a preceding award year at an institution shall be presumed to be independent for a subsequent award year at the same institution unless—
 (i)the student informs the institution that circumstances have changed; or (ii)the institution has specific conflicting information about the student’s independence, and has informed the student of this information and the opportunity to challenge such information through a documented interview or an impartial review by the Student Loan Ombudsman pursuant to section 141(f)(3)(C).
 (6)Retention of documentsA financial aid administrator shall retain all documents related to the determination of independence under subparagraph (B) or (H) of paragraph (1), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution..
 (e)Excludable incomeSection 480(e) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(e)) is amended by striking paragraph (5) and inserting the following:
						
 (5)payments made and services provided under part E of title IV of the Social Security Act to or on behalf of any child or youth over whom the State agency has responsibility for placement, care, or supervision, including the value of vouchers for education and training and amounts expended for room and board for youth who are not in foster care but are receiving services under section 477 of such Act; and.
					G
 4091.FAFSA simplificationSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking process and all that follows through the end of clause (ii) and inserting process a paper version of the forms described in this subsection, in accordance with subparagraph (C).;
 (ii)by striking subparagraph (B); and (iii)by redesignating subparagraph (C) as subparagraph (B);
 (B)in paragraph (3)— (i)in subparagraph (A), by striking the end sentence; and
 (ii)by striking subparagraph (B), and redesignating subparagraphs (C) through (H) as subparagraphs (B) through (G), respectively;
 (C)in paragraph (4)— (i)by striking academic year each place it appears and inserting award year;
 (ii)in subparagraph (A), by striking clause (iv); and (iii)by adding at the end the following:
								
 (C)Single question regarding homeless statusThe Secretary shall ensure that, on each form developed under this section for which the information is applicable, there is a single, easily understood screening question to identify an applicant for aid who is—
 (i)an unaccompanied homeless child or youth (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act); or
 (ii)an unaccompanied youth who is self-supporting and at risk of homelessness. ; (D)in paragraph (5)—
 (i)in subparagraph (A), by striking paragraphs (2)(B)(iii), (3)(B), and (4)(A)(ii) and inserting paragraph (4)(A)(ii); (ii)in subparagraph (B)—
 (I)by striking determine and all that follows through which and inserting determine which; and (II)by striking clause (ii);
 (iii)in subparagraph (C), by striking the Secretary and all that follows through of the and inserting the Secretary of the; and (iv)by striking subparagraphs (D) through (F), and redesignating subparagraph (G) as subparagraph (D); and
 (E)by adding at the end the following:  (13)FAFSA pathways (A)Memorandum of understandingNot later than the effective date of the Aim Higher Act, the Secretary shall seek to enter into a Memorandum of Understanding with the Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury, under which any information exchanged under an income and eligibility verification system established pursuant to section 1137 of the Social Security Act by State agencies administering a program listed in paragraph (1), (4), or (5) of subsection (b) of such section which may be of use in establishing or verifying eligibility or benefit amounts under such program shall be made available to the Secretary of Education to assist in determining whether the applicant (or the applicant’s parents) received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, but subject to the requirements of Federal law.
 (B)Requirement for all applicants and the secretaryFor any award year for which an applicant applies for financial assistance under this title (except for any award year for which, pursuant to paragraph (14), the applicant is not required to submit a FAFSA)—
 (i)the applicant shall provide on the form described in this subsection whether the applicant received, or in the case of a dependent applicant, whether the parents of the applicant received, a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; and
 (ii)the Secretary, to the extent practicable and pursuant to the Memorandum of Understanding entered into under subparagraph (A), and without any further action by the applicant, shall verify the applicant’s (or the applicant’s parents) receipt of such benefit.
										(C)Pathway one applicants
 (i)In generalWith respect to an applicant who received, or in the case of a dependent applicant, whose parents received, benefits at some time during the previous 24-month period under a means-tested Federal benefit program, the applicant shall not be required to provide any further income or asset information on the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway one applicant.
										(D)Pathway two applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant and who is not required to file or, in the case of a dependent applicant, no parent of the applicant is required to file, any schedule (other than a schedule R, schedule 8812, or schedule EIC) with a Federal income tax return, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway two applicant.
										(E)Pathway three applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant or a pathway two applicant, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway three applicant.
 (F)Means-tested Federal benefit program definedFor purposes of this paragraph, the term means-tested Federal benefit program has the meaning given the term in section 479(d)(2). (14)One-time fafsa filing for dependent students (A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is determined to be a dependent student who is eligible to receive a Federal Pell Grant for the award year for which the applicant submitted such FAFSA, for any succeeding award year—
 (i)for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) based upon which the Secretary confirms that the applicant is a dependent student for such year, such applicant—
 (I)shall not be required to submit a FAFSA to receive financial assistance under this title; and (II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period, except that an adjustment to such expected family contribution may be made under section 479A;
 (ii)for which the applicant submits a FAFSA, such applicant— (I)shall have an expected family contribution for such year that is determined based on such FAFSA; and
 (II)shall be required to submit a FAFSA for any other award year for which the applicant seeks financial assistance under this title; and
 (iii)for which the applicant is determined to be an independent student or does not submit a certification form described in subparagraph (D), such applicant shall submit a FAFSA for such succeeding award year and any other award year for which the applicant seeks financial assistance under this title.
 (B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A to the expected family contribution of the applicant for an award year, for any succeeding award year after the award year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently adjusted under section 479A for such applicant for the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period.
 (C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for award year 2019–2020 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—
 (i)in the matter preceding clause (i), by substituting award year 2019–2020 for the first time; and (ii)in clause (i)(II), by substituting award year 2019–2020 for the award year for which the applicant submitted a FAFSA during such period.
 (D)Dependent student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested dependent student certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—
 (i)to confirm that the applicant is a dependent student; (ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the award year for which the applicant submits such form; and
 (iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:
 (I)The applicant submitted a FAFSA. (II)The applicant received an adjustment under section 479A to the expected family contribution of the applicant.
 (E)Succeeding award year definedIn this paragraph, the term succeeding award year— (i)when used with respect to an applicant who submits a FAFSA for the first time for an award year during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any award year during such period that follows the award year for which the applicant submits such FAFSA; and
 (ii)when used with respect to an applicant described in subparagraph (C), means any award year after award year 2018–2019 during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant.
 (15)FAFSA in various languagesThe Secretary shall— (A)translate the form developed under this subsection into not fewer than 11 foreign languages based on the languages most often spoken by English learner students and their parents, and make the translated form available and accessible to applicants in paper and electronic formats; and
 (B)ensure that the form developed under this subsection is available in formats accessible to individuals with disabilities..
 (2)in subsection (c), by striking the last sentence; (3)in subsection (d)(3)—
 (A)in subparagraph (A), by striking and EZ FAFSA; and (B)in subparagraph (B), by striking and EZ FAFSA;
 (4)in subsection (e)— (A)in paragraph (3)—
 (i)by striking or, as appropriate, an EZ FAFSA; and (ii)in clause (A)(ii), by striking section 401(b)(2)(A) and inserting section 401(b)(1); and
 (B)in paragraph (5)(D), by striking or, as appropriate, an EZ FAFSA,; (5)by amending subsection (f) to read as follows:
						
							(f)Use of internal revenue service data retrieval tool To populate FAFSA
 (1)Simplification effortsThe Secretary shall— (A)make every effort to allow applicants to utilize the current data retrieval tool to transfer data available from the Internal Revenue Service to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate expected family contributions, including through the use of technology to—
 (i)allow an applicant to automatically populate the electronic version of the forms under this paragraph with data available from the Internal Revenue Service; and
 (ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions; and
 (B)allow single taxpayers, married taxpayers filing jointly, and married taxpayers filing separately to utilize the current data retrieval tool to its full capacity.
 (2)Use of tax return in application processThe Secretary shall continue to examine whether data provided by the Internal Revenue Service can be used to generate an expected family contribution without additional action on the part of the student and taxpayer.
 (3)Reports on FAFSA simplification effortsNot less than once every other year, the Secretary shall report to the authorizing committees and the Committees on Appropriations of the House of Representatives and the Senate on the progress of the simplification efforts under this subsection.;
 (6)by repealing subsection (g); (7)redesignating subsection (h) as subsection (g); and
 (8)by adding at the end the following:  (h)Data transparency on the number of applicants (1)In generalThe Secretary shall annually publish data on the number of individuals who apply for Federal student aid pursuant to this section who are homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youth, and foster care children and youth.
 (2)ContentsThe data described in paragraph (1) with respect to homeless children and youths shall include, at a minimum, for each application cycle—
 (A)the total number of all applicants who were determined to be (or to be at risk of becoming) unaccompanied homeless youth, under section 480(d)(1)(H);
 (B)the number of applicants described in subparagraph (A), disaggregated— (i)by State; and
 (ii)by the sources of determination as described in clauses (i) through (iv) of section 480(d)(1)(H); and
 (C)the number of undetermined requests for homelessness consideration, including statuses that remain unknown because no determination had been made in response to the applicant’s request for the institution to consider the applicant’s special circumstance of being homeless.
 (i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a)).
							(j)FAFSA verification
 (1)In generalWith respect to applicants who submit a FAFSA for an award year and were eligible to receive a Federal Pell Grant for such award year, the Secretary shall submit to the authorizing committees, and make publicly available, a report for such award year on—
 (A)the percentage of such applicants who received a Federal Pell Grant for such award year; (B)the percentage of such applicants who did not receive a Federal Pell Grant for such year;
 (C)the percentage of such applicants who were selected by the Secretary for verification of the data provided in the FAFSA;
 (D)the percentage of applicants described in (1)(C) who received a Federal Pell Grant for such award year; and
 (E)the percentage of applicants described in (1)(C) who did not receive a Federal Pell Grant for such award year.
 (2)DisaggregationThe data provided in a report under paragraph (1) shall be disaggregated— (A)by applicants who were pathway one applicants for such year;
 (B)by applicants who were pathway two applicants for such year; (C)by applicants who were pathway three applicants for such year; and
 (D)to the extent practicable, by applicants who enrolled in an institution of higher education for such award year.
									(k)Secretarial requirements
 Not later than the effective date of this Act, the Secretary of Education, in consultation with the Secretaries of Defense and Veterans Affairs, shall develop and finalize a financial shopping sheet that ensures each institution of higher education provides meaningful information about the financial cost and quality of such institution to students (including students who have authorized the Department of Education to send the student’s Institutional Student Information Record to such institution) to assist such students in determining how to use financial aid to attend such institution, and which—
 (A)is standardized so that it can be used by all institutions of higher education; (B)is consumer tested, and presented in a manner that is simple and easily understandable; and
 (C)is personalized for each student who receives such sheet by including— (i)the cost of attendance of the educational program in which the student is enrolled or seeks to be enrolled;
 (ii)the type of Federal educational benefits available to assist in covering such cost of attendance, including loans and grants under title IV of the Higher Education Act of 1965;
 (iii)the amount of financial aid, including Federal, State, institutional, or other aid that can be used to assist in covering such cost of attendance;
 (iv)information about student outcomes for students who graduate from such educational program, including, based upon the most recent data available—
 (I)the graduation rate; (II)the loan repayment rate; and
 (III)the estimated loan debt upon graduation; and (v)any other information that facilitates comparison of aid packages offered by different institutions of higher education..
					4092.Federal aid eligibility
 (a)Federal aid eligibility for dreamer studentsSection 484(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(5)) is amended by inserting , or be a Dreamer student, as defined in subsection (q), as amended by this section, after becoming a citizen or permanent resident.
					(b)Exception to required registration with selective service system
 (1)subsection (n) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1901(n)) is repealed; and
 (2)subsections (o) through (q) are redesignated as subsections (n) through (p), respectively. (c)Definition of dreamer studentSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is further amended by adding at the end the following:
						
							(q)Dreamer student
 (1)In generalIn this section, the term Dreamer student means an individual who— (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school that the student attended in the United States; and (C) (i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;
 (iii)at any time was eligible for a grant of deferred action under— (I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement of paragraph (1)(C).. (d)Repeal of suspension of financial aid eligibility for drug-Related offensesSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed.
 4093.Reinstatement of the 6-year statute of limitations for student loansSection 484A(a) of the Higher Education Act of 1965 (20 U.S.C. 1091a(a)) is amended to read as follows:
					
 (a)Statute of limitationsNotwithstanding any Federal or State statutory, regulatory, or administrative limitation on the period within which debts may be enforced—
 (1)an institution that receives funds under this title may file a suit or initiate or take another action for collection of a refund due from a student on a grant made, or work assistance awarded, under this title, during the 6-year period beginning on the day after the refund first became due (exclusive of the period during which the State statute of limitations otherwise applicable to a suit under this paragraph would be tolled under State law);
 (2)a guaranty agency that has an agreement with the Secretary under section 428(c) may file a suit or initiate or take another action for collection of the amount due from a borrower on a loan made under part B during the 6-year period beginning on the day after such guaranty agency reimburses the previous holder of the loan for its loss on account of the default of the borrower (exclusive of the period during which the State statute of limitations otherwise applicable to a suit under this paragraph would be tolled under State law);
 (3)an institution that has an agreement with the Secretary pursuant to section 487 may file a suit or initiate or take another action for collection of the amount due from a borrower on a loan made under part D or E after the default of the borrower on such loan during the 6-year period beginning on the day after the date of the default of the borrower with respect to such amount (exclusive of the period during which the State statute of limitations otherwise applicable to a suit under this paragraph would be tolled under State law); or
 (4)the Secretary, the Attorney General, or the administrative head of another Federal agency, as the case may be, may file a suit or initiate or take another action for collection of a refund due from a student on a grant made under this title, or for the repayment of the amount due from a borrower on a loan made under this title that has been assigned to the Secretary under this title, during the 6-year period beginning on the day after the refund or the amount first became due..
				4094.Exit counseling
 (a)Amendments to exit counseling for borrowersSection 485(b) of the Higher Education Act of 1965 (20 U.S.C. 1092(b)) is amended— (1)in paragraph (1)(A)—
 (A)in the matter preceding clause (i), striking through financial aid offices or otherwise and inserting through the use of an interactive program, during an exit counseling session that is in-person or online, or through the use of the online counseling tool described in subsection (n)(1)(A);
 (B)by redesignating clauses (i) through (ix) as clauses (iv) through (xii), respectively; (C)by inserting before clause (iv), as so redesignated, the following:
								
 (i)a summary of the outstanding balance of principal and interest due on the loans made to the borrower under part B, D, or E;
 (ii)an explanation of the grace period preceding repayment and the expected date that the borrower will enter repayment;
 (iii)an explanation that the borrower has the option to pay any interest that has accrued while the borrower was in school or that may accrue during the grace period preceding repayment or during an authorized period of deferment or forbearance, prior to the capitalization of the interest;;
 (D)in clause (iv), as so redesignated— (i)by striking sample information showing the average and inserting information, based on the borrower’s outstanding balance described in clause (i), showing the borrower’s; and
 (ii)by striking of each plan and inserting of at least the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible;
 (E)in clause (ix), as so redesignated— (i)by inserting decreased credit score, after credit reports,; and
 (ii)by inserting reduced ability to rent or purchase a home or car, potential difficulty in securing employment, after Federal law,; (F)in clause (x), as so redesignated, by striking consolidation loan under section 428C or a;
 (G)in clauses (xi) and (xii), as so redesignated, by striking and at the end; and (H)by adding at the end the following:
								
 (xiii)for each of the borrower’s loans made under part B, D, or E for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s website; and
 (xiv)an explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).;
 (2)in paragraph (1)(B)— (A)by inserting online or before in writing; and
 (B)by adding before the period at the end the following: , except that in the case of an institution using the online counseling tool described in subsection (n)(1)(A), the Secretary shall attempt to provide such information to the student in the manner described in subsection (n)(3)(C); and
 (3)in paragraph (2)(C), by inserting , such as the online counseling tool described in subsection (n)(1)(A), after electronic means. (b)Conforming amendmentSection 485(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(d)(1)) is amended by striking including income-sensitive and all that follows through part D and inserting including, beginning on July 1, 2019, the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E.
					4095.Clery Act amendments
 (a)Disclosure of campus security policy and campus crime statisticsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— (1)in paragraph (1)(F)—
 (A)in clause (i), by striking and at the end; (B)in clause (ii), by striking and at the end;
 (C)in clause (iii), by striking the period at the end and inserting ;; and (D)by adding at the end the following:
								
 (iv)of hazing incidents that were reported to campus security authorities or local police agencies; and (v)of harassment incidents that were reported to campus security authorities or local police agencies.;
 (2)in paragraph (6)(A), by adding at the end the following:  (vi)For purposes of reporting under this subsection, the term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that—
 (I)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any organization that is affiliated with such institution of higher education; and
 (II)contributes to a substantial risk of physical injury, mental harm, or personal degradation or causes physical injury, mental harm, or personal degradation.
 (vii)For purposes of reporting under this section, the term harassment means conduct, including acts of verbal, nonverbal, or physical aggression, intimidation, or hostility (including conduct that is undertaken in whole or in part, through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology) that—
 (I)is sufficiently severe, persistent, or pervasive so as to limit a student’s ability to participate in or benefit from a program or activity at an institution of higher education, or to create a hostile or abusive educational environment at an institution of higher education; and
 (II)is based on a student’s actual or perceived race, gender, religion, national origin, sexual orientation, gender identity, ethnicity, or disability.
 (viii)The term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
 (ix)The term electronic communication means any transfer of signs, signals, writing, images, sounds, or data of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system.
 (x)The term electronic messaging services has the meaning given the term in section 102 of the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001).; and
 (3)in paragraph (7), by inserting after the second sentence the following: For hazing incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vi). For harassment incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vii)..
 (b)Statement of policy regarding harassmentSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is further amended— (1)by redesignating paragraphs (9) through (18) as paragraphs (10) through (19), respectively; and
 (2)by inserting after paragraph (8) the following:  (9) (A)Each institution of higher education participating in any program under this title, other than a foreign institution of higher education, shall develop and distribute as part of the report described in paragraph (1) a statement of policy regarding harassment, which shall include—
 (i)a prohibition of harassment— (I)on campus;
 (II)in or on a noncampus building or property; (III)on public property;
 (IV)in dormitories or other residential facilities for students on campus; (V)through the use of electronic mail addresses issued by the institution of higher education;
 (VI)through the use of computers and communication networks, including any telecommunications service, owned, operated, or contracted for use by the institution of higher education or its agents; or
 (VII)during an activity sponsored by the institution of higher education or carried out with the use of resources provided by the institution of higher education;
 (ii)a description of the institution’s programs to combat harassment, which shall be aimed at the prevention of harassment;
 (iii)a description of the procedures that a student should follow if an incident of harassment occurs; and
 (iv)a description of the procedures that the institution will follow once an incident of harassment has been reported, including a statement of the standard of evidence that will be used during any institutional conduct proceeding arising from such a report.
 (B)The statement of policy described in subparagraph (A) shall address the following areas: (i)Procedures for timely institutional action in cases of alleged harassment, which procedures shall include a clear statement that the accuser and the accused shall be informed of the outcome of any disciplinary proceedings in response to an allegation of harassment.
 (ii)Possible sanctions to be imposed following the final determination of an institutional disciplinary procedure regarding harassment.
 (iii)Notification of existing counseling, mental health, or student services for victims or perpetrators of harassment, both on campus and in the community.
 (iv)Identification of a designated employee or office at the institution that will be responsible for receiving and tracking each report of harassment..
 4096.Online survey tool for campus safetySection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092) is further amended— (1)by redesignating paragraphs (18) and (19) as so redesignated as paragraphs (19) and (20), respectively; and
 (2)by inserting after paragraph (17) the following:  (18)Online survey tool for campus safety (A)In generalThe Secretary shall, in consultation with the Attorney General and experts in domestic violence, dating violence, sexual assault, and stalking, develop, design, and make available through a secure online portal, a standardized online survey tool regarding student experiences with domestic violence, dating violence, sexual assault, and stalking.
 (B)Development of survey toolIn developing the survey tool required under subparagraph (A), the Secretary shall— (i)use best practices from peer-reviewed research measuring domestic violence, dating violence, sexual assault, and stalking; and
 (ii)consult with the higher education community and experts in survey research related to domestic violence, dating violence, sexual assault, and stalking regarding the development and design of such survey tool and the methodology for administration of such survey tool.
									(C)Elements
 (i)In generalThe survey tool developed pursuant to this paragraph shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research.
 (ii)Survey questionsSurvey questions included in the survey tool developed pursuant to this paragraph shall— (I)be designed to gather information on student experiences with domestic violence, dating violence, sexual assault, and stalking, including the experiences of victims of such incidents;
 (II)use trauma-informed language to prevent retraumatization; and (III)include the following:
 (aa)Questions designed to determine the incidence and prevalence of domestic violence, dating violence, sexual assault, and stalking.
 (bb)Questions regarding whether students know about institutional policies and procedures related to domestic violence, dating violence, sexual assault, and stalking.
 (cc)Questions designed to determine, if victims reported domestic violence, dating violence, sexual assault, or stalking—
 (AA)to whom the incident was reported and what response the victim may have received; and (BB)whether the victim was informed of, or referred to, national, State, local, or on-campus resources.
 (dd)Questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved.
 (ee)Questions to determine whether an accused individual was a student at the institution. (ff)Questions to determine whether a victim reported an incident to State, local, or campus law enforcement.
 (gg)Questions to determine why the victim chose to report or not report an incident to State, local, or campus law enforcement.
 (hh)Other questions as determined by the Secretary. (iii)Additional elementsIn addition to the standardized questions developed by the Secretary under clause (ii), an institution may request additional information from students that would increase the understanding of the institution of school climate factors unique to their campuses.
 (iv)ResponsesThe responses to the survey questions described in clause (ii) shall— (I)be submitted confidentially;
 (II)not be included in crime statistics; and (III)in the case of such responses being included in a report, shall not include personally identifiable information.
										(D)Administration of survey
 (i)In generalEach institution shall administer the survey tool developed pursuant to this paragraph every 2 years.
 (ii)Federal administrationThe Secretary, in consultation with the Attorney General, shall develop a mechanism by which institutions of higher education may, with respect to the survey tool developed pursuant to this paragraph—
 (I)administer such survey tool; and (II)modify such survey tool to include additional elements or requirements, as determined by the institution.
 (iii)CostsThe Secretary may not require an institution of higher education to pay to modify the survey tool in accordance with clause (ii)(II).
 (E)Completed surveysThe Secretary shall require each institution participating in any program under this title to ensure that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution complete the survey tool developed pursuant to this paragraph beginning not later than 1 year after the date of enactment of the Aim Higher Act.
 (F)ReportBeginning not later than 2 years after the date of enactment of the Aim Higher Act, the Secretary shall prepare a biennial report on the information gained from the standardized elements of the survey under this paragraph and publish such report in an accessible format on the website of the Department and submit such report to Congress. The report shall include campus-level data for each school and attributed by name of each campus in a manner that permits comparisons across schools and campuses.
 (G)PublicationEach institution shall publish— (i)the campus-level results of the standardized elements of the survey under this paragraph on the website of the institution and in the annual security report required under paragraph 1 for the campuses affiliated with the institution; and
 (ii)the campus-level results of the additional elements modifying the survey by the institution, if any, on the website of the institution.
 (H)ViolationUpon a determination pursuant to section 487(c)(3)(B) that an institution of higher education has violated or failed to carry out any provision under this subsection, the Secretary shall impose a civil penalty upon the institution in the same amount and pursuant to the same procedures as a civil penalty is imposed under section 487(c)(3)(B)..
					4097.Amendments to institutional and financial assistance
 (a)Notice to students concerning drug violationsSubsection (k) of section 485 (20 U.S.C. 1092) is repealed. (b)Single point of contact for foster and homeless youthSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by inserting after subsection (j) the following:
						
 (k)Each institution of higher education participating in any program under this title shall— (1)have designated an appropriate staff person as a single point of contact to assist homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) and foster care children and youth in accessing and completing postsecondary education, including by ensuring that such homeless children and youths and foster care children and youth are connected to applicable and available student support services, programs, and community resources in areas such as financial aid, academic advising, housing, food, public benefits, health care, health insurance, mental health, and mentoring;
 (2)post public notice about student financial assistance and other assistance available to homeless children and youths and foster care children and youth, including their eligibility as independent students under subparagraphs (B) and (H) of sections 480(d)(1);
 (3)give priority for any institutionally owned or operated housing facilities, including student housing facilities that remain open for occupation during school breaks or on a year-round basis, to—
 (A)homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a);
 (B)youth who are unaccompanied, at risk of homelessness, and self-supporting; and (C)foster care children and youth;
 (4)have developed a plan for how homeless children and youths, youth who are unaccompanied, at risk of homelessness, and self-supporting, and foster care children and youth can access housing resources during and between academic terms, through means that may include access to institutionally owned or operated housing during breaks and a list of housing resources in the community that provide short-term housing; and
 (5)include, in its application for admission, questions (to be answered voluntarily) regarding the applicant’s status as a homeless child or youth or foster care child or youth, that—
 (A)can be answered by the applicant voluntarily for the limited purpose of being provided information about financial aid or any other available assistance; and
 (B)explain the key terms in the question in a manner children and youth can understand in order to self-identify and declare eligibility as a homeless child or youth or foster care child or youth..
 (c)Annual financial aid counselingSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended to read as follows:
						
							(l)Annual financial aid counseling
								(1)Annual disclosure required
 (A)In generalEach eligible institution shall ensure that each individual who receives a loan made under part D (other than a Federal Direct Consolidation Loan or a loan made under section 460A and 460B) receives comprehensive information on the terms and conditions of such loan and the responsibilities the individual has with respect to such loan. Such information shall be provided, for each award year for which the individual receives such loan, in a simple and understandable manner—
 (i)during a counseling session conducted in person; (ii)online, with the individual acknowledging receipt of the information; or
 (iii)through the use of the online counseling tool described in subsection (n)(1)(B). (B)Use of interactive programsIn the case of institutions not using the online counseling tool described in subsection (n)(1)(B), the Secretary shall require such institutions to carry out the requirements of subparagraph (A) through the use of interactive programs, during an annual counseling session that is in-person or online, that tests the individual’s understanding of the terms and conditions of the loan awarded to the individual, using simple and understandable language and clear formatting.
 (2)All individualsThe information to be provided under paragraph (1)(A) to each individual receiving counseling under this subsection shall include the following:
 (A)An explanation of how the individual may budget for typical educational expenses and a sample budget based on the cost of attendance for the institution.
 (B)An explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).
 (C)An introduction to the financial management resources provided by the Consumer Financial Protection Bureau.
 (3)Borrowers receiving loans made under part d (other than parent plus loans)The information to be provided under paragraph (1)(A) to a borrower of a loan made under part D (other than a Federal Direct PLUS Loan made on behalf of a dependent student) shall include the following:
 (A)A notification that some students may qualify for other financial aid and an explanation that the borrower should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to accepting student loans.
 (B)To the extent practicable, the effect of accepting the loan to be disbursed on the eligibility of the borrower for other forms of student financial assistance.
 (C)An explanation of the use of the student loan contract referred to in section 432(m)(1)(D). (D)An explanation that the borrower is not required to accept the full amount of the loan offered to the borrower.
 (E)An explanation of the approved educational expenses for which the borrower may use a loan made under part D.
 (F)A recommendation to the borrower to exhaust the borrower’s Federal student loan options prior to taking out private education loans, an explanation that Federal student loans typically offer better terms and conditions than private education loans, an explanation that Federal student loans offer consumer protections typically not available in the private education loan market, an explanation of treatment of loans made under part D and private education loans in bankruptcy, and an explanation that if a borrower decides to take out a private education loan—
 (i)the borrower has the ability to select a private educational lender of the borrower’s choice; (ii)the proposed private education loan may impact the borrower’s potential eligibility for other financial assistance, including Federal financial assistance under this title; and
 (iii)the borrower has a right— (I)to accept the terms of the private education loan within 30 calendar days following the date on which the application for such loan is approved and the borrower receives the required disclosure documents, pursuant to section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)); and
 (II)to cancel such loan within 3 business days of the date on which the loan is consummated, pursuant to section 128(e)(7) of such Act (15 U.S.C. 1638(e)(7)).
 (G)The interest rate for the loan, as of the date of the counseling. (H)Information on how interest accrues and is capitalized during periods when the interest is not paid by either the borrower or the Secretary.
 (I)In the case of a Federal Direct PLUS Loan or a Federal Direct Unsubsidized Stafford Loan, the option of the borrower to pay the interest while the borrower is in school.
 (J)The definition of half-time enrollment at the institution, during regular terms and summer school, if applicable, and the consequences of not maintaining at least half-time enrollment.
 (K)An explanation of the importance of contacting the appropriate offices at the institution of higher education if the borrower withdraws prior to completing the borrower’s program of study so that the institution can provide exit counseling, including information regarding the borrower’s repayment options and loan consolidation.
 (L)The obligation of the borrower to repay the full amount of the loan, regardless of whether the borrower completes or does not complete the program in which the borrower is enrolled within the regular time for program completion.
 (M)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation.
 (N)Notice of the institution’s most recent adjusted cohort default rate (calculated in accordance with section 435(m)(1)(E)), an explanation of the adjusted cohort default rate, the most recent national average adjusted cohort default rate, and the most recent national average adjusted cohort default rate for the category of institution described in section 435(m)(4) to which the institution belongs.
 (O)Information on the National Student Loan Data System and how the borrower can access the borrower’s records.
 (P)The contact information for the institution’s financial aid office or other appropriate office at the institution the borrower may contact if the borrower has any questions about the borrower’s rights and responsibilities or the terms and conditions of the loan.
 (Q)For a first-time borrower, in addition to all the information described in subparagraphs (A) through (P)—
 (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under, at minimum— (I)the fixed repayment plan described in section 493E; and
 (II)the income-based repayment plan under section 493C(f), as determined using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation in which the borrower has an interest in or intends to be employed;
 (iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower and the expected increase in the cost of attendance of such program; and
 (iv)information on the annual and aggregate loan limits for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans as it pertains to the loan for which the borrower is receiving counseling, and a statement that such aggregate borrowing limit may change based on the borrower’s student status (whether undergraduate or graduate) or if there is a change in the borrower’s dependency status.
 (R)For a borrower with an outstanding balance of principal or interest due on a loan made under this title, in addition to all the information described in subparagraphs (A) through (P)—
 (i)information on each student loan that the institution is aware that the student has borrowed, including Federal loans, private loans, and loans from the institution;
 (ii)the total amount of the outstanding balance and interest accrued from the Federal student loans described in clause (i);
 (iii)for each Federal loan described in clause (i), the interest rate for the loan, as of the date of the counseling, and a statement that the interest rate on student loans may vary based on when the loan was borrowed and other factors;
 (iv)based on such outstanding balance for the Federal student loans, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible, calculated using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation the borrower intends to be employed;
 (v)an estimate of the projected monthly payment amount under each repayment plan described in clause (iv), based on—
 (I)the outstanding balance described in clause (ii); (II)the anticipated outstanding balance on the loan for which the student is receiving counseling under this subsection; and
 (III)a projection for any other loans made under part D that the borrower is reasonably expected to accept during the borrower’s program of study based on at least the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower and the expected increase in the cost of attendance of such program;
 (vi)a statement that the outstanding balance described in clause (ii), the interest rate described in clause (iii), and the monthly amount described in clause (iv) and clause (v) does not include any amounts that the student may be required to repay for private or institutional loans; and
 (vii)the percentage of the total aggregate borrowing limit that the student has reached, as of the date of the counseling, for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans, and a statement that such aggregate borrowing limit may change based on the borrower’s student status (whether undergraduate or graduate) or if there is a change in the borrower’s dependency status.
 (4)Borrowers receiving parent plus loans for dependent studentsThe information to be provided under paragraph (1)(A) to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student shall include the following:
 (A)A notification that some students may qualify for other financial aid and an explanation that the student for whom the borrower is taking out the loan should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to borrowing Parent PLUS Loans.
 (B)The information described in subparagraphs (B) through (D) and (L) through (O) of paragraph (3). (C)The interest rate for the loan, as of the date of the counseling.
 (D)The option of the borrower to pay the interest on the loan while the loan is in deferment. (E)Debt management strategies that are designed to facilitate the repayment of such indebtedness.
 (F)An explanation that the borrower has the options to prepay each loan, pay each loan on a shorter schedule, and change repayment plans.
 (G)For each Federal Direct PLUS Loan made on behalf of a dependent student for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s Website.
 (H)For a first-time borrower of such loan— (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible; and
 (iii)an estimate of the projected monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible, based on the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan and the expected increase in the cost of attendance of such program.
 (I)For a borrower with an outstanding balance of principal or interest due on such loan— (i)a statement of the amount of such outstanding balance;
 (ii)based on such outstanding balance, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible; and
 (iii)an estimate of the projected monthly payment amount under the fixed and income-based repayment plans, based on—
 (I)the anticipated outstanding balance on the loan for which the borrower is receiving counseling under this subsection; and
 (II)a projection for any other Federal Direct PLUS Loan made on behalf of the dependent student that the borrower is reasonably expected to accept during the program of study of such student based on at least the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan and the expected increase in the cost of attendance of such program.
 (5)Annual loan acceptancePrior to making the first disbursement of a loan made under part D (other than a Federal Direct Consolidation Loan or a loan made under section 460A and 460B) to a borrower for an award year, an eligible institution, shall, as part of carrying out the counseling requirements of this subsection for the loan, ensure that after receiving the applicable counseling under paragraphs (2), (3), and (4) for the loan the borrower accepts the loan for such award year by—
 (A)signing and returning to the institution the student loan contract for the loan referred to in section 432(m)(1)(D) that affirmatively states that the borrower accepts the loan; or
 (B)electronically signing an electronic version of the student loan contract described in subparagraph (A)..
 (d)Online counseling toolsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is further amended by adding at the end the following:
						
							(n)Online counseling tools
 (1)In generalBeginning not later than 1 year after the date of enactment of the Aim Higher Act, the Secretary shall maintain—
 (A)an online counseling tool that provides the exit counseling required under subsection (b) and meets the applicable requirements of this subsection; and
 (B)an online counseling tool that provides the annual counseling required under subsection (l) and meets the applicable requirements of this subsection.
 (2)Requirements of toolsIn maintaining the online counseling tools described in paragraph (1), the Secretary shall ensure that each such tool is—
 (A)consumer tested, in consultation with other relevant Federal agencies and including students and borrowers, institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups, to ensure that the tool is effective in helping individuals understand their rights and obligations with respect to borrowing a loan made under part D;
 (B)understandable to borrowers of loans made under part D; and (C)freely available to all eligible institutions.
 (3)Record of counseling completionThe Secretary shall— (A)use each online counseling tool described in paragraph (1) to keep a record of which individuals have received counseling using the tool, and notify the applicable institutions of the individual’s completion of such counseling;
 (B)in the case of a borrower who receives annual counseling for a loan made under part D using the tool described in paragraph (1)(B), notify the borrower by when the borrower should accept, in a manner described in subsection (l)(5), the loan for which the borrower has received such counseling; and
 (C)in the case of a borrower described in subsection (b)(1)(B) at an institution that uses the online counseling tool described in paragraph (1)(A) of this subsection, the Secretary shall attempt to provide the information described in subsection (b)(1)(A) to the borrower through such tool..
 4098.Conforming amendments to Pell GrantsSection 485E(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092f(b)(1)(A)) is further amended by striking section 401(b)(2)(A) and inserting section 401(b)(1).
 4099.Information with respect to crime statistics for programs of study abroadPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is further amended by inserting after section 485E the following:
					
						485F.Information with respect to crime statistics for programs of study abroad
 (a)In generalEach institution participating in any program under this title, other than a foreign institution of higher education, shall develop and distribute a statement of policy with respect to students participating in a program of study abroad approved for credit by the institution concerning crime and harm that may occur while participating in such program of study abroad that, at a minimum, includes a biennial review by the institution of the programs of study abroad approved for credit by the institution to determine—
 (1)the effectiveness of the programs at protecting students from crime and harm, and whether changes to the programs are needed (based on the most recent guidance or other assistance from the Secretary) and will be implemented;
 (2)for the 5 years preceding the date of the report, the number (in the aggregate for all programs of study abroad approved for credit by the institution) of—
 (A)deaths of program participants occurring during program participation or during any other activities during the study abroad period;
 (B)sexual assaults against program participants occurring during program participation and reported to the institution;
 (C)accidents and illnesses occurring during program participation that resulted in hospitalization and were reported to the institution; and
 (D)incidents involving program participants during the program participation that resulted in police involvement or a police report and were reported to the institution; and
 (3)with respect to the incidents described in subparagraphs (A) and (B) of paragraph (2), whether the incidents occurred—
 (A)on campus; (B)in or on noncampus buildings or property;
 (C)on public property; (D)in dormitories or other residential facilities for students on campus; or
 (E)at a location not described in items (A) through (D) of this clause, without regard to whether the institution owns or controls a building or property at the location.
 (b)Other dutiesAn institution of higher education described in subsection (a) shall— (1)provide each student who is interested in participating in a program of study abroad approved for credit by the institution, with an orientation session and advising that includes—
 (A)a list of countries in which such programs of study abroad are located; (B)all current travel information, including all travel warnings and travel alerts, issued by the Bureau of Consular Affairs of the Department of State for such countries; and
 (C)the information described in paragraph (a), provided specifically for each program of study abroad approved for credit by the institution in which the student is considering participation; and
 (2)provide each student who returns from such a program of study abroad with a post-trip debriefing session, including an exit interview that assists the institution in carrying out subsection (a).
 (c)LimitationsAn institution of higher education shall not disaggregate or otherwise distinguish information for purposes of subsection (a) or (b) in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.
 (d)ReviewThe Secretary shall periodically review a representative sample of the policies described in subsection (a) that have been adopted by institutions of higher education.
 (e)DefinitionFor the purpose of this section, the definitions for campus, noncampus building or property, and public property shall have the same meaning as in section 485(f)(6).. 4100.Remedial education grantsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:
					
						486B.Remedial education grants
							(a)Grants authorized
 (1)In generalFrom the funds appropriated under subsection (i), the Secretary, in consultation with the Director of the Institute of Education Sciences, shall award grants, on a competitive basis, to eligible entities to improve remedial education in higher education.
 (2)DurationA grant under this section shall be awarded for a period of 5 years. (3)Minimum awardsThe total amount of funds provided under a grant awarded under this section shall not be less than $500,000.
 (b)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, which shall include the following:
 (1)A description of how the eligible entity will use the grant funds to develop or improve a remedial education program that includes evidence-based, effective strategies for providing instruction to ensure that students are prepared for courses at the postsecondary level.
 (2)An assurance that the eligible entity will use more than 2 measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education who may be eligible to participate in the remedial education program developed or improved under the grant.
 (3)A description of how the eligible entity, in developing or improving such a program, will consult with stakeholders, including individuals with expertise in remedial education, students enrolled in remedial education, and faculty instructors for remedial education.
 (4)The eligible entity’s plan for sustaining the program after the grant period has ended. (5)The eligible entity’s plan for monitoring and evaluating the program, including how the eligible entity will use the data collected under subsection (g) to continually update and improve the program.
 (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to develop or improve a remedial education program through one or more of the following models:
 (1)Aligning course workWorking with a local educational agency or State educational agency that is part of the eligible entity to develop or improve programs that provide alignment between high school coursework and postsecondary education, and that may include—
 (A)assessments in high school to measure student readiness for courses at the postsecondary level; or (B)interventions in high school that improve student competencies for courses at the postsecondary level.
 (2)Accelerated course workRedesigning or improving remedial education that— (A)allows students to enroll in more than one sequential remedial education course or training in a semester, or the equivalent;
 (B)condenses the time of the remedial education; or (C)provides shortened, intensive courses or training to improve competencies of students for courses at the postsecondary level.
 (3)Modular instructional methodsDeveloping or improving remedial education that— (A)specifically targets the skills that students need to move forward in courses at the postsecondary level; and
 (B)may be used to develop new assessments, redesign courses to provide targeted skill instruction, or provide faculty professional development.
 (4)Co-requisite modelDeveloping or improving remedial education programs that allow a student to enroll in remedial education (which may be provided through a modular instructional method) while also enrolled in a course at the postsecondary level.
 (5)Systemic reform to implement comprehensive, integrated support programsImplementing and improving comprehensive, integrated, evidence-based support programs that— (A)enable students enrolled in remedial education to reach completion and graduation at an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled; and
 (B)may include financial supports, academic tutoring or support, and advising that enable students to find success in remedial education and courses at the postsecondary level.
 (d)ConsiderationsIn awarding grants under this section, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall—
 (1)ensure— (A)a minimum of 30 eligible entities are awarded grants for each 5-year grant period;
 (B)an equitable geographic distribution of such grants, including an equitable distribution between urban and rural areas; and
 (C)that grants are used to develop or improve remedial education programs— (i)for a range of types and sizes of institutions of higher education; and
 (ii)for each of the models described in subsection (c) to ensure adequate sample sizes to enable statistical comparisons within and among such models; and
 (2)give preference to eligible entities that primarily serve low-income students. (e)Fiscal requirements (1)Supplement not supplantA grant awarded under this section shall be used to supplement, not supplant, funds that would otherwise be used to carry out the activities described in this section.
								(2)Matching funds
 (A)In generalSubject to subparagraph (B), an eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 10 percent of the amount of the grant for the cost of activities assisted under the grant.
 (B)ExceptionsThe requirements of subparagraph (A) shall not apply to— (i)Tribal Colleges or Universities; or
 (ii)institutions of higher education located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (f)Experimental authorityNotwithstanding any other provision of this title, a student may be eligible to receive loans or grants under this title for up to 2 academic years for enrollment in a remedial education program under this section.
							(g)Data collection, reports, evaluations, and dissemination
								(1)Information
 (A)Student-level dataEach eligible entity that receives a grant under this section shall provide, on an annual basis for each year of the grant period and for 5 years after such grant period, to the Director of the Institute of Education Sciences and the Secretary, the student-level data with respect to the students who are or were enrolled in a remedial education program funded under the grant to enable the Director, for each such year, to—
 (i)determine the information described in subparagraph (B) with respect to each such remedial education program; and
 (ii)submit to the authorizing committees, and make publicly available in an accessible format, such information.
 (B)Aggregate student dataThe Director shall determine, with respect to each remedial education program for which an eligible entity provides student-level data under subparagraph (A), the following information:
 (i)The number of students who are or were enrolled in such a remedial education program. (ii)The type of remedial education offered under the program.
 (iii)The cost of such remedial education program. (iv)The number of students who complete such remedial education program.
 (v)The length of time students spend in such remedial education program, as measured by semester, trimester, or clock hours.
 (vi)The length of time students who complete such remedial education program take to graduate with a recognized educational credential from an institution of higher education.
 (vii)The number of students who enroll in postsecondary-level courses upon completing the remedial education program.
 (viii)The number and percentage of such students who graduate, or are on track to graduate, from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled.
 (ix)The amount of grant or loan funds under this title awarded to students for enrollment in such remedial education program.
 (C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002), gender, socioeconomic status, Federal Pell Grant eligibility status, status as a first-generation college student, Veteran or active duty status, and disability status.
 (2)EvaluationNot later than 6 years after the first grant is awarded under this section, the Director, in consultation with the Secretary and using the information determined under paragraph (1), shall submit to the authorizing committees and make publicly available in an accessible format, the results of a multi-year, rigorous evaluation on the impact of remedial education programs funded under this section that shall include—
 (A)the effectiveness of the remedial education programs in providing the skills necessary for students to advance through remedial education and complete courses at the postsecondary level;
 (B)the quality of outcomes of the remedial education programs within and among models of remedial education described in subsection (c);
 (C)the sustainability and replicability of the remedial education programs that demonstrate success, as determined by the number and percentage of students who graduate from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled; and
 (D)the effectiveness of the authority under subsection (f) in assisting students who complete a remedial education program funded under this section in graduating from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled.
									(3)Reports and dissemination
 (A)Initial reportNot later than 1 year after the first grant is awarded under this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public in an accessible format, a report on each remedial education program funded under this section.
 (B)Subsequent reportNot later than 5 years after the last grant is awarded under this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public in an accessible format, a report that—
 (i)reviews the activities and program performance of each remedial education program funded under this section; and
 (ii)provides guidance and recommendations on how successful remedial education programs (as determined by the number and percentage of students who graduate from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled) can be replicated.
										(h)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this Act or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned for not more than 5 years, or both, together with the costs of prosecution.
 (3)Employee or officer of the united statesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity.
 (5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use data collected under this section for any purpose except as explicitly authorized by this Act.
 (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $162,500,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (j)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Institute of Education Sciences.
 (2)Eligible entityThe term eligible entity means— (A)an institution of higher education; or
 (B)a partnership between an institution of higher education and at least 1 of the following: (i)A local educational agency.
 (ii)A State educational agency. (3)First-generation college studentThe term first-generation college student has the meaning given the term in section 402A(h).
 (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101. (5)Remedial educationThe term remedial education—
 (A)means education (such as courses or training) offered at an institution of higher education that— (i)is below the postsecondary level; and
 (ii)is determined by the institution to be necessary to help students be prepared for the pursuit of a first undergraduate baccalaureate degree or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to utilize already existing knowledge, training, or skills; and
 (B)includes developmental education that meets the requirements of subparagraph (A). (6)Tribal college or universityThe term Tribal College or University has the meaning given the term in section 316..
 4101.Competency-based educationPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:
					
						486C.Competency-based education demonstration projects
 (a)Demonstration projects authorizedThe Secretary shall select, in accordance with subsection (d), eligible entities to voluntarily carry out competency-based education demonstration projects and receive waivers or other flexibility described in subsection (e) to carry out such projects.
							(b)Application
 (1)In generalEach eligible entity desiring to carry out a demonstration project under this section shall submit an application to the Secretary, at such time and in such manner as the Secretary may require.
 (2)OutreachThe Secretary shall, prior to any deadline to submit applications under paragraph (1), conduct outreach to historically black colleges and universities, minority-serving institutions, institutions serving students with special needs, and institutions located in rural areas to provide those institutions with information on the opportunity to apply to carry out a demonstration project under this section.
								(3)Amendments
 (A)In generalAn eligible entity that has been selected to carry out a demonstration project under this section may submit to the Secretary amendments to the eligible entity’s approved application under paragraph (1), at such time and in such manner as the Secretary may require, which the Secretary shall approve or deny within 30 days of receipt.
 (B)Expanding enrollmentNotwithstanding the assurance required with respect to maximum enrollment under paragraph (4)(I)— (i)an eligible entity whose demonstration project has been evaluated under subsection (g)(2) not less than twice may submit to the Secretary an amendment to the eligible entity’s application under paragraph (1) to increase enrollment in the project to more than 3,000 students, but not more than 5,000 students, and which shall specify—
 (I)the proposed maximum enrollment or annual enrollment growth for the project; (II)how the eligible entity will successfully carry out the project with such maximum enrollment or enrollment growth; and
 (III)any other amendments to the eligible entity’s application under paragraph (1) that are related to such maximum enrollment or enrollment growth; and
 (ii)the Secretary shall determine whether to approve or deny an amendment submitted under clause (i) for a demonstration project based on the project’s evaluations under subsection (g)(2).
 (4)ContentsEach application under paragraph (1) shall include— (A)a description of each competency-based education program to be offered by the eligible entity under the demonstration project;
 (B)a description of the proposed academic delivery, business, and financial models for the demonstration project, including explanations of how each competency-based education program offered under the demonstration project will—
 (i)result in the achievement of competencies; (ii)differ from standard credit hour approaches, in whole or in part; and
 (iii)result in lower costs or shortened time to the completion of a recognized educational credential; (C)a description of how each competency-based education program offered under the demonstration project will progress a student toward completion of a recognized educational credential;
 (D)a description of the meaningful role of the appropriate faculty of the eligible entity in the development, design, implementation, delivery, and evaluation of each such competency-based education program;
 (E)a description of how each such competency-based education program will provide strong post-enrollment earnings and loan repayment outcomes;
 (F)a description of how the eligible entity will articulate the transcript from a competency-based education program offered under the demonstration project to another program at the eligible entity or at another institution of higher education;
 (G)a description of the statutory and regulatory requirements described in subsection (e) for which the eligible entity is seeking a waiver or other flexibility, and why such waiver or flexibility is necessary to carry out the demonstration project;
 (H)a description of how a third party will assess student learning for each competency-based education program offered under the demonstration project;
 (I)a description of how the eligible entity will develop and evaluate the competencies and assessments of student knowledge administered as part of the demonstration project, including how such competencies and assessments are aligned with workforce needs;
 (J)a description of the proposal for determining a student’s Federal student aid eligibility under this title for participating in the demonstration project, the award and distribution of such aid, and the safeguards to ensure that students are making satisfactory progress that warrants the disbursement of such aid;
 (K)an assurance that the demonstration project will enroll a minimum of 25 students and a maximum of 3,000 students or, in the case of an eligible entity with an application amendment approved under paragraph (3)(B), the maximum enrollment approved under such paragraph;
 (L)a description of the population of students to whom competency-based education under the demonstration project will be offered, including demographic information and prior educational experience, disaggregated by students who are Federal Pell Grant recipients, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)), students with disabilities, students who are veterans or members of the Armed Forces, and first generation college students, and how such eligible entity will, when appropriate, address the specific needs of each such population of students when carrying out the demonstration project;
 (M)an assurance that students participating in the demonstration project will not, on average, be eligible for more Federal assistance under this title than such students would have been eligible for under a traditional program;
 (N)the cost of attendance for each competency-based education program offered under the demonstration project, disaggregated by each of the applicable costs or allowances described in paragraphs (1) through (13) of section 472, and the estimated amount of the cost of attendance of each such program to be covered by need-based grant aid and merit-based grant aid from Federal, State, institutional, and private sources;
 (O)an assurance that the eligible entity will identify and disseminate best practices with respect to the demonstration project to other eligible entities carrying out a demonstration project under this section;
 (P)a description of other competency-based education the eligible entity offers or plans to offer outside of the demonstration project;
 (Q)an assurance that the eligible entity will use data to— (i)ensure that each competency-education program under the demonstration project meets the benchmarks established in accordance with subsection (c)(2)(E); and
 (ii)improve each such program; (R)an assurance that the eligible entity has an agreement with the accrediting agency or association of the eligible entity to establish the standards described in subsection (c); and
 (S)other such elements as the Secretary may require. (c)Recognition by accrediting agency or associationTo carry out a competency-based education program under a demonstration project under this section, an eligible entity shall ensure that before, on, or after the date of approval of the eligible entity’s application under subsection (b), the accrediting agency or association of the eligible entity will establish the following standards with respect to such competency-based education program:
 (1)Standards for determining whether the eligible entity or the program requires students to demonstrate competencies that are—
 (A)capable of being validly and reliably assessed; and (B)appropriate in scope and rigor for the award of the relevant recognized educational credential.
 (2)Standards for determining whether the eligible entity or the program demonstrate— (A)the administrative capacity and expertise that will ensure—
 (i)the validity and reliability of assessments of competencies; and (ii)good practices in assessment and measurement;
 (B)sufficient educational content, activities, and resources (including faculty support)— (i)to enable students to learn or develop what is required to demonstrate or attain mastery of competencies; and
 (ii)that are consistent with the qualifications of graduates of traditional programs; (C)that the quality of demonstration of competence is judged at mastery for each competency that is assessed for the award of a recognized educational credential;
 (D)a standard for the amount of learning that is included in a unit of competency; (E)reasonable benchmarks for graduation rates and the employment and earnings of graduates, including placements in a field for which the program prepares students, debt-to-earnings ratios, loan repayment rates, and student satisfaction; and
 (F)regular evaluation of whether the program meets the benchmarks under subparagraph (E). (3)Standards for determining when to deny, withdraw, suspend, or terminate the accreditation of the program if the benchmarks under paragraph (2)(E) are not achieved, including standards for providing sufficient opportunity—
 (A)for the eligible entity or program to provide a written response regarding the failure to achieve such benchmarks be considered by the agency or association in the manner described in section 496(a)(6)(B); and
 (B)for the eligible entity or program to appeal any adverse action under this subparagraph before an appeals panel that meets the requirements of section 496(a)(6)(C).
									(d)Selection
 (1)In generalNot later than 9 months after the date of enactment, the Secretary shall select not more than 100 eligible entities to carry out a demonstration project under this section under which at least 1 competency-based education program is offered.
 (2)ConsiderationsIn selecting eligible entities under paragraph (1), the Secretary shall— (A)consider the number and quality of applications received;
 (B)consider an eligible entity’s— (i)ability to successfully execute the demonstration project as described in the eligible entity’s application under subsection (b);
 (ii)commitment and ability to effectively finance the demonstration project; (iii)ability to provide administrative capability and the expertise to evaluate student progress based on measures other than credit hours or clock hours;
 (iv)history of compliance with the requirements of this Act; (v)commitment to work with the Director of the Institute of Education Sciences and the Secretary to evaluate the demonstration project and the impact of the demonstration project under subsection (g)(2); and
 (vi)commitment and ability to assess student learning through a third party; (C)ensure the selection of a diverse group of eligible entities with respect to size, mission, student population, and geographic distribution;
 (D)not limit the types of programs of study or courses of study approved for participation in a demonstration project; and
 (E)not select an eligible entity that has had, for 1 of the preceding 2 fiscal years, an adjusted cohort default rate (defined in section 435(m)) that is 20 percent or greater.
									(e)Waivers and other flexibility
 (1)In generalWith respect to any eligible entity selected to carry out a demonstration project under this section, the Secretary may—
 (A)waive any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (2) for which the eligible entity has provided a reason for waiving under subsection (b)(4)(F); or
 (B)provide other flexibility, but not waive, any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (3) for which the eligible entity has provided a reason for such flexibility under subsection (b)(4)(F).
 (2)Provisions eligible for waiversThe Secretary may waive the following under paragraph (1)(A): (A)Subparagraphs (A) and (B) of section 102(a)(3).
 (B)Section 484(l)(1). (3)Provisions eligible for flexibilityThe Secretary may provide the flexibility described in paragraph (1)(B) with respect to the requirements under provisions in title I, part F of this title, or this part, that inhibit the operation of a competency-based education program, relating to the following:
 (A)Documenting attendance. (B)Weekly academic activity.
 (C)Minimum weeks of instructional time. (D)Requirements for credit hour or clock hour equivalencies.
 (E)Requirements for substantive interaction with faculty. (F)Definitions of the terms academic year, full-time student, term (including standard term, non-term, and non-standard term), satisfactory academic progress, educational activity, project of study, and payment period.
 (G)Methods of disbursing student financial aid by institutions of higher education selected, as of the date of enactment of the Aim Higher Act, as experimental sites under section 487A(b)(3) to carry out competency-based education programs.
 (f)NotificationNot later than 9 months after the date of enactment, the Secretary shall make available to the authorizing committees and the public a list of eligible entities selected to carry out a demonstration project under this section, which shall include for each such eligible entity—
 (1)the specific waiver or other flexibility from statutory or regulatory requirements offered under subsection (e); and
 (2)a description of the competency-based education programs to be offered under the project. (g)Information and evaluation (1)Information (A)Student-level dataEach eligible entity that carries out a demonstration project under this section shall provide to the Director of the Institute of Education Sciences the student-level data for the students enrolled in a program described in subparagraph (C)(i)(I), the student-level data for the students enrolled in a program described in subparagraph (C)(i)(II), and the student-level data for students enrolled in a program described in subparagraph (C)(i)(III) to enable the Director—
 (i)to determine the aggregate information described in subparagraph (B) with respect to each such program; and
 (ii)to the extent practicable, to compare the programs using a rigorous evaluation, such as propensity score matching.
 (B)Aggregate informationFor purposes of the evaluation under paragraph (2), the Director shall use the student-level data provided under subparagraph (A) by an eligible entity to determine the following information with respect to each program described in subparagraph (C)(i) offered at such eligible entity:
 (i)The average number of credit hours students earned prior to enrollment in the program, if applicable.
 (ii)The number and percentage of students enrolled in a competency-based program that are also enrolled in programs of study or courses of study offered in credit hours or clock hours, disaggregated by student status as a first-year, second-year, third-year, fourth-year, or other student.
 (iii)The average period of time between the enrollment of a student in the program and the first assessment of student knowledge of such student.
 (iv)The average time to 25 percent, 50 percent, 75 percent, 100 percent, 150 percent, and 200 percent completion of a recognized educational credential.
 (v)The percentage of assessments of student knowledge that students passed on the first attempt during the period of enrollment in the program.
 (vi)The percentage of assessments of student knowledge that students passed on the second attempt and the average period of time between the first and second attempts during the period of enrollment in the program.
 (vii)The average number of competencies a student acquired while enrolled in a program and the period of time during which the student acquired such competencies.
 (viii)The number and percentage of students completing the program who find employment, disaggregated by number and percentage of such students finding employment in a field related to the program.
 (ix)The median student earnings 1, 3, and 4 years after graduating from the program, if available. (x)Such other information as the Director may reasonably require.
 (C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated as follows, provided that the disaggregation of the information does not identify any individual student:
 (i)For each eligible entity that carries out a demonstration project under this section, disaggregation by—
 (I)the students enrolled in each competency-based education program under the project; (II)the students enrolled in each competency-based education program not being carried out under the project; and
 (III)the students enrolled in a program not described in subclause (I) or (II). (ii)For each group of students described in clause (i), disaggregation by age, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)), gender, disability status, students who are Veterans or service members, first generation college students, and status as a recipient of a Federal Pell Grant.
 (D)CouncilThe Director shall provide to the Competency-Based Education Council any information described in subparagraph (A) or (B) (other than personally identifiable information) that may be necessary for the Council to carry out its duties under section 4101(g) of the Aim Higher Act.
									(2)Evaluation
 (A)In generalThe Director, in consultation with the Secretary and using the information determined under paragraph (1), shall annually evaluate each eligible entity carrying out a demonstration project under this section. Each evaluation shall be disaggregated in accordance with subparagraph (B) and include—
 (i)the extent to which the eligible entity has met the elements of its application under subsection (b)(4);
 (ii)whether the demonstration project led to reduced cost or time to completion of a recognized educational credential, and the amount of cost or time reduced for such completion;
 (iii)obstacles related to student financial assistance for competency-based education; (iv)the extent to which statutory or regulatory requirements not waived or for which flexibility is not provided under subsection (e) presented difficulties or unintended consequences for students or eligible entities;
 (v)a description of the waivers or flexibility provided under subsection (e) that were most beneficial to students or eligible entities, and an explanation of such benefits;
 (vi)the percentage of students who received each of the following— (I)a grant under this title;
 (II)a loan under this title; (III)a State grant;
 (IV)a State loan; (V)an institutional grant;
 (VI)an institutional loan; and (VII)a private loan;
 (vii)total cost and net cost to the student of the program; (viii)the average outstanding balance of principal and interest on loans made under this title that students have upon graduation;
 (ix)the 3-year adjusted cohort default rate as defined under section 435(m); (x)the 1- and 3-year repayment rate of loans made under this title;
 (xi)the median student earnings 1, 3, and 4 years after graduation; (xii)enrollment data, disaggregated by—
 (I)enrollment status, retention rates, credit accumulation, and completion rates for— (II)first-time, full-time students;
 (III)first-time, part-time students; (IV)nonfirst-time, full-time students;
 (V)nonfirst-time, part-time students; (VI)eligibility for Federal Pell Grants;
 (VII)race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)) and ethnicity; and
 (VIII)transfer rates; (xiii)a description of the assessments of student knowledge and the corresponding competencies;
 (xiv)a description of the role of faculty and faculty involvement; and (xv)outcomes of the assessments of student knowledge.
 (B)DisaggregationThe data collected under clauses (vi) through (xii) shall be disaggregated by each group of students described in paragraph (1)(C)(i).
 (3)Annual reportThe Director, in consultation with the Secretary, shall annually provide to the authorizing committees a report on—
 (A)the evaluations required under paragraph (2); (B)the number and types of students receiving assistance under this title for competency-based education programs offered under projects under this section;
 (C)any proposed statutory or regulatory changes designed to support and enhance the expansion of competency-based education programs, which may be independent of or combined with traditional credit hour or clock hour projects;
 (D)the most effective means of delivering competency-based education programs through projects under this section; and
 (E)the appropriate level and distribution methodology of Federal assistance under this title for students enrolled in a competency-based education program.
 (h)CoordinationAn eligible entity or the Director shall consult with the Secretary of Education or the Secretary of the Treasury to obtain the employment, earnings, and loan information that may be necessary for purposes of subsection (c)(2)(F) or subsection (g), respectively.
 (i)OversightIn carrying out this section, the Secretary shall, on a continuing basis— (1)assure compliance of eligible entities with the requirements of this title (other than the provisions of law and regulations that are waived under subsection (e));
 (2)provide technical assistance; (3)monitor fluctuations in the student population enrolled in the eligible entities carrying out the demonstration projects under this section;
 (4)consult with appropriate accrediting agencies or associations and appropriate State regulatory authorities for additional ways of improving the delivery of competency-based education programs; and
 (5)collect and disseminate to eligible entities carrying out a demonstration project under this section, best practices with respect to such projects.
								(j)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this Act or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned for not more than 5 years, or both, together with the costs of prosecution.
 (3)Employee or officer of the united statesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity.
 (5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use data collected under this section for any purpose except as explicitly authorized by this Act.
 (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section. (l)DefinitionsFor the purpose of this section:
 (1)Competency-based education programThe term competency-based education program means a program that provides competency-based education for which the accrediting agency or association of the institution of higher education offering such program has established or will establish the standards described in subsection (c) and, in accordance with such standards—
 (A)measures academic progress and attainment by the assessment of student learning in lieu of, or in addition to, credit or clock hours;
 (B)measures and assesses such academic progress and attainment in terms of a student’s mastery of competencies by identifying what students know and the skills mastered through rigorous assessment;
 (C)determines and reports to the Secretary the number of credit or clock hours that would be needed for the attainment of a similar level of knowledge, skills, and characteristics in a standard credit or clock hour program;
 (D)provides the educational content, activities, support, and resources necessary to enable students to attain the knowledge, skills, and characteristics that are required to demonstrate mastery of such competencies, including—
 (i)ready access to academic assistance from faculty who meet the standards of the agency or association for providing instruction in the subject area; and
 (ii)a system for monitoring a student’s engagement and progress in each competency, in which faculty are responsible for providing proactive academic assistance, when needed, on the basis of such monitoring; and
 (E)upon a student’s demonstration or mastery of a set of competencies identified and required by the institution, leads to or results in the awarding of a recognized educational credential.
 (2)Eligible entityThe term eligible entity means an institution of higher education, which may be an institution of higher education that offers a dual or concurrent enrollment program.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102, except that such term does not include institutions described in section 102(a)(1)(C).
 (4)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)DirectorThe term Director means the Director of the Institute of Education Sciences. (6)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h)(3)..
 (m)Rule of constructionNothing in this section or the amendments made by this section shall be construed to alter the authority of the Secretary of Education to establish experimental sites under any other provision of law.
					4102.Competency-based education council
 (a)Establishment of a committee on competency-Based educationNot later than 6 months after the date of enactment of the Aim Higher Act, there shall be established the Competency-Based Education Council (referred to in this section as the Council).
					(b)Membership
 (1)CompositionThe Council shall be composed of— (A)3 individuals appointed by the Secretary of Education;
 (B)2 individuals appointed by the Director of the Consumer Financial Protection Bureau; (C)not less than 8 and not more than 13 individuals appointed by the Comptroller General of the United States, representing—
 (i)experts in competency-based education; (ii)faculty members in competency-based education programs;
 (iii)administrators at institutions that offer competency-based education programs; (iv)individuals currently enrolled in or graduated from a competency-based education program;
 (v)accrediting agencies or associations that recognize competency-based education programs; and (vi)experts from the State education agency; and
 (D)4 members appointed by— (i)the majority leader of the Senate;
 (ii)the minority leader of the Senate; (iii)the Speaker of the House of Representatives; and
 (iv)the minority leader of the House of Representatives. (2)ChairpersonThe Council shall select a Chairperson from among its members.
 (3)VacanciesAny vacancy in the Council shall not affect the powers of the Council and shall be filled in the same manner as an initial appointment.
 (c)MeetingsThe Council shall hold, at the call of the Chairperson, not less than 6 meetings before completing the study required under subsection (e) and the report required under subsection (f).
					(d)Personnel matters
 (1)Compensation of membersEach member of the Council shall serve without compensation in addition to any such compensation received for the member’s service as an officer or employee of the United States, if applicable.
 (2)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.
						(e)Duties of the council
 (1)StudyThe Council shall conduct a study on the ongoing innovation and development of competency-based education programs.
 (2)RecommendationsBased on the findings of the study under paragraph (1), the Council shall develop recommendations for the authorization of competency-based education under the Higher Education Act of 1965, including recommendations that—
 (A)provide or update standard definitions, if needed, for relevant terms, including— (i)competency-based education; and
 (ii)competency-based education program; and (B)address—
 (i)the amount of learning in a competency unit; (ii)the transfer of competency-based education credits to other institutions or programs;
 (iii)the minimum amount of time in an academic year for competency-based education programs, for financial aid purposes;
 (iv)considerations for accreditation agencies before recognizing competency-based education programs; (v)the role of faculty and faculty involvement in competency-based education programs; and
 (vi)additional resources that may be needed for adequate oversight of competency-based education programs.
 (f)ReportNot later than 6 years after the date of enactment of this Act, the Council shall prepare and submit a report to the Secretary of Education and to Congress containing the findings of the study under subsection (e)(1) and the recommendations developed under subsection (e)(2).
					4103.Improvements to program participation agreements
 (a)Alcohol and substance misuse preventionSection 487(a)(10) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(10)) is amended by striking a drug abuse prevention program and inserting an alcohol and substance misuse prevention program in accordance with section 120.
 (b)Adjusted cohort default rateSection 487(a)(14) of the Higher Education Act of 1965 is amended by adding at the end the following:
						
 (D)Beginning on the date on which the final adjusted cohort default rates are published by the Secretary for fiscal year 2016 under section 435(m), subparagraph (C) shall be applied by substituting adjusted cohort default rate in excess of 5 percent for cohort default rate in excess of 10 percent each place it appears..
 (c)Postsecondary dataParagraph (17) of section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended to read as follows:
						
 (17)The institution of higher education (or the assigned agent of such institution) shall collect and submit data to the Commissioner for Education Statistics in a timely manner in accordance with—
 (A)section 132(l); (B)nonstudent-related surveys within the Integrated Postsecondary Education Data System (IPEDS); and
 (C)any other Federal postsecondary data collection effort.. (d)Access to housing for foster youthSection 487(a)(19) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(19)) is amended—
 (1)by striking The institution will not and inserting the following:  The institution—(A)will not; (2)by inserting housing facilities, after libraries,;
 (3)by striking institution. and inserting institution; and; and (4)by adding at the end the following:
							
 (B)will provide a means for students to access institutionally owned or operated housing if a student is temporarily unable to meet financial obligations related to housing, including deposits, due to delayed disbursement of vouchers for education and training made available under section 477 of part E of title IV of the Social Security Act or delays attributable to the institution..
						(e)Distribution of voter registration forms
 Section 487(a)(23)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)(A)) is amended by striking , if located in a state to which section (4)(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–2(b)) does not apply,.
 (f)Proprietary institutionsSection 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by striking not less than ten percent of such institution’s revenues from sources other than funds provided under this title and inserting not less than 15 percent of such institution’s revenues from sources other than Federal education assistance funds.
 4104.Prearbitration agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended by adding at the end the following:
					
 (30)The institution will not require students to sign a pre-arbitration agreement that limits or restricts a student’s ability to file a claim, either alone or together with other individuals, against the institution in a court of law State or Federal court of competent jurisdiction..
 4105.Compliance with the Civil Rights Act of 1964Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:
					
 (31)The institution will— (A)designate at least one employee to coordinate compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), including any investigation of any complaint alleging—
 (i)noncompliance with such title; and (ii)any actions prohibited by such title;
 (B)annually submit a report to the Secretary that includes all complaints described in subparagraph (A) with respect to such institution;
 (C)make the report under subparagraph (B) publicly available on the internet website of the institution; and
 (D)notify students and employees of— (i)the name, office address, and telephone number of each employee designated under subparagraph (A);
 (ii)the report under subparagraph (B); (iii)the enforcement policies of the institution with respect to such title; and
 (iv)the procedure for reporting and investigating complaints under such title.. 4106.Requirement for institutions to use a financial aid shopping sheetSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:
					
 (32)The institution will use a financial aid shopping sheet described in section 483(l) as its sole financial award letter or include such sheet as a supplemental cover to such financial award letter..
 4107.Submission of data with respect to students with disabilitiesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), is further amended by adding at the end the following:
					
 (33)The institution will submit, for inclusion in the Integrated Postsecondary Education Data System of the Department or any other Federal postsecondary institution data collection effort, key data related to undergraduate and graduate students enrolled at the institution who are formally registered as students with disabilities with the institution’s office of accessibility, including the total number of students with disabilities enrolled, the number of students accessing or receiving accommodation, the percentage of students with disabilities of all undergraduate students, and the total number of undergraduate certificates or degrees awarded to students with disabilities. An institution shall not be required to submit the information described in the preceding sentence if the number of such students would reveal personally identifiable information about an individual student..
				4108.Education program on hazing
 (a)Educational program on hazingSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:
						
 (34)The institution will provide students with an educational program on hazing (as that term is defined in section 485(f)(6)(A)(vi)), which shall include information on hazing awareness, hazing prevention, and the institution’s policies on hazing..
					4109.Changes to program participation agreements to strengthen consumer protections
 (a)Prohibition on loss of access to transcripts for loan defaultSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:
						
							(35)
 (A)The institution will not prohibit a student from accessing the student’s transcripts, degree scrolls, or other certifications of coursework or educational attainments at the institution because the student is in default on the repayment of a loan made, insured, or guaranteed under this title.
 (B)For purposes of this paragraph, the term student includes former students. . (b)Prohibition on limitations on ability of students To pursue claims against certain institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:
						
 (36)The institution will not require any student to agree to, and will not enforce, any limitation or restriction (including a limitation or restriction on any available choice of applicable law, a jury trial, or venue) on the ability of a student to pursue a claim, individually or with others, against an institution in court..
 4110.Administrative expensesSection 489(a) of the Higher Education Act of 1965 (20 U.S.C. 1096(a)) is amended— (1)in the second sentence, by striking or under part E of this title; and
 (2)in the third sentence— (A)by inserting and after subpart 3 of part A,; and
 (B)by striking compensation of students, and all that follows through the period and inserting compensation of students.. 4111.Income-based repayment plan (a)Options To enter into the new fixed repayment plan and income-Based repayment planSection 493C(b) of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended—
 (1)by amending paragraph (8) to read as follows:  (8)a borrower who is repaying a loan made, insured, or guaranteed under part B or D pursuant to an income contingent repayment plan or an income-based repayment plan described in subparagraph (D) or (E) of section 455(d)(1), respectively, may elect, at any time, to terminate repayment pursuant to income-based repayment and repay such loan under the income-based repayment plan under section 493C(f) or the fixed repayment plan described in section 493E;;
 (2)in paragraph (9), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (10)a borrower who is repaying a loan made under part B or D pursuant to this section may repay such loan in full at any time without penalty..
 (b)Automatic recertification of income for income-Driven repayment plansSection 493C(c) of the Higher Education Act of 1965 (20 U.S.C. 1098e(c)) is amended— (1)by striking The Secretary shall establish and inserting the following:
							
 (1)In generalThe Secretary shall establish; (2)by striking The Secretary shall consider and inserting the following:
							
 (2)Procedures for eligibilityThe Secretary shall— (A)consider; and
 (3)by striking 428C(b)(1)(E). and inserting the following:  428C(b)(1)(E); and(B)beginning as soon as the Secretary determines practicable after the Secretary finalizes the procedures required under section 4114 of the Aim Higher Act, but not later than 2 years after the date of enactment of such Act, carry out, with respect to borrowers of any covered loan (as defined in section 455(d)(10)), procedures for income-based repayment plans under this section that are equivalent to the procedures carried out under section 455(e)(8) with respect to income contingent repayment plans..
 (c)Income-Based repaymentSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended by adding at the end the following:
						
							(f)Income-Based repayment for new loans On and after July 1, 2019, and for borrowers who enter IBR
			 after July 1, 2019
 (1)In generalThe income-based repayment plan shall be carried out in accordance with this section, except as otherwise specified in this subsection (including through the special terms described in paragraph (2))—
 (A)with respect to any loan issued on or after July 1, 2019, if such borrower elects the income-based repayment plan for that loan; and
 (B)with respect to any borrower who is repaying a loan made, insured, or guaranteed under part B or D, if such borrower elects to repay the loan under the income-based repayment plan on or after July 1, 2019.
 (2)Special termsNotwithstanding any other provision of this section, with respect to a loan described under paragraph (1), the following terms shall apply to the income-based repayment plan:
									(A)
 (i)Notwithstanding subsection (a)(3)(B), the repayment amount under this subsection shall be an amount equal to 10 percent of the result obtained by calculating, on at least an annual basis, the amount by which the borrower’s, and the borrower’s spouse’s (if applicable), adjusted gross income; exceeds the applicable percentage of the poverty line in accordance with clause (ii) that is applicable to the borrower’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
 (ii)For purposes of clause (i), the term applicable percentage means 250 percent reduced by 5 percentage points for each $1,000 by which the borrower’s adjusted gross income exceeds $120,000.
 (B)Subsection (b)(7)(B) shall be applied, but the period of time prescribed by the Secretary shall not exceed 20 years.
 (C)A borrower of such a loan shall not be required to have a partial financial hardship and may elect, and remain enrolled in, the income-based repayment plan under this subsection regardless of income level.
 (D)Subparagraph (A) of subsection (b)(6) shall not apply and a borrower’s monthly payment shall be determined in accordance with subparagraph (A) divided by 12, which may exceed the monthly repayment amount under a standard 10-year repayment plan or a fixed repayment plan described in section 493E.
 (E)Subparagraph (B) of subsection (b)(3) shall not apply. (3)Additional special terms for certain borrowersA borrower described in paragraph (1)(B)—
 (A)may choose to retain the repayment plan in which the borrower is enrolled on June 30, 2019; (B)may elect to—
 (i)leave the repayment plan described in subparagraph (A) and enter the income-based repayment plan under this subsection; or
 (ii)leave the repayment plan described in subparagraph (A) and enter a fixed repayment plan described in section 493E;
 (C)after electing to leave a repayment plan other than an income-based repayment plan described under this subsection or the fixed repayment plan described in section 493E, shall not be permitted to re-elect a repayment plan that is not an income-based repayment plan under this subsection or a fixed repayment plan described in section 493E; and
 (D)shall retain, for purposes of repayment or cancellation of any outstanding balance of principal and interest due on a loan (as described in subsection (b)(7)) any years of repayment under another income-based or income contingent repayment plan under this title.
 (4)Cap on interest accrualNotwithstanding any other provision of this Act, the total amount of interest that accrues during a borrower’s grace period and the time that a borrower is in repayment under this subsection shall not exceed 50 percent of the original principal amount of the loan.
								(5)Written, electronic, or verbal enrollment in income-based repayment
 (A)In generalA borrower of a loan made under part D who is enrolled in the fixed repayment plan under section 493E, or who has not yet selected a repayment plan and is in the grace period for such loan, and who desires to repay such loan under the income-based repayment plan under this section for the first time, may elect to repay such loan under this section through written, electronic, or verbal notice to the Secretary of their desire to make such election.
									(B)Use of information
 (i)In generalThe monthly payment amount under this section for a loan for a borrower who makes an election described in subparagraph (A) shall be immediately calculated using the income and family size information provided through the borrower’s written, electronic, or verbal statement.
 (ii)VerificationThe information described in clause (i) shall be verified by the Secretary not later than 90 days after the date the borrower states such income and family size information.
 (iii)Adjustment if necessaryUpon verification by the Secretary under clause (ii), the Secretary shall adjust the monthly payment described in clause (i) based on the verified income and family size information of the borrower, if necessary. Any increased adjusted monthly payment shall take effect beginning with the payment due not less than 60 days after the Secretary notifies the borrower of the adjusted amount.
										(g)Special rule for refinanced loans
 (1)Refinanced Federal Direct and FFEL loansIn calculating the period of time during which a borrower of a loan that is refinanced under section 460A has made monthly payments for purposes of subsection (b)(7), the Secretary shall deem the period to include all monthly payments made for the original loan, and all monthly payments made for the refinanced loan, that otherwise meet the requirements of this section.
 (2)Federal direct refinanced private loansIn calculating the period of time during which a borrower of a Federal Direct Refinanced Private Loan under section 460B has made monthly payments for purposes of subsection (b)(7), the Secretary shall include only payments—
 (A)that are made after the date of the issuance of the Federal Direct Refinanced Private Loan; and (B)that otherwise meet the requirements of this section..
 4112.Fixed repayment planPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
					
						493E.Fixed repayment plan
 (a)In generalA borrower of a loan made under this part on or after July 1, 2019, and a borrower who is in repayment on a loan made under part B or part D before July 1, 2019, may elect to repay such loan under the fixed repayment plan described in this section.
 (b)Fixed repayment planUnder the fixed repayment plan, a borrower with a total Federal student loan debt amount that— (1)is equal to or less than $20,000, shall repay each loan described in subsection (a) with a fixed monthly repayment amount paid over a period of 10 years;
 (2)is more than $20,000 and less than $30,000, shall repay each loan described in subsection (a) with a fixed monthly repayment amount paid over a period of—
 (A)15 years; or (B)the period described in paragraph (1), if the borrower so chooses;
 (3)is equal to or greater than $30,000, and less than $40,000, shall repay each loan described in subsection (a) with a fixed monthly repayment amount paid over a period of—
 (A)20 years; or (B)the period described in paragraph (1) or (2), if the borrower so chooses; and
 (4)is equal to or greater than $40,000, shall repay each loan described in subsection (a) with a fixed monthly repayment amount paid over a period of—
 (A)25 years; or (B)the period described in any of paragraphs (1) through (3), if the borrower so chooses..
				4113.Longitudinal study on the effectiveness of student loan counseling
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, shall begin conducting a rigorous, longitudinal study of the impact and effectiveness of the student loan counseling—
 (1)provided under subsections (b), (l), and (n) of section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this Act; and
 (2)provided through such other means as the Secretary of Education may determine. (b)Contents (1)Borrower informationThe longitudinal study carried out under subsection (a) shall include borrower information, in the aggregate and disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543), as amended by the Aim Higher Act), ethnicity, gender, income, status as an individual with a disability, and status as a first generation college student (defined in section 402A(h)(3)), on—
 (A)student persistence; (B)degree attainment;
 (C)program completion; (D)successful entry into student loan repayment;
 (E)cumulative borrowing levels; and (F)such other factors as the Secretary of Education may determine.
 (2)ExceptionThe disaggregation under paragraph (1) shall not be required in a case in which the number of borrowers in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual borrower.
 (c)Interim reportsNot later than 18 months after the commencement of the study under subsection (a), and annually thereafter, the Secretary of Education shall evaluate the progress of the study and report any short-term findings to the appropriate committees of Congress.
					4114.Study and procedures on determining family size
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall— (1)conduct, in consultation with the Secretary of the Treasury, a study which meets the specifications described in subsection (b), on the effect of using data from the Internal Revenue Service on the deduction for personal exemptions provided by section 151 of the Internal Revenue Code of 1986 for a proxy for family size in an income-driven repayment plan, and publish such study in the Federal Register;
 (2)use the results of the study conducted under paragraph (1) to develop procedures for determining family size for the automatic recertification of income for an income-driven repayment plan in a manner that minimizes burdens and unintended harm to borrowers;
 (3)publish the procedures developed under paragraph (2) in the Federal Register; and (4)after a notice and comment period on such procedures, use such comments to finalize the procedures.
 (b)SpecificationsThe study conducted under subsection (a)(1) shall— (1)determine how closely such personal exemptions match the family size that borrowers report on their income-driven repayment plan request form;
 (2)compare the borrower’s actual monthly payment amount with the monthly payment amount borrowers would have using family size information derived from tax returns; and
 (3)use data from more than one year, where possible, to analyze how much family size changes over time.
 (c)DefinitionThe term the income-driven repayment plan means a plan described in subparagraph (D) or (E) of section 455(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)) and the income-based repayment plan under section 493C(f) of such Act (20 U.S.C. 1098e(f)), as added by section 4111 of this Act.
					H
 4121.State responsibilitiesSection 495(a) of the Higher Education Act of 1965 (20 U.S.C. 1099a(a)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (4)certify to the Secretary that each institution of higher education located in the State or seeking authorization to operate in the State meets State standards relating to—
 (A)facilities, equipment, and supplies; (B)measures of program length and other factors relevant to State licensure; and
 (C)records of student complaints received by, or available to, the State; and (5)The State shall manage, compile, and distribute to the Secretary and accrediting bodies, data on student complaints received from the Department of Education’s student complaint system, reports made to the State, and reports made directly to the institution’s accrediting body..
 4122.Additional safeguardsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B)(ii), by inserting and after the semicolon; and (3)by adding at the end the following:
						
 (C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education participating in the job training Federal Pell Grant program under section 401(i), such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that, with respect to such job training programs—
 (i)the agency or association’s standards include a process for determining whether the program provides training aligned with the requirements of employers in the State or local area served by the program; and
 (ii)the agency or association requires a demonstration that the program— (I)has identified each recognized postsecondary credential offered and the corresponding industry or sector partnership that actively recognizes each credential in the relevant industry in the State or local area where the industry is located; and
 (II)provides the academic content and amount of instructional time that is sufficient to— (aa)meet the hiring requirements of potential employers; and
 (bb)satisfy any applicable educational prerequisites for professional licensure or certification requirements so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination that is needed to practice or find employment in an occupation that the program prepares students to enter;.
 4123.Recognition of accrediting agency or associationSection 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is further amended— (1)in subsection (a)—
 (A)in paragraph (5), by striking subparagraphs (A) through (J) and inserting the following:  (A)success with respect to student achievement in relation to the institution’s mission, which—
 (i)may include different standards for different institutions or programs, as established by the institution; and
 (ii)shall include standards for compliance set by the accrediting agency or association, including— (I)one or more standards relating to completion (which may include retention rates, rates of course completion resulting in the conferral of a credential, rates of transfer from a 2-year to a 4-year institution, or graduation rates) for all students, including first-time students, transfer students, and part-time students;
 (II)one or more standards relating to workforce participation, which may include rates of licensure, job placement, or employment; and
 (III)measures that assess progress toward meeting the standards specified in subclauses (I) and (II), such as annual retention rates, persistence rates, numbers of students achieving certification to get a job or enrolling in graduate or professional school;
 (B)student achievement outcomes and program outcomes disaggregated by the subgroups specified section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543);
 (C)curricula, including program length, course sequencing, and objectives related to credentialing; (D)faculty;
 (E)student support services; (F)recruiting and admissions practices, academic calendars, catalogues, publications, and grading; and
 (G)administrative capacity as appropriate to the specified scale of operations.; (B)by redesignating paragraphs (6) through (8) as paragraphs (8) through (10), respectively; and
 (C)by inserting after paragraph (5) the following:  (6)in measuring success with respect to student achievement under paragraph (5), the agency or association—
 (A)shall establish a transparent and standardized process applicable to all institutions of higher education, regardless of sector;
 (B)shall identify the completion and workforce participation measures and standards used for student achievement, measures of progress toward meeting those standards, and specify how those progress measures are factored into the accreditation process;
 (C)may consider, in assessing whether an institution of higher education (as defined in section 101(a)) meets the student achievement standards established by the agency or association—
 (i)the historical significance of the institution; and (ii)whether the institution is one of the only physical locations at which postsecondary education is provided in the geographic area; and
 (D)may not create peer groups for establishing the student achievement standards based exclusively on the demographic characteristics of the population served at an institution;
 (7)the agency or association shall— (A)compile and make available on a publicly accessible website—
 (i)the student achievement measures and standards established by the agency or association, and the rationale for the selection of such measures and standards;
 (ii)a list of institutions that failed to meet the requirements for accreditation; and (iii)a list of institutions in progress period status that received support under section 498D and that failed to meet the requirements necessary to receive additional support under such section; and
 (B)annually update the lists described in subparagraph (A);; (2)in subsection (n)(1) inserting before the last sentence in the paragraph The information provided by such agency or association shall include information on at least one institution representing each of the sectors that are currently accredited by such agency or association.; and
 (3)by adding at the end the following:  (r)Evaluation of quality and achievement measures (1)In generalThe Secretary shall direct the National Advisory Committee on Institutional Quality and Integrity—
 (A)to regularly evaluate the effectiveness of— (i)the accountability measures established under subpart 4; and
 (ii)the student achievement progress measures established under subsection (a)(5)(A); and (B)with respect to the evaluation required under subparagraph (A), to take into account similarly situated accreditors, whose similarity may not be determined solely by the educational sector to which the institutions evaluated belong.
 (2)Accreditor standardsThe Secretary may require an accreditor to review metrics or set new standards if the Secretary determines that the metrics or standards set by such accreditor pursuant to section 496(a)(5) are, in the case of such metrics, insufficient or, in the case of such standards, too low.
 (s)Report on recognized institutional accreditors requiredNot later than 180 days after the date of the enactment of the Aim Higher Act, and annually thereafter, the Secretary shall publish a report that includes the following with respect to each accrediting agency or association aggregated:
 (1)The number of institutions of higher education evaluated by such accrediting agency or association in each educational sector.
 (2)The number of locations of such institutions of higher education. (3)The number of students enrolled at such institutions of higher education.
 (4)The number of students receiving a Federal Pell Grant at such institutions of higher education in the preceding year.
 (5)The total of Federal student aid received by students enrolled at such institutions of higher education in the preceding year.
 (6)The graduation rates of such institutions of higher education. (7)The median earnings of students 10 years after enrollment.
 (8)The types of degrees most often conferred by such institutions of higher education. (9)The number of institutions on heightened cash monitoring status under section 668.162(d) of title 34, Code of Federal Regulations (as in effect on the date of the enactment of this subsection).
 (10)An index based on findings with respect to subparagraphs (1) through (9) above, of the accreditor’s status as an effective evaluator of program quality and gate-keeper to funds under title IV of this Act.
								(t)Rule-Making To establish standardized consequences and steps for accrediting agencies and
 associationsNot later than 180 days after the date of the enactment of this subsection, the Secretary shall— (1)initiate negotiated rule-making processes with experts from different stakeholder groups to establish a common set of consequences or steps all accrediting bodies shall follow when the institutions such accreditors review fail to meet the accreditation standards set by such accreditors pursuant to section 496(a); and
 (2)develop procedures for identifying the institutions an accreditor shall use to demonstrate that such accreditor—
 (A)consistently applies and enforces standards; and (B)effectively evaluates the quality of education or training offered by the institutions of higher education accredited by such accreditor..
 4124.Program review and dataSection 498A(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1099c–1(a)(2)) is amended by striking subparagraph (A) and inserting the following: institutions with an adjusted cohort default rate for loans under part D of this title in excess of 18 percent or which places such institutions in the highest 25 percent of such institutions.
 4125.Strengthening institutional qualityPart H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099a et seq.) is amended by adding at the end the following:
					
						4Strengthening Institutional Quality
							498C.Supporting institutional quality improvement
 (a)Review requiredOn an annual basis, the Secretary shall conduct a review of each institution of higher education that participates in programs under this title.
 (b)ElementsIn conducting each review under subsection (a), the Secretary shall assess all factors relating to the eligibility of the institution of higher education to participate in programs under this title and the performance of the institution, including—
 (1)the authority of the institution to operate under State law; (2)the financial responsibility of the institution;
 (3)the administrative capacity of the institution; (4)rates of gainful employment of graduates of the institution;
 (5)the compliance of the institution with program participation agreements under section 487; (6)the return of title IV funds under 484B;
 (7)the compliance of the institution with Federal revenue requirements; (8)the institution’s record of compliance with its program responsibilities under title IV of this Act based on the most recent student default rate data, the results of financial or compliance audits, program reviews, and other information as the Secretary may have received from the State or accrediting agency or association; and
 (9)any other criteria the Secretary determines to be appropriate. 498D.Assistance to progress period institutions (a)In generalThe Secretary shall provide grants and technical assistance to covered progress period institutions in accordance with this section.
 (b)Authorized activitiesGrants and assistance provided under this section shall be used to improve student achievement (as described in section 4965(a)(5)(A)) at covered progress period institutions.
 (c)DurationGrants and assistance may be provided under this section for a period of not less than one year and not more than three years.
								(d)Conditions
									(1)Benchmarks
 (A)In generalTo continue to receive support under this section after the first year in which such support is provided, an institution must show progress, as determined by the Secretary, toward meeting the standards for student achievement established by the relevant accrediting agency or association pursuant to section 496(a)(5)(A).
 (B)ConsiderationsIn determining the progress of an institution under subparagraph (A), the Secretary may take into consideration extenuating circumstances that may have contributed to the poor performance of the institution in the first year of the review period.
 (2)Deadline for complianceAn institution that does not achieve an adjusted cohort default rate of less than 10 percent after receiving support under this section for three consecutive years shall be ineligible to receive further support under this section.
 (3)ProhibitionAn institution shall be ineligible to receive further support under this section if, while the institution was receiving such support, the total enrollment of low-income students (as such term is defined in section 419N(b)(7)) at the institution decreased by 10 percent or more.
 (e)Covered progress period institutionIn this section, the term covered progress period institution means— (1)a public institution of higher education that is determined to be in progress period status;
 (2)a part B institution (as defined in section 322) that is determined to be in progress period status; or
 (3)a private, nonprofit institution of higher education— (A)that is determined to be in progress period status; and
 (B)at which not less than 45 percent of the total student enrollment consists of low-income students (as such term is defined in section 419N(b)(7)).
										(f)Funding
 (1)In generalThere are appropriated such funds as the Secretary, using the formula described in paragraph (2), determines necessary to meet the needs of all eligible institutions under this subsection.
 (2)FormulaNot later than 1 year after the date of the enactment of this section, the Secretary shall establish through negotiated rulemaking a formula to determine the—
 (A)proportional amount of institutional need under this section; and (B)total amount of institutional need under this section.
 (3)Special ruleSuch formula must at minimum take into consideration the severity of the problem, size of the institution, institutional resources, historical underfunding, and the number of low-income students (as such term is defined in section 419N(b)(7)) being served.
									498E.Restrictions on certain expenditures
 (a)Monitoring authorityIf, at any point in the 3 preceding fiscal years, the total amount expended by an institution of higher education on instruction as described in subsection (b) is less than 50 percent, the Secretary shall consider such expenditures in determining the eligibility of the institution to participate in programs under this title.
								(b)Expenditure disclosures
 (1)In generalIn the case of an institution at which spending on instruction amounted to less than one-half of net tuition revenue as determined by the institution in each of the three most recent years for which institutional spending figures were required to be reported, the institution of higher education shall annually disclose to the Secretary the amount of funds used by the institution to carry out each of the following activities in the preceding 3 fiscal years:
 (A)Marketing. (B)Recruitment.
 (C)Advertising. (D)Lobbying.
 (2)Defined termsThe Secretary shall, using a negotiated rulemaking process, issue definitions with respect to subparagraphs (A) through (D) of paragraph (1).
 (c)LimitationAn institution of higher education may not use any Federal funds acquired through participation in any program under this title for marketing, advertising, recruiting or lobbying expenses if the total amount expended by the institution on instruction, as specified in subsection (a), in each of the three most recent fiscal years does not exceed 50 percent of tuition revenue.
								498F.Institutional disclosure system
 (a)Departmental disclosureThe Secretary shall make available, on a publicly accessible website of the Department of Education, a list of institutions of higher education that—
 (1)have failed to meet the requirements for accreditation by an agency or association recognized by the Secretary pursuant to section 496(a);
 (2)have failed to meet the requirements for participation in programs under this title; or (3)are in progress period status and are receiving funds or assistance pursuant to section 498D.
									(b)Institutional disclosure
 (1)In generalTo be eligible to participate in programs under this title, an institution of higher education shall, using the template developed by the Secretary under subsection (c), disclose the accreditation status of the institution on a publicly accessible website of the institution and in any print materials made available by the institution. Any failure of the institution to meet an accreditation standard shall be specifically identified by the institution as part of the disclosure under this paragraph.
 (2)UpdatesAny change in the accreditation status of an institution of higher education shall be disclosed in accordance with paragraph (1) not later than 30 days after such change occurs.
 (c)TemplateThe Secretary shall develop a template that shall be used by institutions of higher education to make the disclosures required under subsection (b). The Secretary shall ensure that the template—
 (1)clearly identifies the information to be disclosed; and (2)is in a format that is easily understood by consumers..
				I
 4131.Program authorizedTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
					
						JAmerica’s College Promise Federal-State Partnership
							1State and Indian Tribe Grants for Community Colleges
 499A.In generalFrom amounts appropriated under section 499G for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 499E.
								499B.Federal share; non-Federal share
									(a)Federal share
 (1)FormulaSubject to paragraph (2), the Federal share of a grant under this subpart shall be based on a formula, determined by the Secretary, that—
 (A)accounts for the State or Indian tribe’s share of eligible students; (B)accounts for the ratio between a State or Indian tribe’s funding per full-time equivalent (FTE) student at public colleges and universities and the average net price at State public four-year colleges and universities, in such a way as to reward States that keep net prices for students low while maintaining their investment in higher education; and
 (C)provides, for each eligible student in the State or Indian tribe, a per-student amount that is— (i)not less than 300 percent of the per-student amount of the State or Indian tribe share, determined under subsection (b), subject to clause (ii); and
 (ii)at least 75 percent of— (I)for the 2019–2020 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and
 (II)for each subsequent award year, the average resident community college tuition and fees per student in all States calculated under this subclause for the preceding year, increased by the lesser of—
 (aa)the percentage by which the average resident community college tuition and fees per student in all States for the most recent year for which data are available increased as compared to such average for the preceding year; or
 (bb)3 percent. (2)Exception for certain indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
										(b)State or tribal share
										(1)Formula
 (A)In generalThe State or tribal share of a grant under this subpart for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2019–2020 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B).
 (B)Exception for certain indian tribesIn a case in which not less than 5 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
 (2)Need-based aidA State or Indian tribe may include any need-based financial aid provided through State or tribal funds to eligible students as part of the State or tribal share.
 (3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1).
 499C.EligibilityTo be eligible for a grant under this subpart, a State or Indian tribe shall agree to waive community college resident tuition and fees for all eligible students for each year of the grant.
								499D.Applications
 (a)SubmissionFor each fiscal year for which a State or Indian tribe desires a grant under this subpart, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by—
 (1)in the case of a State, the Governor, the State agency with jurisdiction over higher education, or another agency designated by the Governor to administer the program under this subpart; or
 (2)in the case of an Indian tribe, the governing body of such tribe. (b)ContentsEach State or Indian tribe application shall include, at a minimum—
 (1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant, with annual increases of an amount that shall not exceed 3 percent of the prior year’s average resident community college tuition and fees;
 (2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in programs that are—
 (A)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or post­bac­ca­lau­re­ate degree at any public institution of higher education in the State; or
 (B)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State;
 (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs;
 (C)advancing competency-based education; (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students;
 (E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or
 (F)utilizing career pathways or degree pathways; (4)a description of how the State or Indian tribe will promote alignment between its public secondary school and postsecondary education systems, including between 2-year and 4-year public institutions of higher education and with minority-serving institutions described in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q), to expand awareness of and access to postsecondary education, reduce the need for remediation and repeated coursework, and improve student outcomes;
 (5)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe;
 (6)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094); and
 (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this subpart.
										499E.Allowable uses of funds
 (a)In generalA State or Indian tribe shall use a grant under this subpart only to provide funds to participating community colleges to waive resident tuition and fees for eligible students who are enrolled in—
 (1)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or postbaccalaureate degree at any public institution of higher education in the State; or
 (2)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State.
 (b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following:
 (1)Expanding the waiver of resident tuition and fees at community college to students who are returning students or otherwise not enrolling in postsecondary education for the first time, and who meet the student eligibility requirements of clauses (i) through (v) of section 499F(5)(A).
 (2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges.
 (3)Improving postsecondary education readiness in the State or Indian tribe, through outreach and early intervention.
 (4)Expanding access to dual or concurrent enrollment programs, including early college high school programs.
 (5)Improving affordability at 4-year public institutions of higher education. (c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this subpart may not use any funds provided under this subpart for administrative purposes relating to the grant under this subpart.
 (d)Maintenance of effortA State or Indian tribe receiving a grant under this subpart is entitled to receive its full allotment of funds under this subpart for a fiscal year only if, for each year of the grant, the State or Indian tribe provides—
 (1)financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the three consecutive preceding State or Indian tribe fiscal years. In making the calculation under this subsection, the State or Indian tribe shall—
 (A)exclude capital expenses and research and development costs; and (B)include need-based financial aid for students who attend public institutions of higher education; and
 (2)financial support for operational expenses for public, four-year colleges and universities at a level equal to or exceeding the average amount provided for the three consecutive proceeding State or Indian tribe fiscal years.
										(e)Annual report
 (1)A State or Indian tribe receiving a grant under this subpart shall submit an annual report to the Secretary describing the uses of grant funds under this subpart, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require.
 (2)At the discretion of the Secretary, the information required in the report under paragraph (1) may be included in an annual report.
 (f)Reporting by secretaryThe Secretary annually shall— (1)compile and analyze the information described in subsection (e); and
 (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this subpart.
 (g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.
									(h)Continuation of funding
 (1)In generalA State or Indian tribe receiving a grant under this subpart for a fiscal year may continue to receive funding under this subpart for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.
 (2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this subpart if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 499D.
 499F.DefinitionsIn this subpart: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
									(5)Eligible student
 (A)DefinitionThe term eligible student means a student who— (i) (I)enrolls in a community college after the date of enactment of the Aim Higher Act; or
 (II)is enrolled in a community college as of the date of enactment of the Aim Higher Act; (ii)attends the community college on not less than a half-time basis;
 (iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study;
 (iv)qualifies for resident tuition, as determined by the State or Indian tribe; and (v)is enrolled in an eligible program described in section 104(b)(2).
 (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this subpart.
 (6)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (7)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
 (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (9)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (10)StateThe term State has the meaning given the term in section 103. 499G.Appropriations (a)Authorization and appropriationsFor the purpose of making grants under this subpart there are authorized to be appropriated, and there are appropriated—
 (1)$1,515,150,000 for fiscal year 2019; (2)$3,352,200,000 for fiscal year 2020;
 (3)$4,277,940,000 for fiscal year 2021; (4)$5,988,450,000 for fiscal year 2022;
 (5)$7,837,710,000 for fiscal year 2023; (6)$8,974,350,000 for fiscal year 2024;
 (7)$11,302,020,000 for fiscal year 2025; (8)$14,451,090,000 for fiscal year 2026;
 (9)$15,077,130,000 for fiscal year 2027; and (10)$15,729,810,000 for fiscal year 2028 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this subpart that is equal to the minimum amount of the Federal share described in section (a), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..
 4132.Pathways to student success for Historically Black Colleges and UniversitiesPart J of title IV of the Higher Education Act of 1965, as added by subtitle G, is further amended by adding at the end the following:
					
						2Grants to Historically Black Colleges and Universities and Other Minority-Serving Institutions 
							499H.In general
 (a)In generalFrom amounts appropriated under section 499K(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.
									(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
									(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
 (B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.
 (d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
								499I.Pathways to student success for Hispanic-serving institutions, Asian American and Native American
			 Pacific Islander-serving institutions, Tribal colleges and universities,
			 Alaska Native-serving institutions, Native Hawaiian-serving institutions,
			 predominantly black institutions, and Native American-serving nontribal
			 institutions
 (a)In generalFrom amounts appropriated under section 499K(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution.
									(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
									(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary.
 (B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.
 (d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
 499J.DefinitionsIn this subpart: (1)Eligible student (A)DefinitionThe term eligible student means a student, regardless of age, who—
										(i)
 (I)enrolls in a historically black college or university, or minority-serving institution; or (II)transfers from a community college into a historically black college or university, or minority-serving institution;
 (ii)attends the historically black college or university, or minority-serving institution, on at least a half-time basis;
 (iii)maintains satisfactory academic progress; and (iv)is a low-income student.
										(B)Special rules
 (i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this title.
 (ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after November 2011 and before March 29, 2015, and who subsequently withdrew from a historically black college or university, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under sections 499H or 499I in order to complete such program of study, subject to all other requirements of sections 499H or 499I (as the case may be).
 (2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (3)Low-income studentThe term low-income student— (A)shall include any student eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); and
 (B)may include a student ineligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) who is determined by the institution to be a low-income student based on an analysis of the student’s ability to afford the cost of attendance at the institution.
 (4)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education— (A)described in paragraphs (2) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q); and
 (B)designated as a minority-serving institution by the Secretary. 499K.Appropriations (a)Authorization and appropriations for HBCU and MSI grantsFor the purpose of carrying out sections 499H and 499I, there are authorized to be appropriated, and there are appropriated—
 (1)$61,050,000 for fiscal year 2019; (2)$199,800,000 for fiscal year 2020;
 (3)$1,189,920,000 for fiscal year 2021; (4)$1,237,650,000 for fiscal year 2022;
 (5)$1,287,600,000 for fiscal year 2023; (6)$1,338,660,000 for fiscal year 2024;
 (7)$1,359,750,000 for fiscal year 2025; (8)$1,449,660,000 for fiscal year 2026;
 (9)$1,508,490,000 for fiscal year 2027; and (10)$1,569,540,000 for fiscal year 2028 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 499H and 499I a grant under this part equal to 100 percent of the grant amount determined under section 499H(c), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..
				VDeveloping Institutions
			5001.Hispanic-serving institutions
 (a)Authorized activitiesSection 503(b) of the Higher Education Act of 1965 (20 U.S.C. 1101b(b)) is amended— (1)by redesignating paragraph (16) as paragraph (17); and
 (2)by inserting after paragraph (15) the following:  (16)Promoting opportunities for international education, including through the development of partnerships with institutions of higher education outside the United States..
 (b)Endowment funding limitationsSection 503(c) of the Higher Education Act of 1965 (20 U.S.C. 1101b(c)) is amended— (1)in paragraph (2)—
 (A)by striking non-Federal funds and inserting non-Federal funds (which may include gifts to the endowment fund restricted for a specific purpose); and (B)by striking equal to or greater than and inserting equal to 50 percent of; and
 (2)by inserting after paragraph (3) the following:  (4)ScholarshipsAn eligible institution that uses grant funds provided under this title to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..
					5002.Promoting postbaccalaureate opportunities for Hispanic Americans
 (a)Program authoritySection 512 of the Higher Education Act of 1965 (20 U.S.C. 1102a) is amended by adding at the end the following:
					
 (c)Minimum grants awardedOf the funds appropriated to carry out this part for a fiscal year, the Secretary— (1)shall—
 (A)use not less than 1/3 of such funds to award grants to carry out the activities described in section 513(b); and (B)use not less than 1/3 of such funds to award grants to carry out the activities described in section 513(c); and
 (2)may use any funds remaining (after using the funds in accordance with paragraph (1)) to award grants to carry out activities described in subsection (b) or (c) of section 513..
 (b)Authorized activitiesSection 513 of the Higher Education Act of 1965 (20 U.S.C. 1102b) is amended to read as follows:  513.Authorized activities (a)Requirements (1)In generalGrants awarded under this part shall be used for—
 (A)one or more of the activities described in subsection (b); or (B)one or more of the activities described in subsection (c).
 (2)ProhibitionA grant awarded under this part may not be used for activities under both subsections (b) and (c). (b)PPHOA activitiesGrants awarded under this part may be used for one or more of the following activities promoting postbaccalaureate opportunities for Hispanic Americans:
 (1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.
 (2)Construction, maintenance, renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.
 (3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials.
 (4)Support for low-income postbaccalaureate students including outreach, academic support services, mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and postbaccalaureate degree granting programs.
 (5)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.
 (6)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and postbaccalaureate degree offerings.
 (7)Other activities proposed in the application submitted pursuant to section 514 that— (A)contribute to carrying out the purposes of this part; and
 (B)are approved by the Secretary as part of the review and acceptance of such application. (c)Faculty development activitiesGrants awarded under this part may be used for one or more of the following activities for faculty development:
 (1)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction.
 (2)Financial support to graduate students planning to pursue academic careers who desire to become faculty at Hispanic-serving institutions.
 (3)Career services in preparing for an academic career and identifying opportunities. (4)Developing partnerships between Hispanic-serving institutions to help graduate students and hiring institutions connect with each other.
 (5)Faculty recruitment efforts with an emphasis on graduates from Hispanic-serving institutions and other minority-serving institutions.
 (6)Recruitment and retention incentives to allow Hispanic-serving institutions to make competitive offers to potential faculty, including use of funds for student loan repayment.
 (7)Research support specifically for early career faculty.. 5003.General provisionsSection 528(a) of the Higher Education Act of 1965 (20 U.S.C. 1103g(a)) is amended—
 (1)in paragraph (1), by striking $175,000,000 and inserting $210,000,000; (2)in paragraph (2), by striking $100,000,000 and inserting $115,000,000; and
 (3)by striking 2009 each place it appears and inserting 2019. VIInternational Education Programs 6001.International education (a)Graduate and undergraduate language and area centers and programsSection 602(b)(2)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1122(b)(2)(B)(ii)) is amended—
 (1)in subclause (III), by striking or; (2)in subclause (IV), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (V)the beginning, intermediate, or advanced study of a foreign language related to the area of specialization..
 (b)International research and innovationSection 605 of the Higher Education Act of 1965 (20 U.S.C. 1125) is amended to read as follows:  605.International research and innovation (a)PurposeIt is the purpose of this section to support essential international and foreign language education research and innovation projects with the goal of assessing and strengthening international education capacity, coordination, delivery, and outcomes to meet national needs.
							(b)Authority
 (1)In generalFrom the amount provided to carry out this section, the Secretary shall carry out the following activities:
 (A)Conduct research and studies that contribute to the purpose described in subsection (a), which shall include research to provide a systematic understanding of our Nation’s international and foreign language education capacity, structures, and effectiveness in meeting growing demands by education, government, and the private sector (including business and other professions).
 (B)Create innovative paradigms or enhance or scale up proven strategies and practices that address systemic challenges to developing and delivering international and foreign language education resources and expertise across educational disciplines, institutions, employers, and other stakeholders.
 (C)Develop and manage a national standardized database that— (i)includes the strengths, gaps, and trends in the Nation’s international and foreign language education capacity; and
 (ii)documents the outcomes of programs funded under this title for every grant cycle. (2)Grants or contractsThe Secretary shall carry out activities to achieve the outcomes described in paragraph (1)—
 (A)directly; or (B)through grants awarded under subsection (d) or (e).
 (c)Eligible entity definedIn this section, the term eligible entity means— (1)an institution of higher education;
 (2)a public or private nonprofit library; (3)a nonprofit educational organization;
 (4)an entity that— (A)received a grant under this title for a preceding fiscal year; or
 (B)as of the date of application for a grant under this section is receiving a grant under this title; or
 (5)a partnership of two or more entities described in paragraphs (1) through (4). (d) Research grants (1)Program authorizedFor any fiscal year for which the Secretary carries out activities under subsection (b)(1) through research grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.
 (2)Required activitiesAn eligible entity that receives a grant under this subsection shall use the grant funds for the systematic development, collection, analysis, publication, and dissemination of data, and other information resources in a manner that is easily understandable, made publicly available, and that contributes to achieving the purposes of subsection (a) and carries out at least one activity under subsection (b)(1).
 (3)Discretionary activitiesAn eligible entity that receives a grant under this subsection may use the grant to carry out the following activities:
 (A)Assess and document international and foreign language education capacity and supply through studies or surveys that—
 (i)determine the number of foreign language courses, programs, and enrollments at all levels of education and in all languages, including a determination of gaps in those deemed critical to the national interest;
 (ii)measure the number and types of degrees or certificates awarded in area studies, global studies, foreign language studies, and international business and professional studies, including identification of gaps in those deemed critical to the national interest;
 (iii)measure the number of foreign language, area or international studies faculty, including international business faculty, and elementary school and secondary school foreign language teachers by language, degree, and world area; or
 (iv)measure the number of undergraduate and graduate students engaging in long- or short-term education or internship abroad programs as part of their curriculum, including countries of destination.
 (B)Assess the demands for, and outcomes of, international and foreign language education and their alignment, through studies, surveys, and conferences to—
 (i)determine demands for increased or improved instruction in foreign language, area or global studies, or other international fields, and the demand for employees with such skills and knowledge in the education, government, and private sectors (including business and other professions);
 (ii)assess the employment or utilization of graduates of programs supported under this title by educational, governmental, and private sector organizations (including business and other professions); or
 (iii)assess standardized outcomes and effectiveness and benchmarking of programs supported under this title.
 (C)Develop and publish specialized materials for use in foreign language, area, global, or other international studies, including in international business or other professional education or technical training, as appropriate.
 (D)Conduct studies or surveys that identify and document systemic challenges and changes needed in higher education and elementary school and secondary school systems to make international and foreign language education available to all students as part of the basic curriculum, including challenges in current evaluation standards, entrance and graduation requirements, program accreditation, student degree requirements, or teacher and faculty legal workplace barriers to education and research abroad.
 (E)With respect to underrepresented institutions of higher education (including minority-serving institutions or community colleges), carry out studies or surveys that identify and document—
 (i)systemic challenges and changes and incentives and partnerships needed to comprehensively and sustainably internationalize educational programming; or
 (ii)short- and long-term outcomes of successful internationalization strategies and funding models. (F)Evaluate the extent to which programs assisted under this title reflect diverse perspectives and a wide range of views and generate debate on world regions and international affairs.
									(e) Innovation grants
 (1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through innovation grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.
 (2)Uses of fundsAn eligible entity that receives an innovation grant under this subsection shall use the grant funds to fund projects consistent with this section, which may include one or more of the following:
 (A)Innovative paradigms to improve communication, sharing, and delivery of resources that further the purposes described in subsection (a) including the following:
 (i)Networking structures and systems to more effectively match graduates with international and foreign language education skills with employment needs.
 (ii)Sharing international specialist expertise across institutions of higher education or in the workforce to pursue specialization or learning opportunities not available at any single institution of higher education, such as shared courses for studying less commonly taught languages, world areas or regions, international business or other professional areas, or specialized research topics of national strategic interest.
 (iii)Producing, collecting, organizing, preserving, and widely disseminating international and foreign language education expertise, resources, courses, and other information through the use of electronic technologies and other techniques.
 (iv)Collaborative initiatives to identify, capture, and provide consistent access to, and creation of, digital global library resources that are beyond the capacity of any single eligible entity receiving a grant under this section or any single institution of higher education, including the professional development of library staff.
 (v)Utilization of technology to create open-source resources in international, area, global, and foreign language studies that are adaptable to multiple educational settings and promote interdisciplinary partnerships between technologists, curriculum designers, international and foreign language education experts, language teachers, and librarians.
 (B)Innovative curriculum, teaching, and learning strategies, including the following: (i)New initiatives for collaborations of disciplinary programs with foreign language, area, global, and international studies, and education abroad programs that address the internationalization of such disciplinary studies with the purpose of producing globally competent graduates.
 (ii)Innovative collaborations between established centers of international and foreign language education excellence and underrepresented institutions and populations seeking to further their goals for strengthening international, area, global, and foreign language studies, including at minority-serving institutions or community colleges.
 (iii)Teaching and learning collaborations among foreign language, area, global, or other international studies with diaspora communities, including heritage students.
 (iv)New approaches and methods to teaching emerging global issues, cross-regional interactions, and underrepresented regions or countries, such as project- and team-based learning.
 (C)Innovative assessment and outcome tools and techniques that further the purposes described in subsection (a), including the following:
 (i)International and foreign language education assessment techniques that are coupled with outcome-focused training modules, such as certificates or badges, immersion learning, or e-portfolio systems.
 (ii)Effective and easily accessible methods of assessing professionally useful levels of proficiency in foreign languages or competencies in area, culture, and global knowledge or other international fields in programs under this title, which may include use of open access online and other cost-effective tools for students and educators at all educational levels and in the workplace.
 (f)ApplicationEach eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—
 (1)a description of each proposed project the eligible entity plans to carry out under this section and how such project meets the purposes described in subsection (a);
 (2)if applicable, a demonstration of why the entity needs a waiver or reduction of the matching requirement under subsection (g); and
 (3)an assurance that each such proposed project will be self-sustainable after the grant term is completed.
								(g)Matching requirement
 (1)In generalThe Federal share of the total cost for carrying out a project supported by a grant under this section shall be no more than 66.66 percent.
 (2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State or private sector corporations, nonprofits, or foundations.
 (3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—
 (A)are minority-serving institutions or are community colleges; or (B)demonstrate need in an application for such a waiver or reduction under subsection (f)(2).
 (h)Database and reportingThe Secretary shall directly, or through grants or contracts with an eligible grant recipient— (1)establish, curate, maintain, and update at least every grant cycle, a web-based site which shall showcase the results of this section and serve as a user-friendly repository of the information, resources, and best practices generated through activities conducted under this section; and
 (2)prepare, publish, and disseminate to Congress and the public at least once every 5 years, a report that summarizes key findings and policy issues from the activities conducted under this section, including as such activities relate to international and foreign language education and outcomes..
 (c)Discontinuation of foreign information access programPart A of title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is further amended by striking sections 606 and 610, and redesignating sections 607, 608, and 609 as sections 606, 607, and 608, respectively.
				6002.Global business and professional education programs
 (a)Findings; purposeSection 611 of the Higher Education Act of 1965 (20 U.S.C. 1130) is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)the future welfare of the United States will depend substantially on increasing international and global skills in business, educational, and other professional communities and creating an awareness among the American public of the internationalization of our economy and numerous other professional areas important to the national interest;;
 (B)by amending paragraph (2) to read as follows:  (2)concerted efforts are necessary to engage business and other professional education and technical training programs, language, area, and global study programs, professional international affairs education programs, public and private sector organizations, and United States business in a mutually productive relationship which benefits the Nation's future economic and security interests;;
 (C)in paragraph (3), by striking and the international and inserting and other professional fields and the international and global; and (D)in paragraph (4)—
 (i)by inserting , as well as other professional organizations after departments of commerce; and (ii)by inserting or other professions after business; and
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking and economic enterprise and inserting , economic enterprise, and security; and (ii)by inserting and other professional before personnel; and
 (B)in paragraph (2), by striking to prosper in an international and inserting and other professional fields to prosper in a global. (b)Professional and technical education for global competitivenessSection 613 of the Higher Education Act of 1965 (20 U.S.C. 1130a) is amended to read as follows:
					
						613.Professional and technical education for global competitiveness
 (a)PurposeThe purpose of this section is to support innovative strategies that provide undergraduate and graduate students with the global professional competencies, perspectives, and skills needed to strengthen and enrich global engagement and competitiveness in a wide variety of professional and technical fields important to the national interest.
 (b)Program authorizedThe Secretary shall make grants to, or enter into contracts with eligible entities to pay the Federal share of the cost of programs designed to—
 (1)establish an interdisciplinary global focus in the undergraduate and graduate curricula of business, science, technology, engineering, and other professional education and technical training programs to be determined by the Secretary based on national needs;
 (2)produce graduates with proficiencies in both the global aspects of their professional education or technical training fields and international, cross-cultural, and foreign language skills; and
 (3)provide appropriate services to or partnerships with the corporate, government, and nonprofit communities in order to expand knowledge and capacity for global engagement and competitiveness and provide internship or employment opportunities for students and graduates with international skills.
 (c)Mandatory activitiesAn eligible entity that receives a grant under this section shall use the grant to carry out the following:
 (1)With respect to undergraduate or graduate professional education and technical training curricula, incorporating—
 (A)foreign language programs that lead to proficiency, including immersion opportunities; (B)international, area, or global studies programs;
 (C)education, internships, or other innovative or technological linkages abroad; and (D)global business, economic, and trade studies, where appropriate.
 (2)Innovating and improving international, global, and foreign language education curricula to serve the needs of business and other professional and nonprofit communities, including development of new programs for nontraditional, mid-career, or part-time students.
 (3)Establishing education or internship abroad programs, domestic globally focused internships, or other innovative approaches to enable undergraduate or graduate students in professional education or technical training to develop foreign language skills and knowledge of foreign cultures, societies, and global dimensions of their professional fields.
 (4)Developing collaborations between institutions of higher education and corporations or nonprofit organizations in order to strengthen engagement and competitiveness in global business, trade, or other global professional activities.
 (d)Discretionary activitiesAn eligible entity that receives a grant under this section may use the grant to carry out the following:
 (1)Developing specialized teaching materials and courses, including foreign language and area or global studies materials, and innovative technological delivery systems appropriate for professionally oriented students.
 (2)Establishing student fellowships or other innovative support opportunities, including for underrepresented populations, first generation college students (defined in section 402A(h)), and heritage learners, for education and training in global professional development activities.
 (3)Developing opportunities or fellowships for faculty or junior faculty of professional education or technical training (including the faculty of minority-serving institutions or community colleges) to acquire or strengthen international and global skills and perspectives.
 (4)Creating institutes that take place over academic breaks, like the summer, including through technological means, and cover foreign language, world area, global, or other international studies in learning areas of global business, science, technology, engineering, or other professional education and training fields.
 (5)Internationalizing curricula at minority-serving institutions or community colleges to further the purposes of this section.
 (6)Establishing international linkages or partnerships with institutions of higher education, corporations, or organizations that contribute to the objectives of this section.
 (7)Developing programs to inform the public of increasing global interdependence in professional education and technical training fields.
 (8)Establishing trade education programs through agreements with regional, national, global, bilateral, or multilateral trade centers, councils, or associations.
 (e)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including assurances that—
 (1)each proposed project have reasonable and demonstrable plans for sustainability and replicability upon completion of the project;
 (2)the institution of higher education will use the assistance provided under this section to supplement and not supplant activities conducted by institutions of higher education described in (b);
 (3)in the case of eligible entities that are consortia of institutions of higher education, or partnership described in subsection (g)(1)(C), a copy of their partnership agreement that demonstrates compliance with subsection (b) will be provided to the Secretary;
 (4)the activities funded by the grant will reflect diverse perspectives and a wide range of views of world regions and international affairs where applicable; and
 (5)if applicable, a demonstration of why the eligible entity needs a waiver or reduction of the matching requirement under subsection (f).
								(f)Matching requirement
 (1)In generalThe Federal share of the total cost for carrying out a program supported by a grant under this section shall be not more than 50 percent.
 (2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State and private sector corporations, nonprofits, or foundations.
 (3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—
 (A)are minority-serving institutions or are community colleges; or (B)have submitted a grant application as required by subsection (e) that demonstrates a need for such a waiver or reduction.
 (g)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an institution of higher education; (B)a consortia of such institutions; or
 (C)a partnership between— (i)an institution of higher education or a consortia of such institutions; and
 (ii)at least one corporate or nonprofit entity. (2)Professional education and technical trainingThe term professional education and technical training means a program at an institution of higher education that offers undergraduate, graduate, or postgraduate level education in a professional or technical field that is determined by the Secretary as meeting a national need for global or international competency (which may include business, science, technology, engineering, law, health, energy, environment, agriculture, transportation, or education).
 (h)Funding ruleNotwithstanding any other provision of this title, funds made available to the Secretary for a fiscal year may not be obligated or expended to carry out this section unless the funds appropriated for such fiscal year to carry out this title exceeds $65,103,000..
 (c)Discontinuation of certain authorizations of appropriationsPart B of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is further amended by striking section 614.
 6003.Repeal of assistance program for Institute for International Public PolicyPart C of title VI of the Higher Education Act of 1965 (20 U.S.C. 1131 et seq.) is repealed. 6004.General provisions (a)DefinitionsSection 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a)) is amended—
 (1)in paragraph (9), by striking and at the end; (2)in paragraph (10), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (11)the term community college has the meaning given the term junior or community college in section 312(f); and
 (12)the term minority-serving institution means an institution of higher education that is eligible to receive a grant under part A or B of title III or title V..
 (b)Minority-Serving institutionsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is amended— (1)by striking section 637;
 (2)by redesignating section 638 as section 637; and (3)by inserting after section 637, as so redesignated, the following:
						
							638.Priority to minority-serving institutions
 (a)PriorityIn seeking applications and awarding grants under this title, the Secretary, may give priority to— (1)minority-serving institutions; or
 (2)institutions of higher education that apply for such grants that propose significant and sustained collaborative activities with one or more minority-serving institutions.
 (b)Technical assistanceThe Secretary shall provide technical assistance to minority-serving institutions to ensure maximum distribution of grants to eligible minority-serving institutions and among each category of such institutions..
 (c)Authorization of appropriationsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is further amended by adding at the end the following new section:
					
						639.Authorization of appropriations
 (a)In generalSubject to subsection (b), there are authorized to be appropriated to carry out this title $125,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
							(b)Adjustment for inflation
 (1)In generalThe amount authorized to be appropriated under subsection (a) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by a percentage equal to the annual adjustment percentage.
 (2)DefinitionIn this subsection, the term annual adjustment percentage as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that fiscal year..
				VIIGraduate and Postsecondary Improvement Programs
			7001.Graduate education programs
 (a)HBCUSection 723 of the Higher Education Act of 1965 (20 U.S.C. 1136a) is amended— (1)in subsection (b)(1), by adding at the end the following:
						
 (S)Each institution not listed under subparagraphs (A) through (R) that is eligible to receive funds under part B of title III and that offers a qualified masters degree program.; 
 (2)in subsection (e), by striking or 724 and inserting 724, or 727.; and (3)in subsection (f)(3)—
 (A)by striking any amount in excess of $9,000,000 and inserting after the application of paragraph (2), the remaining amount; and (B)by striking (R) and inserting (S).
 (b)Predominantly black institutionsSection 724 of the Higher Education Act of 1965 (20 U.S.C. 1136b) is amended— (1)in subsection (b)(1), by adding at the end the following:
						
 (F)Each institution not listed in subparagraphs (A) through (E) that is eligible to receive funds under section 318 and that offers a qualified masters degree program.; 
 (2)in subsection (e), by striking or 724 and inserting 724, or 727.; and (3)in subsection (f)(3)—
 (A)by striking any amount in excess of $2,500,000 and inserting after the application of paragraph (2), any remaining amount; and (B)by striking (E) and inserting (F).
						(c)Enhancing support for Asian American and Native American Pacific Islander-Serving institutions
 (1)Graduate opportunitiesPart A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1134 et seq.) is amended— (A)in section 731—
 (i)by striking 1 through 4 each place it appears and inserting 1 through 5; and (ii)by striking subpart 1, 2, 3, or 4 and inserting subparts 1 through 5;
 (B)by redesignating subpart 5 as subpart 6; and (C)by inserting after subpart 4 the following:
							
								5Graduate Opportunities at Asian American and Native American Pacific Islander-Serving Institutions
 726.PurposesThe purposes of this subpart are— (1)to expand postbaccalaureate educational opportunities for, and improve the academic attainment of, Asian American and Native American Pacific Islander students; and
 (2)to expand the postbaccalaureate academic offerings and enhance the program quality in the institutions of higher education that are educating large numbers of Asian American and Native American Pacific Islander students and helping low-income students complete postsecondary degrees.
										727.Grant program established
 (a)In generalSubject to the availability of funds appropriated to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to enable the eligible institutions to carry out the activities described in section 729.
 (b)Award of grant fundsOf the funds appropriated to carry out this subpart for a fiscal year, the Secretary— (1)shall reserve—
 (A)not less than one-third of such funds to award grants to carry out the activities described in section 729(b); and
 (B)not less than one-third of such funds to award grants to carry out the activities described in section 729(c); and
 (2)may use the amount of funds remaining after the reservation required under paragraph (1) to award grants to carry out the activities described in subsections (b) and (c) of section 729.
 (c)DurationGrants under this part shall be awarded for a period not to exceed five years. (d)Limitation on number of awardsThe Secretary may not award more than one grant under this subpart in any fiscal year to any Asian American and Native American Pacific Islander-serving institutions.
										728.Applications
 (a)ApplicationAny eligible institution may apply for a grant under this subpart by submitting an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall demonstrate how the grant funds will be used to improve postbaccalaureate education opportunities for Asian American and Native American Pacific Islander and low-income students.
 (b)Interaction with other grant programsNo institution that is eligible for and receives an award under section 326, 512, 723, or 724 for a fiscal year shall be eligible to apply for a grant, or receive grant funds, under this section for the same fiscal year.
										729.Use of funds
										(a)In general
 (1)ActivitiesAn eligible institution that receives a grant under this subpart shall use such funds to carry out— (A)one or more of the activities described in subsection (b); or
 (B)one or more of the activities described in subsection (c). (2)RequirementAn eligible institution that receives a grant under this subpart may not use such funds for activities under both subsections (b) and (c).
 (b)Graduate program activitiesGrants awarded under this subpart may be used for one or more of the following activities promoting postbaccalaureate opportunities for Asian American and Native American Pacific Islander students:
 (1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.
 (2)Construction, maintenance, renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.
 (3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials.
 (4)Support for low-income postbaccalaureate students including outreach, academic support services and mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and postbaccalaureate degree granting programs.
 (5)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.
 (6)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and postbaccalaureate degree offerings.
 (7)Other activities proposed in the application submitted pursuant to section 728 that— (A)contribute to carrying out the purposes of this subpart; and
 (B)are approved by the Secretary as part of the review and acceptance of such application. (c)Faculty development activitiesGrants awarded under this subpart may be used for one or more of the following activities for faculty development:
 (1)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction.
 (2)Financial support to graduate students planning to pursue academic careers who desire to become faculty at Asian American and Native American Pacific Islander-serving institutions.
 (3)Career services in preparing for an academic career and identifying opportunities. (4)Developing partnerships between Asian American and Native American Pacific Islander-serving institutions to facilitate connections between graduate students and hiring institutions.
 (5)Faculty recruitment efforts with an emphasis on graduates from Asian American and Native American Pacific Islander-serving institutions and other minority-serving institutions.
 (6)Recruitment and retention incentives to allow Asian American and Native American Pacific Islander-serving institutions to make competitive offers to potential faculty, including use of funds for student loan repayment.
 (7)Research support for early career faculty. (8)Other activities proposed in the application submitted pursuant to section 728 that—
 (A)contribute to carrying out the purposes of this subpart; and (B)are approved by the Secretary as part of the review and acceptance of such application.
 730.Eligible institution definedFor the purposes of this subpart, an eligible institution means an institution of higher education that— (1)is an Asian-American and Native American Pacific Islander-serving institution (as defined in section 320); and
 (2)offers a postbaccalaureate certificate or postbaccalaureate degree granting program. 730A.Authorization of appropriationsThere is authorized to be appropriated to carry out this subpart $30,000,000 for fiscal year 2019 and each of the 9 succeeding fiscal years.. 
 7002.Minority-serving institutions innovation fundTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting after part B the following:
				
					CFunding Innovations At Minority-Serving Institutions
 751.PurposeIt is the purpose of this part to assist minority-serving institutions in planning, developing, implementing, validating, and replicating innovations that provide solutions to persistent challenges in enabling economically and educationally disadvantaged students to enroll in, persist through, and graduate from college, including innovations designed to—
 (1)improve student achievement at minority-serving institutions; (2)increase the successful recruitment at minority-serving institutions of—
 (A)students from low-income families of all races; (B)adults; and
 (C)military-affiliated students; (3)increase the rate at which students enrolled in minority-serving institutions make adequate or accelerated progress toward graduation, and successfully graduate from such institutions;
 (4)increase the number of students pursuing and completing degrees in science, technology, engineering, and mathematics at minority-serving institutions and pursuing graduate work in such fields, including through the establishment of innovation ecosystems on the campuses of such institutions;
 (5)redesign course offerings and other instructional strategies at minority-serving institutions to improve student outcomes and reduce postsecondary education costs;
 (6)enhance the quality and number of traditional and alternative route teacher preparation programs offered by minority-serving institutions;
 (7)expand the effective use of technology at minority-serving institutions; and (8)strengthen postgraduate employment outcomes for students enrolled in minority-serving institutions.
 752.DefinitionIn this part: (1)Eligible entityThe term eligible entity means—
 (A)a minority-serving institution; or (B)a consortium of a minority-serving institution and—
 (i)one or more other institutions of higher education; (ii)a private nonprofit organization;
 (iii)a local educational agency; or (iv)any combination of the entities described in clauses (i) through (iii).
 (2)Minority serving institutionThe term minority serving institution means an institution of higher education described in paragraph (1), (2), (3), (4), (5), (6), or (7) of section 371(a).
							753.Grants authorized
 (a)In generalExcept as provided in subsection (b)(2), with the funds made available for this part under section 757, the Secretary shall make competitive planning and implementation grants, as described in subsections (b) and (c), to eligible entities to enable such entities to plan for the implementation of, in the case of a planning grant, and implement, in the case of an implementation grant, innovations described in section 751 and to support the planning, development, implementation, validation, scaling up, and replication of such innovations.
							(b)Planning grants
 (1)In generalExcept as provided in paragraph (2), with the funds made available under section 757 for a fiscal year, the Secretary shall use not more than 5 percent or $42,500,000 (whichever is greater) to award, on a competitive basis, planning grants to enable eligible entities to plan, design, and develop innovations described in section 751.
 (2)SectorsPlanning grants shall be awarded to each sector of a minority-serving institution in proportion to the allocations made in subparagraphs (A) through (G) of section 757(1).
 (3)DurationA planning grant authorized under this subsection shall be for the duration of 1 year. (4)Grant amountsEach planning grant authorized under this subsection shall be in an amount that is not more than $150,000.
								(c)Implementation grants
 (1)In generalWith funds made available for this part under section 757, the Secretary shall award implementation grants to enable eligible entities to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up and replicate, innovations described in section 751.
 (2)DurationAn implementation grant authorized under this subsection shall be for a duration of 5 years, except that the Secretary may not continue providing funds under the grant after year 3 of the grant period unless the eligible entity demonstrates that the entity has achieved satisfactory progress toward carrying out the educational innovations, activities, and projects described in their application pursuant to section 754(d), as determined by the Secretary.
 (3)Grant amountEach implementation grant authorized under this subsection shall be in an amount sufficient to enable the eligible entity to achieve the purposes of its proposed activities and projects, but shall not exceed $10,000,000.
								(d)Special rules for consortiums
								(1)Fiscal agent
 (A)In generalIn the case of an eligible entity applying for a grant under this part as a consortium, each member of the consortium shall agree on 1 such member of such eligibility entity to serve as a fiscal agent of such entity.
 (B)ResponsibilitiesThe fiscal agent of an eligible entity, as described in subparagraph (A), shall act on behalf of such entity in performing the financial duties of such entity under this part.
 (C)Written agreementThe agreement described in subparagraph (A) shall be in writing and signed by each member of the consortium.
 (2)SubgrantsIn the case of an eligible entity applying for a grant under this part as a consortium, the fiscal agent for such entity (as described in paragraph (1)) may use the funds provided by the grant to make subgrants to members of the consortium.
								754.Applications
 (a)In generalAn eligible entity desiring to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)Consortium entitiesAn application under this section which is submitted by an eligible entity applying as a consortium shall include the written agreement described in section 753(d)(1)(C).
 (c)Planning grantsThe Secretary shall ensure that the application requirements under this section for a planning grant authorized under section 753(b) include, in addition to the requirement in subsection (b) (if applicable), only those minimal requirements that are necessary to review the proposed process of an eligible entity for the planning, design, and development of one or more of the innovations described in section 751.
 (d)Implementation grantsAn application under this section for an innovation grant authorized under section 753(c) shall include, in addition to the requirement under subsection (b) (if applicable), descriptions of—
 (1)each innovation described in section 751 that the eligible entity would implement using the funds made available by such grant, including, as applicable, a description of the evidence base supporting such innovation;
 (2)how each such innovation will address the purpose of this part, as described in section 751, and how each such innovation will further the institutional or organizational mission of the minority-serving institution that is part of the eligible entity;
 (3)the specific activities that the eligible entity will carry out with funds made available by such grant, including, in the case of an eligible entity applying as a consortium, a description of the activities that each member of the consortium will carry out and a description of the capacity of each such member to carry out those activities;
 (4)the performance measures that the eligible entity will use to track its progress in implementing each such innovation, including a description of how the entity will implement those performance measures and use information on performance to make adjustments and improvements to its implementation activities, as needed, over the course of the grant period;
 (5)how the eligible entity will provide for an independent evaluation of the implementation and impact of the projects funded by such grant, including—
 (A)an interim report (evaluating the progress made in the first 3 years of the grant); and (B)a final report (completed at the end of the grant period); and
 (6)the plan of the eligible entity for continuing each proposed innovation after the grant has ended. 755.Priority (a)Planning grantsIn awarding planning grants under this part, the Secretary shall give priority to applications that were submitted in 2019, but did not receive a planning grant due to the circumstances described in section 753(b)(2).
 (b)Implementation grantsIn awarding implementation grants under this part, the Secretary shall give— (1)first priority to applications for programs at minority-serving institutions that have not previously received an implementation grant under this part; and
 (2)second priority to applications that address issues of major national need, including— (A)educational innovations designed to increase the rate of postsecondary degree attainment for populations within minority groups that have low relative rates of postsecondary degree attainment;
 (B)innovative partnerships between minority-serving institutions and local educational agencies that are designed to increase the enrollment and successful completion of historically underrepresented populations in higher education;
 (C)educational innovations that support developing programs and initiatives in minority-serving institutions to enhance undergraduate and graduate programs in science, technology, engineering, and mathematics;
 (D)innovative partnerships between minority-serving institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by research funded through this grant;
 (E)educational innovations that enhance the quality and number of traditional and alternative route teacher preparation programs at minority-serving institutions to enable teachers to be highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in teacher education; and
 (F)educational innovations that strengthen postgraduate employment outcomes of minority-serving institutions through the implementation of comprehensive and strategic career pathways for students.
									756.Uses of funds
 (a)Planning grantsAn eligible entity receiving a planning grant under section 753(b) shall use funds made available by such grant to conduct an institutional planning process that includes—
 (1)an assessment of the needs of the minority-serving institution; (2)research on educational innovations described in section 751 that will meet the needs described in paragraph (1);
 (3)the selection of one or more such educational innovations for implementation; (4)an assessment of the capacity of the minority-serving institution to implement such educational innovation; and
 (5)activities to further develop such capacity. (b)Implementation grantsAn eligible entity receiving an implementation grant under section 753(c) shall use the funds made available by such grant to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up, and replicate innovations described in section 751, such as innovations designed to—
 (1)improve student achievement, such as through activities designed to increase the number or percentage of students who successfully complete developmental or remedial coursework (which may be accomplished through the evidence-based redesign of such coursework) and pursue and succeed in postsecondary studies;
 (2)improve and expand institutional recruitment, postsecondary school awareness, and postsecondary school preparation efforts targeting students, including high-achieving students from low-income families, such as through activities undertaken in partnership with local educational agencies and nonprofit organizations (including the introduction of dual-enrollment programs and the implementation of activities designed to enable more students to enter college without the need for remediation);
 (3)increase the number of minority males who attain a postsecondary degree, such as through evidence-based interventions that integrate academic advising with social and cultural supports and assistance with job placement;
 (4)increase the number or percentage of students who make satisfactory or accelerated progress toward graduation from postsecondary school and the number or percentage who graduate from postsecondary school on time, such as through the provision of comprehensive academic and nonacademic student support services;
 (5)increase the number or percentage of students, particularly students who are members of historically underrepresented populations, who enroll in science, technology, engineering, and mathematics courses, graduate with degrees in such fields, and pursue advanced studies in such fields;
 (6)develop partnerships between minority-serving institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by funded research;
 (7)implement evidence-based improvements to courses, particularly high-enrollment courses, to improve student outcomes and reduce education costs for students, including costs of remedial courses;
 (8)enhance the quality and number of traditional and alternative route teacher and school leader preparation programs at minority-serving institutions that enable graduates to be profession-ready and highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in educator preparation;
 (9)expand the effective use of technology in higher education, such as through collaboration between institutions on implementing technology-enabled delivery models (including hybrid models) or through the use of open educational resources and digital content;
 (10)strengthen postgraduate employment outcomes through the implementation of comprehensive and strategic career pathways for students, which may include aligning curricula with workforce needs, experiential learning, integration of career services, and developing partnerships with employers and business organizations; and
 (11)provide a continuum of solutions by incorporating activities that address multiple objectives described in paragraphs (1) through (10).
 757.Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this part $850,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years, to be allocated as follows:
 (1)for institutions described in paragraph (1) of section 371(a), $224,987,083; (2)for institutions described in paragraph (2) of section 371(a), $214,446,428;
 (3)for institutions described in paragraph (3) of section 371(a), $78,056,743; (4)for institutions described in paragraph (4) of section 371(a), $20,662,079;
 (5)for institutions described in paragraph (5) of section 371(a), $130,859,834; (6)for institutions described in paragraph (6) of section 371(a), $122,305,533; and
 (7)for institutions described in paragraph (7) of section 371(a), $58,682,300.. 7003.DefinitionsSection 760 of the Higher Education Act of 1965 (20 U.S.C. 1140) is amended to read as follows:
				
 760.DefinitionsIn this part: (1)Comprehensive transition and postsecondary program for students with intellectual disabilitiesThe term comprehensive transition and postsecondary program for students with intellectual disabilities means a program that leads to a recognized educational credential or recognized postsecondary credential issued by an institution of higher education that meets each of the following requirements:
 (A)Is offered by an institution of higher education. (B)Is designed to support students with intellectual disabilities who are seeking to continue academic, career and technical, or independent living instruction at an institution of higher education in order to prepare for competitive integrated employment.
 (C)Includes student advising and a program of study. (D)Requires students with intellectual disabilities to participate on not less than a half-time basis as determined by the institution, with such participation focusing on academic and career development components and occurring through 1 or more of the following activities:
 (i)Regular enrollment in credit-bearing courses with students without disabilities that are offered by the institution.
 (ii)Auditing or participating in courses with students without disabilities that are offered by the institution and for which the student does not receive regular academic credit.
 (iii)Enrollment in noncredit-bearing, nondegree courses with students without disabilities. (iv)Participation in internships, apprenticeships, or work-based experiences in competitive integrated settings for a semester, or multiple semesters.
 (E)Requires students with intellectual disabilities to be socially and academically integrated with students without disabilities to the maximum extent practicable.
 (2)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101. (4)Office of accessibilityThe term Office of Accessibility has the meaning given to the office of disability services of the institution or equivalent office.
 (5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101).
 (6)Student with intellectual disabilityThe term student with an intellectual disability means a student— (A) (i)with a cognitive impairment, characterized by significant limitations in—
 (I)intellectual and cognitive functioning; and (II)adaptive behavior as expressed in conceptual, social, and practical adaptive skills; and
 (ii)who is currently, or was formerly, eligible for a free appropriate public education under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); or
 (B)in the case of a student who has not currently or formerly been found eligible for a free appropriate education under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), or a student who has not previously been found eligible as a student with an intellectual disability under such Act, documentation establishing that the student has an intellectual disability, such as—
 (i)a documented comprehensive and individualized psycho-educational evaluation and diagnosis of an intellectual disability by a psychologist or other qualified professional; or
 (ii)a record of the disability from a local or State educational agency, or government agency, such as the Social Security Administration or a vocational rehabilitation agency, that identifies the intellectual disability.
 (7)Universal design for learningThe term universal design for learning means a scientifically valid framework for guiding educational practice that— (A)provides flexibility in the ways information is presented, in the ways students respond or demonstrate knowledge and skills, and in the ways students are engaged; and
 (B)reduces barriers in instruction, provides appropriate accommodations, supports, and challenges and maintains high achievement expectations for all students, including students with disabilities and students who are limited English proficient..
			7004.Supporting postsecondary faculty, staff, and administrators in providing accessible education
 (a)GrantsSection 762 of the Higher Education Act of 1965 (20 U.S.C. 1140b) is amended to read as follows:  762.Grants authorized (a)Competitive grants authorized To support postsecondary faculty, staff, and administrators in providing an accessible education (1)In generalFrom amounts appropriated under section 765C, the Secretary shall award grants, on a competitive basis, to institutions of higher education to enable the institutions to carry out the activities under subsection (b).
 (2)Awards for professional development and technical assistanceNot less than 5 grants shall be awarded to institutions of higher education that provide professional development and technical assistance in order to improve access to and completion of postsecondary education for students, including students with disabilities.
								(b)Duration; activities
 (1)DurationA grant under this subpart shall be awarded for a period of 5 years. (2)Authorized activitiesA grant awarded under this subpart shall be used to carry out one or more of the following activities:
 (A)Teaching methods and strategiesThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies, consistent with the principles of universal design for learning, to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to teach and meet the academic and programmatic needs of students (including students with disabilities) in order to improve the retention of such students in, and the completion by such students of, postsecondary education. Such methods and strategies may include in-service training, professional development, customized and general technical assistance, workshops, summer institutes, distance learning, and training in the use of assistive and educational technology.
 (B)Implementing accommodationsThe development and implementation of training to provide postsecondary faculty, staff, and administrators methods and strategies of providing appropriate accommodations for students with disabilities, including descriptions of the legal obligations of the university to provide such accommodations.
 (C)Effective transition practicesThe development and implementation of innovative, effective, and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to ensure the successful and smooth transition of students with disabilities from secondary school to postsecondary education. The teaching methods and strategies may include supporting students in the development of self-advocacy skills to improve transition to, and completion of, postsecondary education.
 (D)Distance learningThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies to enable postsecondary faculty, staff, and administrators to provide accessible distance education programs or classes that would enhance the access of students (including students with disabilities) to postsecondary education, including the use of accessible curricula and electronic communication for instruction and advising.
 (E)Career pathway guidanceThe development and implementation of effective and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the ability to advise students with disabilities with respect to their chosen career pathway, which shall include—
 (i)supporting internships, apprenticeships, or work-based learning opportunities; (ii)counseling on coursework to meet the recognized educational credential or recognized postsecondary credential appropriate for the field chosen;
 (iii)developing self-advocacy skills to advocate for appropriate accommodations once in the workplace; or
 (iv)supporting the student in selecting a career pathway that leads to competitive, integrated employment.
 (3)Mandatory evaluation and disseminationAn institution of higher education awarded a grant under this subpart shall evaluate and disseminate to other institutions of higher education the information obtained through the activities described in subparagraphs (A) through (E) of paragraph (2).
 (c)Considerations in making awardsIn awarding grants, contracts, or cooperative agreements under this subpart, the Secretary shall consider the following:
 (1)Geographic distributionProviding an equitable geographic distribution of such awards. (2)Rural and urban areasDistributing such awards to urban and rural areas.
 (3)Range and type of institutionEnsuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.
								(d)Reports
 (1)Initial reportNot later than one year after the date of enactment of the this Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part, including a review of the activities and program performance of such projects based on existing information as of the date of the report.
 (2)Subsequent reportNot later than five years after the date of the first award of a grant under this subpart after the date of enactment of this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—
 (A)reviews the activities and program performance of the projects authorized under this subpart; and (B)provides guidance and recommendations on how effective projects can be replicated.
									(e)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
								(2)Adjustment for inflation
 (A)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (B)DefinitionIn this paragraph, the term annual adjustment percentage, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
 (b)ApplicationsSection 763 of the Higher Education Act of 1965 (20 U.S.C. 1140c) is amended to read as follows:  763.ApplicationsEach institution of higher education desiring to receive a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—
 (1)a description of the activities authorized under this subpart that the institution proposes to carry out, and how such institution plans to conduct such activities in order to further the purpose of this subpart;
 (2)a description of how the institution consulted with a broad range of people, including individuals with expertise in disability supports or special education, within the institution to develop activities for which assistance is sought;
 (3)a description of how the institution will coordinate and collaborate with the office of accessibility; and
 (4)a description of the extent to which the institution will work to replicate the research-based and best practices of institutions of higher education with demonstrated effectiveness in serving students with disabilities..
 7005.Office of AccessibilitySubpart 1 of part D of title VII of the Higher Education Act of 1965 (20 U.S.C. 1440a et seq.) is amended—
 (1)by redesignating section 765 as section 765C; (2)by inserting after section 764 the following:
					
						765A.Office of Accessibility
 (a)EstablishmentEach institution of higher education shall establish an office of accessibility to develop and implement policies to support students who enter postsecondary education with disabilities and students who acquire a disability while enrolled in an institution of higher education.
 (b)DutiesEach office of accessibility shall— (1)inform students, during student orientation, about services provided at the institution of higher education, and continually update such information through the accessibility office's website and other communications to improve accessibility of such services;
 (2)provide information to students regarding accommodations and modifications provided by the institution of higher education with respect to internships, practicums, work-based learning, apprenticeships, or other work-related environments that—
 (A)the student may engage in through courses; or (B)are necessary for completion of a recognized educational credential or recognized postsecondary credential;
 (3)provide information to students regarding their legal rights under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act (29 U.S.C. 794); and
 (4)in order to provide appropriate accommodations to students with disabilities, carry out the following:
 (A)Adopt policies that, at a minimum, make any of the following documentation submitted by a student sufficient to establish that such student is an individual with a disability:
 (i)Documentation that the individual has had an individualized education program in accordance with section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)), including an individualized education program that may be not current or past-date on the date of the determination.
 (ii)Documentation that the individual has had a plan prepared under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (iii)A plan or record of service for the individual from a private school, a local educational agency, a State educational agency, or an institution of higher education provided in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (iv)A record or evaluation from a licensed professional finding that the individual has a disability. (v)A plan or record of disability from another institution of higher education.
 (vi)Documentation of a disability due to service in the uniformed services, as defined in section 484C(a).
 (B)Adopt policies that are transparent and explicit regarding the process by which the institution determines eligibility for accommodations.
 (C)Disseminate the information described in subparagraph (B) to students, parents, and faculty— (i)in an accessible format;
 (ii)during student orientation; and (iii)by making such information readily available on a public website of the institution.
 (D)If applicable, provide accommodations to students with mental health disabilities. 765B.Competitive grant for innovation and accessibility (a)Grants authorized (1)In generalFrom amounts appropriated under section 765C, the Secretary may award grants on a competitive basis to institutions of higher education to enable the institutions to carry out the activities described under subsection (c).
 (2)DurationA grant under this subpart shall be awarded for a period of 5 years. (3)Consideration in making awardsIn awarding grants under this subsection, the Secretary shall consider the following:
 (A)Providing an equitable geographic distribution of such awards. (B)Ensuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.
 (b)ApplicationEach institution of higher education desiring to receive a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—
 (1)a description of how the institution will carry out the activities under this section; (2)a description of the consultation the institution has had with a broad range of people within the institution, including individuals with expertise in disability supports or special education, in developing the information under paragraph (1);
 (3)a plan for the sustainability of the program after the end of the grant period; and (4)a written business plan for revenue and expenditures to be provided to the Department under subsection (d).
 (c)ActivitiesA grant awarded under this section shall be used to— (1)develop and implement across the institution of higher education, a universal design for learning framework for course design and instructional materials to improve campus-wide accessibility to instruction, materials, and the learning environment; or
 (2)develop or improve distance education courses consistent with the principles of universal design for learning to improve accessibility of instruction and materials.
								(d)Reports
 (1)Grant recipient reportsAn institution of higher education awarded a grant under this subpart shall evaluate and disseminate to other institutions of higher education, the information obtained through the activities described in subsection (c).
 (2)Initial report by SecretaryNot later than one year after the date of the enactment of this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part, including a review of the activities and program performance of such projects based on existing information as of the date of the report.
 (3)Final report by SecretaryNot later than 6 years after the date of the first award of a grant under subsection (a), the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—
 (A)reviews the activities and program performance of the projects authorized under this subsection; and
 (B)provides guidance and recommendations on how effective projects can be replicated.; and (3)by amending section 765C, as so redesignated, to read as follows:
					
						765C.Authorization of appropriations
 (a)In generalSubject to subsection (b), there are authorized to be appropriated to carry out section 765B $10,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
							(b)Adjustment for inflation
 (1)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (2)DefinitionIn this paragraph, the term annual adjustment percentage, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
				7006.Postsecondary programs for students with intellectual disabilities
 (a)PurposeSection 766 of the Higher Education Act of 1965 (20 U.S.C. 1140f) is amended to read as follows:  766.PurposeIt is the purpose of this subpart to support inclusive programs that promote the successful transition of students with intellectual disabilities into higher education and the earning of a recognized educational credential or recognized postsecondary credential issued by the institution of higher education..
 (b)Programs for students with intellectual disabilitiesSection 767 of the Higher Education Act of 1965 (20 U.S.C. 1140g) is amended to read as follows:  767.Inclusive higher education programs for students with intellectual disabilities (a)Grants authorized (1)In generalFrom amounts appropriated under section 769(a), the Secretary shall annually award grants, on a competitive basis, to institutions of higher education (or consortia of institutions of higher education), to enable the institutions or consortia to create or expand high-quality, inclusive higher education programs for students with intellectual disabilities.
 (2)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services of the Department of Education.
 (3)Duration of grantsA grant under this section shall be awarded for a period of 5 years. (b)ApplicationAn institution of higher education or a consortium desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Award basisIn awarding grants under this section, the Secretary shall— (1)provide for an equitable geographic distribution of such grants;
 (2)provide grant funds for inclusive higher education programs for students with intellectual disabilities that will serve areas that are underserved by programs of this type;
 (3)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution, award grants only to such institutions that integrate students with intellectual disabilities into the housing offered to students without disabilities or to institutions that provide such integrated housing through providing supports to students directly or through partnerships with other organizations;
 (4)provide grant funds to encourage involvement of students attending institutions of higher education in the fields of special education, general education, vocational rehabilitation, assistive technology, or related fields in the program;
 (5)select applications that— (A)demonstrate an existing comprehensive transition and postsecondary education program for students with intellectual disabilities that is title IV eligible; or
 (B)agree to establish such a program; and (6)give preference to applications submitted under subsection (b) that agree to incorporate into the inclusive higher education program for students with intellectual disabilities carried out under the grant one or more of the following elements:
 (A)The formation of a partnership with any relevant agency serving students with intellectual disabilities, such as a vocational rehabilitation agency.
 (B)Applications that represent geographically underserved States. (d)Use of funds; requirementsAn institution of higher education or consortium receiving a grant under this section shall—
 (1)use the grant funds to establish an inclusive higher education program for students with intellectual disabilities that—
 (A)serves students with intellectual disabilities; (B)provides individual supports and services for the academic and social inclusion of students with intellectual disabilities in academic courses, extracurricular activities, and other aspects of the regular postsecondary program;
 (C)with respect to the students with intellectual disabilities participating in the program, provides a focus on—
 (i)academic and career development; (ii)socialization and inclusion with the general student population;
 (iii)independent living skills, including self-advocacy skills; and (iv)integrated work experiences and career skills that lead to competitive integrated employment;
 (D)integrates person-centered planning in the development of the course of study for each student with an intellectual disability participating in the program;
 (E)plans for the sustainability of the program after the end of the grant period, with a written business plan for revenue and expenditures to be provided to the Department by the end of year 3; and
 (F)awards a recognized educational credential or recognized postsecondary credential for students with intellectual disabilities upon the completion of the program;
 (2)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution or integrated housing through providing supports to students directly or through partnerships with other organizations, provide for the integration of students with intellectual disabilities into housing offered to students without disabilities;
 (3)participate with the coordinating center established under section 777(b) in the evaluation of the program, including by regularly submitting data on experiences and outcomes of individual students participating in the program; and
 (4)partner with one or more local educational agencies to support students with intellectual disabilities participating in the program who are eligible for special education and related services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), including the use of funds available under part B of such Act (20 U.S.C. 1411 et seq.) to support the participation of such students in the program.
 (e)Matching requirementAn institution of higher education (or consortium) that receives a grant under this section shall provide matching funds toward the cost of the inclusive higher education program for students with intellectual disabilities carried out under the grant. Such matching funds may be provided in cash or in-kind, and shall be in an amount of not less than 25 percent of the amount of such costs.
							(f)Data Collection and Transmission
 (1)In generalAn institution or consortium receiving a grant under this section shall collect and transmit to the coordinating center established under section 777(b) on an annual basis for each student who is enrolled in the program, student-level information related to the experiences and outcomes of students who participate in the inclusive higher education program for students with intellectual disabilities.
 (2)Longitudinal dataEach grantee shall collect longitudinal outcome data from each student participating in the program and transmit such data to the coordinating center established under section 777(b). Such longitudinal data shall be collected for every student each year for 5 years after the student graduates from, or otherwise exits, the program.
 (3)Data to be collectedThe program-level information and data and student-level information and data to be collected under this subsection shall include—
 (A)the number and type of postsecondary education courses taken and completed by the student; (B)credits the student earned and whether or not the student earned a recognized educational credential or recognized postsecondary credential issued by the institution of higher education;
 (C)academic outcomes; (D)competitive, integrated employment outcomes;
 (E)independent living outcomes; and (F)social outcomes.
 (g)ReportNot later than 5 years after the date of the first grant awarded under this section, the Secretary shall prepare and disseminate a report to the authorizing committees and to the public that—
 (1)reviews the activities of the inclusive higher education programs for students with intellectual disabilities funded under this section; and
 (2)provides guidance and recommendations on how effective programs can be replicated.. (c)Authorization of appropriationsSection 769(a) of the Higher Education Act of 1965 (20 U.S.C. 1140i) is amended to read as follows:
					
						(a)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there are authorized to be appropriated to carry out this subpart $15,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
							(2)Adjustment for inflation
 (A)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (B)DefinitionIn this paragraph, the term annual adjustment percentage, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
				7007.National Technical Assistance Center and National Coordinating Center for Inclusion of Students
			 with Intellectual Disabilities
 (a)In generalSection 777 of the Higher Education Act of 1965 (20 U.S.C. 1140q) is amended to read as follows:  777.National Technical Assistance Center and Coordinating Center for Inclusion of Students with Intellectual Disabilities (a)National Technical Assistance Center (1)In generalFrom amounts appropriated under paragraph (5), the Secretary shall award a grant to, or enter into a contract or cooperative agreement with, an eligible entity to provide for the establishment and support of a National Technical Assistance Center. The National Technical Assistance Center shall carry out the duties set forth in paragraph (4).
 (2)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services.
 (3)Eligible entityIn this subpart, the term eligible entity means an institution of higher education, a nonprofit organization, or partnership of two or more such institutions or organizations, with demonstrated expertise in—
 (A)transitioning students with disabilities from secondary school to postsecondary education; (B)supporting students with disabilities in postsecondary education;
 (C)technical knowledge necessary for the dissemination of information in accessible formats; and (D)working with diverse types of institutions of higher education, including community colleges.
 (4)DutiesThe duties of the National Technical Assistance Center shall include the following: (A)Assistance to students and familiesThe National Technical Assistance Center shall provide information and technical assistance to students with disabilities and the families of students with disabilities to support students across the broad spectrum of disabilities, including—
 (i)information to assist individuals with disabilities who are prospective students of an institution of higher education in planning for postsecondary education while the students are in secondary school;
 (ii)information and technical assistance provided to individualized education program teams (as defined in section 614(d)(1) of the Individuals with Disabilities Education Act) for secondary school students with disabilities, and to early outreach and student services programs, including programs authorized under subparts 2, 4, and 5 of part A of title IV, to support students across a broad spectrum of disabilities with the successful transition to postsecondary education;
 (iii)research-based supports, services, and accommodations which are available in postsecondary settings, including services provided by other agencies such as vocational rehabilitation;
 (iv)information on student mentoring and networking opportunities for students with disabilities; and (v)effective recruitment and transition programs at postsecondary educational institutions.
 (B)Assistance to institutions of higher educationThe National Technical Assistance Center shall provide information and technical assistance to faculty, staff, and administrators of institutions of higher education to improve the services provided to, the accommodations for, the retention rates of, and the completion rates of, students with disabilities in higher education settings, which may include—
 (i)collection and dissemination of best and promising practices and materials for accommodating and supporting students with disabilities, including practices and materials supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3;
 (ii)development and provision of training modules for higher education faculty on exemplary practices for accommodating and supporting postsecondary students with disabilities across a range of academic fields, which may include universal design for learning and practices supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3; and
 (iii)development of technology-based tutorials for higher education faculty and staff, including new faculty and graduate students, on best and promising practices related to support and retention of students with disabilities in postsecondary education.
 (C)Information collection and disseminationThe National Technical Assistance Center shall be responsible for building, maintaining, and updating a database of disability support services information with respect to institutions of higher education, or for expanding and updating an existing database of disabilities support services information with respect to institutions of higher education. Such database shall be available to the general public through a website built to high technical standards of accessibility practicable for the broad spectrum of individuals with disabilities. Such database and website shall include available information on—
 (i)disability documentation requirements; (ii)support services available;
 (iii)links to financial aid; (iv)accommodations policies;
 (v)accessible instructional materials; (vi)other topics relevant to students with disabilities; and
 (vii)the information in the report described in subparagraph (E). (D)Disability support servicesThe National Technical Assistance Center shall work with organizations and individuals with proven expertise related to disability support services for postsecondary students with disabilities to evaluate, improve, and disseminate information related to the delivery of high-quality disability support services at institutions of higher education.
 (E)Review and reportNot later than three years after the establishment of the National Technical Assistance Center, and every two years thereafter, the National Technical Assistance Center shall prepare and disseminate a report to the Secretary and the authorizing committees analyzing the condition of postsecondary success for students with disabilities. Such report shall include—
 (i)a review of the activities and the effectiveness of the programs authorized under this part; (ii)annual enrollment and graduation rates of students with disabilities in institutions of higher education from publicly reported data;
 (iii)recommendations for effective postsecondary supports and services for students with disabilities, and how such supports and services may be widely implemented at institutions of higher education;
 (iv)recommendations on reducing barriers to full participation for students with disabilities in higher education; and
 (v)a description of strategies with a demonstrated record of effectiveness in improving the success of such students in postsecondary education.
 (F)Staffing of the centerIn hiring employees of the National Technical Assistance Center, the National Technical Assistance Center shall consider the expertise and experience of prospective employees in providing training and technical assistance to practitioners.
 (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000. (b)The National Coordinating Center for Inclusion of Students with Intellectual Disabilities (1)Definition of eligible entityIn this subsection, the term eligible entity means an entity, or a partnership of entities, that has demonstrated expertise in the fields of—
 (A)higher education; (B)the education of students with intellectual disabilities;
 (C)the development of inclusive higher education programs for students with intellectual disabilities; and
 (D)evaluation and technical assistance. (2)In generalFrom amounts appropriated under paragraph (7), the Secretary shall enter into a cooperative agreement, on a competitive basis, with an eligible entity for the purpose of establishing a coordinating center for institutions of higher education that offer inclusive higher education programs for students with intellectual disabilities, including institutions participating in grants authorized under subpart 2, to provide technical assistance and evaluations for such programs, including systematic collection of annual student and program data and facilitation of outcomes data of students with intellectual disabilities.
 (3)AdministrationThe program under this subsection shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services.
 (4)DurationThe Secretary shall enter into a cooperative agreement under this subsection for a period of five years.
 (5)Requirements of cooperative agreementThe eligible entity entering into a cooperative agreement under this subsection shall establish and maintain a coordinating center that shall—
 (A)serve as the technical assistance entity for all inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities;
 (B)provide technical assistance regarding the development, evaluation, and continuous improvement of such programs;
 (C)evaluate such programs using qualitative and quantitative methodologies for measuring program strengths in the areas of academic access, academic enrichment, socialization, competitive integrated employment, attainment of a recognized educational credential or recognized postsecondary credential, and independent living;
 (D)create and maintain a database of student and program level data reflecting implementation of the inclusive higher education program that receives a grant under this subpart;
 (E)create and maintain a mechanism to consolidate follow up data on student outcomes collected by inclusive higher education programs funded through previous grant cycles;
 (F)assist recipients of grants under subpart 2 in efforts to award a recognized educational credential or recognized postsecondary credential to students with intellectual disabilities upon the completion of such programs;
 (G)identify model memoranda of agreement for use between or among institutions of higher education and State and local agencies providing funding for such programs;
 (H)develop recommendations for the necessary components of such programs, such as— (i)academic, career and technical, social, and independent living skills;
 (ii)evaluation of student progress; (iii)program administration and evaluation;
 (iv)student eligibility; (v)issues regarding the equivalency of a student’s participation in such programs to semester, trimester, quarter, credit, or clock hours at an institution of higher education, as the case may be; and
 (vi)access to student housing for students participating in the inclusive higher education programs, including accommodations and services that support independent living;
 (I)review and analyze— (i)policy impact of inclusive higher education on Federal and State legislation; and
 (ii)funding streams for such programs; (J)provide recommendations regarding the funding streams described in subparagraph (H)(ii);
 (K)develop mechanisms for regular communication, outreach and dissemination of information about inclusive higher education programs for students with intellectual disabilities under subpart 2 between or among such programs and to families and prospective students;
 (L)host a meeting of all recipients of grants under subpart 2 not less often than once each year; and (M)convene a work group to continue the development of and recommendations for model criteria, standards, and components of inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities, that are appropriate for the development of accreditation standards—
 (i)which work group shall include— (I)an expert in higher education;
 (II)an expert in special education; (III)a disability organization that represents students with intellectual disabilities;
 (IV)a representative from the National Advisory Committee on Institutional Quality and Integrity; and (V)a representative of a regional or national accreditation agency or association; and
 (ii)the work group will carry out the following activities— (I)conduct outreach to accrediting agencies;
 (II)develop a technical guidance document to support implementation of the model standards; (III)develop and conduct a protocol for field testing and implementing the model standards; and
 (IV)update recommendations for the model standards, criteria, and components of such programs, as applicable.
 (6)ReportNot later than 5 years after the date of the establishment of the coordinating center under this subsection, the coordinating center shall report to the Secretary, the authorizing committees, and the National Advisory Committee on Institutional Quality and Integrity on the activities described in paragraph (5).
								(7)Authorization of appropriations
 (A)In generalSubject to subparagraph (B), there are authorized to be appropriated to carry out this subsection $2,500,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
									(B)Adjustment for inflation
 (i)In generalThe amount authorized to be appropriated under subparagraph (A) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (ii)DefinitionIn this paragraph, the term annual adjustment percentage, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
 (b)Authorization of appropriationsSection 778 of the Higher Education Act of 1965 (20 U.S.C. 1140r) is repealed. 7008.Accessible instructional materials and technologyPart D of title VII of the Higher Education Act of 1965 (20 U.S.C. 1140 et seq.) is amended by adding at the end the following:
				
					5Accessible instructional materials and technology
						779.Accessible instructional materials and technology
 (a)Establishment of commissionThe Speaker of the House of Representatives, the President pro tempore of the Senate, and the Secretary of Education shall establish an independent commission, comprised of key stakeholders, to develop guidelines for accessible postsecondary electronic instructional materials and related technologies in order—
 (1)to ensure students with disabilities are afforded the same educational benefits provided to students without disabilities through the use of electronic instructional materials and related technologies;
 (2)to improve the selection and use of such materials and technologies at institutions of higher education; and
 (3)to encourage entities that produce such materials and technologies to make accessible versions more readily available in the market.
 (b)ReviewIn carrying out subsection (a), the commission shall— (1)review applicable information technology accessibility standards; and
 (2)compile and annotate such accessibility standards as an additional information resource for institutions of higher education and companies that service the higher education market.
								(c)Membership
 (1)Stakeholder groupsThe commission shall be composed of representatives from the following categories: (A)Communities of persons with disabilities for whom the accessibility of postsecondary electronic instructional materials and related technologies is a significant factor in ensuring equal participation in higher education, and nonprofit organizations that provide accessible electronic materials to these communities.
 (B)Higher education leadership, including university presidents, provosts, deans, vice presidents or deans of libraries, chief information officers, and other senior institutional executives.
 (C)Developers of postsecondary electronic instructional materials and manufacturers of related technologies.
 (2)Appointment of membersThe commission members shall be appointed as follows: (A)6 members, 2 from each category described in paragraph (1), shall be appointed by the Speaker of the House of Representatives, 3 of whom shall be appointed on the recommendation of the majority leader of the House of Representatives and 3 of whom shall be appointed on the recommendation of the minority leader of the House of Representatives, with the Speaker ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The Speaker shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.
 (B)6 members, 2 from each category described in paragraph (1), shall be appointed by the President pro tempore of the Senate, 3 of whom shall be appointed on the recommendation of the majority leader of the Senate and 3 of whom shall be appointed on the recommendation of the minority leader of the Senate, with the President pro tempore ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The President pro tempore shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.
 (C)3 members, each of whom must possess extensive, demonstrated technical expertise in the development and implementation of accessible postsecondary electronic instructional materials, shall be appointed by the Secretary of Education. 1 of these members shall represent postsecondary students with disabilities, 1 shall represent higher education leadership, and 1 shall represent developers of postsecondary electronic instructional materials.
 (3)Eligibility to serve as a memberFederal employees are ineligible for appointment to the commission. An appointee to a volunteer or advisory position with a Federal agency or related advisory body may be appointed to the commission so long as his or her primary employment is with a non-Federal entity and he or she is not otherwise engaged in financially compensated work on behalf of the Federal Government, exclusive of any standard expense reimbursement or grant-funded activities.
								(d)Authority and administration
 (1)AuthorityThe commission’s execution of its duties shall be independent of the Secretary of Education, the Attorney General, and the head of any other agency or department of the Federal Government with regulatory or standard setting authority in the areas addressed by the commission.
								(2)Administration
 (A)StaffingThere shall be no permanent staffing for the commission. (B)LeadershipCommission members shall elect a chairperson from among the appointees to the commission.
 (C)Administrative supportThe Commission shall be provided administrative support, as needed, by the Secretary of Education through the Office of Postsecondary Education of the Department of Education.
									(e)Duties
 (1)GuidelinesNot later than 18 months after the date of enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission shall—
 (A)develop and issue guidelines for accessible postsecondary electronic instructional materials, and related technologies; and
 (B)in developing the guidelines, the commission shall— (i)establish a technical panel pursuant to paragraph (4) to support the commission in developing the guidelines;
 (ii)develop criteria for determining which materials and technologies constitute postsecondary electronic instructional materials and related technologies;
 (iii)identify existing national and international accessibility standards that are relevant to student use of postsecondary electronic instructional materials and related technologies at institutions of higher education;
 (iv)identify and address any unique pedagogical and accessibility requirements of postsecondary electronic instructional materials and related technologies that are not addressed, or not adequately addressed, by the identified, relevant existing accessibility standards;
 (v)identify those aspects of accessibility, and types of postsecondary instructional materials and related technologies, for which the commission cannot produce guidelines or which cannot be addressed by existing accessibility standards due to—
 (I)inherent limitations of commercially available technologies; or (II)the challenges posed by a specific category of disability that covers a wide spectrum of impairments and capabilities which makes it difficult to assess the benefits from particular guidelines on a categorical basis;
 (vi)ensure that the guidelines are consistent with the requirements of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.);
 (vii)ensure that the guidelines are consistent, to the extent feasible and appropriate, with the technical and functional performance criteria included in the national and international accessibility standards identified by the commission as relevant to student use of postsecondary electronic instructional materials and related technologies;
 (viii)allow for the use of an alternative design or technology that results in substantially equivalent or greater accessibility and usability by individuals with disabilities than would be provided by compliance with the guidelines; and
 (ix)provide that where electronic instructional materials, or related technologies, that comply fully with the guidelines are not commercially available, or where such compliance is not technically feasible, the institution may select the product that best meets the guidelines consistent with the institution’s business and pedagogical needs.
 (2)Annotated list of information technology standardsNot later than 18 months after the date of the enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission established in section 2 shall, with the assistance of the technical panel established under paragraph (4), develop and issue an annotated list of information technology standards.
 (3)ApprovalIssuance of the guidelines and annotated list of information technology standards shall require approval of at least 75 percent of the members of the commission.
 (4)Technical panelNot later than 1 month after first meeting, the Commission shall appoint and convene a panel of 12 technical experts, each of whom shall have extensive, demonstrated technical experience in developing, researching, or implementing accessible postsecondary electronic instructional materials, or related technologies. The commission has discretion to determine a process for nominating, vetting, and confirming a panel of experts that fairly represents the stakeholder communities on the commission. The technical panel shall include a representative from the United States Access Board.
 (f)Review of guidelinesNot later than 5 years after issuance of the guidelines and annotated list of information technology standards described in subsections (a) and (b), and every 5 years thereafter, the Secretary of Education shall publish a notice in the Federal Register requesting public comment about whether there is a need to reconstitute the commission to update the guidelines and annotated list of information technology standards to reflect technological advances, changes in postsecondary electronic instructional materials and related technologies, or updated national and international accessibility standards. The Secretary shall then submit a report and recommendation to Congress regarding whether the Commission should be reconstituted.
							(g)Rule of application
 (1)Nonconforming Postsecondary Electronic Instructional Materials Or Related TechnologiesNothing in this section shall be construed to require an institution of higher education to require, provide, or both recommend and provide, postsecondary electronic instructional materials or related technologies that conform to the guidelines. However, an institution that selects or uses nonconforming postsecondary electronic instructional materials or related technologies must otherwise comply with existing obligations under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.) to provide access to the educational benefit afforded by such materials and technologies through provision of appropriate and reasonable modification, accommodation, and auxiliary aids or services.
 (2)Relationship To Existing Laws And RegulationsWith respect to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), nothing in this Act may be construed—
 (A)to authorize or require conduct prohibited under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973, including the regulations issued pursuant to those laws;
 (B)to expand, limit, or alter the remedies or defenses under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973;
 (C)to supersede, restrict, or limit the application of the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973; or
 (D)to limit the authority of Federal agencies to issue regulations pursuant to the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973.
 (h)DefinitionsIn this section: (1)Annotated list of information technology standardsthe term annotated list of information technology standards means a list of existing national and international accessibility standards relevant to student use of postsecondary electronic instructional materials and related technologies, and to other types of information technology common to institutions of higher education, such as institutional websites or registration systems, annotated by the commission established pursuant to this section. The annotated list of information technology standards is intended to serve solely as a reference tool to inform any consideration of the relevance of such standards in higher education contexts.
 (2)Postsecondary electronic instructional materialsThe term postsecondary electronic instructional materials means digital curricular content that is required, provided, or both recommended and provided by an institution of higher education for use in a postsecondary instructional program.
 (3)Related technologiesThe term related technologies refers to any software, applications, learning management or content management systems, and hardware that an institution of higher education requires, provides, or both recommends and provides for student access to and use of postsecondary electronic instructional materials in a postsecondary instructional program.
 (4)Technical panelThe term technical panel means a group of experts with extensive, demonstrated technical experience in the development and implementation of accessibility features for postsecondary electronic instructional materials and related technologies, established by the Commission pursuant to subsection (e)(4), which will assist the commission in the development of the guidelines and annotated list of information technology standards authorized under this Act..
			7009.Formula grants to States to improve higher education opportunities for foster youth and homeless
 youthTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is further amended by adding at the end the following new part:
				
					FGrants for Improving Access to and Success in Higher Education for Foster Youth and Homeless Youth
 791.DefinitionsIn this part: (1)Foster youthThe term foster youth—
 (A)means an individual whose care and placement is the responsibility of the State or tribal agency that administers a State or tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and
 (B)includes any individual— (i)whose care and placement was the responsibility of such a State or tribal agency when, or at any time after, the individual attained 13 years of age, without regard to whether foster care maintenance payments were made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and
 (ii)who is no longer under the care and responsibility of such a State or tribal agency, without regard to any subsequent adoption of the individual.
 (2)Homeless youthThe term homeless youth has the meaning given the term ‘homeless children and youths’ in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
 (3)Indian Tribe; tribal organizationThe terms Indian Tribe and tribal organization have the meanings given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450).
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (5)StateThe term State means each of the several States and the District of Columbia.
 (6)TerritoryThe term territory means Puerto Rico, United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
							792.Formula grants to States to improve access to and success in higher education for foster youth and
			 homeless youth
 (a)Grant program establishedFrom the amount appropriated under subsection (h), the Secretary shall make allotments under subsection (b), to States having applications approved under subsection (c), to enable each State to—
 (1)carry out the Statewide transition initiative described in subsection (d); and (2)make subgrants described in subsection (e).
								(b)Allocations
								(1)Formula
									(A)Reservation for Indian tribes and territories
 (i)In generalFrom the amount appropriated under subsection (h) for a fiscal year and subject to clause (ii), the Secretary shall reserve—
 (I)not more than 3 percent for grants to Indian Tribes, consortia of Indian Tribes, or Tribal organizations; and
 (II)not more than 2 percent for grants to territories. (ii)RequirementsIn awarding grants under this subparagraph, the Secretary—
 (I)shall not award a grant under subclause (I) or (II) of clause (i) for a fiscal year for which no Indian Tribe (or consortium of Indian Tribes) or Tribal organization, or territory, respectively, submits a satisfactory application for a grant under such subclause;
 (II)shall require that any Indian Tribe, consortium, Tribal organization, or territory that receives a grant under this subparagraph provide an assurance of a partnership among relevant education, child welfare, and homeless agencies or organizations; and
 (III)may determine any other requirements with respect to such grants (including the allocation, application, and use of fund requirements), which to the extent possible, shall be consistent with the requirements for States under this part, except that appropriate adjustments shall be made based on the needs and size of populations served by the Indian Tribe, consortium, Tribal organization, or territory applying for the grant.
 (B)Reservation for Department activitiesFrom the amount appropriated under subsection (h) for a fiscal year, the Secretary may reserve— (i)not more than 7 percent to—
 (I)provide technical assistance, in consultation with Secretary of Health and Human Services, to States carrying out activities under this section; and
 (II)complete the evaluations required by subsection (g)(1); and (ii)not more than 3 percent for administrative expenses.
 (C)AllocationsFrom the amount appropriated under subsection (h) for a fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B), the Secretary shall allocate to each State the greater of—
 (i)$500,000; or (ii)the amount that bears the same proportion to the remaining appropriated amount for such fiscal year as the number of foster youth and homeless youth in the State bears to the number of foster youth and homeless youth in all States.
 (D)Ratable reductionIf the amount appropriated under subsection (h) for a fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B) is less than the amount required to be allocated to States under subparagraph (C), then the amount of the allocation to each State shall be ratably reduced.
 (2)State ReservationFrom the amounts awarded a State under paragraph (1)(C) for a fiscal year, the State may reserve not more than 5 percent for administrative expenses.
								(3)Temporary ineligibility for subsequent payments
 (A)In generalThe Secretary shall determine a State to be temporarily ineligible to receive a grant payment under this subsection for a fiscal year if—
 (i)the State fails to submit an annual report under subsection (f) for the preceding fiscal year; or (ii)the Secretary determines, based on information in such annual report, that the State is not effectively—
 (I)meeting the outcomes described in the application of such State under subsection (c)(2)(C), and does not have a plan to improve the outcomes;
 (II)monitoring and evaluating the activities under subsections (d) and (e); or (III)using funds as required under subsections (d) and (e).
 (B)ReinstatementIf the Secretary determines that a State is ineligible under subparagraph (A), the Secretary may enter into an agreement with the State setting forth the terms and conditions under which the State may regain eligibility to receive payments under this section.
									(c)Applications
 (1)In generalFor each fiscal year for which a State desires an allotment under subsection (b), the State shall submit an application to the Secretary at such time, in such manner, and containing the information described in paragraph (2).
 (2)Information requiredAn application submitted under paragraph (1) shall include the following: (A)A plan for how the State will carry out the activities under subsections (d) and (e).
 (B)A description of the State’s capacity to carry out such activities. (C)A description of intended outcomes for such activities.
 (D)A plan for how the State will monitor and evaluate such activities, including how the State will use data to continually update and improve such activities.
 (E)A description of how students will be identified and recruited for participation in the Statewide transition initiative under subsection (d).
 (F)An estimate of the number and characteristics of the populations targeted for participation in the Statewide transition initiative under subsection (d) with attention to the diverse needs of homeless youth and foster youth in the State.
 (G)A description of how the State will coordinate services provided under the grant with services provided to foster youth and homeless youth under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.), and other services provided to foster youth and homeless youth by the State.
 (H)An assurance that the State will comply with subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
 (I)An assurance that the State will partner with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.
 (J)An assurance that the State will submit the annual report required under subsection (f). (K)A budgetary analysis of the use of funds awarded under this section.
 (L)Such other information as the Secretary may require. (d)Statewide transition initiative (1)Use of fundsSubject to subsection (b)(2), and in consultation and coordination with the entities described in paragraph (2) of this subsection, a State receiving a grant award under this section shall use not less than 25 percent of the funds to—
 (A)provide intensive outreach and support to foster youth and homeless youth to— (i)improve the understanding and preparation of such youth for enrollment in institutions of higher education;
 (ii)increase the number of applications to institutions of higher education submitted by such youth; and
 (iii)increase the number of enrollments at institutions of higher education; (B)provide education to foster youth and homeless youth with respect to—
 (i)the benefits and opportunities of postsecondary education; (ii)planning for postsecondary education;
 (iii)financial aid opportunities that assist youth with covering the cost of attendance of an institution of higher education;
 (iv)the Federal and State services and benefits available to foster youth and homeless youth while enrolled at an institution of higher education, including health and mental health services;
 (v)career exploration; and (vi)financial literacy training, including security from identity theft;
 (C)assist foster youth and homeless youth with submitting applications for— (i)enrollment at an institution of higher education;
 (ii)financial aid for such enrollment; and (iii)scholarships available for such students, including under a State educational and training voucher program referred to in section 477(i) of the Social Security Act; and
 (D)provide free programming, which may include free transportation to and from such programming, for foster youth and homeless youth to prepare such individuals socially and academically for the rigors of postsecondary education during the summer before such individuals first attend an institution of higher education.
 (2)Required consultation and coordinationIn carrying out the activities described in paragraph (1), a State shall consult and coordinate with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.
								(e)Subgrants To create institutions of excellence
 (1)In generalSubject to the subsection (b)(2), a State receiving a grant under this section shall, acting through the administering State agency, use not less than 70 percent of the funds to award, on a competitive basis, subgrants to eligible institutions to enable such institutions to become institutions of excellence by improving college access, retention, and completion rates for foster and homeless youth as described in paragraph (3).
								(2)Application
 (A)In generalAn eligible institution desiring a subgrant under this subsection shall submit an application to the State in which such eligible institution is located, at such time, in such manner, and containing such information as the State may require.
 (B)Technical assistanceStates shall provide outreach and technical assistance to eligible institutions with respect to applications for subgrants under this subsection.
 (3)ActivitiesAn eligible institution that receives a grant under this subsection shall use the grant funds to carry out the following activities with respect to homeless youth and foster youth:
 (A)Provide flexibility and assistance in completing the application process to enroll at such institution.
 (B)Coordinate programs with relevant on- and off-campus stakeholders to increase the enrollment of such youth at the institution and align services at the institution for such youth.
 (C)Adjust the cost of attendance for such youth at such eligible institution to include the cost of housing during periods of non-enrollment.
 (D)Provide institutional aid to such students to meet the cost of attendance that is not covered by other Federal or State educational grants.
 (E)Provide outreach to such students to ensure that such youth are aware of housing resources available during periods of non-enrollment.
 (F)Subsidize any fees for such students associated with orientation and offer free transportation to college orientation or move-in week.
 (G)Hire and provide training for at least one full-time staff at the eligible institution to serve as a point of contact to provide case management services and monthly face-to-face meetings with students who are foster youth or homeless youth. Such individual shall have an advanced degree and at least two years of relevant experience.
 (H)Establish or enhance campus support programs to provide such students with a wide-range of on-campus services including—
 (i)assistance with financial aid; (ii)career advice; and
 (iii)leadership development. (I)Ensure the availability of robust student health services (physical and mental) that meet the specific needs of foster youth and homeless youth.
 (J)Establish or expand early alert systems to identify and support such students who may be struggling academically.
 (K)Collect, review, and monitor data for program improvement. (4)Reliance on institutional aidAny institutional aid provided to a student under paragraph (3)(D) by an eligible institution during the grant period of the institution’s grant under this section shall continue to be provided during the student’s continuous enrollment at the institution, without regard to whether the grant period ends during such enrollment.
 (5)DefinitionsIn this subsection: (A)Administering State agencyThe term administering State agency means a State agency—
 (i)designated by the Governor or executive of the State to administer the subgrants under this subsection; and
 (ii)that, with respect to such State, has jurisdiction over— (I)foster youth;
 (II)homeless youth; (III)elementary and secondary education; or
 (IV)higher education. (B)Eligible institutionThe term eligible institution means an institution of higher education—
 (i)that is in partnership with— (I)the State child welfare agency that is responsible for the administration of the State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.); and
 (II)an organization that serves homeless youth (such as a youth shelter or outreach program); and (ii)that may partner with any other provider, agency, official, or entity that serves foster youth and homeless youth, or former foster youth and homeless youth.
 (f)State reportsFor each year in which a State receives an allotment under subsection (b), the State shall prepare and submit a report to the Secretary that includes—
 (1)each activity or service that was carried out under this section; (2)the cost of providing each such activity or service;
 (3)the number of students who received each activity or service disaggregated by race, as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3)) and each subgroup of students described in subclauses (II) through (VI) of section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));
 (4)using qualitative and quantitative analysis, how the State— (A)improved access to higher education for foster youth and homeless youth; and
 (B)measured youth satisfaction with activities carried out under this part; (5)an analysis of the implementation and progress of the Statewide transition initiative under subsection (d), including challenges and changes made to the initiative throughout the preceding year;
 (6)if, based on the analysis under paragraph (5), the State determines that the program is not on track to meet the intended outcomes described in the application of the State under subsection (c)(2)(C), a description of how the State plans to meet such intended outcomes; and
 (7)information on the eligible institutions receiving subgrants, including how such institutions used subgrant funds to carry out the activities described in subsection (e)(3).
								(g)Department activities
 (1)EvaluationsBeginning on the date on which funds are first allotted under subsection (b), and annually thereafter, the Secretary shall evaluate recipients of allotments and subgrants under this section. The results of such evaluations shall be made publicly available on the website of the Department.
 (2)Report to CongressNot later than 1 year after the date on which funds are first allocated under subsection (b), and annually thereafter, the Secretary shall submit a report to Congress that includes—
 (A)the amount of each allotment under subsection (b); (B)the amount of each subgrant under subsection (e); and
 (C)with respect to the year for which such report is made, the results of the evaluations under paragraph (1).
									(h)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there are authorized to be appropriated to carry out this part $150,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
								(2)Adjustment for inflation
 (A)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2020 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.
 (B)DefinitionIn this paragraph, the term ‘annual adjustment percentage’, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..
			VIIIAdditional Programs
 8001.Teach for AmericaSubparagraph (C) of section 806(f)(1) (20 U.S.C. 1161f(f)(1)) is amended to read as follows:  (C)$30,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
 8002.Patsy T. Mink Fellowship ProgramSubsection (f) of section 807 (20 U.S.C. 1161g) is amended to read as follows:  (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
			8003.Improving science, technology, engineering, and mathematics education with a focus on Alaska Native
 and Native Hawaiian studentsSubsection (i) of section 819 (20 U.S.C. 1161j) is amended to read as follows:  (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
 8004.Grants for rural-serving institutions of higher educationSubsection (g) of section 861 (20 U.S.C. 1161q) is amended to read as follows:  (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
 8005.Training for realtime writers to provide closed captioning and court reporting servicesSection 872(e) (20 U.S.C. 1161s(e)) is amended by striking 2009 and inserting 2019. 8006.Grant program to establish, maintain, and improve veteran student centers (a)In generalTitle VIII (20 U.S.C. 1161a et seq.) is amended by striking part T (20 U.S.C. 1161t) and inserting the following:
					
						TGrants for Veteran Student Centers
							873.Grants for Veteran Student Centers
 (a)Grants authorizedSubject to the availability of appropriations under subsection (i), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Veteran Student Centers. The Secretary shall award not more than 30 grants in a fiscal year under this subsection.
								(b)Eligibility
 (1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria:
 (A)The institution or consortium enrolls in undergraduate or graduate courses— (i)a significant number of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces; or
 (ii)a significant percentage of veteran students, as measured by comparing the overall enrollment of the institution or consortium to the number, for the most recent academic year for which data are available, of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium.
 (B)The institution or consortium presents a sustainability plan to demonstrate that the Veteran Student Center of such institution or consortium will be maintained and will continue operations upon conclusion of the grant period under subsection (a).
										(3)Additional criteria
 (A)Mandatory considerationsIn awarding grants under subsection (a), the Secretary shall consider institutions or consortia representing a broad spectrum of sectors and sizes, including institutions or consortia from urban, suburban, and rural regions of the United States.
 (B)Discretionary criteriaIn awarding grants under subsection (a), the Secretary may provide consideration to institutions or consortia that meet one or more of the following criteria:
 (i)The institution or consortium is located in a region or community that has a significant population of veterans.
 (ii)The institution or consortium carries out programs or activities that assist veterans in the local community and the spouses of veteran students.
 (iii)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or institutions of higher education.
 (iv)The institution or consortium commits to hiring staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).
 (v)The institution or consortium commits to using a portion of the grant received under this section to develop and implement an early-warning veteran student retention program designed to alert staff at the Veteran Student Center that a veteran student may be facing difficulties that could lead to the non-completion of the course of study of such veteran.
 (vi)The institution or consortium commits to providing mental health counseling to its veteran students and their spouses.
 (vii)The institution or consortium carries out programs or activities that assist individuals pursuing a course of education using educational assistance under chapter 31 of title 38, United States Code.
											(c)Use of funds
 (1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Veteran Student Center.
 (2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such funds to carry out supportive instruction services for student veterans, including—
 (A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and
 (B)any other support services the institution or consortium determines to be necessary to ensure the success of veterans on campus in achieving education and career goals.
										(d)Amounts awarded
 (1)DurationEach grant awarded under subsection (a) shall be for a 4-year period. (2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amounts awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.
 (e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including—
 (1)the number of grants awarded; (2)the institutions of higher education and consortia that have received grants;
 (3)with respect to each such institution of higher education and consortium— (A)the amounts awarded;
 (B)how such institution or consortium used such amounts; (C)a description of the students to whom services were offered as a result of the award; and
 (D)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential;
 (4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and
 (5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.
 (f)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a) shall terminate on the date that is 4 years after the date on which the first grant is awarded under subsection (a).
 (g)Department of education best practices websiteSubject to the availability of appropriations under subsection (i) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for veteran student services at institutions of higher education, which details best practices for serving veteran students at institutions of higher education.
 (h)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
 (2)Veteran Student CenterThe term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans or members of the Armed Forces with the following:
 (A)A lounge or meeting space for such veteran students, their spouses or partners, and veterans in the community.
 (B)A centralized office for veteran services that— (i)is a single point of contact to coordinate comprehensive support services for veteran students;
 (ii)is staffed by trained employees and volunteers, which includes veterans and at least one full-time employee or volunteer who is trained as a veterans’ benefits counselor;
 (iii)provides veteran students with assistance relating to— (I)transitioning from the military to student life;
 (II)transitioning from the military to the civilian workforce; (III)networking with other veteran students and veterans in the community;
 (IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;
 (V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and
 (VI)understanding their disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
 (iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this part $15,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
 (b)Continuation of awardsAn institution of higher education that received a grant under section 873 of the Higher Education Act of 1965 (20 U.S.C. 1161t) before the date of enactment of this Act, as such section 873 (20 U.S.C. 1161t) was in effect on the day before the date of enactment of this Act, shall continue to receive funds in accordance with the terms and conditions of such grant.
 8007.Modeling and simulationSubsection (e) of section 891 (20 U.S.C. 1161v) is amended, in the matter preceding paragraph (1), by striking the first sentence and inserting the following: There is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
 8008.Conforming amendmentsSection 894(f)(2)(C)(ii)(I) (20 U.S.C. 1161y(f)(2)(C)(ii)(I)) is amended by striking section 401(b)(2)(A) and inserting section 401(b)(1). 8009.Mandatory funding for masters and postbaccalaureate programs (a)Masters degree programsSection 897 (20 U.S.C. 1161aa) is amended by striking $11,500,000 for fiscal year 2009 and for each of the five succeeding fiscal years and inserting $13,500,000 for fiscal year 2019 and each succeeding fiscal year.
 (b)Postbaccalaureate programsSection 898 (20 U.S.C. 1161aa–1) is amended— (1)by striking In addition and inserting (a) Additional appropriations for part B of title V.—In addition;
 (2)by striking $11,500,000 for fiscal year 2009 and for each of the five succeeding fiscal years and inserting $21,000,000 for fiscal year 2019 and each succeeding fiscal year; and (3)by adding at the end the following:
						
 (b)Additional appropriations for part A of title VIIIn addition to any amounts appropriated under subpart 5 of part 4 of title VII, there are authorized to be appropriated, and there are appropriated, out of any funds in the Treasury not otherwise appropriated, $13,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years to carry out subpart 5 of part A of title VII..
 8010.Funds for access to open educational resourcesTitle VIII (20 U.S.C. 1161a et seq.) is amended by adding at the end the following:  BBAccess to Open Educational Resources 899.Affordable college textbooks (a)DefinitionsIn this section:
 (1)Educational resourceThe term educational resource means a print or digital educational material that can be used in postsecondary instruction, including textbooks and other written or audiovisual works.
 (2)Open educational resourceThe term open educational resource means a print or digital educational resource that either resides in the public domain or has been released under an intellectual property license that permits its free use, reuse, modification, and sharing with others.
 (3)Open textbookThe term open textbook means an open educational resource or set of open educational resources that either is a textbook or can be used in place of a textbook for a postsecondary course at an institution of higher education.
 (4)Relevant facultyThe term relevant faculty means both tenure track and contingent faculty members who may be involved in the creation of open educational resources or the use of open educational resources created as part of the grant application.
								(b)Grant program
 (1)Grants authorizedFrom the amounts appropriated under paragraph (9), the Secretary shall make grants, on a competitive basis, to eligible entities to support projects that expand the use of high-quality open textbooks in order to achieve savings for students while improving instruction and student learning outcomes.
 (2)Eligible entityIn this section, the term eligible entity means an institution of higher education or group of institutions of higher education. (3)Applications (A)In generalEach eligible entity desiring a grant under this subsection, after consultation with relevant faculty, shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
 (B)ContentsEach application submitted under subparagraph (A) shall include a description of the project to be completed with grant funds and—
 (i)a plan for promoting and tracking the use of open textbooks in postsecondary courses offered by the eligible entity, including an estimate of the projected savings that will be achieved for students;
 (ii)a plan for evaluating, before creating new open educational resources, whether existing open educational resources could be used or adapted for the same purpose;
 (iii)a plan for quality review (including peer review) and review of accuracy of any open educational resources to be created or adapted through the grant;
 (iv)a plan for assessing the impact of open textbooks on instruction and student learning outcomes at the eligible entity;
 (v)a plan for review of accessibility of any open educational resources to be created or adapted through the grant;
 (vi)a plan for disseminating information about the results of the project to institutions of higher education outside of the eligible entity, including promoting the adoption of any open textbooks created or adapted through the grant;
 (vii)a statement on consultation with relevant faculty, including those engaged in the creation of open educational resources, in the development of the application; and
 (viii)an assurance that open educational resources utilized, developed, or researched will be available in accessible formats, which may include braille, audio books, closed captioning, and audio descriptions.
 (4)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications that demonstrate the greatest potential to—
 (A)achieve the highest level of savings for students through sustainable expanded use of high-quality open textbooks in postsecondary courses offered by the eligible entity;
 (B)achieve improvements in student learning and student outcomes; (C)expand the use of open textbooks at institutions of higher education outside of the eligible entity; and
 (D)produce— (i)the highest quality and most accessible open textbooks;
 (ii)open textbooks that can be most easily utilized and adapted by faculty members at institutions of higher education;
 (iii)open textbooks that correspond to the highest enrollment courses at institutions of higher education;
 (iv)open textbooks created or adapted in partnership with entities, including campus bookstores, that will assist in marketing and distribution of the open textbook; and
 (v)open textbooks that conform with national accessibility standards. (5)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to carry out the following activities to expand the use of open textbooks:
 (A)Professional development for any faculty and staff members at institutions of higher education, including the search for and review of open textbooks.
 (B)Creation or adaptation of high-quality open educational resources that conform to accessibility standards, especially open textbooks, and the quality assurance of such open educational resources.
 (C)Development or improvement of tools and informational resources that support the use of open textbooks, including improving accessible instructional materials for students with disabilities that are consistent with national accessibility standards.
 (D)Research evaluating the efficacy of the use of open textbooks for achieving savings for students and the impact on instruction and student learning outcomes.
									(6)License
 (A)In generalEducational content created under paragraph (5) shall be licensed under a nonexclusive, irrevocable license to the public to exercise any of the rights under copyright conditioned only on the requirement that attribution be given as directed by the copyright owner.
 (B)LimitationIn this paragraph, the term education content does not include the technology or platform used to develop such content.
 (7)Access and distributionThe full and complete digital content of each educational resource created or adapted under paragraph (5) shall be made available free of charge to the public—
 (A)on an easily accessible and interoperable website, which shall be identified to the Secretary by the eligible entity;
 (B)in a machine readable, digital format that anyone can directly download, edit with attribution, and redistribute; and
 (C)in a fully accessible format in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (8)ReportUpon an eligible entity’s completion of a project supported under this section, the eligible entity shall prepare and submit a report to the Secretary regarding—
 (A)the effectiveness of the project in expanding the use of high-quality open textbooks and in achieving savings for students;
 (B)the impact of the project on expanding the use of open textbooks at institutions of higher education outside of the eligible entity;
 (C)educational resources created or adapted under the grant, including instructions on where the public can access each educational resource under the terms of paragraph (7);
 (D)information about the quality review process that was used to ensure quality and accuracy; (E)the impact of the project on instruction and student learning outcomes; and
 (F)all project costs, including the value of any volunteer labor and institutional capital used for the project.
 (9)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (c)Report to CongressNot later than 2 years after the date of enactment of this subsection, the Secretary shall prepare and submit a report to authorizing committees detailing—
 (1)the high-quality open textbooks created or adapted under this section; (2)the adoption of such open textbooks;
 (3)the savings generated for students, States, territories, and the Federal Government through the use of open textbooks; and
 (4)the impact of open textbooks on instruction and student learning outcomes. (d)GAO reportNot later than 3 years after the date of enactment of this subsection, the Comptroller General of the United States shall prepare and submit a report to the authorizing committees on the cost of textbooks to students at institutions of higher education. The report shall particularly examine—
 (1)the change of the cost of textbooks; (2)the factors that have contributed to the change of the cost of textbooks, including the impact of open textbooks on the cost;
 (3)the extent to which open textbooks are used at institutions of higher education compared to the use of open textbooks before the date of the enactment of this subsection;
 (4)how institutions are tracking the impact of open textbooks on instruction and student learning outcomes;
 (5)the availability of accessible forms of open textbooks and the barriers faced by students with disabilities in accessing accessible forms of open educational resources compared to the barriers faced in accessing traditional educational materials; and
 (6)the barriers faced by other student populations, including low-income students, in accessing high-quality open educational resources compared to the barriers faced in accessing traditional educational materials..
			IXAmendments to Other Laws
			AEducation of the Deaf Act of 1986
 9001.Composition of Board of TrusteesSection 103(a)(1) of the Education of the Deaf Act of 1986 (20 U.S.C. 4303(a)(1)) is amended— (1)by striking twenty-one and inserting twenty-three;
 (2)in subparagraph (A)— (A)by striking three and inserting four; and
 (B)in clause (i)— (i)by striking one and inserting two; and
 (ii)by striking Senator and inserting Senators; and (3)in subparagraph (B), by striking eighteen and inserting nineteen.
 9002.Administrative requirements of Laurent Clerc National Deaf Education CenterSection 104(b)(5) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is amended— (1)in subparagraph (A)—
 (A)by amending clause (i) to read as follows:  (i)select challenging State academic standards adopted and implemented under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1));;
 (B)by redesignating clause (ii) as clause (iii); (C)by inserting after clause (i) the following:
							
 (ii)implement, through a contract or other arrangement with a State, nationally recognized entity, or other agreement approved by the Secretary, a set of high-quality student academic assessments that align with the challenging State academic standards under clause (i) and are consistent with the requirements of section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)); and; and
 (D)in clause (iii), as so redesignated, by striking 2016–2017 and inserting 2018–2019; and (2)by amending subparagraph (B) to read as follows:
						
 (B)develop and implement an accountability system consistent with section 1111(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)) that annually measures the academic achievement of all students; and.
					9003.Federal endowment programs for Gallaudet University and the National Technical Institute for the
 DeafSection 207 of the Education of the Deaf Act of 1986 (20 U.S.C. 4357) is amended— (1)in subsection (e), by striking (and its non-Federal match); and
 (2)in subsection (g)(1), by striking amounts contributed to the fund from non-Federal sources, and and inserting and the related. BTribally Controlled Colleges and Universities Assistance Act of 1978 9101.Tribally Controlled Colleges and Universities Assistance Act of 1978 (a)DefinitionsSection 2 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801) is amended—
 (1)in subsection (a)— (A)in paragraph (7), by adding and at the end;
 (B)in paragraph (8), by striking ; and and inserting a period; and (C)by striking paragraph (9); and
 (2)in subsection (b)— (A)by amending paragraph (1) to read as follows:
								
 (1)Such number shall be calculated based on the number of Indian students who are enrolled— (A)at the conclusion of the third week of each academic term; or
 (B)on the fifth day of a shortened program beginning after the conclusion of the third full week of an academic term.;
 (B)in paragraph (3), by striking for purposes of obtaining and inserting solely for the purpose of obtaining; and (C)by inserting after paragraph (5), the following:
								
 (6)Enrollment data from the prior-prior academic year shall be used.. (b)Authorization of appropriationsThe Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.) is amended by inserting after section 2 (25 U.S.C. 1801), the following:
						
							3.Authorization of appropriations
 (a)Titles I and IVThere are authorized to be appropriated $57,412,000 for fiscal year 2019 and each of the 5 succeeding fiscal years to carry out titles I and IV.
 (b)Title VThere are authorized to be appropriated $7,414,000 for fiscal year 2019 and each of the 5 succeeding fiscal years to carry out title V..
 (c)Eligible grant recipientsSection 103 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.). (20 U.S.C. 1804) is amended by striking paragraph (3) and inserting the following:
						
 (3)the majority of students who are enrolled in courses offered on campus are Indians.. (d)Technical assistance; eligibility studies (1)Technical assistance contractsSection 105(a)(2) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (20 U.S.C. 1805(a)(2)) is amended by striking college or university and inserting colleges and universities.
 (2)Eligibility studiesSection 106 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1806) is amended—
 (A)in subsection (a), by striking Indian Affairs and inserting Indian Education; (B)in subsection (b), by striking for the fiscal year succeeding and inserting for the second fiscal year succeeding; and
 (C)in subsection (c)(2), by striking 5 per centum and inserting 1 percent. (e)Repeal of Planning GrantsSection 104 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1804a) is repealed.
 (f)Grants to tribally controlled colleges and universitiesSection 107 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1807) is amended—
 (1)by striking subsection (c); (2)by redesignating subsection (d) as subsection (c); and
 (3)in subsection (c), as so redesignated, by inserting higher education after national Indian both places it appears. (g)Amount of grantsSection 108(b)(1) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1808(b)(1)) is amended—
 (1)by striking of the funds available for allotment by October 15 or no later than 14 days after appropriations become available and inserting of the amounts appropriated for any fiscal year on or before July 1 of that fiscal year; and
 (2)by striking January 1 and inserting September 30. (h)Authorization of appropriationsSection 110(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1810(a)) is amended by striking 2009 each time it appears and inserting 2019.
 (i)Rules and regulationsThe Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.) is amended by striking section 115 (25 U.S.C. 1815).
					(j)Repeal of endowment program
 (1)RepealTitle III of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1831 et seq.) is repealed.
						(2)Transition
 (A)In generalSubject to subparagraph (B), title III of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1831 et seq.), as such title was in effect on the day before the date of enactment of this Act, shall apply with respect to any endowment fund established or funded under such title before such date of enactment, except that the Secretary of the Interior may not make any grants or Federal capital contributions under such title after such date.
 (B)TerminationSubparagraph (A) shall terminate on the date that is 20 years after the date of enactment of this Act. On or after such date, a tribally controlled college or university may use the corpus (including the Federal and institutional capital contribution) of any endowment fund described in such subparagraph to pay any expenses relating to the operation or academic programs of such college or university.
 (k)Tribal economic development; authorization of appropriationsSection 403 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1852) is amended by striking for fiscal year 2009 and all that follows through the period at the end and inserting from the amount made available under section 3(a) for each fiscal year..
 (l)Tribally controlled postsecondary career and technical institutionsSection 504 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1864) is amended by striking for fiscal year 2009 and all that follows through the period at the end and inserting from the amount made available under section 3(b) for each fiscal year..
 (m)Clerical amendmentsThe Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.), as amended by subsections (a) through (l), is further amended—
 (1)by striking Bureau of Indian Affairs each place it appears and inserting Bureau of Indian Education; (2)by striking Navajo Community College Act each place it appears and inserting Diné College Act;
 (3)by striking colleges or universities each place it appears, including in headings, and inserting colleges and universities; and (4)in section 109 (25 U.S.C. 1809), by redesignating the second subsection (c) as subsection (d).
						CCarl D. Perkins Career and Technical Education Act of 2006 Amendments
				9201.Additional authorization of appropriations
 (a)Postsecondary education programsSection 132 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2352) is amended by adding at the end the following:
						
							(d)Additional authorization of appropriations
 (1)In generalIn addition to the amounts appropriated under section 9, there is authorized to be appropriated to carry out this section $181,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (2)Allotment formulaFrom the amount appropriated pursuant to paragraph (1), the Secretary shall make allotments to a State for the fiscal year in accordance with subparagraphs (A) through (D) of section 111(a)(2)..
 (b)Assistance for outlying areasSection 115 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2325) is amended—
 (1)in subsection (b)(2), by inserting from the funds appropriated pursuant to subsection (e) and before of the remainder; and (2)by adding at the end the following:
							
 (e)Additional authorization of appropriationsIn addition to the amounts reserved pursuant to section 111(a)(1)(A), there is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.. 
 (c)Assistance for tribally controlled postsecondary career and technical institutionsSection 117(i) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2327(i)) is amended to read as follows:
						
							(i)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $9,469,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.
 (2)Additional amountIn addition to the amounts appropriated under paragraph (1), there is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years..
					DGeneral Education Provisions Act
 9301.Special Assistant for Equity and InclusionSection 202(b) of the Department of Education Organization Act (20 U.S.C. 3412(b)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3), the following:  (4)Not later than 60 days after the date of enactment of the Aim Higher Act, the Secretary shall appoint a Special Assistant for Equity and Inclusion who shall, with respect to the activities of the Department—
 (A)promote, coordinate, and evaluate equity and inclusion programs, including the dissemination of information, technical assistance, and coordination of research activities; and
 (B)advise the Secretary and Deputy Secretary on all matters relating to equity and inclusion in a manner consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)..
 9302.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (K)(ii), by striking ; and and inserting a semicolon; and (B)in subparagraph (L), by striking the period at the end and inserting ; and; and
 (2)by inserting after subparagraph (L) the following:  (M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such coursework and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential..
					EEducation Sciences Reform Act of 2002
 9401.Inclusion of racial subgroups in IPEDS dataSection 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3)) is amended— (1)by striking feasible, information and inserting the following:
						
 feasible—(A)information;  (2)by inserting and after the semicolon; and
 (3)by adding at the end the following:  (B)information, with respect to the Integrated Postsecondary Education Data Survey, that is disaggregated by race in a manner that captures all the racial groups specified in the U.S. Census Bureau’s American Community Survey;.
					